Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 1 of 193



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO

  REBECCA SMITH, ELLEN LARSON, JUSTINE LUND; and JAIME and
   JARED BEARD, individually and on behalf of all others similarly situated,

                                       v.

    THE ALIERA COMPANIES, INC., formerly known as ALIERA
HEALTHCARE, INC., a Delaware corporation, TRINITY HEALTHSHARE,
 INC., a Delaware corporation, and ONESHARE HEALTH, LLC, formerly
       known as UNITY HEALTHSHARE, LLC and as KINGDOM
HEALTHSHARE MINISTRIES, LLC, a Virginia limited liability corporation.




                             EXHIBIT C
                              Part 1 of 4
                              to
                      NOTICE OF REMOVAL
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 2 of 193




                                                      DATE FILED: June 19, 2020 4:47 PM
  DISTRICT COURT, BOULDER COUNTY                        FILING ID: AC5F0B17A851B
                                                        CASE NUMBER: 2020CV30513
  STATE OF COLORADO
  P.O. Box 4249, 1777 6th Street, Boulder, Colorado 80302

  Plaintiffs:
  REBECCA SMITH; ELLEN LARSON; JUSTINE LUND;
  and JAIME and JARED BEARD,
  individually and on behalf of all others similarly
  situated,

  v.

                                                           ▲ COURT USE ONLY ▲
  Defendants:
  THE ALIERA COMPANIES, INC., formerly known as           Case Number:
  ALIERA HEALTHCARE, INC., a Delaware
  corporation; TRINITY HEALTHSHARE, INC., a
  Delaware corporation; and ONESHARE HEALTH,
                                                          Div.:
  LLC, formerly known as UNITY HEALTHSHARE, LLC
  and as KINGDOM HEALTHSHARE MINISTRIES,
  LLC, a Virginia limited liability corporation.

  ATTORNEYS FOR PLAINTIFFS:
  Victoria E. Lovato, #31700
  MICHAEL BEST & FRIEDRICH LLP
  1776 Lincoln Street, Suite 1100
  Denver, CO 80203
  Tel. (720) 240-9515
  Email: velovato@michaelbest.com
  Patrick Bernal, #52956
  MICHAEL BEST & FRIEDRICH LLP
  8300 Arista Place, Suite 300
  Broomfield, CO 80021
  Tel. (303) 800-1580 / Fax (855) 732-0199
  Email: pjbernal@michaelbest.com

                CLASS ACTION COMPLAINT AND JURY DEMAND
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 3 of 193




                                         PARTIES
         1.     Plaintiff REBECCA SMITH is a citizen of Colorado who resides in Boulder.

  Ms. Smith was enrolled in a health care plan from some or all Defendants from May 1,

  2018 to June 1, 2019.

         2.     Plaintiff ELLEN LARSON is a citizen of Colorado who resides in Colorado

  Springs. Ms. Larson was enrolled in a health care plan from some or all Defendants from

  July through December 2018.

         3.     Plaintiff JUSTINE LUND is a citizen of the state of Colorado who resides in

  Berthoud. Ms. Lund was enrolled in a health care plan from Defendants Aliera and

  Trinity from February through April 2019.

         4.     Plaintiffs JAIME and JARED BEARD, husband and wife, are citizens of

  Colorado who reside in Parker. Mr. and Ms. Beard were enrolled in a health care plan

  from some or all of Defendants from August 15, 2018 through October 14, 2019.

         5.     Defendant THE ALIERA COMPANIES, INC. is a Delaware corporation

  headquartered in Atlanta, Georgia. It is incorporated as a for-profit entity without any

  express religious affiliation. It changed its name from ALIERA HEALTHCARE, INC.

  Collectively, defendants The Aliera Companies, Inc. and Aliera Healthcare, Inc. are

  referred to as “Aliera.”

         6.     Defendant TRINITY HEALTHSHARE, INC. (“Trinity”) is a Delaware

  corporation headquartered in Atlanta, Georgia and purports to be a nonprofit entity.

  Trinity was incorporated on or about June 27, 2018.

         7.     Defendant ONESHARE HEALTH, LLC is a Virginia limited liability

  corporation. On information and belief, it is headquartered in Irving, Texas, and was

  previously headquartered in Atlanta, Georgia. OneShare Health, LLC was formerly

  known as KINGDOM HEALTHSHARE MINISTRIES, LLC, and before that as UNITY



                                            –2–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 4 of 193




  HEALTHSARE, LLC. Because the majority of the actions described in this Complaint

  occurred when OneShare Health, LLC was known as Unity Healthshare, LLC, it will be

  referred to as “Unity” in this Complaint. Unity was “organized” by Anabaptist

  Healthshare.

         8.      Aliera created, marketed, sold, and administered insurance plans for Unity

  and was solely responsible for the development of plan designs, pricing, marketing

  materials, vendor management, recruitment and maintenance of a sales force, and

  administration of claims on behalf of Unity.

         9.      Aliera markets, sells, and administers insurance plans for Trinity and is

  solely responsible for the development of plan designs, pricing, marketing materials,

  vendor management, recruitment and maintenance of a sales force, and administration

  of claims on behalf of Trinity.

         10.     Neither Aliera, Trinity, nor Unity holds a certificate of authority from the

  Colorado Division of Insurance as required by C.R.S. § 10-3-105, and none of them is

  authorized or licensed as an insurer to provide any type of insurance plan in Colorado.

                               JURISDICTION AND VENUE
         11.     Defendants Trinity, Unity, and Aliera all sold health plans to Colorado

  residents in Colorado, and this Court has jurisdiction over them. In addition, Defendant

  Aliera is licensed as an insurance producer (agent) in Colorado, license number 544844.

         12.     Venue is properly before this Court pursuant to C.R.C.P. 98 (c) and C.R.S.

  § 6-1-103 because Plaintiff Smith resides in Boulder County and Defendants issued and

  delivered her health plan there, and because Defendants committed deceptive trade

  practices in this County.




                                             –3–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 5 of 193




                                 NATURE OF THE CASE
         13.    Defendants sold inherently unfair and deceptive health care plans to

  Colorado residents, and failed to provide them with the coverage the purchasers were

  led to believe they would receive. Defendants claimed the health care plans were not

  “insurance” to avoid oversight by the state insurance commissioner. At the same time,

  Defendants created the health care plans to look and feel like health insurance that would

  provide meaningful coverage for the purchasers’ health care needs.

         14.    When Congress passed the Patient Protection and Affordable Care Act

  (“ACA”) in 2010, it required all individuals to be covered by health insurance or pay a

  penalty. Congress allowed for a handful of exceptions to that requirement, set out in

  26 U.S.C. § 5000A. One of those exceptions was for members of existing Health Care

  Sharing Ministries (“HSCMs”). In order to qualify as an HSCM under the ACA, an entity

  must meet rigid requirements, including: (1) it must be recognized as a 501(c)(3) tax

  exempt organization; (2) its members must “share a common set of ethical or religious

  beliefs and share medical expenses among members according to those beliefs;” (3) its

  members must “retain membership even after they develop a medical condition;” (4) it

  must have “been in existence at all times since December 31, 1999, and medical expenses

  of its members [must] have been shared continuously and without interruption since at

  least December 31, 1999;” and (5) it must conduct an annual audit. 26 U.S.C.

  § 5000A(d)(2)(B)(ii).

         15.    Aliera, in an attempt to exploit this exception, convinced Unity’s parent to

  create defendant Unity as a sham HCSM. When Aliera’s relationship with Unity’s parent

  soured, it created Defendant Trinity as a sham HCSM to replace Unity.

         16.    Although Aliera and Unity represented Unity as a “recognized” HCSM,

  Unity did not meet the requirements of an HCSM under 26 U.S.C. § 5000A(d)(2)(B)(ii)



                                            –4–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 6 of 193




  because, for example, it was not in existence until 2016 and it had no members before

  then. Unity and Aliera falsely claimed that Unity had been “recognized” as an HCSM

  based on recognition of Unity’s organizer, Anabaptist Healthshare (“Anabaptist”) as an

  HCSM, even though Anabaptist’s recognition was based on service of a different

  religious community, and Anabaptist was not Unity’s “predecessor.”

         17.    Similarly, although Aliera and Trinity represented that Trinity was a

  “recognized” HCSM, Trinity did not meet the requirements of an HCSM under 26 U.S.C.

  § 5000A(d)(2)(B)(ii) because it was not in existence until 2018, it had no members before

  then, and because it did not require its members to adhere to its stated ethical or religious

  beliefs. It was never, and could not have been, “recognized” as an HCSM because the

  federal agency that had at one time provided letters of recognition stopped doing so in

  2016, before Trinity was created.

         18.    Aliera was authorized by Unity and then by Trinity to sell illegal health

  insurance plans to Colorado residents, while representing those plans as from recognized

  HCSMs. Aliera sold, at the instance of Unity and Trinity, illegal health insurance plans to

  hundreds, if not thousands, of Colorado residents. These plans did not comply with the

  minimum basic requirements for authorized health care plans under state or federal law,

  and have resulted in Colorado residents (1) paying for an illegal contract, and (2) being

  denied coverage for medical care required by law to be provided. Defendants, and their

  principals, however, have realized exorbitant profits.

         19.    These plans qualify as health insurance under Colorado law, C.R.S. § 10-1-

  102(6)(a) and are unauthorized under C.R.S. § 10-3-105. The unauthorized insurance

  plans did not meet the minimum benefits, coverage, and other requirements for health

  insurance in Colorado. They are illegal contracts.




                                             –5–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 7 of 193




        20.    Specifically, the plans Aliera created, marketed, sold, and administered on

  behalf of both Unity and Trinity provided certain payment benefits in the event of

  specified health-related contingencies in exchange for a monthly payment. The amount

  of benefits was tied to the amount of the monthly premium payment and the cost

  incurred by the customer for health-related medical treatments. Under Colorado law, the

  arrangement fits squarely within the definition of “insurance” and may not be marketed,

  sold or administered without meeting minimum requirements and obtaining

  authorization from the Colorado Department of Insurance.

        21.    Defendants’ representations that the insurance plans were HCSM plans and

  would provide meaningful coverage for healthcare needs were misleading, unfair

  and/or deceptive in violation of the Colorado Consumer Protection Act. At no relevant

  time did the Defendants’ plans meet the requirements for HCSMs under federal law as

  represented. They created and marketed the plans to look and feel like insurance plans,

  and sold and administered the plans with the intention of securing their own profits by

  arbitrarily delaying and denying claims that their members would reasonably expect to

  be paid, leaving members with no effective recourse.

        22.    Even if the plans qualified as coming from a legitimate HCSM, Colorado

  does not recognize any exception from insurance regulations for HCSMs.

        23.    Plaintiffs, on behalf of the classes they seek to represent, filed this lawsuit

  to obtain declaratory and injunctive relief to prevent Defendants from continuing to

  arbitrarily and in bad faith delay payment of and deny claims that should be covered

  under legitimate health insurance plans. On behalf of the proposed class and on their

  own behalf, Plaintiffs also seeks damages related to uncovered health care expenses,

  premiums paid and other losses due to Defendants’ creation, marketing, sale, and

  administration of unauthorized and illegal health insurance plans. They also seek



                                            –6–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 8 of 193




  restitution and imposition of a constructive trust. Defendants breached their fiduciary

  duties to class members and have been unjustly enriched. They have refused to pay

  legitimate claims and have unreasonably profited from class members whose payments

  were made on the reasonable belief, based on Defendants’ representations, that their

  medical expenses would be covered.

                                 CLASS ALLEGATIONS
        24.    Definition of Class: Pursuant to C.R.C.P. 23, Plaintiffs bring this action on

  behalf of themselves and all persons similarly situated. The proposed Class is defined as

  follows:

               “All Colorado residents who, at any time within the relevant
               statute of limitations, purchased a plan from Aliera and either
               Unity Healthshare LLC or Trinity Healthshare Inc. that
               purported to be a “health care sharing ministry.”
        25.    Size of the Class: The Plaintiffs’ proposed class is so numerous that joinder

  of all members is impracticable. Hundreds, if not thousands, of individuals in Colorado

  are covered by Defendants’ plans.

        26.    Common Questions of Fact and Law: There are questions of law and fact

  that are common to all class members including: (1) whether the healthcare products that

  the Defendants created, marketed, sold, and administered to class members met the legal

  requirements of an HCSM under 26 U.S.C. § 5000A; (2) whether plans sold were

  “insurance” under Colorado insurance law; (3) whether Colorado insurance law and

  regulations forbid the creation, marketing, sale, and administration of health care

  products in the “business of insurance” without authorization or other legal exception;

  (4) whether Defendants failed to obtain proper authorization for the creation, marketing,

  sale, and administration of an insurance product in Colorado; (5) whether class members

  are entitled to (a) rescission of the plan(s) and refunds of all premiums paid and/or


                                            –7–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 9 of 193




  (b) reformation of the plans to comply with the minimum insurance coverage

  requirements of Colorado and federal law, and re-processing of all claims for expenses

  and costs incurred that would have been covered had the plan(s) properly complied with

  those laws; (6) whether Defendants’ actions were unfair and/or deceptive or had the

  capacity to deceive under the Colorado Consumer Protection Act (“CCPA”); (7) whether

  class members are entitled to other damages, including statutory treble damages,

  resulting from Defendants’ unfair and/or deceptive acts; (8) whether Defendants owed

  a fiduciary duty to their members, and whether they breached that fiduciary duty; (9)

  whether Defendants have been unjustly enriched by failing to pay claims and unjustly

  received profits that should be disgorged; and (10) whether a constructive trust should

  be imposed.

        27.     Class Representative: The claims of the named Plaintiffs are typical of the

  claims of the proposed class as a whole resulting from Defendants’ sale of unauthorized

  and illegal insurance plans. The named Plaintiffs will fairly represent and adequately

  protect the interests of the class members because they have been subjected to the same

  practices as other class members and suffered similar injuries. The named Plaintiffs do

  not have interests antagonistic to those of other class members as to the issues in this

  lawsuit.

        28.     Separate Suits Would Create Risk of Varying Conduct Requirements. The

  prosecution of separate actions by class members against some or all of the Defendants

  would create a risk of inconsistent or varying adjudications with respect to individual

  class members that would establish incompatible standards of conduct. Certification is

  therefore proper under C.R.C.P. 23(b)(1).

        29.     Defendants Have Acted on Grounds Generally Applicable to the Class.

  Defendants Aliera, Unity, and Trinity have uniformly created, marketed, sold and



                                              –8–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 10 of 193




     administered       unauthorized    health   insurance    plans   in   Colorado.   They    have

     misrepresented the plans as HCSM plans under federal law. Defendants have acted on

     grounds generally applicable to the proposed class, rendering declaratory and injunctive

     relief appropriate respecting the whole class. Certification is therefore proper under

     C.R.C.P. 23(b)(2).

            30.       Questions of Law and Fact Common to the Class Predominate Over

     Individual Issues. The claims of the individual class members are more efficiently

     adjudicated on a class-wide basis. Any interest that individual members of the class may

     have in individually controlling the prosecution of separate actions is outweighed by the

     efficiency of the class action mechanism. Upon information and belief, no class action suit

     is presently filed or pending against Aliera and/or Unity and/or Trinity for the relief

     requested in this action. Issues as to Aliera’s and/or Unity’s and/or Trinity’s conduct in

     applying standard marketing, sales and administration practices towards all members of

     the class predominate over questions, if any, unique to members of the class. All members

     of the class are or were at the time of coverage residents of Colorado, and the same state

     law applies to all claims that are subject to the same common proof. Certification is

     therefore additionally proper under C.R.C.P. 23(b)(3).

            31.       Venue. This action can be most efficiently prosecuted as a class action in the

     Boulder County where Defendants conducted business and committed deceptive trade

     practices, and where Plaintiff Smith resides.

            32.       Class Counsel. Named Plaintiffs have retained experienced and competent

     class counsel.

                                       FACTUAL BACKGROUND

A.       Aliera Sold Healthcare Plans through Unity, a Sham Healthcare Sharing
         Ministry, to Avoid ACA and State Insurance Regulations, but Its



                                                   –9–
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 11 of 193




      Relationship With Unity’s Parent Ended in Discord


         33.    Defendant Aliera was incorporated in the State of Delaware by Timothy

  Moses, a convicted felon, his wife Shelley Steele, and their son Chase Moses, in December

  2015. Before forming Aliera, Timothy Moses was the president and CEO of International

  BioChemical Industries, Inc., a company that declared bankruptcy in 2004 after he was

  charged with felony securities fraud and perjury. As a result of the case, titled United

  States v. Moses, 1:04-cr-00508-CAP-JMF (N.D. Ga.), Moses was sentenced to over six years
  in prison, and ordered to pay $1.65 million in restitution.

         34.    Aliera is a for-profit entity. Its stated scope of business is “to engage in the

  business of providing all models of Health Care to the general public” and “to cultivate,

  generate or otherwise engage in the development of ideas or other businesses. To buy,

  own or acquire other businesses, to market and in any way improve the commercial

  application to the betterment and pecuniary gain of the corporation and its

  stockholders ...” The formation documents of Aliera Healthcare, Inc. do not include any

  discussion of religious or ethical purposes or missions.

         35.    Aliera began selling its healthcare products in late 2015. At the time it was

  formed, it only sold “direct primary care medical home (DPCMH)” plans. DCPMH plans

  generally cover limited services such as some doctors’ visits and basic lab services. These

  plans provide no hospitalization or emergency room coverage and are not ACA

  compliant.

         36.    Aliera realized it could greatly increase the sales of its healthcare products

  if it could take advantage of the federal statute that exempted taxpayers who purchased

  HCSMs from the ACA’s individual mandate. It realized also that if it claimed the

  healthcare products it sold were “not insurance,” it could claim to be exempt from, and

  avoid regulation by, state insurance regulators.


                                             – 10 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 12 of 193




        37.    Anabaptist Healthshare (“Anabaptist”) was a small Mennonite entity with

  a few hundred members located in Virginia. Anabaptist had been recognized by the

  federal Department of Health & Human Services’ Centers for Medicare & Medicaid

  Services (“CMS”) as an HCSM in 2015.

        38.    Upon his release from prison, and after forming Aliera, Timothy Moses

  convinced Anabaptist to permit Aliera to market its own DCPMH plan “side by side”

  with Anabaptist’s sharing program using Anabaptist’s HCSM designation. Anabaptist

  created a new wholly owned subsidiary, called Unity Healthshare, LLC (“Unity”), for

  that purpose. Under the proposal, Aliera would market both its own plan and the Unity

  HCSM together as a healthcare product it claimed would be an HCSM exempt from the

  ACA’s mandates and insurance regulation.

        39.    Aliera entered into a contract with Anabaptist and/or Unity on or about

  February 1, 2017. Under that contract, Aliera would offer health products to the public

  that did not meet the insurance benefits and coverages required by the Affordable Care

  Act and that did not independently qualify for the HCSM exemption in 26 U.S.C. § 5000A.

  In return, Aliera’s customers would join Unity, which claimed to be an HCSM, increasing

  members to Anabaptist through its subsidiary. Unity delegated all authority and

  responsibility to Aliera to create, design, market, and administer products sold under the

  Unity name. All those who purchased the Aliera/Unity products became members of

  both Aliera and Unity.

        40.    Although Aliera marketed the plans to consumers throughout the country

  and in Colorado as HCSM plans through Unity, in reality, Unity was merely a shell with

  a purported HCSM designation, through which Aliera, a for-profit entity that was never

  an HCSM could push its own products, while designing, marketing, selling,

  administering, and controlling the Unity plans. All member payments were made



                                           – 11 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 13 of 193




  directly to Aliera. Members enrolled in the plan through Aliera’s website. Aliera created,

  maintained, and controlled the Unity website. Nationwide, Aliera collected over

  $300,000,000 in member payments for the Aliera/Unity plans.

         41.    Unity was not and could not be an HCSM because it was created after

  December 31, 1999, and at the time of its creation, had no members. In order to qualify as

  an HCSM under federal law, the entity or a predecessor of the entity, among other

  requirements, must have “been in existence at all times since December 31, 1999, and

  medical expenses of its members [must] have been shared continuously and without

  interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(IV). Unity did

  not have members who had shared medical expenses “continuously and without

  interruptions since at least December 31, 1999.” It had no members when it was formed.

  Nor does it have a predecessor entity. Anabaptist, the entity through which it claimed

  HCSM status, was its parent, not its predecessor. Unity was never “recognized” as an

  HCSM by CMS.

         42.    In selling Unity-branded products, Aliera did not require members to attest

  to the Mennonite beliefs of its parent, or to any other common religious belief, but only

  required a pro forma acknowledgment to adhere to a generic spiritual and ethical belief.

         43.    In 2018, after thousands of Aliera/Unity plans had been sold nationwide,

  and at least hundreds had been sold to Colorado residents, Anabaptist discovered that

  Mr. Moses had written himself approximately $150,000 worth of checks from Unity funds

  without board approval and had not properly maintained assets reserved for payment of

  benefits. It requested an accounting and, in July 2018, demanded Aliera turn over control

  of all Unity funds.




                                           – 12 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 14 of 193




B.       Aliera Created Trinity as a Sham Health Care Sharing Ministry
         to Avoid ACA Requirements and State Insurance Regulations
            44.    With its relationship with Unity terminating, Aliera would have no

     affiliation with any entity claiming to be an HCSM. Aliera and its principals therefore

     created Trinity on June 27, 2018, as a purported nonprofit entity. William Rip Theede, III

     was the CEO of Trinity. Mr. Theede is a former Aliera employee. He is also a close family

     friend of the Moses family and officiated at Chase Moses’ wedding. Trinity had two board

     members – Mr. Theede and Mr. Theede’s brother.

            45.    Trinity represented, in its Statement of Foreign Authority filed with the

     Colorado Secretary of State, that it commenced doing business in Colorado on August

     13, 2018, three days after Unity terminated its relationship with Aliera. Appendix 1.

            46.    Trinity could not qualify as an HCSM because it was created after

     December 31, 1999, and at the time of its creation, had no members. In order to qualify as

     an HCSM under federal law, the entity or a predecessor of the entity, among other

     requirements, must have “been in existence at all times since December 31, 1999, and

     medical expenses of its members [must] have been shared continuously and without

     interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(IV). Trinity has

     not had members who have shared medical expenses “continuously and without

     interruptions since at least December 31, 1999.” It had no members when it was formed,

     and has no predecessor entity.

            47.    In addition, in order to qualify as an HCSM under federal law, the members

     of the entity must “share a common set of ethical or religious beliefs and share medical

     expenses     among    members      in   accordance     with   those    beliefs….”    26 U.S.C.

     § 5000A(d)(2)(B)(III). Although Trinity’s bylaws set forth a specific set of religious beliefs,

     it has never restricted its membership to those individuals who affirm the specific

     common beliefs. Members are only asked to affirm a generic “Statement of Beliefs” – the


                                                 – 13 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 15 of 193




  identical “Statement of Beliefs” that Aliera had created for use in conjunction with its

  Unity-branded products – that refers to no particular religion. See Appendix 2, p. 18;

  Appendix 3, p. 20; Appendix 4, p. 18. As stated in “frequently asked questions” on

  Defendants’ website, “Trinity HealthShare welcomes members of all faiths who can

  honor the Statement of Beliefs, by which the Trinity HealthShare program operates.”

  Appendix 5, p. 11. As a practical matter, the generic Statement of Beliefs allows sale of the

  health care products to the general public.

            48.    While prospective agents must take a training assessment, the questions

  asked in the assessment do not address any religious or ethical motivation. Defendants’

  advertisements for prospective agents, and the training materials for agents do not

  mention a religious or ethical component for purchasers of these plans. In a video posted

  to YouTube dated November 1, 2018,1 an unidentified Aliera trainer for new or

  prospective agents discussed the Aliera Healthcare Enrollment Process. According to the

  video, in order to enroll in Aliera, the consumer must positively respond to a number of

  questions. The first question asks if the consumer agrees with Trinity’s “statement of

  faith:”

                   … It basically is saying that you believe in a higher power. It
                   doesn't necessarily have to be a Christian God, or a Buddhist
                   God, or a Jewish God. It doesn't … matter as long as we all
                   believe that there is a higher power and we're all living our life
                   that the best way that we possibly can. We're maintaining a
                   healthy lifestyle. We're trying to avoid those types of foods,
                   behaviors, habits – things that, you know, cause us illness that
                   are in our control.

                   As long as we're doing those types of things, we're all like-
                   minded individuals. So if you feel that way, and you are a like-



     1   https://www.youtube.com/watch?v=PiwoaXt8Z78 (last visited 6/19/20) starting at 12:23.


                                                 – 14 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 16 of 193




                minded individual, that's all we're trying to find out. And, if
                you are, you're gonna say, “Yes,” you believe in the five same
                statement of beliefs that we all do.
         49.    Aliera and Trinity represent that Trinity is “recognized” as a qualified

  HCSM. See Appendices 24, 29, 32. It was, in fact, impossible for Trinity to be “recognized”

  as such because the rule that provided such recognition was eliminated in 2016 before

  Trinity was created. See 81 Fed. Reg. 12281 (final rule eliminates the issuance of

  exemptions for HCSMs). Trinity has never appeared on any list of recognized HCSMs
  developed by HHS.

         50.    Likewise, the Internal Revenue Service (“IRS”) does not recognize and has

  never recognized any entities as HCSMs. Its role is limited to accepting tax returns from

  individuals who may claim that they are entitled to an HCSM exemption on their

  individual tax returns. The IRS has never recognized Trinity or Unity as a qualified

  HCSM under 26 U.S.C. § 5000A(d)(2)(B). Defendants’ representations to the contrary are

  false and misleading.

         51.    On or about August 13, 2018, Aliera signed an agreement with Trinity in

  which Trinity delegated to Aliera the authority to create, market, sell, and administer the

  purported HCSM plans under Trinity’s name. The contract allowed Aliera to use Trinity’s

  non-profit status to sell health care plans purporting to be HCSM plans, while keeping

  complete control of the money, the administration of the plans, and the membership

  roster. Under the Agreement, Trinity delegated to Aliera authority to provide accounting

  staff, financial and membership reporting, and audit and tax filing support. The

  Agreement provides that all member “contribution” payments are made directly to

  Aliera, which then allocates 30-40% (depending on the plan) of every payment to

  commissions, and that Aliera will be paid substantial additional administrative fees.

  Under the Agreement, only a fraction of the amount of a member’s contributions (as little



                                            – 15 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 17 of 193




     as 15.5% of the plans class plaintiffs here purchased) was actually to be placed into a

     Trinity “Sharebox” account for payment of claims.

            52.    On information and belief, Aliera began selling new Aliera/Trinity plans to

     Colorado residents in the fall of 2018.

C.       Aliera Maintained Control of All Unity Member Accounts, and Attempted
         to Transfer Them to Trinity Accounts
            53.    Anabaptist terminated the relationship with Aliera on or about August 10,

     2018. Aliera sued Anabaptist/Unity in Superior Court of Fulton County Georgia in late

     2018. See Aliera Healthcare v. Anabaptist Health Share et al., No. 2018-cv-308981 (Hon. Alice

     D. Bonner, Ga. Sup. Ct.)(the “Georgia Litigation”). Anabaptist counterclaimed, inter alia,

     that Aliera had failed to properly allocate and segregate the portion of the membership

     payments that was allocable to the Unity health care plans. Aliera claims that it is entitled

     at least 65% of each member’s payment, but Unity contests that.

            54.    Aliera sent an email to all Aliera/Unity members on or about November

     15, 2018, notifying them that their plan would automatically change to a Trinity plan, and

     that “No Action Is Needed” by members for that automatic change. Aliera advised the

     members that there would be no changes to their plan except the name. See Appendix 20.

     Aliera sent members new member cards and new Member Guides with the Trinity name.

     The Member Guides with the Trinity name were virtually identical to the Member Guides

     they had sent under the Unity names. All telephone numbers for member services,

     claims, and pre-authorization remained the same.

            55.    On Anabaptist’s motion in the Georgia Litigation, the court issued a

     temporary restraining order on December 28, 2018, enjoining Aliera from transferring

     any Unity members to Trinity, and requiring that Aliera notify members that their plans

     would not automatically transfer. If a member had opted out of an Aliera-administered



                                                – 16 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 18 of 193




  plan before that notice was sent, the member received no correcting notice that the plan,

  or the administration of pending claims, remained with Unity.

         56.     Even though Aliera had been enjoined from transitioning the Unity

  accounts to Trinity, Aliera sent Unity members Explanations of Benefits (“EOBs”) with

  the Trinity logo for healthcare expenses incurred before the transition. Appendix 28,

  Trinity and Aliera now take the position that Unity is responsible for those healthcare

  obligations.

         57.     On April 25, 2019, the court in the Georgia Litigation entered an

  interlocutory injunction, preventing Aliera from unilaterally transferring Unity members

  to Trinity members, but allowing both Aliera and Unity to solicit those “legacy” Unity

  members. The court appointed a receiver to oversee and monitor Aliera’s administration

  of those assets, finding that Aliera’s lack of transparency, misrepresentations regarding

  commingling of assets, and failure to make a full accounting of funds, necessitated the

  appointment. See Appendix 7, Order Entering Interlocutory Injunction and Appointing

  Receiver. The court also found that administrative fees paid to Aliera amounted to

  millions of dollars. Id. The receiver was charged with determining the total amount of

  funds in Aliera’s control that corresponded with the Unity component of the

  Aliera/Unity plans.

         58.     Aliera then solicited Unity members to join Trinity. For those members

  whose health plans were transitioned to a Trinity plan, there was no change – their

  payments continued to be paid directly to Aliera, and Member Guides were virtually

  unchanged. For those with unpaid claims at the time of the transition, Aliera and Trinity

  now claim that Trinity has no responsibility for their payment, and that they are the

  responsibility of Unity.




                                           – 17 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 19 of 193




            59.    The receiver appointed to oversee and monitor the assets found, in his

     initial reported dated November 22, 2019, that:


            Aliera Commingled Funds – Aliera used a single bank account in which
            they commingled funds related to its business venture with Unity and their
            non-Unity related interests with other partners. All Unity and non-Unity
            member payments were deposited into a single bank account exclusively
            controlled by Aliera.
     Appendix 8, p. 5.

            60.    The court in the Georgia Litigation will ultimately decide which portion of

     the members’ payments should be allocated to Unity and which portion should be

     allocated to Aliera. Regardless of that court’s allocation decision, Colorado residents who

     purchased a Unity plan through Aliera have a claim for rescission and refund of their

     member payments, or for payment of their healthcare expenses, from those funds that

     will be allocated.

D.       The Products Defendants Create, Market, Sell, and Administer Are Health
         Insurance
            61.    Defendant Unity authorized Defendant Aliera to create, market, sell, and

     administer healthcare products under the Unity brand that Aliera and Unity claimed

     were not insurance, and that they claimed qualified as HCSM products exempt from

     insurance regulation, even though (a) a substantial portion of those products were

     Aliera’s own product that could never have qualified as an HCSM product, (b) Unity

     does not qualify as an HCSM, and (c) Colorado does not recognize HCSMs as exempt

     from state insurance law. Certain members of the class were enrolled in healthcare

     insurance products that were created, marketed, sold, and administered by Aliera under

     the Aliera/Unity brand.




                                               – 18 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 20 of 193




        62.    Defendant Trinity authorized Defendant Aliera to create, market, sell, and

  administer healthcare products under the Trinity brand that Aliera and Trinity claimed

  were not insurance, and that they claimed qualified as HCSM products exempt from

  insurance regulation, even though (a) a substantial portion of those products were

  Aliera’s own product that could never have qualified as an HCSM product, (b) Trinity

  does not qualify as an HCSM, and (c) Colorado does not recognize HCSMs as exempt

  from state insurance law. Certain members of the class were enrolled in healthcare

  insurance products that were created, marketed, sold, and administered by Aliera under

  the Aliera/Trinity brand.

        63.    The products Aliera created, marketed, sold, and administered, under both

  the Aliera/Unity and Aliera/Trinity brands were virtually identical, and were created to

  look, feel, and convey the impression that they are equivalent to insurance.

        64.    The terminology all Defendants used in connection with their plans is

  directly analogous to terminology health insurers use. For example:

               (a)    The products are described as health “plans,” which is the same term

  the ACA uses to describe health insurance.

               (b)    The healthcare plans marketed, sold, and administered charge

  “members” a “monthly contribution” to participate. Defendants described the

  “contributions” members pay as “premiums” or “rates.” See e.g., Appendix 5, pp. 3-4,

  Appendix 6. The amount of the premium charged is based on the plan selected by the

  insured.

               (c)    The plans require a member to pay a deductible, which Defendants

  call a “Member Shared Responsibility Amount.” Appendix 5., p. 4, Appendix 6.

               (d)    Once this amount has been paid, then medical bills are paid in

  accordance with a benefits booklet or “Member Guide” for the selected plan. These



                                           – 19 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 21 of 193




  Member Guides contain the “membership instructions” which detail the “eligible

  medical expenses,” “limits of sharing,” limitations on pre-existing conditions, and

  exclusions. The plans require pre-authorization of certain non-emergency surgeries,

  procedures or tests, as well as for certain types of cancer treatments. See e.g., Appendix 2,

  p. 29, Appendix 3, p. 31.

                (e)    The amount of the premium charged is based on the health care plan

  selected by the insured. The plans include “interim medical,” “comprehensive,”

  “standard,” “basic care,” and “catastrophic.” Appendix 5., p. 1, Appendix 6, p. 6

                (f)    The standard and comprehensive plans are offered at three benefit

  levels. “Standard” is offered at “Value,” “Plus,” and “Premium.” “Comprehensive” is

  offered at “Bronze,” “Silver,” and “Gold.” The plans at the higher levels charge more and

  therefore provide more robust benefits for covered medical conditions. Appendix5C, p. 1,

  Appendix 6.

                (g)    The plans provide coverage for medical expenses. Among other

  things, the plans provide coverage for preventive care, primary care, urgent care, labs

  and diagnostics, x-rays, prescription benefits, specialty care, surgery, and emergency

  room services. Appendix 2, pp. 22-25, Appendix 6. The plans, for an additional premium,

  will also provide maternity care. Appendix 5, p. 7; Appendix 3, p. 24.

                (h)    The plans have established preferred provider networks (“PPOs”)

  through which members can seek care. Payments are made by Defendants directly to the

  providers.

                (i)    The plans contain exclusions and lifetime limits, including a lower

  lifetime limit for cancer treatment.

                (j)    The plans require members to pay a “co-expense,” or “consult fee,”

  analogous to a “copay.” Appendix 5, p. 4, Appendix 6.



                                             – 20 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 22 of 193




                (k)      The plans provide for “maximum out of pocket” expenses. Appendix

  5, p. 4; Appendix 6.

         65.    Defendants claim they will make payments directly to health care providers

  on behalf of members who are current on their monthly premiums in the event they

  experience a covered loss, have met their deductible or “Member Shared Responsibility

  Amount,” and otherwise meet the coverage requirements set forth in the coverage

  booklet. These payments are expressly contingent upon the occurrence of a covered

  medical need by the participating member.

         66.    Payment from the program upon the occurrence of a covered loss is not

  voluntary. Under the terms of the program, as set forth in the Member Guides, Trinity

  (or Unity) is instructed and required to “share clearing house funds in accordance with

  the membership instructions.” Appendix 2, p. 21; Appendix 3, p. 22. (Contributors’

  Instructions and Conditions). The members, however, have no role in the creation of the

  Member Guides or instructions. Members do not decide who gets paid benefits. Instead,

  according to the Member Guide, the members must accept Trinity’s or Unity’s

  adjudication of benefits: “By participation in the membership, the member accepts these

  conditions.” Id. According to the Member Guide, Trinity or Unity, and not the members,

  is the “final authority for the interpretation” of the membership instructions, and Trinity

  or Unity directs payment to providers on behalf of members who have submitted medical

  claims that are covered under the benefits booklet. Id.

         67.    Members’ “contributions” (i.e. premiums) are not refundable. Although the

  member “contributions” are called “voluntary,” if members fail to make the premium

  payment, they are not entitled to coverage for medical expenses. Appendix 2, p. 16;

  Appendix 3, p. 18.




                                            – 21 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 23 of 193




            68.    Members receive a card which is indistinguishable from an insurance card,

     and they are advised to keep it with them at all times to present to health care providers.

     Appendix 19, 21, 24, 29, 32.

            69.    Like insureds in traditional health plans, members receive an “Explanation

     of Benefits (EOB)” when a claim is submitted. The EOBs are identical in all material

     respects to EOBs received from traditional health plans. Appendix 28.

            70.    Healthcare providers bill Defendants directly, just as they bill insurance

     companies, and Defendants make payments directly to the health care providers.

            71.    The healthcare plans are sold by insurance agents or brokers.

            72.    Defendants’ plans are contracts whereby Defendants undertake to

     indemnify a member upon the occurrence of determinable contingencies and therefore

     constitute “insurance” as defined by Colorado law. See § 10-1-102(12) C.R.S. The

     Colorado Division of Insurance has so concluded. Appendices 9, 10.. Colorado does not

     exempt HCSMs from insurance regulation. Defendants are required to comply with

     Colorado and federal law governing health insurers.

E.       The Health Insurance Plans Defendants Create, Market, Sell,
         and Administer Are Illegal
            73.    None of the Defendants has a certificate of authority as required by C.R.S.

     § 10-3-105 from the State of Colorado to issue insurance within this state, and they are not

     authorized insurers under Colorado law. Each of the Defendants has issued illegal and

     unauthorized insurance products to Plaintiffs and other members of the class.

            74.    Colorado has no exemption from health insurance regulations for HCSMs.

     Plans sold under both the Unity and Trinity names were illegal.

            75.    Defendants’ plans are not ACA-compliant because they do not meet the

     minimum coverage requirements under the ACA’s Essential Health Benefits. For



                                               – 22 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 24 of 193




  example, the policies impose a 24-month waiting period on coverage, which is illegal

  under the ACA and Colorado law. See 42 U.S.C. § 300gg-3; C.R.S. § 10-16-118 .

         76.    The plans purport to require binding arbitration, which is illegal in

  Colorado. C.R.S. § 10-3-1116(3) .

         77.    The plans purport to require multiple levels of appeal in violation of 42

  U.S.C. § 300gg-19(a)(2)(b), 45 C.F.R. §147.136(b)(3)(G) and Colorado law.

         78.    Neither Trinity nor Unity has maintained the 80% medical loss ratio

  required under the ACA, 42 U.S.C. § 300gg-18. Instead, according to its Agreement with

  Trinity, Aliera allocates only between 8.3% and 35% of member contributions to

  “Sharebox” payments to members. According to findings in the Georgia Litigation,

  Aliera took millions of dollars in administrative fees. Similarly, less than 80% of the

  contributions Aliera collected on behalf of Unity members was paid in medical expense

  payments on behalf of members, and substantially more than 20% of the members’

  contributions are subject to dispute between Anabaptist and Aliera in the Georgia

  Litigation.

         79.    The Member Guides, which have never been reviewed or approved,

  contain inconsistent and contradictory coverage terms and conditions. For example, on

  one hand they suggest that Defendants are required to administer benefits in accordance

  with the terms of the Member Guides, while other provisions suggest that Defendants

  are not required to pay any benefits whatsoever. The Member Guides also state the plans

  are an “opportunity for members to care for one another in a time of need, [and] to

  present their medical needs to other members,” Appendix 2, p. 3, Appendix 3, p. 5, but in

  fact Defendants – like an insurance carrier - make all coverage decisions without ever

  presenting one member’s needs to other members.




                                           – 23 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 25 of 193




F.       Multiple States Have Found that Defendants’ Products Are Insurance
         That Do Not Qualify as HCSMs
           80.      On August 12, 2019, the State of Colorado Division of Insurance found

     Defendant Trinity was an unlicensed insurance company and that Defendant Aliera was

     developing and marketing unlicensed insurance, and issued cease and desist orders

     ordering them to immediately stop selling the unauthorized insurance in the State of

     Colorado. Appendices 9, 10. Final Agency Orders dated January 17, 2020 prohibit the sale

     of Aliera HCSMs in Colorado and prohibit Trinity from doing business in Colorado.

     Appendix 11.

           81.      The State of Maryland found the Unity plans Aliera sold in that state were

     insurance that did not qualify for an exclusion under that state’s health sharing law. On

     April 30, 2018, Aliera entered into a Consent Order with the State of Maryland agreeing

     to cease selling the plans in Maryland. Appendix 12.

           82.      The State of Texas has successfully enjoined Aliera from enrolling any new

     members in Texas. As the Texas Attorney General argued on July 11, 2019 in State of Texas

     v. Aliera Healthcare, Inc., Travis County Cause No. D-1-GN-19-003388:
           The Defendant Aliera Healthcare, Inc., is engaged in the business of
           insurance in this State without a license, in violation of Tex. Ins. Code
           § 101.101. … In meetings with State regulators, Aliera representatives have
           asserted that Aliera is exempt from state regulation because it merely
           administers a “health care sharing ministry.” Aliera is no ministry,
           however; it is a multi-million dollar for profit business that admittedly
           siphons off over 70% of every dollar collected from its members to
           “administrative costs.”
     Appendix 13, pp. 1-2 (emphasis added).
           83.      The   Washington     Insurance      Commissioner   conducted   a     formal

     investigation in response to consumer complaints and concluded that Trinity did not

     meet the statutory definition of an HCSM under Washington and federal law. See

     Appendix 14. That Commissioner further concluded that Aliera acted as an unauthorized


                                               – 24 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 26 of 193




  health care service contractor without being registered and was doing business as an

  unlicensed discount plan organization, and that Aliera’s advertisements on behalf of

  Trinity were deceptive and had the capacity to mislead or deceive consumers into

  believing that they purchased insurance. On May 13, 2019, Washington State issued

  “Orders to Cease and Desist” to Aliera and Trinity. Id. On December 30, 2019, Trinity

  entered into a consent order that prohibited it from enrolling any new Washington

  residents, and was fined $150,000. Id.

         84.    Similar orders have been issued in New Hampshire (October 30, 2019 Cease

  and Desist Order against Aliera and Trinity ordering them to stop selling or renewing

  illegal health insurance); Connecticut (December 2, 2019 Cease and Desist Order against

  Aliera and Trinity), Maryland (February 27, 2020 Order revoking Aliera’s insurance

  producer license because it violated the 2018 consent order not to solicit membership in

  unauthorized insurance plans), and California (March 8, 2020 Cease and Desist Order

  finding Trinity did not meet the definition of an HCSM, and that both Aliera and Trinity

  were acting as insurers in California without a certificate of authority and had misled

  California consumers). Appendix 15.

         85.    Regulators in Georgia and Massachusetts have also issued warnings. See

  e.g., Appendix 16.

         86.    On March 31, 2020, the Washington State Insurance Commissioner found

  that Defendant Unity, now known as OneShare Health, LLC, was not a legitimate HCSM

  and was acting as an unauthorized insurer in the state of Washington. It issued a cease

  and desist order prohibiting it from continuing to solicit or sell insurance in Washington.

  Appendix 17. On May 5, 2020, a Washington Administrative Law Judge denied a motion

  to stay the order, citing sufficient prima facie evidence that OneShare was unlawfully

  transacting in insurance and did not qualify as an HCSM. Appendix 18.



                                            – 25 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 27 of 193




G.         Plaintiffs Were Sold Sham Products By Some or All of Defendants
             Plaintiff Rebecca Smith

             87.   Plaintiff Smith enrolled in AlieraCare PLUS in May 2018, while Aliera

     partnered with Unity.

             88.   She made a payment to Aliera of $530.10 per month in premium payments

     to Aliera.

             89.   Plaintiff Smith received a card that she believed to be an insurance card that

     reflected her enrollment with AlieraCare PLUS through Unity Healthshare. Appendix 19

     19.

             90.   In November 2018, Plaintiff Smith received an email notifying her that

     Trinity HealthShare was Aliera’s new HCSM partner, that she did not need to take any

     action to maintain her current plan under the Trinity/Aliera partnership, that her

     Member ID number and all benefits would remain the same, and that her MSRA

     (deductible) would carry over to the Trinity plan. See Appendix 20. She never received

     any subsequent notice that her plan, or her pending claims under her plan, would not

     automatically transfer to Trinity.

             91.   Plaintiff Smith also received an Aliera/Trinity Member Guide, dated 2018-

     2019, identical to Appendix 2. That Member Guide was identical to the Member Guide

     she had received when Aliera was partnered with Unity, with the exception that Trinity’s

     name was substituted for Unity’s name.

             92.   Plaintiff Smith also received an Aliera/Trinity Insurance card. Appendix

     21. This card was virtually identical to the Aliera/Unity card, except for the use of the

     name “Trinity Healthshare” instead of “Unity Healthshare.”
             93.   On October 17, 2018, Plaintiff Smith contacted Aliera to confirm coverage

     for her planned method of birth control, an IUD.



                                               – 26 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 28 of 193




        94.    She was informed that her procedure would be covered at 100% and was

  not informed that the procedure would apply towards her MSRA/deductible.

        95.    After the procedure was performed, Aliera denied coverage of the

  procedure.

        96.    Plaintiff Smith appealed the denial of coverage in writing, and, on May 6,

  2019, Aliera informed Plaintiff Smith that Aliera reversed the denial and approved the

  coverage.

        97.    Despite the approval, Aliera did not pay for the disputed services.

        98.    In order to prevent the medical bills from going to collections, Plaintiff

  Smith paid for the uncovered medical services, totaling $1,156.23, despite Aliera’s

  representations that it would cover the charges.

        Plaintiff Ellen Larson

        99.    Plaintiff Larson enrolled in AlieraCare Premium in July 2018, while Aliera

  partnered with Unity.

        100.   She made a payment to Aliera for $452.44 and to Unity for $25 in July 2018,

  and made monthly premium payments to Aliera of $352.44 per month each month from

  August through December 2018. She received a Member Guide and a card that she

  believed was an insurance card showing that she was enrolled in the AlieraCare Premium

  plan through Unity. Appendix 22.

        101.   On or about November 15, 2018, Aliera sent Ms. Larson an email notifying

  her that Trinity HealthShare was its new HCSM partner, that she did not need to take

  any action to maintain her current plan under the Trinity/Aliera partnership, that her

  Member ID number and all benefits would remain the same, and that her MSRA

  (deductible) would carry over to the Trinity plan. She never received any subsequent




                                           – 27 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 29 of 193




  notice that her plan, or her pending claims under her plan, would not automatically

  transfer to Trinity.

         102.    Ms. Larson then received a Member Guide for her AlieraCare Premium

  Plan from both Aliera and Trinity. The Member Guide was identical to the Member Guide

  she had received when Aliera was partnered with Unity, with the exception that Trinity’s

  name was substituted for Unity’s name. Appendix 2. She also received a notice from

  Trinity about increased convenience and options for Trinity HealthShare members.

  Appendix 23.

         103.    Ms. Larson also received what she believed was an insurance card from

  Aliera/Trinity showing that she had been a member in Aliera/Trinity since July 1, 2018.

  See Appendix 24. The insurance card falsely stated that she was a member “of a Health

  Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B)” even though

  neither Trinity nor Aliera was ever certified or “recognized” by any government agency

  as an HCSM.

         104.    The AlieraCare Premium plan sold to Ms. Larson was insurance under

  Colorado law. However, it failed to comply with Colorado and federal law in its

  provisions of benefits.

         105.    Ms. Larson was assaulted on August 3, 2018, while covered by the

  AlieraCare/Unity Premium Plan. She was attacked and knocked unconscious. She was

  taken to the hospital with serious injuries, including a skull fracture, cervical spine

  fracture, and intercranial bleeding. She submitted claims to Aliera for coverage.

         106.    While her claim was pending, and after she was notified that her plan was

  transferred from Unity to Trinity, she terminated her coverage, effective December 31,

  2018, without opting to have her plan transferred to Unity.




                                           – 28 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 30 of 193




         107.   When she submitted her bill for payment to Aliera, her claim was denied.

  She appealed, sending medical records and additional information. Aliera decided to

  cover a different denied claim as a result of the appeal. Appendix 25.

         108.   Ms. Larson appealed a second time. She explained that Aliera had not

  responded to the correct appeal. Aliera then took the position that Ms. Larson’s injuries

  were “self-inflicted” and excluded under her policy. Appendix 26.

         109.   Ms. Larson filed a complaint with the Better Business Bureau and received

  another denial letter in response. Appendix 27.

         110.   Ms. Larson continues to be pursued for these debts.

         111.   Aliera held itself out as the agent for Trinity in administering Ms. Larson’s

  claims. It sent her an Explanation of Benefits (EOB) under Trinity’s name. Appendix 28.

  Its appeal denial letters use the same address – 5901 Peachtree Dunwoody Rd., Atlanta,

  GA 30328 – as Trinity’s address. Compare Appendix 26 with 1. She was never notified that

  she needed to file a claim with the receiver in the Georgia Litigation, or to Unity, in order

  for her claim to be paid.

         112.   Trinity and Aliera now claim that Ms. Larson was never enrolled in a

  Trinity plan and that she was only enrolled in a Unity plan. Ms. Larson submitted her

  claim to Aliera, who acted as exclusive agent for both Trinity and Unity. Neither Unity

  nor Trinity, nor their agent Aliera, have paid her claim.

         Plaintiff Justine Lund

         113.   In January 2018, Plaintiff Lund enrolled in an AlieraCare “Trinity

  HealthShare Gold” plan effective February 1, 2018. Before purchasing the Trinity Gold

  plan, she was told that, after meeting her $2,500 “MSRA” (deductible), medical bills

  related to pregnancy and delivery would be covered up to $5,000, or $8,000 for a caesarian

  section, and that 80% of hospital bills would be covered. She purchased the plan which



                                             – 29 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 31 of 193




  she understood had the most robust coverage, even though it also had the highest

  monthly premium of the available Aliera/Trinity plans.

         114.   Ms. Lund paid Defendants Aliera and Trinity $658.87 ($125 as an

  enrollment fee and $533.87 for the first monthly premium payment) on January 16, 2019,

  and $533.87 in both February and March 2019 for the Trinity HealthShare Gold coverage

  from February 1 – April 30, 2019.

         115.   After she enrolled and made the initial payment, Ms. Lund received a

  Member Guide for AlieraCare Gold with the Unity brand attached. Appendix 3. She also

  received an ID card which she believed was an insurance card from Aliera/Trinity. The

  card shows that she was enrolled in a “Trinity/Gold” plan with a $2500 “MSRA.”

  Appendix 29. The insurance card falsely stated that she was a “member of a HealthCare

  Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(B),” even though neither

  Trinity nor Aliera was ever certified or “recognized” by any government agency as an

  HCSM. The backside of the card falsely represents an affiliation with Unity Healthshare,

  even though Aliera’s relationship with Unity had terminated and it was no longer

  authorized to sell plans on behalf of Unity in 2019.

         116.   After enrolling in the AlieraCare Trinity Gold plan, Ms. Lund had medical

  expenses that should have been covered by Aliera/Trinity, but Aliera/Trinity paid a

  fraction of what she understood would be covered. Because her medical expenses had

  not been paid as she had been led to believe they would be, she became worried that

  Defendants would not pay the maternity benefits that were represented and advertised.

  After numerous conversations with Aliera/Trinity employees and agents, she learned

  that Aliera/Trinity would require her to pay a $5,000 deductible and would cover only a

  fraction of her medical bills. She cancelled her AlieraCare Trinity Gold Healthshare plan,

  effective April 30, 2019.



                                            – 30 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 32 of 193




        117.   Ms. Lund was forced to pay medical bills that Defendants should have

  covered, and paid Defendants premiums for worthless health insurance coverage.

        Plaintiffs Jared and Jaime Beard

        118.   Plaintiffs Jared and Jaime Beard enrolled themselves and their two

  dependent children in an AlieraCare/Unity Premium plan in August 2018, while Aliera

  partnered with Unity. Before enrolling, they spoke to an Aliera agent who told them that

  Aliera was like insurance rather than like an HCSM because medical providers bill Aliera

  directly, and the bills are paid directly to the provider. The Aliera agent sent them sell

  sheets that showed the Premium plan would provide extensive benefits comparable to

  insurance. Appendix 6.

        119.   The Beards made a payment to Aliera for $819.32 ($694.32 for the first

  monthly premium payment and $125 in fees) in August 2018 and made monthly

  premium payments to Aliera of $694.32 through September 2019. They received a

  welcome email showing they were enrolled in the AlieraCare Premium/Unity

  Healthshare Premium plan. Appendix 30.

        120.   In May 2019, the Beards received a notice that Aliera was no longer selling

  the Unity healthcare plan, but would continue selling an identical plan that “tracked”

  their medical history and historical claims, payments toward their MSRA, and time spent

  on the plan. Appendix 31. They received a Member Guide from Trinity, that was identical

  to the Member Guide they received when Aliera was partnered with Unity, with the

  exception that Trinity’s name was substituted for Unity’s name. Appendix 4.

        121.   The Beards also received what they believed was an insurance card from

  Aliera/Trinity showing that they had been a member in Aliera/Trinity since August 15,

  2018. See Appendix 32. The insurance card falsely stated that they were a member “of a

  Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B)” even



                                           – 31 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 33 of 193




  though neither Trinity nor Aliera was ever certified or “recognized” by any government

  agency as an HCSM.

         122.   The AlieraCare Premium plan sold to the Beards under both the Trinity and

  Unity names, was insurance under Colorado law. However, it failed to comply with

  Colorado and federal law in its provisions of benefits.

         123.   In April 2019, The Beards’ minor child, who was covered under the plan,

  required surgery. Their child’s provider contacted Aliera for preauthorization of the

  surgery. Aliera denied the request, inaccurately claiming that it was to treat a “pre-

  existing condition.” Appendix 33. Both the Beards and their provider attempted on

  numerous occasions to reach Aliera to appeal the decision. When calls were finally

  returned, they received different explanations at different times. After informing them

  that it did not do “peer to peer” reviews, Aliera offered to speak with the provider, but

  did not return the provider’s calls. The Beards wrote a letter again appealing the decision.

  Appendix 34. On or about June 4, 2019, Aliera informed the Beards that they were again

  denying the claim, purportedly based on the review of an outside “Medical Peer Review

  Company.” Appendix 35. The review letter, dated May 28, 2018 (a year prior to the claim),

  first opined “that the treatment was/was not related to conditions that were pre-

  existing,” and further failed to reasonably consider whether the needed surgery was for

  a pre-existing condition.

         124.   As a result, the Beards had to postpone their child’s needed surgery, have

  been forced to incur additional out-of-pocket expenses for deductibles (MSRAs) for

  which they received no credit under a legitimate healthcare plan, have paid medical bills

  that should have been covered, and paid Defendants premiums for worthless health

  insurance.




                                            – 32 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 34 of 193




            125.   The Beards’ Trinity member portal from May 2019 reflected that they were

     covered by the Trinity plan. Appendix 36. The letter from the purported “peer reviewer”

     dated May 201[9] regarding preauthorization of the Beards’ child’s surgery was

     addressed to “Aliera Healthcare/Trinity HealthShare” and quoted the Trinity Member

     Guide. Appendix 35. Yet, Trinity now claims that the Beards were not covered by the

     Aliera/Trinity plan until June 2019 and were not covered by the Trinity plan at the time

     Aliera refused to authorize their child’s surgery. The Beards were never notified that they

     needed to file a claim with the receiver in the Georgia Litigation in order for their claims

     to be paid.

                                       CLAIMS FOR RELIEF

A.       Illegal Contract against All Defendants
            126.   Plaintiffs reallege all prior allegations as though fully stated herein.

            127.   Defendants sold Plaintiffs and all members of the proposed class

     unauthorized and illegal health insurance plans in violation of Colorado law:

                   (a)    The plans sold bearing both the Unity and Trinity names were

     insurance (see ¶¶ 61-72 above), but were sold without authorization in Colorado.

                   (b)    The plans failed to provide the essential health benefits required

     under the ACA and Colorado law.

                   (c)    The plans exclude coverage for pre-existing conditions and impose

     waiting periods.

                   (d)    The Member Guides contain inconsistent and contradictory

     coverage terms and conditions that allow Defendants to arbitrarily deny coverage.

                   (e)    The plans included a binding arbitration provision illegal under

     Colorado law. C.R.S. § 10-3-1116 The illegal binding arbitration provision is part of an

     unconscionable dispute resolution procedures designed to force members into illegal


                                                – 33 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 35 of 193




     multiple levels of appeal, arbitrarily delay payment, and leave members without a

     meaningful method of contesting coverage decisions and disputes.

                  (f)    Defendants failed to maintain the 80% medical loss ratio mandated

     by the ACA, and instead paid substantially more than 20% in expenses, fees, and

     commissions to Defendant Aliera.

           128.   Defendants Unity and Trinity authorized Defendant Aliera to create,

     market, and administer these illegal plans on their behalf.

           129.   Plaintiffs and all members of the proposed class are entitled to either

     (a) rescission of the illegal contract(s) and return of the insurance premiums paid; or

     (b) reformation of the illegal contract(s) to comply with the mandatory minimum benefits

     and coverage required under Colorado and federal law.

B.       Violation of the Colorado Consumer Protection Act Against All
         Defendants
           130.   Plaintiffs reallege all prior allegations as though fully stated herein.

           131.   Defendants’ creation, marketing, sale and administration of unauthorized

     health insurance plan(s) to class members constitutes unfair and/or deceptive acts under

     the Colorado Consumer Protection Act (“CCPA”). Under the CCPA, Plaintiffs and

     members of the proposed class are entitled to damages, injunctive relief, statutory treble

     damages (up to $25,000 for each violation) and attorneys’ fees and costs.

           132.   Defendants, in the course of their business, have committed the following

     unfair acts or practices that are deceptive or misleading or have the capacity to be

     deceptive or misleading. These acts or practices include, but are not limited to, the

     following:

                  (a)    The Unity and Trinity healthcare plans that those Defendants sold

     through Aliera were insurance under Colorado law, but they each failed to obtain a



                                               – 34 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 36 of 193




  license required by Colorado law for the sale of insurance, C.R.S. § 10-3-105 Defendants’

  insurance products include provisions, conditions, exclusions and restrictions that are

  illegal under Colorado law. See ¶¶73-86, above. The sale of unlicensed and illegal

  insurance policies by each of the Defendants - Unity, Trinity, and Aliera – was unfair and

  deceptive under C.R.S. § 6-1-105(z)

                (b)    Defendant Aliera, at the express direction and authority of Unity and

  Trinity, created products to look and feel like traditional health insurance and as a

  substitute for traditional health insurance, and advertised, marketed and sold the

  products so as to deceive customers into believing that they would receive health care

  benefits that are comparable to legitimate health insurance. Examples of the deceptive

  sales material made available to Colorado consumers are in Appendices 5 (Trinity), and 6

  (Unity). Defendants use such things as insurance cards, PPO networks, plan booklets,

  plan levels, health insurance lexicon (such as “healthcare”) to create the impression that

  they are offering real health insurance benefits comparable to traditional legitimate health

  insurance. At the same time that they created, marketed, and sold their products as

  comparable to insurance, Trinity and Unity, through their agent Aliera, knowingly or

  recklessly misrepresented that their products were “not insurance,” so that they could

  avoid regulation by the Colorado Commissioner of Insurance. By claiming their products

  are “not insurance,” they also avoided providing the minimal Essential Health Benefits

  required under the ACA and Colorado law. These misrepresentations as to the

  characteristics and nature of the plans are unfair and deceptive in violation of C.R.S. § 6-

  1-105(c).

                (c)    Unity and Aliera failed to disclose to purchasers and members that

  Unity did not hold reserves or surplus as required of regulated insurers, that the majority

  of members’ payments went to Aliera to pay exorbitant commissions and administrative



                                            – 35 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 37 of 193




  expenses, or that because Unity held no reserves, its ability to pay members’ claims

  depended on generating ever-larger numbers of new members. Failure to disclose the

  lack of reserves and the reliance on generating new memberships to pay claims are unfair

  and deceptive in violation of C.R.S. §§ 6-1-105(q) and (u).

                (d)    Trinity and Aliera failed to disclose to purchasers and members that

  Trinity did not hold reserves or surplus as required of regulated insurers, that the

  majority of members’ payments went to Aliera to pay exorbitant commissions and

  administrative expenses, or that because Trinity held no reserves, its ability to pay

  members’ claims depended on generating ever-larger numbers of new members. Failure

  to disclose the lack of reserves and the reliance on generating new memberships to pay

  claims are unfair and deceptive in violation of C.R.S. §§ 6-1-105(q) and (u).

                (e)    Aliera and Unity have advertised and represented that Unity is a

  “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).” This

  is false and deceptive. See ¶¶ 40 – 44 above. Aliera and Unity knew, or should have

  known, that this representation was false because Unity was not created until 2016. The

  misrepresentation was intended to, and did deceive consumers into believing that their

  healthcare plans were faith-based, would be administered in an ethical manner for the

  benefit of members, rather than for the benefit of for-profit Aliera, and were certified as

  legitimate alternatives to traditional health insurance. The misrepresentation was an

  unfair and deceptive practice under C.R.S. §§ 6-1-105(1)(b), (c), and (e) .

                (f)    Aliera and Trinity have advertised and represented that Trinity is a

  “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).” This

  is false and deceptive. See ¶¶ 33-52 above. Aliera and Trinity knew this representation

  was false because Aliera did not create Trinity until 2018. The misrepresentation was

  intended to, and did deceive consumers into believing that their healthcare plans were



                                             – 36 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 38 of 193




  faith-based, would be administered in an ethical manner for the benefit of members,

  rather than for the benefit of for-profit Aliera, and were certified as legitimate alternatives

  to traditional health insurance. The misrepresentation was an unfair and deceptive

  practice under C.R.S. §§ 6-1-105(1)(b), (c), and (e) .

                (g)     Defendants Aliera and Trinity knowingly misrepresented that

  members’ monthly “contributions” were put into a cost-sharing account with Trinity,

  which acts as a “neutral clearing house between members.” Appendix 2, p. 5. They

  misrepresented that Trinity “acts as an independent and neutral clearing house,

  dispersing [sic] monthly contributions as described in the membership instructions and

  guidelines.” Id., p. 14, They misrepresented that Trinity, because it is a nonprofit with

  “nothing to gain or lose financially by determining if a need is eligible or not,” is the entity

  to whom members delegated coverage decision authority. Id., p. 21. In fact, contributions

  were not placed into a cost-sharing account with Trinity. Under the Agreement between

  Trinity and Aliera, all member contributions were paid directly to for-profit Aliera which

  maintained complete control over payments for medical expenses and maintained

  complete and exclusive access to and control over the Trinity membership list.

  Defendants failed to disclose that all funds were commingled with non-Trinity funds in

  an account controlled by Aliera, or that only a fraction of the funds Aliera received as

  member “contributions” were or are paid out in claims, or that for-profit Aliera takes the

  majority of member contributions as fees, leaving insufficient funds to pay member

  claims. Although Defendants tout the healthcare plans as a “sharing” program that

  provides members with a role in determining whether claims should be paid, in fact all

  coverage decisions are made arbitrarily by Aliera, and in Aliera’s best interest. The health

  care plans are inherently unfair, deceptive, and illusory because, while representing to

  members which medical expenses are eligible for coverage, Defendant Aliera – to whom



                                              – 37 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 39 of 193




  Trinity delegated all coverage decisions – retains discretion to interpret the plans and

  decide whether to approve or pay claims, and retains discretion whether to change the

  plans at any time. Consumers were led to believe that their premiums would primarily

  be used to pay claims of other members. In fact, most of the contributions were used to

  pay Aliera and its owners. Given that the vast majority of the premiums paid are taken

  by Aliera as fees, Trinity’s program is not a true ministry, but a profit-making enterprise

  designed to enrich the owners of Aliera. These misrepresentations and omissions are

  unfair and deceptive in violation of C.R.S. §§ 6-1-105(c), (e), (u), and (kkk) .

                (h)    Defendants Aliera and Unity knowingly misrepresented that

  members’ monthly “contributions” were put into a cost-sharing account with Unity,

  which acts as a “neutral clearing house between members.” Appendix 3, p. 5. They

  misrepresented that Unity “acts as an independent and neutral clearing house, dispersing

  [sic] monthly contributions as described in the membership instructions and guidelines.”

  Id., p. 16. They misrepresented that Unity, because it is a nonprofit with “nothing to gain

  or lose financially by determining if a need is eligible or not,” is the entity to whom

  members delegated coverage decision authority. Id., p. 22. In fact, contributions were not

  placed into a cost-sharing account with Unity. All member contributions were paid

  directly to for-profit Aliera that maintained complete control over payments for medical

  expenses and maintained complete and exclusive access to and control over the Unity

  membership list. Defendants Unity and Aliera failed to disclose that all Unity member

  payments were commingled with non-Unity funds in an account controlled by Aliera, or

  that only a fraction of the funds Aliera received as member “contributions” were or are

  paid out in claims, or that for-profit Aliera takes the majority of member contributions as

  fees, leaving insufficient funds to pay member claims. Although Aliera and Unity touted

  the healthcare plans as a “sharing” program that provided members with a role in



                                              – 38 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 40 of 193




  determining whether claims should be paid, in fact all coverage decisions were made

  arbitrarily by Aliera, and in Aliera’s best interest. The health care plans are inherently

  unfair, deceptive, and illusory because, while representing to members which medical

  expenses are eligible for coverage, Defendant Aliera – to whom Unity delegated all

  coverage decisions – retained discretion to interpret the plans and decide whether to

  approve or pay claims, and retained discretion whether to change the plans at any time.

  Consumers were led to believe that their premiums would primarily be used to pay

  claims of other members. In fact, most of the contributions were used to pay Aliera and

  its owners. Given that the vast majority of the premiums paid are taken by Aliera as fees,

  Unity’s program is not a true ministry, but a profit-making enterprise designed to enrich

  the owners of Aliera. These misrepresentations and omissions are unfair and deceptive

  in violation of C.R.S. §§ 6-1-105(c), (e), (u), and (kkk) .

                 (i)    Unity and Trinity, through their exclusive authorized agent Aliera,

  systematically engaged in unfair claims handling practices by arbitrarily refusing to pre-

  authorize medical care and by denying claims, and then by requiring members to follow

  a multilevel Dispute Resolution Procedure outlined in the Member Guides. Appendix 2,

  pp. 30-31; Appendix 3, pp. 32-33; Appendix 4, pp. 30-31. This burdensome Procedure is

  not disclosed to consumers in the marketing materials before they commit to enrolling in

  the plans. All Defendants use the Procedure to subject members to Kafkaesque delays

  and false and inconsistent promises, to deny claims without conducting reasonable

  investigations, to refuse to authorize medical care, and ultimately to require arbitration

  that is illegal under Colorado insurance law. Defendants claim the Procedure in the

  Member Guide is legally binding on the members, while at the same time they claim that

  the coverage provisions are not legally binding upon them and that they are not legally

  obligated to pay claims. See Appendix 2 , p. 3; Appendix 3, p. 5; Appendix 4, p. 3. The



                                               – 39 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 41 of 193




  Procedure and Defendants’ claims practices are inherently unfair and deceptive and

  violate C.R.S. §§ 6-1-105(u), 10-3-1104(h), and 10-3-1116.

         133.   Aliera acted on its own behalf and as an express and apparent agent for

  Trinity or Unity in connection with each of these unfair and deceptive acts and practices.

         134.   The deceptive or unfair acts or practices of Defendants occurred in trade or

  commerce, specifically, the marketing, sale and administration of insurance products to

  Colorado residents.

         135.   All persons providing insurance services to the public in Colorado must “be

  at all times actuated by good faith in everything pertaining thereto.” C.R.S. § 10-1-101.

  This duty of good faith, as enacted by the General Assembly of Colorado, is broad and

  wide-ranging, extending to “everything pertaining” to the provision of insurance

  services to the public in Colorado.

         136.   The public interest element of the CCPA is present because the business of

  insurance is one affected by the public interest, requiring that all persons be actuated by

  good faith, abstain from deception, and practice honesty and equity in all insurance

  matters. The sale of healthcare plans to the public significantly affects the public interest.

  The unfair acts and practices induced hundreds, if not thousands, of Colorado residents

  to purchase the illegal products and to pay premiums for illegal products.

         137.   Plaintiffs and the class have been injured as a direct result of Defendants’

  conduct. They were sold unregulated insurance products that are illegal under Colorado

  law and paid premiums for these illegal products. The products do not have sufficient

  loss ratios to provide protection. The products provide less coverage than permitted

  under law, thereby rendering the policies less valuable than products that do comply

  with the law. Plaintiffs and the class have been denied care, or limited in care, due to

  illegal caps, exclusions and limitations. Plaintiffs and the class have foregone coverage



                                             – 40 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 42 of 193




     under the ACA, including subsidized benefit packages that would provide legal,

     comprehensive, and secure health insurance coverage. Defendants’ polices were

     overpriced for the coverage they purported to provide given that a substantial percentage

     of the contributions were paid in fees to Aliera, causing Plaintiffs and the class to overpay

     for the illegal and unregulated policies. Additionally, Plaintiffs and the class lack

     sophistication and bargaining power relative to the Defendants.

C.       Breach of Fiduciary Duty -- Aliera and Trinity
            138.    Plaintiffs reallege all prior allegations as though fully stated herein.

            139.    Defendant Trinity, through its exclusive agent Aliera, represented that

     members voluntarily submit monthly contributions or gifts into a cost-sharing account,

     and that Trinity “acts as a neutral clearing house between members.” Appendix 2, pp. 5,

     16. While disclaiming that there is any legally binding agreement to reimburse members

     for medical needs, Aliera and Trinity claim Trinity will serve as “an independent and

     neutral clearing house, dispersing[sic] monthly contributions as described in the

     membership instructions and guidelines. Id., p. 14

            140.    Aliera and Trinity further represented their trustworthiness by claiming

     Trinity is a “religious organization,” is “faith based,” and is based on a “religious

     traditions.” Id., pp. 3, 5.

            141.    Aliera and Trinity represented that “since Trinity HealthShare has nothing

     to gain or lose financially by determining if a need is eligible or not, the contributor

     designates Trinity HealthShare as the final authority for the interpretation of these

     guidelines.” Id., p. 21.

            142.    Aliera and Trinity represented that monthly contributions are “voluntarily
     given” to Trinity “to hold as an escrow agent and to disburse according to the

     membership escrow instructions.” Id., p. 20


                                                 – 41 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 43 of 193




            143.   Trinity, and its exclusive agent Aliera, have complete control over the

     financial “contributions” members pay, and complete control over the coverage

     decisions.

            144.   Based on these representations and their control over members’

     “contributions,” Aliera and Trinity have a fiduciary duty to the members.

            145.   Defendant Aliera has also admitted in court filings in connection with the

     Georgia Litigation that it has a fiduciary duty to the members.

            146.   Defendants have breached their fiduciary duty. Coverage decisions are

     made solely by the for-profit Aliera, and in order to secure its profits, not to provide

     coverage for members’ medical needs. Plaintiffs and the class members have been

     arbitrarily denied claims for medical expenses, and have been denied pre-authorization

     of needed medical care, in order to enrich Defendants.

            147.   The majority of the member contributions are paid to Aliera in undisclosed

     fees, and not to cover the medical needs of the members.

            148.   Plaintiffs and the class members have been injured by Aliera’s and Trinity’s

     breaches of fiduciary duty. The funds that should have been used to pay their claims have

     instead been used to enrich Defendants. The profits should be disgorged and held in

     constructive trust for the benefit of the Plaintiffs and the class to pay their claims.

D.       Breach of Fiduciary Duty – Aliera and Unity
            149.   Plaintiffs reallege all prior allegations as though fully stated herein.

            150.   Defendant Unity, through its exclusive agent Aliera, represented that

     members voluntarily submit monthly contributions or gifts into a cost-sharing account,

     and that Unity “acts as a neutral clearing house between members.” Appendix 3, pp.5, 16.

     While disclaiming that there is any legally binding agreement to reimburse members for

     medical needs, Aliera and Unity claim Unity will serve as “an independent and neutral


                                                 – 42 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 44 of 193




  clearing house, dispersing[sic] monthly contributions as described in the membership

  instructions and guidelines. Id., p. 16.

         151.    Aliera and Unity further represented their trustworthiness by claiming

  Unity is a “religious organization,” is “faith based,” and is based on a “religious

  traditions.” Id., pp. 5, 7.

         152.    Aliera and Unity represented that “since Unity HealthShare has nothing to

  gain or lose financially by determining if a need is eligible or not, the contributor

  designates Unity HealthShare as the final authority for the interpretation of these

  guidelines.” Id., p. 22.

         153.    Aliera and Unity represented that monthly contributions are “voluntarily

  given” to Trinity “to hold as an escrow agent and to disburse according to the

  membership escrow instructions.” Id., p. 21.

         154.    Unity, and its exclusive agent Aliera, have complete control over the

  financial “contributions” members pay, and complete control over the coverage

  decisions.

         155.    Based on these representations and their control over members’

  “contributions,” Aliera and Unity have a fiduciary duty to the members.

         156.    Defendant Aliera has also admitted in court filings in connection with the

  Georgia Litigation that it has a fiduciary duty to the members.

         157.    Defendants have breached their fiduciary duty. Coverage decisions are

  made solely by the for-profit Aliera, and in order to secure its profits, not to provide

  coverage for members’ medical needs. Plaintiffs and the class members have been

  arbitrarily denied claims for medical expenses, and have been denied pre-authorization

  of needed medical care, in order to enrich Defendants.




                                             – 43 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 45 of 193




            158.   The majority of the member contributions are paid to Aliera in undisclosed

     fees, and not to cover the medical needs of the members.

            159.   Plaintiffs and the class members have been injured by Aliera’s and Unity’s

     breaches of fiduciary duty. The funds that should have been used to pay their claims have

     instead been used to enrich Defendants. The profits should be disgorged and held in

     constructive trust for the benefit of the Plaintiffs and the class to pay their claims.

E.       Unjust Enrichment Against Aliera
            160.   Plaintiffs reallege all prior allegations as though fully stated herein.

            161.   Plaintiffs and the class paid substantial monthly contributions, the majority

     of which were siphoned off as fees to benefit Aliera.

            162.   Plaintiffs and the class made the payments with the understanding that the

     funds would be shared among the members of Trinity or Unity to pay medical claims.

     They were never advised that a majority of their payments would actually go to Aliera’s

     fees and commissions.

            163.   Aliera has retained the members’ contributions while arbitrarily denying

     medical claims, and has been unjustly enriched at the expense of Plaintiffs and the class.

            164.   Plaintiffs and the class are entitled to restitution of the amount Aliera

     unjustly retained.

                                       PRAYER FOR RELIEF
            WHEREFORE, Plaintiffs and the class members request that this Court:

                   (a)    Certify that this action may proceed as a class action as defined in

     ¶16 above;

                   (b)    Designate Plaintiffs Rebecca Smith, Ellen Larson, Justine Lund, and

     Jaime and Jared Beard as class representatives, and designate Eleanor Hamburger and

     Richard Spoonemore, Sirianni Youtz Spoonemore Hamburger, PLLC, Michael David


                                                 – 44 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 46 of 193




  Myers, Myers & Company, PLLC, (and Victoria Lovato and Patrick J. Bernal, Michael

  Best & Friedrich, as class counsel;

                (c)    Declare that Defendants’ unauthorized health insurance plans were

  and are illegal contracts;

                (d)    Declare that Defendants’ actions as alleged herein towards the

  members of the class violate the Colorado Consumer Protection Act;

                (e)    In accordance with C.R.S. § 10-3-1004, order Trinity to deposit cash

  or securities, or post a bond in an amount equal to the contributions made by Colorado

  residents for Trinity healthcare plans.

                (f)    In accordance with C.R.S. § 10-3-1004, order Unity to deposit cash or

  securities, or post a bond in an amount equal to the contributions made by Colorado

  residents for Unity healthcare plans.

                (g)    Enjoin Defendants from denying and delaying payment for

  legitimate health care claims;

                (h)    Order Defendants to (i) rescind the unauthorized health insurance

  plans and refund all premiums improperly received from members of the proposed class,

  including interest; or, at the option of any class member (ii) reform the unauthorized

  health insurance plans to comply with the minimum mandatory benefits required under

  the relevant state insurance code and federal law, permit class members to submit claims

  for medical services, costs and other expenses that would have been covered;

                (i)    Enter judgment for damages caused by Defendants’ unfair and/or

  deceptive acts;

                (j)    Order an award of treble damages for each violation of the Colorado

  Consumer Protection Act;




                                            – 45 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 47 of 193




               (k)    Enter judgment in favor of Plaintiffs and the class on their breach of

  fiduciary duty claims, order Defendants Aliera and Unity to disgorge all sums received

  in violation of their fiduciary duty from Unity members, and impose a constructive trust

  for the benefit of the class on all the amounts disgorged, and order Defendants Aliera and

  Trinity to disgorge all sums received in violation of their fiduciary duty from Trinity

  members, and impose a constructive trust for the benefit of the class on all the amounts

  disgorged;

               (l)    Order restitution of all contributions Aliera unjustly retained;

               (m)    Order payment of reasonable attorneys’ fees; and

               (n)    Grant such other relief as this Court may deem just, equitable and

  proper.



                                      JURY DEMAND

        PLAINTIFFS HEREBY DEMAND A TRIAL BY JURY ON ALL ISSUES SO

  TRIABLE.



        DATED: June 19, 2020.

                                              s/ Victoria E. Lovato
                                           Victoria E. Lovato, Atty. Reg. # 31700
                                           MICHAEL BEST & FRIEDRICH LLP
                                           1776 Lincoln Street, Suite 1100
                                           Denver, CO 80203
                                           Tel. (720) 240-9515
                                           Email: velovato@michaelbest.com




                                           – 46 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 48 of 193




                                             s/ Patrick Bernal
                                          Patrick Bernal, Atty. Reg. #52956
                                          MICHAEL BEST & FRIEDRICH LLP
                                          8300 Arista Place, Suite 300
                                          Broomfield, CO 80021
                                          Tel. (303) 800-1580 / Fax (855) 732-0199
                                          Email: pjbernal@michaelbest.com

                                          Richard E. Spoonemore
                                          Eleanor Hamburger
                                          SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
                                          3101 Western Avenue, Suite 350
                                          Seattle, WA 98121
                                          Tel. (206) 223-0303
                                          Email: rick@sylaw.com
                                          Email: ele@sylaw.com
                                          (Pro hac vice admission to be requested)

                                          Michael David Myers
                                          MYERS & COMPANY PLLC
                                          1530 Eastlake Avenue East
                                          Seattle, WA 98102
                                          Tel. (206) 398-1188
                                          Email: mmyers@myers-company.com
                                          (Pro hac vice admission to be requested)

                                          Attorneys for Plaintiffs

  Plaintiffs’ Addresses:
  Rebecca Smith, 1780 Shallot Circle, Boulder, CO 80026
  Ellen Larson, 5084 Balsam St., Colorado Springs, CO 80923
  Justine Lund, 2812 Tallgrass Lane, Berthoud, CO 80513-2696
  Jaime and Jared Beard, 5167 Morningside Way, Parker, CO 80134

                           Local Rule 121 § 1-26(7) Certification

        Pursuant to Local Rule 121 § 1-26(7), a printable copy of this E-filed document is
  maintained by the filing parties at the law offices of Michael, Best & Friedrich, LLP in
  Denver, Colorado, and is available for inspection by other parties or the Court upon
  request.



                                          – 47 –
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 49 of 193




                                                   DATE FILED: June 19, 2020 4:47 PM
                                                   FILING ID: AC5F0B17A851B
                                                   CASE NUMBER: 2020CV30513
                          /




                        APPENDIX 1
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 50 of 193


                                                                                      Colorado Secretary of State
                                                                 -Filed               Date and Time: 06/12/2019 04:53 PM
    Document must be filed electronically.                                            ID Number: 20191485981
    Paper documents are not accepted.
    Fees & forms are subject to change.                                               Document number: .20191485981
    For more information or to print copies                                           Amount Paid: $100.00
    of filed documents, visit www.sos.state.co.us.
                                                                                                                ABOVE SPACE FOR OFFICE USE ONLY




                                         Statement of Foreign Entity Authority
                            filed pursuant to § 7-90-803 of the Colorado Revised Statutes (C.R.S.)

    1. The entity ID number, the entity name, and the true name, if different, are

             Entity ID number                          20191485981
                                                                               (Colorado Secretary ofState ID number)

             Entity name                               Trinity HealthShare.'Inc.

             True name
             (if different from the entity name)

    2. The form of entity and the jurisdiction under the law of which the entity is formed are

             Form of entity                        '   Foreign Nonprofit Corporation

             Jurisdiction                              Delaware

    3. The principal office address of the entity’s principal office is

             Street address                            5901 Peachtree-Dunwoody Rd.
                                                                                    (Street number and name) -
                                                       Suite C160
                                                       Atlanta                                       CO         30342
                                                                      (City)                        (State)           (ZIP/Postal Code)
                                                                                                United States
                                                          (Province - if applicable)                (Country)


             Mailing address
             (leave blank if same as street address)               (Street number and name or Post Office Box information)



                                                                      (City)                        (State)           (ZIP/Postal Code)

                                                           (Province - ifapplicable)                (Country)


    4. The registered agent name and registered agent address of the entity’s registered agent are

          Name
            (if an individual)
                                                                   (Last)                       (First)                 (Middle)          (Suffix)
             or .

             (if an entity)                            Corporation Service Company
        (Caution: Do not provide both an individual and an entity name.)




    AUTHORITY                                                    Page 1 of 3                                                       Rev. 12/01/2011
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 51 of 193




            Street address                                   1900 W. Littleton Boulevard
                                                                                         (Street number ami name)


                                                             Littleton                                      CO          80120
                                                                             (City)                        (State)              (ZIP Code)

            Mailing address
            (leave blank if same as street address)                       (Street number and name or Post Office Box information)


                                                                                                            co
                                                                            (City)                         (State)              (ZIP Code)

       (Thefollowing statement is adopted by marking the box.)
       IXl The person appointed as registered agent above has consented to being so appointed.

    5. The date the entity commenced or expects to commence transacting business or conducting activities in
       Colorado is 08/13/2018
                                    (mm/dd/yyyy)

    6. (Ifapplicable, adopt the following statement by marking the box and include an attachment.)
       l~l This document contains additional information as provided by law.

    7. (Caution: Leave blank if the document does not have a delayed effective date. Stating a delayed effective date has
       significant legal consequences. Read instructions before entering a date.)

       (If thefollowing statement applies, adopt the statement by entering a date and, ifapplicable, time using the required of rmat.)
       The delayed effective date and, if applicable, time of this document is/are_________________
                                                                                                                (mm/dd/yyyy hour:minute am/pm)

    Notice:

    Causing this document to be delivered to the Secretary of State for filing shall constitute the affirmation or
    acknowledgment of each individual causing such delivery, under penalties of perjury, that the document is the
    individual's act and deed, or that the individual in good faith believes the document is the act and deed of the
    person on whose behalf the individual is causing the document to be delivered for filing, taken in conformity
    with the requirements of part 3 of article 90 of title 7, C.R.S., the constituent documents, and the organic
    statutes, and that the individual in good faith believes the facts stated in the document are true and the
    document complies with the requirements of that Part, the constituent documents, and the organic statutes.

    This perjury notice applies to each individual who causes this document to be delivered to the Secretary of
    State, whether or not such individual is named in the document as one who has caused it to be delivered.

    8. The true name and mailing address of the individual causing the document to be delivered for filing are

                                                           .Thead                              William
                                                                          (Last)                      (First)                (Middle)           (Suffix)
                                                            5901 Peachtree-Dunwoody Rd.
                                                                             (Street number and name or Post Office Box information)
                                                            Suite C160
                                                            Atlanta                                        GA           30342
                                                                            (City)                        (State)           (ZIP/Postal Code)
                                                                                                     United States .
                                                                  (Province - ifapplicable)                (Country1)

              (Ifthefollowing statement applies, adopt the statement by marking the box and include an attachment.)
        | | This document contains the true name and mailing address of one or more additional individuals
            causing the document to be delivered for filing.

    AUTHORITY                                                          Page 2 of 3                                                       Rev. 12/01/2011
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 52 of 193




    Disclaimer:
    This form/cover sheet, and any related instructions, are not intended to provide legal, business or tax advice,
    and are furnished without representation or warranty. While this form/cover sheet is believed to satisfy
    minimum legal requirements as of its revision date, compliance with applicable law, as the same may be
    amended from, time to time, remains the responsibility of the user of this form/cover sheet. Questions should
    be addressed to the user’s legal, business or tax advisor(s).




    AUTHORITY                                         Page 3 of 3                                     Rev. 12/01/2011
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 53 of 193




                                                  DATE FILED: June 19, 2020 4:47 PM
                                                  FILING ID: AC5F0B17A851B
                                                  CASE NUMBER: 2020CV30513 .




                        APPENDIX 2




                   ).
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 54 of 193

                                                                                                                          4




  ?




                                                         .'




                                                                                                               si
                                                                                                           ■ . - -r^—=•

                                                                                                          «£




                                                         AlieraCare”
                                                         VALUE      I    PLUS          I   PREMIUM
         AlieraCare"
         VALUE     l   PLUS        I   PREMIUM



                                                 i-i ■

                                                 t*
                       Trinity
                         HealthShare             r.                                                   I


                                                              INDIVIDUAL & FAMILY
                                                   p
                                                  :Y

           990 Hammond Drive, Suite 700
                 Atlanta, GA 30328
              Toll-Free 844-834-3456
             www.alierahealthcare.com
                                                                /\AlierA           HEALTHCARE




           AlieraCare Plans are NOT Insurance.                  AlieraCare Plans are NOT Insurance.




                              .♦
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 55 of 193




                                        ...                                                                                       I
                                                                                                                                  8
 i                                                CONTENTS                                                                                  i
 !
 !                                                                                                                                          j
 i
                                                  Member Guide..............................................                2
                                                   Welcome....................................................              2
i
 I
                                                     Member Portal........................................
                                                    Contact Information................................
                                                     Plan Services & Membership at a Glance
                                                                                                                            2
                                                                                                                            2
                                                                                                                            4      ■:
                                                                                                                                            i
                                                                                                                                            s
                                                                                                                                            I
                                                    Getting Started.......................................                  6               !

                                                  Part I:                                                                                   i
:                                                 How to Use Your Membership                                                9     >!'
                                                    Preventive Care...................                                     10               !
;
                                                    Urgent Care.........................                                   11 .
                                                    Primary Care........................                                   12      ;
!                                                   Specialty Care......................                                   13      ;
                                                                                                                                   i


                                                    Hospitalization......... ............                                  13

                                                  Part II:                                                                              .       i
                                                  How Your Healthcare Cost-Sharing Ministry                                                 1

I
!
                                                  (HCSM) Works..............................................
                                                    Membership Qualifications...........................
                                                                                                                          .14
                                                                                                                           15
                                                                                                                                  :*
                                                                                                                                   v
;                                                     Statement of Beliefs..................................               18      !
                                                    Definition of Terms.......................................             19                   i
                                                      Contributors' Instructions and Conditions...                         21
                                                                                                                                                j
                                                  Part III:                                                                       aI            i
                                                  Your Summary of Cost-Sharing, Eligible Needs,
                                                  & Limits................................................................. 22                  1
                                                    Limits of Sharing.................................................      26
                                                    Medical Expenses Not Generally Shared By HCSM....... 27
                                                                                                                                                i
                                                    Pre-Authorization Required....................................          29                  i
                                                    Dispute Resolution and Appeal..........................                 30
 i                                                  Appendix A: Plan Details Value Plan......................               32
                                        .•          Appendix A: Plan Details Plus Plan........................              33
                                                    Appendix A: Plan Details Premium Plan.................                  34
                                                    Appendix A: Plan Details Value, Plus, and Premium......35                                       I
                                         l          Appendix B: Terms, Conditions,                                                                  |
                                                    & Special Considerations..                                              36
                                                      Abbreviations................                                         37
                                                    Appendix C: Legal Notices                                               38

                                         i
                                         I    •                                                                                   i

                                                                                                                                  1                 i

                                                                                         1                                        !
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 56 of 193




                                                                            gp-
        MEMBER GUIDE

                                                                        m
                                                                            i                                                                        i
                                                                            ;
        WELCOME
                                                                                  Disclaimer                              ,                          s
                                                                                                                                                     V.       ;
        Welcome to Aliera Healthcare, Inc. | Trinity HealthShare.
        Thank you for becoming a member. We are committed to
        providing you and your family with unparalleled service and
                                                                                  AlieraCare offering by Trinity HealthShare, through
                                                                                  Aliera Healthcare, Inc., is a faith-based medical needs
                                                                                  sharing membership. Medical needs are only shared by
                                                                                                                                                     r
                                                                                                                                                     %        i
        care at an affordable cost, and we pledge to keep our focus on            the members according to the membership guidelines.                Cr
                                                                                                                                                              ;
        what’s most important - your overall health and wellness.                 Our members agree to the Statement of Beliefs and          '
                                                                                  voluntarily submit monthly contributions into a cost-sharing
        Please take a few minutes to review the information in this               account with Trinity HealthShare, acting as a neutral clearing     ft;
        guide. The more informed you are, the easier it will be to                house between members. Organizations like ours                     ?:•
                                                                                                                                                     &
        get the care you need when you need it the most. Your                     have been operating successfully for years. We are including       is;
        membership card(s) and this booklet provide important                                                                                         Si
        information about your Plan, as well as the steps you need
                                                                                  the following caveat for all to consider:                           v.      i
        to take to access healthcare at one of the thousands of
                                                                                     This publication or membership is not issued by an             ■ I
        participating network provider locations. Your welcome                       insurance company, nor is it offered through an insurance
        information, Member Portal access and temporary member                       company. This publication or the membership does not            I
        cards are contained in your Welcome Email: please print it                   guarantee or promise that your eligible medical needs           S'       l
        and save a copy for reference.                                               will be shared by the membership. This publication              I        i
                                                                                     or the membership should never be considered as a               Ifc'
        If you have any questions about your Plan, activating your                   substitute for an insurance policy. If the publication or
                                                                                     the membership is unable to share in all or part of your
                                                                                                                                                      Is
        Membership Card, setting up your telemedicine account, Rx
        discount program, or accessing a healthcare provider, please                 eligible medical needs, or whether or not this membership
                                                                                     continues to operate, you will remain financially liable for
        contact a Member Care Specialist for assistance, Monday
                                                                                     any and all unpaid medical needs.                               I
        through Friday, 8 a.m. to 8 p.m. ET at (844) 834-3456.
                                                                                                                                                         It       i
                                                                                     This is not a legally binding agreement to reimburse
        Member Portal                                                                any member for medical needs a member may incur, .                           !
                                                                                     but is instead, an opportunity for members to care for
        Username and password credentials are needed to enter the                    one another in a time of need, to present their medical
        Member's portal to update payment or personal information.                   needs to other members as outlined in the membership
                                                                                                                                                                  ?
                                                                                                                                                                  5
        Visit www.alierahealthcare.com and click the Member Login                    guidelines. The financial assistance members receive will
        tab. Your user name and password are on the Welcome Email                    come from other members’ monthly contributions that are
        sent at the time of initial enrollment. Member Services can                  placed in a sharing account, not from Trinity HealthShare.           i       !
        send you a copy of this email following confirmation of identity.
                                                                                                                                                                  5
                                                                                                                                                          ■



        Contact Information
                                                                                                                                                                  i
        For general information, account management, monthly                                                         i
                                                                                                                                                          :
                                                                                                                                                                  I
        contribution, or medical needs, please contact us:
                                                                                                                                                          ;       j
        Phone: 844-834-3456                                                                                                                                       i
        Fax:   404-937-6557                                                                                                                                       3
        Email:    memberservices@alierahealthcare.com or
                  memberservices@trinityhealthshare.org                                                                                               I
                                                                                                                                                      ;i;
        Online: www.alierahealthcare.com or                                                                                                                           ?

        Mail:
                www.trinityhealthshare.org
                 990 Hammond Drive, Suite 7Q0                                                                                                         sI              \

                 Atlanta, GA 30328                                                                                                                    I
                                                                                                                                                                      !
                                                                                                                                                     Ij               f
                                                                                                                                                      I               !
                                                                                                                                                     I!
                                                                                                                                                         ii
                                          2                                                                                                          !fe
                                                                                                                 3
                                                                                                                                                     Iif              f
                                                                                                                                                                      !
                                                                                                                                                                      i
                                                                                                                                                                      S
                                                                                                                                                                      i
                                                                                                                                                                      i




                                      *                                                                                                                                   I
                                                                                                                                                                          i
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 57 of 193




                                                                                                                                                                                                    >


         PLAN SERVICES & MEMBERSHIP
         AT A GLANCE
                                                                              1
                                                                              f
                                                                                   PLAN SERVICES & MEMBERSHIP
                                                                              li   AT A GLANCE
                                                                                                                                                      i:
         Aliera Healthcare services in conjunction with                                                                                               I
         Trinity HealthShare cost-sharing creates a full range of                  Membership                                                         J;
                                                                                                                                                      •r
         services and offerings, each part summarized below:                       Trinity HealthShare is a health care sharing ministry (HCSM)

         Preventive Care
                                                                                   which acts as an organizational clearing house to administer       k%                                        :
                                                                                   sharing contributions across qualifying members healthcare
         As part of our solution, the Plans cover medical services                 needs. The AlieraCare membership is NOT health insurance.
         recommended by the USPSTF and outlined in the ACA for                     The membership is based on a religious tradition of mutual         1
         preventive care. There is zero out of pocket expense and zero
         obligation to reach the Member Shared Responsibility Amount
                                                                                   aid, neighborly assistance, and burden sharing. The
                                                                                   membership does not subsidize self-destructive behaviors           I
         (MSRA) for any scheduled preventive care service or routine
         in-network check-up, pap smear, flu shot and more. It's easier
                                                                                   and lifestyles, but is specifically tailored for individuals who
                                                                                   maintain a healthy lifestyle, make responsible choices in
                                                                                   regards to health and care, and believe in helping others.
                                                                                                                                                      I                                     I
                                                                                                                                                                                            i
                                                                                                                                                                                            f
        (to stay healthy with regular preventive care.
                                                                                   Because Trinity HealthShare is a religious organization,                                                 j


        Episodic Primary Care                                                      members are required to agree with the organizations               II
                                                                                   Statement of Beliefs', see Part II of this guide for the full
        Primary care is at the core of an Aliera plan, and we consider it
        a key step in living a healthier lifestyle. Our model is based on .        description and membership details.
                                                                                                                                                      1                                 iI.
                                                                                                                                                      di           ■
        an innovative approach to care that is truly patient-centered,                                                                                £                                 i
                                                                                                                                                                                        I
        combining excellent service with a modern approach. This                   Specialty Care                                                     I
        includes medical care needs such as primary care, office visits,
        sick care, and the general care of a member's day to day medical
                                                                                   For most everyday medical conditions, your PCP is your
                                                                                   one-stop medical shop. However, there are cases when it's          I1
        needs.                                                                     time to see a specialist who’s had additional education and                                          1
                                                                                   been board certified for that specialty. For situations like       I                                 J
                                                                                                                                                                                        i
        Chronic Maintenance                                                        these, the AlieraCare Premium plans provides specialty care        %
        With AlieraCare Premium, members are eligible to receive                   offerings after the members shared responsibility has been
                                                                                   met (MSRA). A member will need to receive a PCP referral to                                      }
        chronic care management from their primary care physician
                                                                                   see a specialist for treatment or consultation outside of their    i        ■                    i
        for conditions such as diabetes, asthma, blood pressure,
                                                                                   scope of knowledge.
                                                                                                                                                      I                         ■(




        cardiac conditions, etc.                                                                                                                      $                             {
                                                                                                                                                      1
        Labs & Diagnostics                                                         Hospitalization                                                                              s
                                                                                   Hospitalization is eligible, once the Member Shared                                          ?
        Labs at in-network facilities are included.
                                                                                   Responsibility Amount has been met, under all the individual
                                                                                                                                                      I                             l
                                                                                                                                                      if
        Telemedicine                                                               plans.                                                             l
        With full 24/7 365-day access to a board-certified physician, it
                                                                                                                                                                                i
                                                                                   Surgery                                                                                      i
        has never been simpler to stay healthy. You can contact them
                                                                                   Both in-patient and out-patient procedures are eligible,.once
                                                                                                                                                      t'                        I
        easily by phone or via video chat. If it's something minor such
        as a sinus infection, poison ivy or pink eye they can even send            the Member Shared Responsibility Amount has been met,              I
        a prescription right over to your pharmacist.

        Urgent Care
                                                                                   under all individual plans.

                                                                                   Emergency Room
                                                                                                                                                      Ii
                                                                                                                                                                                1
                                                                                                                                                                                l


        For those medical situations that can't wait or are more                   An emergency is defined as treatment that must be                                        i
        complex than primary care services, AlieraCare plans offer                 rendered to the patient immediately for the alleviation of the     I
        access to Urgent Care facilities at hundreds of medical                    sudden onset of an unforeseen illness or injury that, if not        1?
        centers throughout the United States.                                      treated, would lead to further disability or death. Examples        *:!i
                                                                                   ■of an emergency include, but are not limited to, severe
                                                                                   pain, choking, major bleeding, heart attack, or a sudderi,           i
                                                                                                                                                        i
                                                                                    unexplained loss of consciousness.                                 li                   §
                                                                                                                                                       T:                   f
                                                                                                                                                        I                   5
                                                                                                                                                                            i
                                                                                                                                                        I
                                                                                                    m*
                                                                                                       TRINITY
                                                                                                         HealthShare
                                                                                                                                                        I
                                                                                                                                                        i:ii
                                                                                                                                                                        i

                                        4                                                                                                               !;              !
                                                                                                                    5                                   i
                                                                                                                                                        Si             4
                                                                                                                                                                       s
                                                                                                                                                                       a
                                                                                                                                                                       S!
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 58 of 193
                                                                                                                               v.-r:ur:v-'v:             ^             ?   "jr y-




                                                                                                                                                                                    ■S
              getting started                                                            3   GETTING STARTED
                                                                                                                                                                                    1
                                                                                         f
             What does it mean?
                                                                                         i
              Many of the terms used in describing health cost-sharing ma                                                                                                            if
             be unfamiliar to those new to the programs and plans provic                                                                                                             5
             by Aliera and Trinity. Please refer to the Definition of Terms,                                                                                                         :ii
             section for a quick and easy understanding of terms used in                                                                                                             3;                 .   ■                i
             this guide and other plan documents.                                                                                                                                                                        i
                                                                                                                                                                                      i
             1.    Activate Your Membership                                                                                 FirstCall       Telemedicine
                                                                                                                                                                                     i
                                                                                                                                                                                     1iii
                   On or after your effective date, visit www.alierahealthcar
                   com to securely enter your information. Click the Activati                                                    Already a Member?                                   h
                   tab on the navigation bar and follow the instructions.                                                            sign tr» to your account                         I
                   If you require assistance, contact a Member Care                                                                                                                  Ii
                   Specialist toll-free at (844) 834-3456 or email                                                 rliJ     .Email
                                                                                                                                                                                      £
                   memberservices@alierahealthcare.com.                                                                                                                                  I
                                                                                                                   [ A I I'aasv.'crtf
                                                                                                                                                                                                                         \
                                                   Mem                                                             Forgot Vour Password?
                                                          K3
                                               Activation!- »     - h                9
                     ©ai.icka
                                                .ppoirt
                                                          F5•     “• •   >•> .   .
                                                                                                                                                                                                                         ;
                                                            is                                                          '     Not AcKvatild Vat? Actlats New ;;; »r.

         1
                                                                                                                                                                                         I
                                                                                                                                      Tost Tbur VOoo Cepattfties   ■
                                                                                                                                                                                         Si
                       ■^Nfggjlip51                       Qt-.u
                                                                  v-t’-r-■«
                                                                                                                                     \ v2018.0530.QH2)

                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     !
                                                                                               •         Set up minor dependents (17 years or younger)                                     I                         i
                                                                                                         log in to your account and click "My Family" on the                             f;
                                           02338            ffiEESB                                      top menu. Follow the online instructions to provide the                          |
              m&                m                                                                                 ary information and complete your dependent's                           ^!
                                ess                                                      m               necess
                                                                                                         medical history.
                                                                                                   •     Set up adult dependents (18-26 years)                                                                       >
        2.        Set lip Your Telemedicine Account             '                                        Adult dependents must set up their own account. Visit                                                      l
                  Follow the steps below to set up your telemedicine                                      the website and click “Set up account." Follow the online                          f;                     «
                  account. If you have not activated your Membership Card,                                instructions to provide the required information and to                            II                     f
                                                                                                                                                                                                                    j
                  or if your Membership fees are not paid up to date, you                                 complete your medical history.                                                                            i
                  are not eligible to set up your telemedicine account.                                                                                                                      Ii
                  * Set up your account (Primary Member)                                      3.        Set Up your Prescription Discount Account                                            E                      !
                     Visit www.firstcalltelemed.com, Click “Set up account!’
                                                                                                        Follow the steps below to set up your prescription
                                                                                                        discount account. If you have not activated your
                                                                                                                                                                                             1                      5
                     Follow the online instructions and provide the required                                                                                                                                        •>
                                                                                                        Membership Card, or if your Membership fees are                                           i
                    information, including your medical history.
                                                                                                        not paid up to date, you are not eligible to set up your                                                    t
                                                                                                        prescription discount account.
                                                                                                                                                                                              aa
                                                                                              Please go to www.myrxvalet.com/memberlogin.php                                                   ii
                                                                                                                                                                                               Ii               i
                                                                                                       1. Enter your Member ID that is located on your Aliera                                  I                5
                                                                                                          Healthcare ID card                                                                   I
                                                                                                                                                                                               &
                                                                                                       2. For your Group ID type in Aliera
                                                                                                       3. Complete your profile for yourself and any dependents                                IIi
                                                                                              After registration is complete, you will receive an email with                                   8
                                                                                              instructions and a video on how to use Rx Valet for home                                         !                f
                                                                                              delivery and at your local pharmacy.                                                                i             i
                                           6                                                                                                                                                      it            f
                                                                                                                                                    7                                             II!
                                                                                                                                                                                               •!
                                                                                                                                                                                                                i




                                           *
                                                                                                                                                                                                                I
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 59 of 193
                                                                                                                                                                                        4




                                                                                 i
       ■




           GETTING STARTED                                                       i   PART I
   I                                                                             m                                                                      ■■     !




                                                                                                                                                               L
                                                                                                                                                                                       '
                                                                                                                                                             f
           Please download the Rx Valet APP on your
           smartphone at your convenience.                                                     How to Use Your Membership                                     liI
           If you are experiencing an urgent situation and don't have time           The Telemedicine Program
           to set up your account, you can hand your Aliera card to the
                                                                                     More than 80% of primary medical conditions can be resolved              l<:
           pharmacist to receive your medication. The discount will not
                                                                                     by your telemedicine provider. It is always encouraged that                                    i
           be as great, so please set up your account when you have
                                                                                     members contact their telemedicine provider first for quick,
           time.
                                                                                     convenient medical assistance. The contact information for
                                                                                     your telemedicine provider is found on your member card.                 jj
                                                                                                                                                                i .                 i
           Home Delivery Prescription Information:
                                                                                     Instructions are also found on the back of your Welcome                 jj                    f
                •    Home Delivery orders are fulfilled exclusively through          Letter, as well as on our web site, under Member Resources.                j
                     Advanced Pharmacy, LLC. To save time, have your                                                                                          1;                  !
                     physician send your prescription directly to Advanced           Offerings of the Telemedicine Program                                    ii
                     Pharmacy electronically.                                                                                                                 li
                                                                                       • At home, at work, or while traveling in the US, speak to a
                •     Alternatively, they can also transfer your existing                telemedicine doctor from anywhere, anytime, on the go.               P
                      prescriptions from another pharmacy to fulfill your
                                                                                       • 24/7 access to a doctor via face-to-face internet
                      order. Please call their live Customer Care Team at
                                                                                                                                                              li
                    ■ 1-855-798-2538 and provide the medication details,
                                                                                         consultation or by phone is available for you and
                                                                                                                                                              li               ;i
                      pharmacy name, and pharmacy telephone number.
                                                                                         dependents on your Plan.
                                                                                       • Speak with the next available doctor or schedule an
                                                                                                                                                              1
                •    Electronic prescriptions should be sent to                                                                                               i;!i
                                                                                         appointment for a more convenient time.
                     Advanced Pharmacy, LLC located at 350-D
                                                                                                                                                               i;              !
                     Feaster Road Greenville, SC 29615.                                • Telemedicine doctors typically respond within 15 minutes
                                                                                         of your call.                                                         t;              l
           Phone: 855-240-9368                        Fax: 888-415-7906                • Save time and money by avoiding expensive emergency                  1|:
           NPI: 1174830475                            NCPDP: 4229971                     room visits, waiting for an appointment, or driving to a
                                                                                                                                                                              !
                                                                                         local facility.
           4.       Review Your Offerings
                                                                                                                                                                              i
                                                                                       • Telemedicine consultations are free for you and
                    This guide contains the information you need to                                                                                                           >
                    understand each offering available with your Plan. Keep
                                                                                         dependents.on your Plan.      ^
                                                                                                                                                              i
                    your Member Card with you at all times; the contact
                                                                                       • Telemedicine providers can treat conditions such as:                 ?
                    number for your telemedicine provider is printed on your              > Cold and flu symptoms                                             I            j
                    card. It is highly encouraged to contact your telemedicine               Bronchitis
                    provider before seeking medical attention.                            P- Allergies
                                                                                                                                                                           j
                                                                                          > Poison ivy                                                                    i
                                                                                          &■ Pink eye                                                         I
                                                                                          > Urinary tract infections                                          5-
                                                                                                                                                              l
                                                                                          > Respiratory infections                                            i;
                                                                                                                                                              s;
                                                                                          > Sinus problems
                                                                                                                                                                          j.
                                                                                          > Ear infections, and more                                         Ili          !
                                                                                     Antibiotics are not always the answer to treat a medical
                                                                                     condition. Doctors may choose not to prescribe antibiotics for                       }
                                                                                     viral illnesses such as common colds, sore throats, coughs,
                                                                                     sinus infections, and the flu. .                                         1
                                                                                     If the telemedicine doctor recommends that you see your
                                                                                     PCP or visit an urgent care facility, contact Aliera’s Concierge         li
                                                                                     Service, and a member care specialist will be happy to assist
                                                                                     you with scheduling an appointment.
                                                                                                                                                             l
                                                                                                                                                             I
                                                                                                                                                             i
                                                  8                                                                                                          I!
                                                                                                                     9
                                                                                                                                                             I        I
                                                                t




                                             .*
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 60 of 193




        PREVENTIVE CARE
                                                                              URGENT CARE

                                                                                                                                                              \
        It's easier to stay healthy when you have regular preventive
                                                                              Your membership raises the standard of healthcare available                     ;;
        care. Members have no out-of-pocket expenses for preventive
                                                                              to you by putting individuals first, treating them with clinical
        services, which include, but are not limited to, routine
                                                                              excellence, and focusing on their well-being. Members can
        in-network checkups, pap smears, flu shots and more.
                                                                              access services from hundreds of Urgent Care network

        How to Use Preventive Care Services
                                                                              facilities throughout the United States.                                        r
                                                                                 6* Plans vary, and can provide up to two (2) visits, where                   :                            3
                                                                                                                                                                                           &
         1. Download the Preventive Healthcare Guidebook from                        consult fee may apply.                                                                                1
             the link found in your Welcome email or visit us online at                                                                                       !                            a
                                                                                 > See Appendix for your specific plan details.
             www.alierahealthcare.com or www.trinityhealthshare.org
         2. Members do not need to call their telemedicine provider
            to schedule preventive care.
                                                                                 > X-rays are included, and subject to $25 per read fee at an
                                                                                     Urgent Care facility.
                                                                                                                                                              j.

                                                                                                                                                              ij
                                                                                                                                                                                           i
         3. Upon arrival at a PCP, please present your Membership             How to Use the Urgent Care Service
             Card and one photo ID. The front desk admin will check              1. Call 911 if your emergency is life threatening; otherwise,                                             s
                                                                                                                                                                                          i
             your eligibility status. If you have not activated your                 please contact your telemedicine provider first via telephone
             Membership Card, or if Membership fees are not current,                 or a scheduled face-to-face internet conference. Your
            your Plan will not share the costs of the provider.                      provider will determine if your medical condition can be                                             ii
         4. Preventive health services must be appropriate for the                 ' resolved without visiting a local Urgent Care facility.                  5
            eligible person and follow the guidelines below:                     2. If your medical issue cannot be resolved after your free                                              s
            A) In general - those of the U.S. Preventive Services                    consultation with a telemedicine doctor, visit the closest                                        I
                                                                                     in-network Urgent Care facility.                                         t                       Ii
                Task Force that have an A or B rating.                                                                                                        I
            B) For immunizations-those of the Advisory Committee ■               3. Upon arrival at an Urgent Care facility, present your                                                I
                on Immunization Practices of the Centers for Disease                 Membership Card and one photo ID. The front desk admin                                           i
                Control and Prevention.                                              will check your eligibility status. If you have not activated                                    !
            C) For preventive care and screenings for children and                   your Membership Card, or if Membership fees are not
                                                                                     current, your Plan will not cover the costs of the provider.
                adolescents - those of the Health Resources and
                Services Administration.                                         4. At time of service, payment of $20 (on average) is due                     1'                     ?
                                                                                                                                                                                      !
            D) For preventive care and screenings for women                          for the consultation, and a $25 per read fee for X-rays if
                                                                                      needed may be due. Costs may be higher depending on                                :            1j
              • - those of the Health Resources and Services
                Administration that are not included in section (A) of                your state and provider.                                                     ii                 i
                the U.S. Preventive Services Task Force schedule.              If Urgent Care Services are Unavailable                                                                i
                                                                               If an in-network Urgent Care facility is unavailable to a Member requiring          ii        •
       Labs and Diagnostics                                                    immediate Urgent Care, please adhere to the following procedure:                    !
       Aliera and Trinity Members have access to lab work in the                   1. Visit www.alierahealthcare.com. Click “Network” to find the                                     I
       convenience of their in-network provider’s office.or at any lab
                                                                                      nearest Urgent Care facility under MultiPlan.                                                   I
       location nationwide.                                                                                                                                                          5
                                                                                   2. If the nearest in-network facility is more than 20 miles away from            i                <
                                                                                      the Member, is closed (after 6:00 p.m.), or is no longer in business,        r.                f
                                                                                      the Member should seek out the nearest Urgent Care facility or                 j           ■!



                                                                                       hospital emergency room to receive urgent medical attention.                ij                }
                                                                          l
                                                                                   3. AlieraCare products are not health insurance plans and Aliera
                                                                                                                                                                                     t
                                                                                       nor Trinity are responsible for payment to out-of-network Urgent            l
                                                                                       Care or hospital emergency room facilities. The Member is                   i:            i
                                                                                       solely responsible for such Urgent Care medical payments.                   !■            £
                                                                                       Aliera and or Trinity maintain an allotment fund designed to                 ji           i
                                                                                       provide a Member with supplemental payment assistance (ex                    k            is
                                                                                „      gratia) in the amount of $105.00 to offset the cost incurred at             <;ri          I
                                                                                                                                                                                 i
                                                                                       an out-of-network Urgent Care or Hospital Emergency Room                     (■




                                                                                       facility. This monetary assistance is limited to one visit per year,        k
                                                                                                                                                                                 t
                                                                                                                                                                                 3
                                                                                       per Member. Payment is made directly to the Member after                     1;           f
                                                                                       confirmation of submitted proof of Urgent Care necessity and                !;            J
                                                                                       unavailability of an in-network provider.                                   k             1
                                     10
                                                                                                                    11                                              ii           T
                                                                                                                                                                    .!           i
                                                                                                                                                                                 1!
   L
                                                                                                                                                                                 i
                                                                                                                                                                                 1
                                                                                                                                                                                 t

                                                                                                                                                                                 I
                                                                                                                                                                                 !
                                                                                                                                                                                 i
                                                                                                                                                                                 (
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 61 of 193



        It                                                              v.: -         .
                                                                                sr
                                                                                l!i
                                                                                                                                                             I
                                                                                                                                                             1
             PRIMARY CARE                                                        s    SPECIALTY CARE                                                         3
                                                                                3                                                                            3

                                                                                 r
             Primary Care For Sick Care                                               Specialty Care                                                         !; ;
             In addition to our Urgent Care services, many of our plans offer                                                                                !i ;
                                                                                      AlieraCare Premium members are required to obtain referrals
             Members under the age of 65 episodic primary care or sick                to visit a specialist, except for women in need of gynecological
             care.
                                                                                      care for routine medical needs. Specialty visits have a consult
               ► Plans with annual PCP visits include one (1), three (3), or          fee of $75 and the member has full responsibility of the bill until
                 five (5) visits, each with consult fee ranging from $20 to           their Member Shared Responsibility Amount (MSRA) has been
                 $40 in certain markets.                                              met. After MSRA is met, Specialty visits only have the cost of                                    4
               > For convenience, some clinics are open evenings                      the $75 consult fee.
                 and weekends.                                                                                                                                         .
                                                                                                                                                             !:
                                                                                      Hospitalization
             How to Use Primary Care Service for Sick Care                            Your hospitalization cost-sharing is provided to you in an effort
               1. Contact your telemedicine provider to speak with a U.S.             to alleviate the stress and strain during times of crisis or medical   5
                  board-certified doctor via telephone or a scheduled                 needs.
                  face-to-face internet conference.                                         1. Members are required to pre-authorize all hospitalization                            i
               2. The telemedicine doctor may be able to resolve your                          services and visits unless it is an obvious medical
                  medical issue and prescribe medication if needed. More                       emergency. Please see pre-authorization section for           I                      i
                  than 80% of primary medical conditions can be resolved                       instructions.
                  by your telemedicine provider.                                          . 2. The member will be responsible for first reaching their
                                                                                               MSRA before any cost-sharing will be available. Once
              3. If your medical issue cannot be resolved after no fee
                                                                                               the MSRA has been reached in full, the sharing will then            i
                 consultation with the telemedicine doctor, visit the closest                                                                                                   -
                                                                                               be reimbursed directly back to the providers and hospital
                 in-network Primary Care facility.
                                                                                               facilities.
                                                                                                                                                                   i
              4. Upon arrival at a clinic, present your Membership Card                     3. Several plans allow for fixed cost-sharing in the emergency
                 and one photo ID. The front desk admin will check                             room. Please see Appendix A for your exact plan details.
                                                                                                                                                                   i
                 your eligibility status before you can see a provider.
                 If you have not activated your Membership Card, or if
    i
                 Membership fees are not current, your Plan will not cover
                                                                                      PPO Network                                                                  i
    !                                                                                                                                                            :i
                 the costs of the provider.                                           With a growing nationwide PPO network of more than
                                                                                      1,000,000 healthcare professionals and more than 6,000                     «!
              5. At the time of service, a payment of $20 (on average)                facilities, Multiplan PHCS network offers Plan Members a
                 is due for the consultation, and a $25 per read fee for              range of quality choices to help them stay healthy.                         !i;l '
                 X-rays if needed. Costs may be higher depending on
                 your state and provider.                                                  > Search for providers by distance, cost efficiency,
                                                                                             and specialty.                                                       t             i
                                                                                      Find a Network Healthcare Professional
                                                                                        P- Visit www.alierahealthcare.com
                                                                                        > Hover over the Member Resources tab
                                                                                        > Click Provider Network
                                                                                        > Click on the Medical Provider logo associated with
                                                                                           your plan.
                                                                                        > Search for a provider by Zip Code, City, County, State,
                                                                                                                                                                           I
                                                                                                                                                                           f
                                                                                         , or other search criteria.                                                       I5
                                                                                      Call Aliera Healthcare at (844) 834-3456                                             ii
                                                                                      OR
                                                                                      Trinity HealthShare at (844) 763-5338.

                                                                                      Select the Provider Coordination Department and a care                               I
                                                                                      coordinator will help you navigate the health care process                           \
                                                                                                                                                                           ;
                                             12
                                                                                      effectively and efficiently.
                                                                                                                        13




                                         *
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 62 of 193
                                                                                                              ......




    in                                                                                                                                                  1
         PART II                                                             :!
                                                                              |      MEMBERSHIP QUALIFICATIONS
                                                                             !| .

    !                                                                        i
    ;          How Your Healthcare Cost-Sharing                                     To become and remain a member of Trinity HealthShare,
                    Ministry (HCSM) Works                                           a person must meet the following criteria:
                                                                                    Religious Beliefs and Standards. The person must have a                  f
         Membership Overview                                                        belief of helping others and/or maintaining a healthy lifestyle
                                                                                    as outlined in the Statement of Beliefs contained in the                 ;
         Trinity HealthShare is a clearing house that administers
                                                                                    membership application. If at any time during participation in
         voluntary sharing of healthcare needs for qualifying members.
                                                                                    the membership, the individual is not honoring the Statement
         The membership is based on a tradition of mutual aid,
                                                                                    of Beliefs, they will be subject to removal from participating in
         neighborly assistance, and burden sharing. The membership
                                                                                    the membership.                                                          i-
         does not subsidize self-destructive behaviors and lifestyles,
         but is specifically tailored for individuals who maintain a                Medical History. The person must meet the criteria to be                 {
         healthy lifestyle, make responsible choices in regards                     qualified for a membership on his/her application date, based                                             :
         to health and care, and believe in helping others. The                     on the criteria set forth in this guidebook and the membership
         Trinity HealthShare membership is not health insurance.                    application.                                                             ;•                               i
                                                                                    If, at any time, it is discovered that a member did not submit           !;
         Guidelines Purpose and Use
         The HCSM guidelines are provided as an outline for eligible
                                                                                    a complete and accurate medical history on the membership                ii
                                                                                    application, the criteria set forth in the Membership Eligibility
         needs in which contributions are shared in accordance with                 Manual on his/her application date will be applied, and could
         the membership’s clearing house instructions. They are not for             result in either a retroactive membership limitation or a
         the purpose of describing to potential contributors the amount             retroactive denial to his/her effective date of membership.
         that will be shared on their behalf and do not create a legally
         enforceable right on the part of any contributor. Neither these            Members may apply to have a membership limitation removed                     F
                                                                                                                                                                                          i
         guidelines nor any other arrangement between contributors                  by providing medical evidence that they qualify for such
         and Trinity HealthShare creates any rights for any contributor             removal according to the criteria set forth in the Membership                                         !
         as a reciprocal beneficiary, as a third-party beneficiary, or              Eligibility Manual. Membership limitations and denials can be
         otherwise.                                                                 applied retroactively but cannot be removed retroactively.
                                                                                    Application, Acceptance, and Effective Date. A person                                                 i
         The edition of the guidelines in effect, on the date of medical                                                                                                                  1
         services, supersedes all previous editions of the guidelines and           must submit a membership application and be accepted
         any other communication, written or verbal. With written notice            into the membership by meeting the criteria of the Member
         to the general membership, the guidelines may change at any                Eligibility Manual. The membership begins on a date specified
                                                                                                                                                                      ■;



         time based on the preferences of the membership and on the                 by Trinity HealthShare in writing to the member.
         decisions, recommendations, and approval of the Board of                   Dependent(s). A dependent may participate under a
         Trustees.                                                                  combined membership with the head of household. •                                 i               i
         An exception to a specific provision only modifies that                    A dependent wishes to continue participating in the
         provision and does not supersede or void any other                         membership but no longer qualifies under a combined                                ;              i
         provisions.                                                                membership must apply and qualify for a membership based
                                                                                                                                                                       !
                                                                                    on the criteria set forth in the Membership Eligibility Manual.
         Individuals Helping Individuals                                                                                                                                             i
                                                                                    Under a combined membership, the head of household is
         Contributors participating in the membership help individuals              responsible for ensuring that everyone participating under                             i
         with their medical needs. Trinity HealthShare facilitates in this                                                                               !
                                                                                    the combined membership meets and complies with the
         assistance and acts as an independent and neutral clearing                 Statement of Beliefs and all guideline provisions.
         house, dispersing monthly contributions as described in the
         membership instructions and guidelines.                                    Financial Participation. Monthly contributions are requested                           !
                                                                                    to be received by the 1st or 15th of each month depending
                                                                                    on the member’s effective date. If the monthly contribution is
                                                                                    not received within 5 days of the due date, an administrative
                                                                                    fee may be assessed to track, receive, and post the monthly
                                                                                    contribution. If the monthly contribution is not received by the
                                                                                    end of the month, a membership will become inactive as of           i!                     ; i|
                                                                                    the last day of the month in which a monthly contribution was       !
                                                                                                                                                        j
                                                                                    received.                                                           s
                                          14                                                                                                                                   . !
                                                                                                                       15                               3
                                                                                                                                                        !'


                                                              *




                                     .»

                                                          l
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 63 of 193




                                                                                                                                                         i
                                                                          s                                                                              i
                                                                                                                                                         s
       MEMBERSHIP QUALIFICATIONS                                          i|       MEMBERSHIP QUALIFICATIONS
                                                                          3
                                                                                                                                                         S
       Any member who has a membership that has become inactive                                                                                          5
       will be able to reapply for membership under the terms outlined
                                                                                   Important Information About Plan Changes:
       to them in writing by Trinity HealthShare. A member will not be             Members wishing to change to a membership type other
       able to reapply for membership if their account has been made               than that which they are currently participating may, at the
       inactive a total of three times.                                            discretion of Trinity HealthShare, be required to submit a                :
                                                                                   new signed and dated membership application for review.
       Needs occurring after a member’s inactive date and before they
                                                                                   Membership type changes can only become effective on the
       reapply are not eligible for sharing.
                                                                                   first of the month after the new membership' application has
                                                                                                                                                             I
       When Available Shares are less than Eligible Needs. In                      been approved.
       any given month, the available suggested share amounts may                                                                                            i'
                                                                                     1. When switching from one annual product category to
       or may not meet the eligible needs submitted for sharing. If a
                                                                                        another (i.e. AlieraCare to Trinity HealthShare’s CarePlus
       member's eligible bills exceed the available shares to meet
                                                                                        Advantage) your plan will be reset as if it is a new
       those needs, the following actions may be taken:
                                                                                        enrollment. This rule does not apply when transitioning
         1. A pro-rata sharing of eligible needs may be initiated,                      from an InterimCare plan.
            whereby the members share a percentage of eligible
            medical bills within that month and hold back the balance                2. You are allowed two plan changes per membership
            of those needs to be shared the following month.                            year. The first is free of cost, the second will incur the
                                                                                        application fee of the desired product.
         2. If the suggested share amount is not adequate to meet the
            eligible needs submitted for sharing over a 60-day period,             Contributors wishing to discontinue participation in the
            then the suggested share amount may be increased in                    membership must submit the request in writing by the 20th
            sufficient proportion to satisfy the eligible needs. This              day of the month before which the contributions will cease.
            action may be undertaken temporarily or on an ongoing                  The request should contain the reason why the contributor
            basis.                                                                 is discontinuing participation in the membership. Should the
                                                                  i                                                                                              r
                                                                                   contributor fail to follow these guidelines as they pertain to
       Other Criteria. Children under the age of 18 may not qualify
                                                                                   discontinuing their participation in the membership and later                 i:
       for their own membership. Non-U.S. citizens may qualify for
       membership as determined by Trinity HealthShare on a
                                                                                   wish to reinstate their membership, unsubmitted contributions                 i
                                                                                   from the prior participation must be submitted with a new
       case-by-case basis.
                                                                                   application.
                                                                                                                                                                 !
       Monthly Contributions                                                         A member is not eligible for cost-sharing when a                            S
       Monthly contributions are voluntary contributions or gifts that
                                                                                     member:                                                                     i
   :   are non-refundable. As a non-insurance membership, neither                    A) Receives care within the first 60 days of the plan and                   i
       Trinity HealthShare nor the membership are liable for any                        cancels membership within 30 days of receiving medical                   i
       part of an individual’s medical need. All contributors are                       care, except within the last 90 days of the membership                   !
       responsible for their own medical needs. Although monthly                        term.                                                                    i
                                                                                                                                                                      i
   ;   contributions are voluntary contributions or gifts, there are                 B) Receives or requires surgery within the first 60 days of
       administrative costs associated with-monitoring the receipt                      becoming a member except in the case of an accident.
       and disbursement of such contributions or gifts. Therefore,
       declined credit cards, returned ACH payments, or any                        Early Voluntary Termination                                                   :
       contribution received after the members reoccurring active
                                                                                   Members of the Trinity HealthShare may terminate their
       date may incur an administrative fee.
                                                                                   membership at any time, with 30 days prior notice. Trinity
                                                                                   HealthShare plans are not a substitute for "short term medical                s    i
                                                                                   plans!’ Medical expenses incurred during the term of the
                                                                                   membership and followed by early voluntary termination
                                                                                   within 90 days of incurring medical expenses, will be reviewed
                                                                                   and may not be eligible for cost-sharing, where the early
                                                                                   termination was not as a direct result of affordability issues
                                                                                                                                                                 I
                                                                                   with the health sharing program.



                                                              \       ’




                                      16
                                                                                                                   17
                                                                               >
                                                                                                                                                     !




                                      *
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 64 of 193

                                                                                                                                                             1


   o;
         MEMBERSHIP QUALIFICATIONS                                              DEFINITION OF TERMS
   ti:
         Statement of Beliefs                                                   Terms used throughout the Member Guide and other
         At the core of what we do, and how we relate to and engage             documents are defined as follows:
         with one another as a community of people, is a set of                 Affiliated Practitioner. Medical care professionals or
         common beliefs. Our Statement of Shared Beliefs is as                  facilities that are under contract with a network of providers
         follows:
                                                                                with whom Trinity HealthShare works. Affiliated providers are
           1. We believe that our personal rights and liberties originate       those that participate in the PHCS network. A list of providers
               from God and are bestowed on us by God.                          can be found at http.7/www.multiplan.com.
          2. We believe every individual has a fundamental religious            Application Date. The date Trinity HealthShare receives a
               right to worship God in his or her own way.                      complete membership application.
          3. We believe it is our moral and ethical obligation to assist        Combined Membership. Two or more family members
              our fellow man when they are in need per our available            residing in the same household.
              resources and opportunity.
          4. We believe it is our spiritual duty to God and our ethical         Contributor. Person named as head of household under
              duty to others to maintain a healthy lifestyle and avoid          the membership.
              foods, behaviors, or habits that produce sickness or              Dependent. The head of household's spouse or unmarried
              disease to ourselves or others.                                   child(ren), under the age of 20 or 26 if a full-time student,
          5. We believe it is our fundamental right of conscience to            who are the head of household's dependent by birth, legal
             direct our own healthcare in consultation with physicians,         adoption, or marriage who is participating under the same
             family, or other valued advisors.                                  combined membership.
                                                                                Eligible. Medical needs that qualify for voluntary sharing of
                                                                                contributions from escrowed funds, subject to the sharing
                                                                                limits.
                                                                                Escrow Instructions. Instructions contained on the
                                                                                membership application outlining the order in which voluntary
                                                                                monthly contributions may be shared by Trinity HealthShare
                                                                                Guidelines. Provided as an outline for eligible medical needs
                                                                                in which contributions are shared in accordance with the
                                                                                membership's escrow instructions.
                                                                                Head of Household. Contributor participating by himself
                                                                                for herself; or the husband or father that participates in the
                                                                                membership; or the wife or mother that participates in the
                                                                                membership. The Head of Household is the oldest member
                                                                                on the plan.
                                                                                                                                                    !.
                                                                            £
                                                                                Licensed Medical Physician. An individual engaged in                f
                                                                                providing medical care and who has received state license
                                                                                approval as a practicing Doctor of Medicine (M.D.) or Doctor
                                                                                of Osteopathy (D.O.).                                               f
                                                                                Medically Necessary. A service, procedure, or medication
                                                                                necessary to restore or maintain physical function and is                !
                                                                                provided in the most cost-effective setting consistent with
                                                                                the member’s condition. Services or care administered
                                                                                                                                                    r
                                                                                as a precaution against an illness or condition or for the
                                                                                convenience of any party are not medically necessary. The
                                                                                                                                                    E
                                                                                                                                                    t
                                                                                fact that a provider may prescribe, administer, or recommend        i
                                                                                services or care does not make it medically necessary, even if      {
                                                                                it is not listed as a membership limitation or an ineligible need
                                                                                in these guidelines. To help determine medical necessity,           !;
                                                                                trinity HealthShare may request the member’s medical                '
                                                                                                                                                    5
                                     18
                                                                                                               19




                                      .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 65 of 193
                                                                                               ..-




                                                                                                                                                       !r
       I;1'                                                                        I                                                                   I
       :f       DEFINITION OF TERMS                                                    CONTRIBUTORS' INSTRUCTIONS
         i■
                                                                                       AND CONDITIONS                                                  I
                                                                                                                                                       I
                                                                                                                                                       I-
                records and may require a second opinion from an                       By submitting monthly contributions, the contributors           I,
                affiliated provider.                                                   instruct Trinity HealthShare to share clearing house funds
                                                                                       in accordance with the membership instructions. Since
                                                                                                                                                       I:
                Member(s). A person(s) who qualifies to receive voluntary
                                                                                       Trinity HealthShare has nothing to gain or lose financially     ii
                sharing of contributions for eligible medical needs per the
                                                                                       by determining if a need is eligible or not, the contributor    I-
                membership clearing house instructions, guidelines, and
                                                                                       designates Trinity HealthShare as the final authority for the   ii
                membership type.
                                                                                       interpretation of these guidelines. By participation in the
               Member Shared Responsibility Amounts (MSRA). The                        membership, the member accepts these conditions.                !;
               amounts of an eligible need that do not qualify for sharing                                                                             j..
               because the member is responsible for those amounts.
               Membership. All members of Trinity HealthShare.
                                                                                                                                                       i
                Membership Eligibility Manual. The reference materials that
                                                                                                                                                       !!
                contain the criteria used to determine if a potential member
                is eligible for participation in the membership and if any                                                                              if ,
              ( membership limitations apply.
               Membership Type. HCSM sharing options are available                                                                                          i
               with different member shared responsibility amounts (MSRA)
               and sharing limits as selected in writing on the membership                                                                                  i;
               application and approved by Trinity HealthShare.
                                                                                                                                                            ii
               Monthly Contributions. Monetary contributions,
               excluding the annual membership fee, voluntarily given to
               Trinity HealthShare to hold as an escrow agent and to                                                                                        11
               disburse according to the membership escrow instructions.                                                                                    I
               Need(s). Charges or expenses for medical services from a
               licensed medical practitioner or facility arising from an illness
                                                                                                                                                            !; :
               or accident for a single member.
                                                                                                                                                            !i i
               Non-affiliated Practitioner. Medical care professionals or
               facilities that are not participating within our current network.
                                                                                                                                                            In
      . ,      Pre-existing Condition. Any illness or accident for which
        ;      a person has been diagnosed, received medical treatment,                                                                                     i;
                                                                                                                                                            !;
                                                                                                                                                            iiii I
        !      been examined, taken medication, or had symptoms within
               24 months prior to the effective date. Symptoms include
               but are not limited to the following: abnormal discharge or
               bleeding; abnormal growth/break; cut or tear; discoloration;                                                                                 !;
               deformity; full or partial body function loss; obvious damage,
               illness, or abnormality; impaired breathing; impaired motion;
               inflammation or swelling; itching; numbness; pain that                                                                                       i      ;
               interferes with normal use; unexplained or unplanned weight
               gain or loss exceeding 25% of the total body weight occurring       i                                                                        !
               within a six-month period; fainting, loss of consciousness,
               or seizure; abnormal results from a test administered by a
               medical practitioner.                                                                                                                        iiI! i
               Usual, Customary and Reasonable (UCR). The lesser of the
               actual charge or the charge most other providers would make
               for those or comparable services or supplies, as determined                                                                                  Ii
               by Trinity HealthShare.

                                                                                                                                                            i!
                                               20                                                                    21
                                                                                                                                                       III
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 66 of 193




        PART III                                                          YOUR SUMMARY OF COST-SHARING,
                                                                          ELIGIBLE NEEDS, & LIMITS


                 Your Summary of Cost-Sharing,                             7.    Chronic Maintenance. Chronic maintenance is
                    Eligible Needs, & Limits                                     eligible when a member has chosen a plan with chronic
                                                                                 maintenance specifically included and a listing of the
        Eligible Medical Expenses*                                               maximum number of allowable visits. See 'Appendix A’
                                                                                 attached hereto.
       Medical Expenses Eligible for Sharing. Medical costs are
                                                                          8.     Cardiac Rehabilitation. Eligible after MSRA
       shared on a per person per incident basis for illnesses or
       injuries incurring medical expenses after the membership           9.     Competitive Sports. Plan holders who.participate in
       effective date when medically necessary and provided by                   organized and/or sanctioned competitive sports are
       or under the direction of licensed physicians, osteopaths,                eligible for $5,000 (max) of sharing per incident at
       urgent care facilities, clinics, emergency rooms, or hospitals            an emergency room, subject to the member-shared
       (inpatient and outpatient), or other approved providers. Unless           responsibility amount.
                                                                                                                                                          !
       otherwise limited or excluded by these Guidelines, medical         10.    Emergency Room. Emergency room services for
       expenses eligible for sharing include, but are not limited to,            stabilization or initiation of treatment of a medical                    i
       physician and hospital services, emergency medical care,                 emergency condition provided on an outpatient basis at
       surgical procedures, medical testing, x-rays, ambulance                  a hospital, clinic, or Urgent Care facility, including when
       transportation, and prescriptions.                                        hospital admission occurs within twenty-three (23) hours
                                                                                of emergency room treatment.
       *See the Appendix for other limits and conditions of sharing
       by plan                                                            11.    Eye Care. Limited to medical necessity and accident
                                                                                only. Excludes cosmetic, frames, lenses, contacts,
        1.   Allergy Office Visits and Testing                                  extensive eye exams and subject to pre-existing
                                                                                limitations.
        2.   Anesthesiologist Services
                                                                          12.   Hospitalization. Hospital charges for inpatient or
        3.   Ambulance. Emergency land or air ambulance
                                                                                outpatient hospital treatment or surgery for a medically
             transportation to the nearest medical facility capable of
                                                                                diagnosed condition.
             providing the medically necessary care to avoid seriously
             jeopardizing the sharing member’s life or health. Air        13.   Labs & Diagnostics. The membership includes over
             transportation is limited to $10,000.                               180 different lab tests, at any lab facility, to ensure the       ;
                                                                                member gets the medical care they need.
        4.   Cancer. Cancer sharing eligibility is different based                                                                                        I
             on plan option chosen. AlieraCare plans have a 12            14.   Maternity. Maternity medical expenses are only eligible                  !
             month wait period for cancer. Sharing is available the             for sharing in the Premium AlieraCare Plan, which offers       ;
             1st day of the 13 month of continuous membership.                  sharing for medical expenses rendered for a natural
             Any pre-existing or recurring cancer condition is not              delivery up to $5,000. Medical expenses for maternity
             eligible for sharing. Cancer sharing will not be available         ending in a delivery by emergency cesarean section
             for individuals who have cancer at the time of or five             that are medically necessary, are eligible for sharing
                                                                                up to $8,000 subject to the applicable Member Shared
             (5) years prior to application. If cancer existed outside
                                                                                Responsibility Amount. Medical expenses for a newborn
                                                                                                                                                         I
             of the 5-year time frame of a pre-existing look-back,                                                                                       i
             the following must be met in the five (5) years prior to           arising from complications at the time of delivery,                      <
             application, to be eligible for future, non-recurring              including, but not limited to, premature birth, are treated              |
             cancer incidents.                                                  as a separate incident and limited to $50,000 of eligible
                                                                                sharing, subject to the Member Shared Responsibility
             1. The condition had not been treated nor was future               Amount. See the Appendix for specific sharing inclusions
                treatment prescribed/planned;                                   and limits for your plan choice.
             2. The condition had not produced harmful symptoms           15.   Mental Health. Plan holders are eligible for $2,500
                (only benign symptoms); 3. The condition had not                (max) for Psychotherapy office visits and $1,000 (max) at              ' I
                deteriorated. Cancer is limited to a maximum per term           out-patient facilities. Excludes in-patient and residential              l
                of $500,000 when applicable.                                    settings.
        5.   Chemotherapy. Subject to cancer limitations.                 16.   Occupational Therapy. Up to six (6) visits per                           !
                                                                                                                                               5
        6.   Radiation Therapy. Subject to cancer limitations.                  membership year for occupational therapy.                      :         I



                                      22                                                                  23




                                                                                                                                                         i
                                                                                                                                                         !
                                                                                                                                                         i



                                                                                                                                                         .!
                                                                                                                                                          !
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 67 of 193




      »■-




      nvi!
      v      YOUR SUMMARY OF COST-SHARING,                                         YOUR SUMMARY OF COST-SHARING,
       j|    ELIGIBLE NEEDS, & LIMITS                                              ELIGIBLE NEEDS, & LIMITS

             17.   Organ Transplant Limit. Eligible needs requiring organ         28. Telemedicine. Telemedicine is included in all AlieraCare
                   transplant may be shared up to a maximum of $150,000               programs offered by Trinity HealthShare and Aliera
                   per member. This includes all costs in conjunction with            Healthcare as your first line of defense. Your membership
                   the actual transplant procedure. Needs requiring multiple          provides you and your family 24/7/365 access to a U.S.
                   organ transplants will be considered on a case-by-case             Board certified medical doctor.
                                                                                                                                                                      i
                   basis.                                                         29. Urgent Care. If your plan provides cost-sharing for
             18.   Physical Therapy. Up to six (6) visits per membership               Urgent Care, you will have the added offering of enjoying               ■ i

                   year for physical therapy by a licensed physical therapist.         the ability to choose an Urgent Care facility in lieu of an                  i
             19.   Prescription Drugs. The AlieraCare plan includes                    emergency room. See the Appendix for any Urgent Care
                   a service by RX Valet, which includes discounts for                 options and any limitations to plan.
                   prescription drugs. See Appendix for details.                  30. X-rays. X-rays listed on your plan details in the Appendix
             20. Preventive. Most programs from either Trinity HealthShare            are for imaging services at PCP or Urgent Care facilities
                 or Aliera provide everyone with the necessities of the               only and requires a $25 read fee per view at time of
                 63 Preventive Care services as outlined by the United                service. Your MSRA will apply to all other x-rays. MRI,
                 States Preventive Task force. (Excludes CarePlus                     CT Scans and other diagnostics must be paid with your
                 Advantage.) Preventive Care includes the PCP office visit            MSRA before cost-sharing is provided.
                 and does not require a co-expense or consult fee.                *Medical Expense Incident is any medically diagnosed
             21.   Primary Care. Depending on your plan choice, primary            condition receiving medical treatment and incurring medical                 !!
                   care is at the core of preventing medical issues from           expenses of the same diagnosis. Ail related medical bills                   :!ii
                   escalating into a more catastrophic need. See Appendix          of the same diagnosis comprise the same incident. Such
                   for the specific plan details.                                 expenses must be submitted for sharing in the manner and
             22. Routine Hearing Exams. At primary care (PCP) only.               form specified by Trinity HealthShare. This may include, but                 t
             23. Sleep Disorders. Overnight Sleep Testing Limit: All
                                                                                  not be limited to, standard industry billing forms (HCFA1500                 :i
                                                                                  and/or UB 92) and medical-records. Members share these
                 components of a polysomnogram must be completed in
                                                                                  kinds of costs.
                 one session. A second overnight test will not be eligible                                                                                     a
                 for sharing under any circumstance. Overnight sleep                                                                                           J
                                                                                                                                                               t
                 testing must be medically necessary and will require
                                                                                                                                                               f
                 pre-authorization. Allowed charges will not exceed the                                                                                        !
                 Usual, Customary, and Reasonable charges for the area.
             24.   Smoking Cessation. Members who have acknowledged
                   they smoke and made an additional contribution are
                   provided the opportunity to obtain free smoking cessation
                   medication and counseling through the eligible preventive                                                                               ?
                   services.
             25. Specialty Care. Specialty Care is included in the
                 AlieraCare Premium plan. Specialty visits have a consult
                 fee of $75 and the member has full responsibility of the
                                                                                                                                                          ;
                 bill until their Member Shared Responsibility Amount
                                                                                                                                                          5
                 (MSRA) has been met. After MSRA is met, Specialty
                 visits only have the cost of the $75 consult fee.
                                                                                                                                                          I:
             26. Speech Therapy. Up to six (6) visits per membership                                                                                      !-
                 year. Only applicable after a stroke.
             27.   Surgical Offerings. Non-life-threatening surgical                                                                                  j
                   offerings are not available for the first 60 days of                                                                               !i

                   membership for Premium plans and all other plans
                   require six (6) month wait period. Please verify eligibility
                   by calling Members Services before receiving any
                   surgical services.



                                              24
                                                                                                                                                     il
                                                                                                             25                                       i
                                                                                                                                                     i




                                       .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 68 of 193




         r'l?'r
                                                                                                                                                                           m
                                                                                                                                                                           i|j$

             j          LIMITS OF SHARING                                                          1 MEDICAL EXPENSES NOT GENERALLY                                        mv
                                                                                                                                                                            §
             ! :        (MAXIMUM PAYABLE)                                                          ! SHARED BY HCSM                                                        i
                                                                                                                                                                           B
                                                                                                   Only needs incurred on or after the membership effective date
                        Total eligible needs shared from member contributions are
                                                                                                   are eligible for sharing under the membership instructions.
                        limited as defined in this section and as further limited in writing       The member (or the member's provider) must submit a
                        to the individual member.
                                                                                                   request for sharing in the manner and format specified by
                           1. Lifetime Limits. $1,000,000: the maximum amount                      Trinity HealthShare. This includes, but is not limited to, a Need
                              shared for eligible needs over the course of an individual           Processing Form, standard industry billing forms (HCFA1500
                   ■         member's lifetime.                                                    and/or most recent (JB form), and may include medical records.
                         2. Per Incident. The occurrence of one particular sickness,               All participating members have a responsibility to abide by
                             illness, or accident.                                                 the Members' Rights and Responsibilities published by Trinity
     )                                                                                             HealthShare and are included at the end of these guidelines.
                         3. Cancer Limits when applicable. Cancer is limited to a
                             maximum per term of $500,000 when applicable                          Needs arising from any one of the following are not eligible for
     (!                  4. Member Shared Responsibility Amounts (MSRA).
                                                                                                   sharing under the membership clearing house instructions:
                            The eligible amount that does not qualify for sharing based                1. Abortion Services
                        * on the membership type chosen by the member.                                 2. Acupuncture Services
         i               5. Office Visit/Urgent Care. Office visits, in particular,
                            primary and urgent, have certain limits and inclusions.
                                                                                                       3.
                                                                                                       4.
                                                                                                           Aqua Therapy
                                                                                                           B12 Injections
                            Please refer to the Appendix for your specific plan.                       5.  Biofeedback
                         6. Non-Affiliated Practitioner. Services rendered by a                        6.  Birth Control (Female)
                            non-affiliated practitioner will not be eligible for sharing nor
                                                                                                                                                                           :!
                                                                                                       7.  Birth Control (Male) Elective Sterilization
                            will any amount be applied to your MRSA unless specified
                                                                                                       8.  Birth Control (Male) Reversal of Sterilization
                            differently in the plan details contained herein.
                                                                                                       9.  Cataract Contacts or Glasses
                         7. Cost-Sharing for Pre-Existing Conditions.
                                                                                                      10.  Chemical Face Peels
                            Hospitalization, In-Patient and Out-Patient Surgery,                                                                                            i;
                            Specialty Care, and Emergency Room services for                           11.  Chiropractic Services
                            pre-existing conditions have a 24-month waiting period. All               12.  Christian Science Practitioner                                   l
                            other healthcare services for pre-existing conditions are                 13.  Cochlear Devices
                            eligible upon effective date.                                           ' 14.  Cosmetic Surgery
                        Other Resources. Offerings available to the member from                       15.  Cost-Sharing for Pre-existing Conditions. Hospitalization,
                        other sources such as insurance, VA, Tricare, private gxrants,                     In-Patient and Out-Patient Surgery, Specialty Care, and
                        or by a liable third party (primary, auto, home insurance,                         Emergency Room services for pre-existing conditions
                        educational, etc.), will be considered the member's'primary                        have a 24-month waiting period. All other healthcare
                        benefit source, and the member will be required to file medical                    services for pre-existing conditions are eligible upon
     ;                 claims with those providers first. If there are medical expenses                    effective date.
                       that those sources do not pay, the member is authorized to                     16. Custodial Care Services
     i
                       submit the excess medical expenses for sharing, and the                        17. Dental Services
                       MSRA will be waived, up to the maximum MSRA as defined                         18. Dermabrasion Services
     !                 in the member's plan. The MSRA will only be waived if a third                  19. Diabetic Insulin, Supplies, and Syringes
                       party source pays on the member's behalf. Sharing of monthly                   20. Doula
                       contributions for a need that is later paid, or found to payable
                                                                                                      21. Durable Medical Equipment
                       by another source will automatically allow Trinity HealthShare
                       full rights to recover the amounts that were shared with the                   22. Education Services
                       member.                                                                        23. Exercise Equipment
                                                                                                      24. Experimental Drugs
                                                                                                      25. Experimental Procedures
                                                                                                                                                                             ;
                                                                                                      26. Extreme sports: Sports that voluntarily put an individual in      j
                                                                                                            a life-threatening situation. Sports such as but not limited
                                                                                                         . to "free climb" rock climbing, parachuting, fighting, martial     j
                                                                                                            arts, racing, cliff diving, powerboat racing, air racing,        i
                                                                                                            motorcycle racing, extreme skiing, wing-suit, and similar.       l1
                                                                                                      27. Gender Dysphoria Office Visit - PCP                                !
                                                                                                      28. Gender Dysphoria Office Visit - Specialist
                                                                                                                                                                                i
                                                                                                                                    27                                       j
                                                      26
                                                                                               !                                                                             it
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 69 of 193




      I
      I
      |!
       I:
      ■I
            MEDICAL EXPENSES NOT GENERALLY
            SHARED BY HCSM
                                                                                              PRE-AUTHORIZATION REQUIRED
                                                                                                                                                                         I
                                                                                                                                                                         S&

             29.    Gender Dysphoria                                                         Non-Emergency Surgery, Procedure, or Test. The member
      <                                                                                      must have the following procedures or services pre-authorized
            —30.    Genetic Testing
             31.    Group Therapy Services                                                   as medically necessary prior to receiving the service. Failure to
      I
                                                                                             comply with this requirement will render the service not eligible
             32.    Hemodialysis
      i                                                                                      for sharing.
             33.    Home Health Care
             34.    Home Infusion Services                                                   Hospitalizations. Non-emergency prior to admission; emergency
                                                                                             visits notification to Trinity HealthShare within 48 hours.
             35.    Hospice Services
             36.    Hypnotherapy Services                                                      •    MRI studies/CT scans/Ultrasounds
             37.    Infertility Diagnostic or treatment                                        •    Sleep studies must be completed in one session
             38.    Infertility Services                                             <         •    Physical or occupational therapy
             39.    Investigational Drugs/Procedures                                           •    Speech therapy under limited circumstances only                           ;
      !      40.    Lifestyles or activities engaged in after the application                  •    Cardiac testing, procedures, and treatments                          li
                    date that conflicts with the Statement of Beliefs (on the                  •    In-patient cancer testing, procedures, and treatments
                    membership application).
                                                                                               •    Infusion therapy within facility         --
             41.    Massage Therapy
                                                                                               •    Nuclide studies
             42.    Midwifery
                                                                                               •    EMG/EEG
             43.    MILIEU Situational Therapy Services
                                                                                               •   Ophthalmic procedures
             44.    Morbid Obesity
             45.    Non-Routine Hearing Exams & Hearing Aids                                   •   ER visits, emergency surgery, procedure, or test:
                                                                                                   Non-emergency use of the emergency room is not eligible
             46.    Nurse Practitioner
                                                                                                   for sharing. Trinity HealthShare must be notified of all ER           i:
             47.    Orthotics (back, neck, knee, wrist, etc.)                                      visits within 48 hours. Medical records will be reviewed for all
             48.     Orthopedic Shoes                                                    i         ER visits to determine eligibility. An emergency is defined as
             49.     Pain Management                                                               treatment that must be rendered to the patient immediately for
             50.     Personal aircraft includes hang gliders, parasails, ultra­                    the alleviation of the sudden onset of an unforeseen illness
                     lights, hot air balloons, sky/diving, and any other aircraft                  or injury that, if not treated, would lead to further disability or
                     not operated by a commercially licensed public carrier.                       death. Examples of an emergency include, but are not limited
             51.     Personal Convenience Items                                                    to, severe pain, choking, major bleeding, head attack, or a
             52.     Post-Surgical Bras                                                            sudden, unexplained loss of consciousness.
             53.     Podiatry Services                                                       Eligibility for Cancer Needs. In order for needs related to
             54.     Preadmission Testing                                                    cancer hospitalization of any type to be eligible (e.g. breast,
             55.     Private Duty Nursing Services                                           colorectal, leukemia, lymphoma, prostate, skin, etc.), the member
                                                                                             must meet the following requirements:
             56.     Professional Sports Injuries
             57.      Prosthetic Appliances                                                  The member is required to contact Trinity HealthShare within 30
                                                                                                                                                                                   J
             58.      Pulmonary Rehab                                                        days of diagnosis. If the member fails to notify Trinity HealthShare
             59.      Robotic Surgery
                                                                                             within the 30-day time frame, the member will be responsible for                     •!
                                                                                             50% of the total allowed charges after the MRSA(s) has been                           i
             60.      Routine Nursery Care of Newborn Infant                                 assessed to the member for in-patient cancer hospitalization.
             61.      Self-Inflicted Injury
  [                                                                                          Early detection provides the best chance for successful treatment ;
             62.      Sexual Dysfunction Services
  :                                                                                          and in the most cost effective manner. Effective January 1, 2017,
             63.      Sexual Transformation Services                                         the membership requires that all members aged 40 and
             64.      Skilled Nursing Facility                                               older receive appropriate screening tests every other year -      f                   I
             65.      Substance Abuse                                                        mammogram or thermography and pap smear with pelvic exams
             66.      Surgical Stockings                                                     for women and PSA testing for men. Failure to obtain biannual
              67.     Treatment or referrals received or obtained from any                   mammograms and gynecological tests listed above for
                      family member including, but not limited to, father, mother,           women or PSA tests for men will render future needs for
                      aunt, uncle, grandparent, sibling, cousin, dependent, or               breast, cervical, endometrial, ovarian, or prostate cancer
                                                                                             ineligible for sharing.
                                                                                                                                                                                   I
                      any in-laws.
  I
                                              28                                                                               29
                                                                                                                                                                                   i

                                                                                                                                                                                  \


                                                                                                                                                                                   !



                                              .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 70 of 193




a
                                                                                If
    ; ii     DISPUTE RESOLUTION AND APPEAL                                       f DISPUTE RESOLUTION AND APPEAL


             Trinity HealthShare is a voluntary association of                       members, then the aggrieved party may ask that the
         I   like-minded people who come together to assist each other               dispute be submitted to a medical expense auditor, who
             by sharing medical expenses. Such a sharing and caring                  shall have the matter reviewed by a panel consisting             i
             association does not lend itselfwell to the mentality of legally        of personnel who were not involved in the original
             enforceable rights. However, it is recognized that differences          determination and who shall render their opinion in
             of opinion will occur, and that a methodology for resolving             writing within thirty (30) days, unless additional medical
             disputes must be available. Therefore, by becoming a Sharing            documentation is required to make an accurate decision.
             Member of Trinity HealthShare you agree that any dispute              E. Mediation and Arbitration. If the aggrieved sharing             j;
             you have with or against Trinity HealthShare its associates, or          member disagrees with the conclusion of the Final               !•
                                                                                                                                                      s
             employees will be settled using the following steps of action,           Appeal Panel, then the matter shall be resolved by
             and only as a course of last resort.                                     first submitting the disputed matter to mediation. If the
                                                                                                                                                      ii
             If a determination is made with which the sharing member                 dispute is not resolved the matter will be submitted
             disagrees and believes there is a logically defensible reason            to legally binding arbitration in accordance with the           ii
             why the initial determination is wrong, then the sharing                 Rules and Procedure of the American Arbitration
                                                                                                                                                      i
             member may file an appeal.                                               Association. Sharing members agree and understand
                                                                                      that these methods shall be the sole remedy to resolve              i
               A. 1st Level Appeal. Most differences of opinion can be
                                                                                      any controversy or claim arising out of the Sharing
                  resolved simply by calling Trinity HealthShare who will try
                                                                                      Guidelines, and expressly waive their right to file a
                  to resolve the matter telephonically within a reasonable
                  amount of time.
               B. 2nd Level Appeal. If the sharing member is unsatisfied
                                                                                      lawsuit in any civil court against one another for such
                                                                                      disputes; except to enforce an arbitration decision.
                                                                                      Any arbitration shall be held in Atlanta, Georgia, and
                                                                                                                                                      I   f
                                                                                                                                                              ■       ’




                                                                                                                                                                      I

                  with the determination of the member services                       conducted in the English language subject to the laws
                  representative, then the sharing member may request a                                                                                   r
                                                                                      of the State of Georgia. Trinity HealthShare shall pay
                  review by the Internal Resolution Committee, made up                the filing fees for the arbitration and arbitrator in full at
                  of three Trinity HealthShare officials. The appeal must             the time of filing. All other expenses of the arbitration
                  be in writing, stating the elements of the dispute and the          shall be paid by each party including costs related to
                  relevant facts. Importantly, the appeal should address all          transportation, accommodations, experts, evidence
                  of the following:                                                   gathering, and legal counsel. Further agreed that the
.>                                                                                    aggrieved sharing member shall reimburse the full costs
                 1. What information does Trinity HealthShare have that is
                                                                                      associated with the arbitration, should the arbitrator
                    either incomplete or incorrect?
    ;■
                                                                                      render a judgment in favor of Trinity HealthShare and not
                 2. How do you believe Trinity HealthShare has                        the aggrieved sharing member.
                    misinterpreted the information already on hand?
    '                                                                                The aggrieved sharing member agrees to be legally
                 3. Which provision in the Trinity HealthShare Guidelines            bound by the arbitrator's final decision. The parties may
                    do you believe Trinity HealthShare applied incorrectly?          alternatively elect to use other professional arbitration
    t            Within thirty (30) days, the Internal Resolution Committee          services available in the Atlanta metropolitan area, by
                 will render a written decision, unless additional medical           mutual agreement.
                 documentation is required to make ah accurate decision.
              C. 3rd Level Appeal. Should the matter remain unresolved,                                                                                           I
                 then the aggrieved party may ask that the dispute be
                 submitted to three sharing members in good standing
                 and randomly chosen by Trinity HealthShare, who
                 shall agree to review the matter and shall constitute
                 an External Resolution Committee. Within thirty (30)
                 days the External Resolution Committee shall render
                 their opinion in writing, unless additional medical
                 documentation is required to make an accurate decision.
              D. Final Appeal. If the aggrieved sharing member
                 disagrees with the conclusion of his/her fellow sharing


                                           30                                                                    31                                               :




                                                *
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 71 of 193



 m -s-                                                                - -.Ul
                                                                               ! APPENDIX A: PLAN DETAILS
   !'     APPENDIX A: PLAN DETAILS                                             | PLUS PLAN
                                                                                                                                                  J
 1JPI ;   VALUE PLAN

                                                                                                                       Multiplan PHCS
                                                   Multiplan PHCS
                                                                                                Plan Services'     Network
                           Plan Services’    Network
                                                                                        Eligible prior to meeting Member Shared
                  Eligible prior to meeting Member Shared                                    Responsibility Amount (MSRA)
                       Responsibility Amount (MSRA)
                                                                                    Wellness & Preventive Care     100%
             Wellness & Preventive Care      100%
                                                                                                 Telemedicine*     100%
                           Telemedicine*     100%
                                                                                                                   3 per year**
                                                                                                  Primary Care
                                             1 per year**                                                          $20 Consult Fee
                            Primary Care
                                             $20 Consult Fee                                                       1 per year**
                                                                                                   Urgent Care
                                                                                                                   $20 Consult Fee
                             Urgent Care     N/A
                                                                                           Labs & Diagnostics      PCP & Urgent Care
                     Labs & Diagnostics      Preventive Only
                                                                                                     X-Rays***     100%***
                               X-Rays***     Preventive Only
                                                                                          Chronic Maintenance      N/A
                   Chronic Maintenance       N/A
                                                                                                     Pediatrics    Preventive Only
                               Pediatrics    Preventive Only
                                                                                                       OB/GYN      Preventive Only
                                 OB/GYN      Preventive Only
                                                                                         Prescription Discount j Included
                  Prescription Discount      Included
                                                                                        Eligible after meeting Member Shared
                 Eligible after meeting Member Shared                                     Responsibility Amount (MSRA)3'1'4
                   Responsibility Amount (MSRA)2'W
                                                                                    MSRA Options / Per member      $5,000, $7,500, $10,000
             MSRA Options / Per member       $5,000, $7,500, $10,000
                                                                                    Per Incident Maximum Limit     $250,000
             Per Incident Maximum Limit      $150,000
                                                                                       Lifetime Maximum Limit      $1,000,000
                Lifetime Maximum Limit       $1,000,000
                                                                                               Specialty Care5     N/A
                         Specialty Care5     N/A
                                                                                                     Maternity7    N/A
                               Maternity7    N/A
                                                                                                Hospitalization    Included
                         Hospitalization     Included
                                                                                             In-Patient Surgery    Included
                      In-Patient Surgery     Included
                                                                                           Out-Patient Surgery     Included
                    Out-Patient Surgery      Included
                                                                                            Emergency Room5        $500 MSRA
                      Emergency Room 6       Full MSRA
                                                                                                           See Plan Details Appendix on page 35
                                    See Plan Details Appendix on page 35                                  33
                                    32




                                         *
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 72 of 193




                                              ■'“' •</    I_           w^'<j . ... r"AlCJL".ir*V*. VVTOXiT'.ra.'^TT^CTia
                                                                                                                           *
                                                                                                                               APPENDIX A: PLAN DETAILS
          APPENDIX A: PLAN DETAILS                                                                                             VALUE, PLUS, AND PREMIUM PLANS
          PREMIUM PLAN

          i---------- —
                                                                                                                               1.   Non-emergency surgical services are unavailable for
                                                                   Multiplan PHCS                                                   the first 6 months for Value and Plus, and 2 months for
                                                                                                                                    Premium. Surgical services do not include cosmetic
                                        Plan Services1          Network                                                             surgery.
                                                                                                                               2.   Hospitalization, In-Patient and Out-Patient Surgery,
                               Eligible prior to meeting Member Shared                                                              Specialty Care, and Emergency Room services for pre­
                                    Responsibility Amount (MSRA) ■                                                                  existing conditions have a 24 month waiting period. All
                                                                                                                                    other healthcare services for pre-existing conditions are
                                                                                                                                    eligible upon effective date.
                          Wellness & Preventive Care            100%                                                                Eligibility for cancer conditions is provided after 12 months'of
                                                                                                                           ' 3.
                                                                                                                                    continuous membership, if a pre-existing cancer condition did
                                        Telemedicine*           100%                                                                not exist prior to or at the time of application.
                                                                                                                                    The consult fee is in addition to the cost of your specialty
                                                                5 per year**                                                        visit and does not apply toward your annual MSRA. •
                                         Primary Care                                                                          5.   Maternity services are unavailable for the first 10 months
                                                                $20 Consult Fee
                                                                                                                                    of membership.
                                                               2 per year**                                                    6.   ER visits are subject to review, and are meant only for life
                                          Urgent Care
                                                               $20 Consult Fee                                                      threatening situations. Maximum out-of-pocket is $300 for
                                                                                                                                    the Premium plan, $500 for the Plus plan, and full MSRA            i
                                  Labs & Diagnostics           PCP & Urgent Care                                                    for the Value plan.
                                                                                                                               7.   Members under the age of 20 can qualify as dependents.
                                                           i                                                                        Members ages 20-26 can qualify as a dependent if
                                            X-Rays***          100%***                                                              proven to be a full-time student.
                                                                                                                                                                                                        !;
                                                                                                                               Trinity HealthShare plans follow medical eligibility review protocols
                                Chronic Maintenance            Included with PCP                                               described in the plan but are not a promise to pay. Sharing is           i
                                                                                                                                                                                                       ■i
                                                                                                                               available for all eligible medical needs.                               ■;




                                           Pediatrics          As Primary Care                                               Administrative and Conditional Fees:
                                                                                                                           ' $125 one-time application fee per enrollment. Add $60 for                 J
                                                                                                                             persons who smoke. Add $130 per member for additional                     ,=
                                             OB/GYN            As Primary Care                                               $500,000 per incident.
                                                                                                                               * Annual physicals are available immediately at the cost of             ;j
                               Prescription Discount           Included                                                          a Primary Care (PCP) visit. An inclusive annual physical                ■

                                                                                                                                 is only available after 9 months of continual membership;
      !                       Eligible after meeting Member Shared                                                               lifestyle lab testing not included
                                Responsibility Amount (MSRA)2'34                                                           : ** $25 per x-ray read fee at Urgent Care, (may vary by city)
                                                                                                                             *** Add $50 per additional dependent for families of 6 or more              !
      ;                   MSRA Options / Per member            $5,000, $7500, $10,000
      i
      ?                   Per Incident Maximum Limit           $500,000

                             Lifetime Maximum Limit            $1,000,000
  j                                                            $75 Consult Fee
                                     Specialty Care3
                                                               (100% after MSRA)
  :                                                                                                                                                                                                    'I
                                           Maternity7          $5,000 Max                                                                                                                              :'i
                                      Hospitalization          Included
                                                                                                                                                                                                        i
                                  In-Patient Surgery           Included

                                 Out-Patient Surgery           Included

                                  Emergency Room1              $300 MSRA

                                                    See Plan Details Appendix on page 35                                                                        35
                                                   34




                                              .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 73 of 193




                                                                                  «r APPENDIX B: TERMS, CONDITIONS,
         APPENDIX B: TERMS, CONDITIONS,                                          ;j|.& SPECIAL CONSIDERATIONS
  1!     & SPECIAL CONSIDERATIONS
                                                                                f
                                                                                          costs incurred.
          1.     The Welcome Kit you received electronically includes this
                 Member Guide, your Membership Card(s), a Welcome                   14. Aliera telemedicine partners do not replace the Primary
                 Letter, and important information to activate your                     Care Provider.
                 membership.                                                        15.   Primary Care is defined as "episodic primary care" or “sick
          2.     Keep your Membership Card with you at all times to                       care.” Members are responsible for paying a consult fee
                 present to a provider to confirm eligibility.                            at the time of service; no consult fee is due for preventive
                                                                                          service.
          3.     The ACA is subject to change at any time; Aliera reserves
                 the right to adhere to those changes without notice to the         16.   Most network facilities are able to accommodate both
                 Member.                                                                  urgent care and primary care needs.

          4.     Activate your Plan Membership by following the                     17.   Not all PPO providers accept an AlieraCare plan. While
                                                                                          Aliera offers one of the largest PPO networks in the           i
                 instructions in this Member Guide.
                                                                                          country, some providers may not participate.
          5.     Set up your telemedicine account by following the
                 instructions on the Welcome Letter. Within three weeks of          Disclosures
                 enrollment in Aliera's telemedicine partnering company,
                                                                                      1. Aliera Healthcare, the Aliera Healthcare logo, and other
                 Members receive ID Card(s) for the telemedicine service
                                                                                         plan or service logos are trademarks of Aliera Healthcare,      i
                 along with instructions on how to utilize the service.
                                                                                         Inc. and may not be used without written permission.
          6.     Telemedicine phone consultations are available 24/7/365,
                                                                                      2. Aliera and Trinity programs are NOT insurance. Aliera
                 with face-to-face internet consultations available between
                                                                                         Healthcare, Inc./Trinity HealthShare does not guarantee
                 the hours of 7 a.m. and 9 p.m., Monday - Friday.
                                                                                         the quality of services or products offered by individual
          7.     Telemedicine does not guarantee that a prescription will                providers. Members may change providers upon 30 days’
                 be written.                                                             notice if not satisfied with the medical services provided.
          8.       Telemedicine does not prescribe DEA-controlled                     3. Aliera’s Healthcare Plans offer services only to Members
                   substances, non-therapeutic drugs, and certain other                  and dependents on your Plan.
                   drugs which may be harmful because of their potential
                                                                                      4. Aliera reserves the right to interpret the terms of this
               ' for abuse. Telemedicine doctors reserve the right to deny                                                                               ■
                                                                                         membership to determine the level of medical services
                 ■ care for potential misuse of services.
                                                                                         received hereunder.                                             !
          9.     Durable Medical Equipment (DME) - i.e. crutches, etc. - is
                                                                                      5. This membership is issued in consideration of the
                 not included in your Plan. Members will be charged for
                                                                                         Member's application and the Member's payment of a
                 DME at time of service.
                                                                                         monthly fee as provided under these Plans. Omissions
         10.     Member Care Specialists are available to assist you,                    and misstatements, or incorrect, incomplete, fraudulent, or
                 Monday through Friday, 8 a.m. to 8 p.m. ET at                           intentional misrepresentation to the assumed risk in your
                 (844) 834-3456. If you call after hours, follow the prompts.            application may void your membership, and services may
                                                                                         be denied.
       ■ 11.     At the time of service, payment of $20 (on average) is due
                 for the consultation, and a $25 per read fee for X-rays            Abbreviations
                 at PCP or Urgent Care if needed. Consult fees vary in
                                                                                     . ACA       Affordable Care Act (Obamacare)
                 different states and may be higher in some cities, including
                 but not limited to, New York City, Chicago, Detroit, Miami,          CMS '       Center for Medicare and Medicaid Services
                 Sacramento, Los Angeles, and San Francisco.                          DEA         Drug Enforcement Administration

         12.     Plans may vary from state to state. Providers may be                 DME         Durable Medical Equipment
                 added or removed from Aliera's network at any time                   DPCMH Direct Primary Care Medical Home Plans
                 without notice.                                                      HCSM       Health Care Sharing Ministry
         13.     Not all geographical areas are serviced by Aliera                    MEC        Minimum Essential Coverage
                 Healthcare. Should a Member visit an emergency room                  PCP        Primary Care Provider
                 because urgent care facilities are unavailable in the                PPO        Participating Provider Organization
                 Member's area, Aliera offers a one-time, once-a-year,                                                                                   i
                                                                                      UC          Urgent Care
                 $105 credit (ex gratia) to the Member to help offset the
                                                                                                                                                         !
                                                                                                                    37
                                           36                                   ;




                                            .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 74 of 193




               The following legal notices are the result of discussions by                 Notice: The organization facilitating the sharing of medical
               Trinity HealthShare or other healthcare sharing ministries with              expenses is not an insurance company and neither its
            —- several state regulators and are part of an effort to ensure that            guidelines nor plan of operation is an insurance policy. If
               Sharing Members understand that Trinity HealthShare is not                   anyone chooses to assist you with your medical bills, it will
               an insurance company and that it does not guarantee payment                  be totally voluntary because participants are not compelled
               of medical costs. Our role is to enable self-pay patients to help           by law to contribute toward your medical bills. Participation
               fellow Aliera members through voluntary financial gifts.                  ' in the organization or a subscription to any of its documents
                                                                                           should never be considered to be insurance. Regardless of
               General Legal Notice                                                        whether you receive a payment for medical expenses or if this
                                                                                           organization continues to operate, you are always personally
               This program is not an insurance company nor is it offered                  responsible for the payment of your own medical bills.
               through an insurance company. This program does not
                                                                                           Florida Statute 624.1265
               guarantee or promise that your medical bills will be paid or
               assigned to others for payment. Whether anyone chooses                     Trinity HealthShare is not an insurance company, and
               to pay your medical bills will be totally voluntary. As such,              membership is not offered through an insurance company.
               this program should never be considered as a substitute for                Trinity HealthShare is not subject to the regulatory
               an insurance policy. Whether you receive any payments for                  requirements or consumer protections of the Florida
                medical expenses and whether or not this program continues                Insurance Code.
               to operate, you are always liable for any unpaid bills.                    Georgia Statute 33-1-20
                                                                                          Notice: The organization facilitating the sharing of medical
                State Specific Notices                                                    expenses is not an insurance company, and neither its
                Alabama Code Title 22-6A-2                                               guidelines nor plan of operation is an insurance policy.
                Notice: The organization facilitating the sharing of medical        '    Whether anyone chooses to assist you with your medical bills
                expenses is not an insurance company, and neither its                    will be totally voluntary because no other participant will be
                guidelines nor plan of operation is an insurance policy.                 compelled by law to contribute toward your medical bills. As                    i
                Whether anyone chooses to assist you with your medical bills             such, participation in the organization or a subscription to any
                will be totally voluntary because no other participant will be           of its documents should never be considered to be insurance.
                compelled by law to contribute toward your medical bills. As             Regardless of whether you receive any payment for medical
                such, participation in the organization or a subscription to any         expenses or whether this organization continues to operate,
                of its documents should never be considered to be insurance.             you are always personally responsible for the payment of your
                Regardless of whether you receive any payment for medical                own medical bills.
                expenses or whether this organization continues to operate,              Idaho Statute 41-121
    !           you are always personally responsible for the payment of your
                                                                                           Notice: The organization facilitating the sharing of medical
                own medical bills.                                                        expenses is not an insurance company, and neither its
                Arizona Statute 20-122                                                    guidelines nor plan of operation is an insurance policy.                   :
                Notice: the organization facilitating the sharing of medical              Whether anyone chooses to assist you with your medical bills
                expenses is not an insurance company and the ministry’s                   will be totally voluntary because no other participant will be
    I           guidelines and plan of operation are not an insurance policy.             compelled by law to contribute toward your medical bills. As           !
                                                                                                                                                                 !
                Whether anyone chooses to assist you with your medical                    such, participation in the organization or a subscription to any
                bills will be completely voluntary because participants are'              of its documents should never be considered to be insurance.
                                                                                          Regardless of whether you receive any payment for medical              i
                not compelled by law to contribute toward your medical bills.                                                                                    i
                Therefore, participation in the ministry or a subscription to any         expenses or whether this organization continues to operate,
                of its documents should not be considered to be insurance.              ■ you are always personally responsible for the payment of your
                Regardless of whether you receive any payment for medical                 own medical bills.
                expenses or whether this ministry continues to operate, you              Illinois Statute 215-5/4-Class 1-b                                      !
                are always personally responsible for the payment of your own           Notice: The organization facilitating the sharing of medical
                 medical bills.                                                         expenses is not an insurance company, and neither its                !
                 Arkansas Code 23-60-104.2                                              guidelines nor plan of operation constitute or create an             ;
                                                                                        insurance policy. Any assistance you receive with your


        i                                       38
                                                                                                                                                             ;
                                                                                                                        39
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 75 of 193




      ;                                                                      ;| ^APPENDIX C: LEGAL NOTICES
          APPENDIX C: LEGAL NOTICES

  r
                                                                             j|g
                                                                                 Whether anyone chooses to assist you with your medical
          medical bills will be totally voluntary. As such, participation        bills will be totally voluntary because no other participant will
          in the organization or a subscription to any of its documents          be compelled by law to contribute toward your medical bills.
          should never be considered to be insurance. Whether or not             Participation in the organization or a subscription to any of
          you receive any payments for medical expenses and whether              its documents should never be considered to be insurance.
          or not this organization continues to operate, you are always          Regardless of whether you receive payment for medical
          personally responsible for the payment of your.own medical             expenses or whether this organization continues to operate,
          bills.                                                                 you are always personally responsible for the payment of your
          Indiana Code 27-1-2.1                                                  own medical bills.
          Notice: The organization facilitating theisharing of medical           Maryland Article 48, Section 1-202(4)
          expenses is not an insurance company, and neither its                  Notice: This publication is not issued by an insurance
          guidelines nor its plan of operation is an insurance policy.           company nor is it offered through an insurance company.
          Any assistance you receive with your medical bills will be             It does not guarantee or promise that your medical bills will
          totally voluntary. Neither the organization nor any other              be published or assigned to others for payment. No other
          participant can be compelled by law to contribute toward               subscriber will be compelled to contribute toward the cost of
          your medical bills. As such, participation in the organization         your medical bills. Therefore, this publication should never be
          or a subscription to any of its documents should never be              considered a substitute for an insurance policy. This activity
          considered to be insurance. Whether or not you receive                 is not regulated by the State Insurance Administration, and
          any payments for medical expenses and whether or not this              your liabilities are not covered by the Life and Health Guaranty
          organization continues to operate, you are always personally       ;   Fund. Whether or not you receive any payments for medical
          responsible for the payment of your own medical bills.                 expenses and whether or not this entity continues to operate,
                                                                                 you are always liable for any unpaid bills.
          Kentucky Revised Statute 304.1-120 (7)
          Notice: Under Kentucky law, the religious organization                 Mississippi Title 83-77-1
          facilitating the sharing of medical expenses is not an                 Notice: The organization facilitating the sharing of medical
          insurance company, and its guidelines, plan of operation,              expenses is not an insurance company', and neither its
          or any other document of the religious organization do not             guidelines nor plan of operation is an insurance policy.            :
          constitute or create an insurance policy. Participation in the         Whether anyone chooses to assist you with your medical bills
          religious organization or a subscription to any of its documents       will be totally voluntary because no other participant will be
          shall not be considered insurance. Any assistance you receive          compelled by law to contribute toward your medical bills. As
          with your medical bills will be totally voluntary. Neither the     /   such, participation in the organization or a subscription to any    ;
          organization nor any participant shall be compelled by law             of its documents should never be considered to be insurance.
          to contribute toward your medical bills. Whether or not you            Regardless of whether you receive any payment of medical
          receive any payments for medical expenses, and whether                 expenses or whether this organization continues to operate,
          or not this organization continues to operate, you shall be            you are always personally responsible for the payment of your
          personally responsible for the payment of your medical bills.          own medical bills.
          Louisiana Revised Statute Title 22-318,319                             Missouri Section 376.1750
          Notice: The ministry facilitating the sharing of medical               Notice: This publication is not an insurance company-
          expenses is not an insurance company. Neither the guidelines           nor is it offered through an insurance company. Whether
          nor the plan of operation of the ministry constitutes an               anyone chooses to assist you with your medical bills will be
          insurance policy. Financial assistance for the payment of              totally voluntary, as no other subscriber or member will be         ;
                                                                                                                                                     i
          medical expenses is strictly voluntary. Participation in the           compelled to contribute toward your medical bills. As such,
          ministry or a subscription to any publication issued by the            this publication should never be considered to be insurance.
          ministry shall not be considered as enrollment in any health           Whether you receive any payments for medical expenses and
          insurance plan or as a waiver of your responsibility to pay your       whether or not this publication continues to operate, you are       :
          medical expenses.                                                      always personally responsible for the payment of your own
                                                                                 medical bills.
          Maine Revised Statute Title 24-A, §704, sub-§3
          Notice: The organization facilitating the sharing of medical           Nebraska Revised Statute Chapter 44-311
          expenses is not an insurance company and neither its                   IMPORTANT NOTICE. This organization is not an insurance
                                                                             i
          guidelines nor plan of operation is an insurance policy.


                                                                                                                41
                                         40
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 76 of 193




                                                                         r3 im
        APPENDIX C: LEGAL NOTICES
                                                                               m,APPENDIX C: LEGAL NOTICES
                                                                                 *r.-
                                                                             : 'EPS-
                                                                             i M
                                                                                  published or assigned to others for payment. Whether anyone
        company, and its product should never be considered
                                                                                  chooses to pay your medical bills will be totally voluntary. As
        insurance. If you join this organization instead of purchasing
                                                                                  such, this publication should never be considered a substitute
        health insurance, you will be considered uninsured. By the
                                                                                  for insurance. Whether you receive any payments for medical
        terms of this agreement, whether anyone chooses to assist
                                                                                  expenses and whether or not this publication continues to
        you with your medical bills as a participant of this organization
                                                                                  operate, you are always liable for any unpaid bills.
        will be totally voluntary, and neither the organization nor any
        participant can be compelled by law to contribute toward your             South Dakota Statute Title 58-1-3.3
        medical bills. Regardless of whether you receive payment                  Notice: The organization facilitating the sharing of medical
        for medical expenses or whether this organization continues               expenses is not an insurance company, and neither its
        to operate, you are always personally responsible for the                 guidelines nor plan of operation is an insurance policy.
        payment of your own medical bills. This organization is not               Whether anyone chooses to assist you with your medical bills
        regulated by the Nebraska Department of Insurance. You                    will be totally voluntary because no other participant will be
        should review this organization's guidelines carefully to be              compelled by law to contribute toward your medical bills. As
        sure you understand any limitations that may affect your                  such, participation in the organization or a subscription to any
        personal medical and financial needs.                                     of its documents should never be considered to be insurance.
        New Hampshire Section 126-V:1                                             Regardless of whether you receive any payments for medical
                                                                                  expenses or whether this organization continues to operate,
         IMPORTANT NOTICE This organization is not an insurance
                                                                                  you are always personally responsible for the payment of your
         company, and its product should never be considered
         insurance. If you join this organization instead of purchasing           own medical bills.
         health insurance, you will be considered uninsured. By the               Texas Code Title 8, K, 1681.001
         terms of this agreement, whether anyone chooses to assist                Notice: This health care sharing ministry facilitates the sharing
         you with your medical bills as a participant of this organization        of medical expenses and is not an insurance company,
         will be totally voluntary, and neither the organization nor any          and neither its guidelines nor its plan of operation is an
         participant can be compelled by law to contribute toward your            insurance policy. Whether anyone chooses to assist you with
       ■ medical bills. Regardless of whether you receive payment                 your medical bills will be totally voluntary because no other
         for medical expenses or whether this organization continues              participant will be compelled by law to contribute toward
         to operate, you are always personally responsible for the                your medical bills. As such, participation in the ministry
         payment of your own medical bills. This organization is not              or a subscription to any of its documents should never be
         regulated by the New Hampshire Insurance Department. You                 considered to be insurance. Regardless of whether you receive
         should review this organization's guidelines carefully to be sure        any payment for medical expenses or whether this ministry
         you understand any limitations that may affect your personal             continues to operate, you are always personally responsible for
         medical and financial needs.                                             the payment of your own medical bills. Complaints concerning
       North Carolina Statute 58-49-12 .                                          this health care sharing ministry may be reported to the office
                                                                                  of the Texas attorney general.
       Notice: The organization facilitating the sharing of medical
       expenses is not an insurance company and neither its                        The ministry will assign a recommended cost sharing amount
       guidelines nor its plan of operation is an insurance policy.                to the membership each month (“Monthly Share Amount").
       Whether anyone chooses to assist you with your medical bills                By submitting the Monthly Share Amount, you instruct the
       will be voluntary. No other participant will be compelled by law            ministry to assign your contribution as prescribed by the
       to contribute toward your medical bills. As such, participation             Guidelines. Up to 40% of your member contribution goes
       in the organization or a subscription to any of its documents               towards the administration of this plan. Administration costs
       should never be considered to be insurance. Regardless of                   are not all inclusive of vendor costs, which could account for
       whether you receive any payment for medical expenses or                     up to 32% of the member contribution (monthly recommended
       whether this organization continues to operate, you are always              share amount). Contributions to the member "Share Box" will
       personally liable for the payment of your own medical bills.            - . never be less than 28% of the member monthly recommended
                                                                               ! share amount.
       Pennsylvania 40 Penn. Statute Section 23(b)
       Notice: This publication is not an insurance company nor is                Virginia Code 38.2-6300-6301
       it offered through an insurance company. This publication                  Notice: This publication is not insurance, and is not offered
       does not guarantee or promise that your medical bills will be              through an insurance company. Whether anyone chooses


                                                                                                                 43
                                          42




                                     .«
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 77 of 193
                                                                                                                       ;



                                                                                                                       ;
                               ft
                               i;                                                                             ;
                               1
                                     APPENDIX C: LEGAL NOTICES
                                                                                                                       !
                             i
                               !     to assist you with your medical bills will be totally voluntary,
                                                                                                              '
                                                                                                                       i
                                                                                                                       ;
                                     as no other member will be compelled by law to contribute
                                     toward your medical bills. As such, this publication should
                                     never be considered to be insurance. Whether you receive
                                                                                                         :•
                               !                                                                         :
                                     any payments for medical expenses and whether or not this
                               i     publication continues to operate, you are always personally                       i
                                     responsible for the payment of your own medical bills.
                               i     Wisconsin Statute 600.01 (1) (b) (9)
                               V
                               !
                               \ •
                                     ATTENTION: This publication is not issued by an insurance
                                     company, nor is it offered through an insurance company. This
                                                                                                                       I
                                                                                                        >
                                     publication does not guarantee or promise that your medical         ;             i
                                                                                                                       i
                                     bills will be published or assigned to others for payment.
                                     Whether anyone chooses to pay your medical bills is entirely        ::            i
                              i      voluntary. This publication should never be considered a
                                     substitute for an insurance policy. Whether or not you receive       !
                              ;
                                     any payments for medical expenses, and whether or not this          r
                               i •   publication continues to operate, you are responsible for the       !
                              i      payment of your own medical bills.
                                                                                                         !
                                                                                                                       t
                                                                                                                       i
                              1
                                     This is NOT Insurance.                                              I-            I
                              :i                                                                        i!■
                                                                                                                       i

                             1                                                                          !•
                                                                                                                       I
                             i
                             >
                                                                                                        L
                                                                                                                  ■
                                                                                                                       !
                                                                                                                       3


                             .j
                             i!
                                                                                                                       I
                                                                                                                       i
                             1-                                                                                        \
                             •i                                                                                        f
                                                                                                                       I
                             .!                                                                                        $
                             \
                             ;i
                             il                                                                                        t
                             ■:1                                                                                       5
                              !
                                                                                                                       !
                              i                                                                         I              1
                              i                                                                         ;              1
                             ■1
                                                                                                                      •I
                              'I                                                                        \
                              I
                             :{ ’
                             i4                                                                         !
                                                  © 2017- 2019 Aliera Healthcare, Inc., and             f              !
                                                 Trinity HealthShare, Inc. All rights reserved.
                                                                                                                       !
                                                                      44                                !•




                                                                                                                       !
                                                                                                                       i
                                                                                                                       I
                                                                                                                           i
                                                                                                                           I5

                       *                                                                                                   '(
                                                                                                                           1
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 78 of 193




                                                  DATE FILED: June 19, 2020 4:47 PM
                                                  FILING ID: AC5F0B17A851B
                                                  CASE NUMBER: 2020CV30513




                                                                                      s.




                        APPENDIX 3
                /
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 79 of 193




                                                      I MEMBER GUIDE
F                                                                                             1




    5901 Peachtree Dunwoody Road, Suite B-200
                Atlanta, GA 30328
              Toll-Free 844-834-3456
            www.alierahealthcare.com




        AlieraCare
            BRONZE | SILVER | GOLD

                                                  AlieraCare’
                                                     BRONZE | SILVER | GOLD




                                                                                              ]
         AlieraCare Plans are NOT Insurance.            AlieraCare Plans are NOT Insurance.
         Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 80 of 193




CONTENTS                                                                      MEMBER GUIDE

    Contents.............................................                3    WELCOME
    Member Guide...................................                      4
                                                                              Welcome to Aliera Healthcare, Inc. | Unity Healthshare, LLC.
      Welcome.......................................................     4
                                                                              Thank you for becoming a member. We are committed to
      Plan Services and Membership at a Glance                           6
                                                                              providing you and your family with unparalleled service and
      Preventive Care............................................        6    care at an affordable cost, and we pledge to keep our focus on
      Episodic Primary Care..................................            6    what’s most important - your overall health and wellness.
      Chronic Care................................................       6
                                                                              Please take a few minutes to review the information in this
      Labs & Diagnostics.......................................          6
                                                                              guide. The more informed you are, the easier it. will be to get the
      Prescription Drug Program..........................                6
                                                                              care you need when you need it the most. Your membership
      Urgent Care..................................................      6
                                                                              card(s) and this booklet provide important information about
      Membership..................................................       7    your Plan, as well as the steps you need to take to access
      Hospitalization..............................................      7    healthcare at one of the thousands of participating network
      Surgery............................................ ............   7    provider locations. Your welcome information, Member Portal
                                                                              access and temporary member cards are contained in your
    Part I                                                               11
                                                                              Welcome Email: please print it and save a copy for reference.
      The Telemedicine Program......................                     11
      Concierge Service & Care Coordination-                             11   If you have any questions about your Plan, activating your
      Preventive Care........................................            12   Membership Card, setting up your telemedicine account, Rx
      Labs and Diagnostics...............................                12   discount program, or accessing a healthcare provider, please
      Urgent Care.......................... .'...................        13   contact a Member Care Specialist for assistance, Monday
      Primary Care for Sick Care......................                   14   through Friday, 8 a.m. to 8 p.m. ET at (844) 834-3456.
      Specialty Care.....................................                15
      Hospitalization..........................................          15   Member Portal
      PPO Network...........................................             15   Username and password credentials are needed to enter the
                                                                              Member's portal to update payment or personal information.
    Part II...............................................               16   Visit www.AlieraHealthcare.com and click the Member Login
      Membership Overview.............................                   16   tab. Your user name and password are on the Welcome Email
      Membership Qualifications......................                    17   sent at the time of initial enrollment. Member Services can send
      Monthly Contributions...................... .......                21   you a copy of this email following confirmation of identity.
      Statement of Beliefs.................................              20
      Definitions of Terms..................................             20   Contact Information
      Contributors’ Instructions and Conditions                          22   For general information, account management, monthly
    Part III..............................................               23   contribution, or medical needs, please contact us:

      Eligible Medical Expenses.......................                   23   Phone:    844-834-3456
      Limits of Sharing (maximum payable)......                          27
      Pre-Authorization Required.....................                    31   Fax:      404-937-6557
      Dispute Resolution and Appeal...............                       32   Email:    memberservices@alierahealthcare.com or
                                                                                        memberservices@unityhealthshare.org
    Appendix A: Plan Details...............                              37
                                                                              Online:   www.alierahealthcare.com or
    Appendix B: Terms, Conditions,                                                      www.unityhealthshare.org
    & Special Considerations..............                               40
                                                                              Mail:     5901 Peachtree Dunwoody Road, Suite B-200
      Abbreviations...........................................           41
                                                                                        Atlanta, Georgia 30328
    Appendix C: Legal Notices............                                42




3                                                                                                                                               4
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 81 of 193




                                                                     PLAN SERVICES & MEMBERSHIP
                                                                     AT A GLANCE
Disclaimer                                                           Aliera Healthcare, Inc. services in conjuction with
                                                                     Unity Healthshare, LLC cost sharing creates a full range of
AlieraCare offering by Unity Healthshare, LLC, through
                                                                     services and benefits, each part summarized below:
Aliera Healthcare, Inc., is a faith-based medical needs sharing
membership. Medical needs are only shared by the members
                                                                     Preventive Care
according to the membership guidelines. Our members,                 As part of our solution, the plans cover medical services
agree to the Statement of Beliefs and voluntarily submit             recommended by the USPSTF and outlined in the ACA for
monthly contributions into a cost sharing account with               preventive care. There is zero out of pocket expense and zero
Unity Healthshare, LLC,acting as a neutral clearing house            obligation to reach the Member Shared Respons bility Amount
between members. Organizations like ours have been                   (MSRA) for any scheduled preventive care service or routine
operating successfully for years. We are including the following
                                                                     in-network check-up, pap smear, flu shot and more. It’s easier to
caveat for all to consider:                                          stay healthy with regular preventive care.

    This publication or membership is not issued by an               Episodic Primary Care
    insurance company, nor is it offered through an insurance        Primary care is at the core of an Aliera Plan, and we consider it
    company. This publication or the membership does not
                                                                     a key step in living a healthier lifestyle. Our model is based on an
    guarantee or promise that your eligible medical needs
                                                                     innovative approach to care that is truly patient-centered, combining
    will be shared by the membership. This publication or the
    membership should never be considered as a substitute for        excellent service with a modern approach. This includes medical
    an insurance policy. If the publication or the membership is     care needs such as primary care, office visits, sick care, and the
    unable to share in all or part of your eligible medical needs,   general care of a member’s day to day medical needs.
    or whether or not this membership continues to operate,
    you will remain financially liable for any and all unpaid        Chronic Maintenance
    medical needs.                                                   With an AlieraCare Bronze, Silver, or Gold plan, members are
                                                                     eligible to receive chronic care management from your primary
    This is not a legally binding agreement to reimburse any         care physician for conditions such as diabetes, asthma, blood
    member for medical needs a member may incur, but is
                                                                     pressure, cardiac conditions, etc.
    instead, an opportunity for members to care for one another
    in a time of need, to present their medical needs to other
    members as outlined in the membership guidelines. The            Labs & Diagnostics
    financial assistance members receive will come from other        Labs at in-network facilities are included.
    members’ monthly contr butions that are placed in a sharing
    account, not from Unity Healthshare, LLC.                        Telemedicine
                                                                     With full 24/7 365-day access to a board-certified physician, it
                                                                     has never been simpler to stay healthy. You can contact them
                                                                     easily by phone or via video chat. If it’s something minor such as
                                                                     a sinus infection, poison ivy or pink eye they can even send
                                                                     a prescription right over to your pharmacist.

                                                                     Prescription Drug Program
                                                                     The AlieraCare Bronze, Silver, or Gold prescription savings
                                                                     program delivers significant discounts for a variety of drugs
                                                                     (depending on prescription), saving members an average
                                                                     of 55% on prescription drug purchases. After $1,500 of
                                                                     prescription drug expenditures through Rx Valet, members are
                                                                     eligible for a percentage of reimbursement for preferred and
                                                                     mail order drugs. Maximum reimbursement of $4,000 per plan
                                                                     year. See Appendix for details.

                                                                     Urgent care
                                                                     For those medical situations that can't wait or are more complex
                                                                     than primary care services, AlieraCare Bronze, Silver, and Gold
                                                                     plans offer access to Urgent Care facilities at hundreds
                                                                     of medical centers throughout the United States.

5                                                                                                                                        6
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 82 of 193




PLAN SERVICES & MEMBERSHIP                                               GETTING STARTED
AT A GLANCE
Membership                                                                What does it mean? Many of the terms used in describing
Unity Healthshare, LLC is a health care sharing ministry                . health cost sharing may be unfamiliar to those new to the
(HCSM) which acts as an organizational clearing house to                  programs and plans provided by Alicra and Unity. Please
administer sharing contributions across qualifying members                refer to the Definition of Terms section for a quick and easy
healthcare needs. The AlieraCare membership is NOT health                 understanding of terms used in this guide and other plan
insurance. The membership is based on a religious tradition               documents.
of mutual aid, neighborly assistance, and burden sharing. The
                                                                         1.   Activate Your Membership
membership does not subsidize self-destructive behaviors and
                                                                              On or after your effective date, visit www.alierahealthcare.com
lifestyles, but is specifically tailored for individuals who maintain
                                                                              to securely enter your information. Click the Activate tab
a healthy lifestyle, make responsible choices in regards to
                                                                              on the navigation bar and follow the instructions.
health and care, and believe in helping others. Because
                                                                              If you require assistance, contact a Member Care
Unity Healthshare, LLC is a religious organization, members
                                                                              Specialist toll-free at (844) 834-3456 or email
are required to agree with the organizations Statement of
                                                                              memberservices@alierahealthcare.com.
Beliefs; see Part II of this guide for the full description and
membership details.
                                                                                                                                      Member
                                                                                          TT
Specialty Care                                                                                                                     Activation                   * « r «BBS
For most everyday medical conditions, your PCP is your                              ©ai-ihra ■                                                         fjj -    tmttf t«act>a» -    (Mua

                                                                                                                                      ppointn*
one-stop medical shop. However, there are cases when it's time                                           r i
to see a specialist who’s had additional education and been                                                                                  [»K
                                                                                                                          fJTIj
board certified for that specialty. For situations like these, the
                                                                                                                                                                -9urm tin St*ibn«

AlieraCare Bronze, Silver, and Gold plans provides specialty                                                                 Da
care benefits at the cost of just a consult fee. A member will                                                        V           l r-«-tv         a
                                                                                                                                                               •it <* «i tfm r«




need to receive a PCP referral to see a specialist for treatment                         Mill UMttcUr*    tn rr   fiR» V 11* KtX' »VW 11 * *              «!»
                                                                                    •T
or consultation outside of their scope of knowledge.                          ■V/
                                                                                                                  CMMVttm intati Stcr.'«*■«*•!
                                                                                                                       ti-nn'm* mi                      tlMnrM »Vw




Hospitalization
Hospitalization is eligible, once the Member Shared Respons bility
Amount has been met, uridei all the individual plans.
                                                                              tL                             mm                                                                            ,v




Surgery                                                                  2.   Set Up Your Telemedicine Account
Both in-patient and out-patient procedures are eligible, once the             Follow the steps below to sot up your telemedicine account.
Member Shared Responsibility Amount has been met, under all                   If you have not activated your Membership Card, or if
individual plans                                                              your Membership feos arc not paid up to date, you ore not
                                                                              eligible to set up your telemedicine account.
Emergency Room                                                                 • Set up your account (Primary Member)
An emergency is defined as treatment that must be rendered to                     Visit www.firstcalltelemed.com, Click “Set up account.”
the patient immediately for the alleviation of the sudden onset of                Follow the online instructions and provide the required
an unforeseen illness or injury that, if not treated, would lead to               information, including your medical history.
further disability or death. Examples of an emergency include,
but are not limited to, severe pain, choking, major bleeding,
heart attack, or a sudden, unexplained loss of consciousness.




                      UNITY' „
                      HEALTHSHARE



7                                                                                                                                                                                               8
          Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 83 of 193




GETTING STARTED                                                                    GETTING STARTED

                                                                                   Please download the Rx Valet APP on your
                                                                        ^English   smartphone at your convenience.
                                                                                   If you are experiencing an urgent situation and don't have time
                                                                                   to set up your account, you can hand your Aliera card to the

                             HrstCall        Telemedicine
                                                                                   pharmacist to receive your medication. The discount will not be
                                                                                   as great, so please setup your account when you have time.

                                  Already a Member?                                Home Delivery Prescription Information:
                                     Sign In to your account
                                                                                     • Home Delivery orders are fulfilled exclusively through
                       A     troll                                                     Advanced Pharmacy, LLC. To save time, have your
                                                                                       physician sond your proscription directly to Advanced
                       A     Password                                                  Pharmacy electronically.
                                                                                     • Alternatively, they can also transfer your existing
                      Forgot Your Password?                        Sign In >
                                                                                       prescriptions from another pharmacy to fulfill your
                                                                                       order. Please call their live Customer Care Team at
                                                                                       1-855-798-2538 and provide the medication details,
                              Net Activated Yet? Activate Now                          pharmacy name, and pharmacy telephone number.
                                                                                     • Electronic prescriptions should be sent to
                                     Teal Mur Video Cap&ttliffee
                                                                                       Advanced Pharmacy, LLC located at 350-D
                                        V2C1&0S3OJ01 (2)                               Feaster Road Greenville, SC 29615.

                                                                                   Phone: 855-240-9368              Fax:888-415-7906
     •    Set up minor dependents (17 years or younger)
                                                                                   NPI: 1174830475                  NCPDP: 4229971
          Log in to your account and click "My Family" on the
          top menu. Follow the online instructions to provide the                    3. REVIEW YOUR BENEFITS
          necessary information and complete your dependent’s .                         This guide contains the information you need to
          medical history.                                                              understand each benefit ovailable with your Plan. Keep
     •    Set lip adult dependents (18 - 26 years)                                      your Member Card with you at all times; the contact
          Adult dependents must set up their own account. Visit                         numbor for your telemedicine provider is printed on your
          the website and click “Set up account." Follow the online                     card. You must always contact your telemedicine provider
          instructions to provide the required information and to                       before seeking medical attention.
          complete your medical history.

3.       Set Up your Prescription Discount Account
         Follow the steps below to set up your prescription discount
         account. If you have not activated your Membership Card,
         or if your Membership fees are not paid up to date, you are
         not eligible to set up your prescription discount account.

Please go to www.myrxvalet.com/memberlogin.php
     1. Enter your Member ID that is located on your Aliera
        Healthcare ID card
     2. For your Group ID type in Aliera
     3. Complete your profile for yourself and any dependents
After registration is complete, you will receive an email with
instructions and a video on how to use Rx Valet for home
delivery and at your local pharmacy.



9                                                                                                                                                10
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 84 of 193




PARTI                                                                   PREVENTIVE CARE

How to Use Your Membership                                              It’s easier to stay healthy when you have regular preventive
                                                                        care. Members have no out-of-pocket expenses for preventive
                                                                        services, which include, but are not limited to, routine in-network
The Telemedicine Program
                                                                        checkups, pap smears, flu shots and more.
More than 80% of primary medical conditions can be resolved
by your telemedicine provider. Members should contact their             How to Use Preventive Care Services
telemedicine provider first for quick, convenient medical
assistance. The contact information for your telemedicine                 1. Download the Preventive Healthcare Guidebook from
provider is found on your member card. Instructions are also                 the link found in your Welcome email or visit us online at
found on the back of your Welcome Letter, as well as on our                  www.AlieraHealthcare.com. or www.unityhealthshare.com
web site, under Member Resources.                                         2. Members do not need to call their telemedicine provider to
                                                                             schedule preventive care.
Benefits of the Telemedicine Program                                      3. Upon arrival at a PCP, please present your Membership
 • At home, at work, or while traveling in the US, speak to a                Card and one photo ID. The front desk admin will check
   telemedicine doctor from anywhere, anytime, on the go.                    your eligibility status. If you have not activated your
                                                                             Membership Card, or if Membership fees are not current,
 • 24/7 access to a doctor via face-to-face internet
                                                                             your Plan will not share the costs of the provider.
   consultation or by phone is available for you and
   dependents on your Plan.                                               4. Preventive health services must be appropriate for the
                                                                             eligible person and follow the guidelines below:
     • Speak with the next available doctor or schedule an
       appointment for a more convenient time.                               A) In general - those of the U.S. Preventive Services Task
                                                                                Force that have an A or B rating.
     • Telemedicine doctors typically respond within 15 minutes of
       your call.                                                            B) For immunizations - those of the Advisory Committee
     • Save time and money by avoiding expensive emergency                      on Immunization Practices of the Centers for Disease
                                                                                Control and Prevention.
       room visits, waiting for an appointment, or driving to a local
       facility.                                                             C) For preventive care and screenings for children and
                                                                                adolescents - those of the Health Resources and
     • Telemedicine consultations are free for you and
                                                                                Services Administration.
       dependents on your Plan.
                                                                             D) For preventive care and screenings for women - those
     • Telemedicine providers can treat conditions such as:
                                                                                of the Health Resources and Services Administration
        ►   Cold and flu symptoms                                               that are not included in section (A) of the U.S.
        ►   Bronchitis                                                          Preventive Services Task Force schedule.
        ►   Allergies
        ►   Poison ivy                                                  Labs and Diagnostics
        ► Pink eye                                                      Aliera and Unity Members have access to lab work in the
                                                                        convenience of their in-network provider’s office or at any lab
        ► Urinary tract infections
                                                                        location nationwide.
        ► Respiratory infections
        ► Sinus problems
        ► Ear infections, and more

Antibiotics are not always the answer to treat a medical
condition. Doctors may choose not to prescribe antibiotics for
viral illnesses such as common colds, sore throats, coughs,
sinus infections, and the flu.
If the telemedicine doctor recommends that you see your
PCP or visit an urgent care facility, contact Aliera's Concierge
Service, and a member care specialist will be happy to assist
you with scheduling an appointment.




11                                                                                                                                        12
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 85 of 193




URGENT CARE                                                             PRIMARY CARE

Your membership raises the standard of healthcare available               3. AlieraCare products are not health insurance plans
to you by putting individuals first, treating them with clinical             and Aliera nor Unity are responsible for payment to
excellence, and focusing on their well-being. Members can                    out-of-network Urgent Care or hospital emergency room
access services from hundreds of Urgent Care network facilities              facilities. The Member is solely responsible for such urgent
throughout the United States.                                                care medical payments. Aliera and or Unity maintain
                                                                             an allotment fund designed to provide a Member with
     ► AlieraCare Bronze, Silver, and Gold plans have unlimited
                                                                             supplemental payment assistance (ex gratia) in the amount
       urgent care visits..
                                                                             of $105.00 to offset the cost incurred at an out-of-network
     ► See Appendix for your specific plan details.                          Urgent Care or Hospital emergency room facility. This
     ► X-rays are included, and subject to $25 per read fee at               monetary assistance is limited to one visit per year, per
       Urgent Care.                                                          Member. Payment is made directly to the Member after
                                                                             confirmation of submitted proof of urgent care necessity
                                                                             and unavailability of an in-network provider.
How to Use the Urgent Care Service
     1. Call 911 if your emergency is life threatening; otherwise,      Primary Care For Sick Care
        please contact your telemedicine provider first via             In addition to our urgent care services, many of our plans offer
        telephone or a scheduled face-to-face internet conference.      Members under the age of 65 episodic primary care or sick care.
        Your provider will determine if your medical condition can
        be resolved without visiting a local urgent care facility.        ► AlieraCare Bronze, Silver, and Gold plans have unlimited
     2. If your medical issue cannot be resolved after your free            primary care visits.
        consultation with a telemedicine doctor, visit the closest        ► Annual Physicals are available immediately.
        in-network Urgent Care facility.                                  ► For convenience, some clinics are open evenings and
     3. Upon arrival at an Urgent Care facility, present your               weekends.
        Membership Card and one photo ID. The front desk admin
        will check your eligibility status. If you have not activated   How to Use Primary Care Service for Sick Care
        your Membership Card, or if Membership fees are not               1. Contact your telemedicine provider to speak with a
        current, your Plan will not cover the costs of the provider.         U.S. board-certified doctor via telephone or a scheduled
     4. At time of service, payment of $20 (on average) is due               face-to-face internet conference.
        for the consultation, and a $25 per read fee for X-rays if       . 2. The telemedicine doctor may be able to resolve your
        needed may be due. Costs may be higher depending on                   medical issue and prescribe medication if needed. More
        your state and provider.                                              than 80% of primary medical conditions can be resolved by
                                                                              your telemedicine provider.
If Urgent Care Services are Unavailable                                   3.' If your medical issue cannot be resolved after a no fee
If an Urgent Care facility in the network is unavailable to a                 consultation with the telemedicine doctor, visit the closest
Member requiring immediate urgent care, please adhere to the                  in-network primary care facility.
following procedure:                                                      4. Upon arrival at a clinic, present your Membership Card
     1. Visit www.alierahealthcare.com. Click “Network” to find the           and one photo ID. The front desk admin will check your
        nearest urgent care facility under MultiPlan.                         eligibility status before you can see a provider. If you have
     2. If the nearest in-network facility is more than 20 miles away         not activated your Membership Card, or if Membership
        from the Member, is closed (after 6:00 p.m.), or is no longer         fees are not current, your Plan will not cover the costs of
        in business, the Member should seek.out the nearest                   the provider.
        Urgent Care facility or hospital emergency room to receive        5. At the time of service, a consult fee is due for the
        urgent medical attention.                                            consultation, and a $25 per read fee for X-rays if needed.
                                                                             Costs may be higher depending on your state and provider.




13                                                                                                                                        14
         Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 86 of 193




SPECIALTY CARE                                                             PART II

Specialty Care                                                                How Your Healthcare Cost Sharing Ministry
AlieraCare members are required to obtain referrals to visit a                            (HCSM) Works
specialist, except for women in need of gynecological care for
routine medical needs. Specialty visits have a consult fee at the
time of service.                                                           Membership Overview
                                                                           Unity Healthshare, LLC is a clearing house that administers
Hospitalization                                                            voluntary sharing of healthcare needs for qualifying members.
Your hospitalization cost-sharing is provided to you in an effort to       The membership is based on a tradition of mutual aid,
alleviate the stress and strain during times of crisis or medical needs.   neighborly assistance, and burden sharing. The membership
      1. Members are required to pre-authorize all hospitalization         does not subsidize self-destructive behaviors and lifestyles,
                                                                           but is specifically tailored for individuals who maintain a healthy
         services and visits unless it is an obvious medical
         emergency. Please see pre-authorization section for <             lifestyle, make responsible choices in regards to health and
                                                                           care, and believe in helping others. The Unity Healthshare, LLC
         instructions
                                                                           membership is not health insurance.
      2. The member will be responsible for first reaching their
         MSRA before any cost sharing will be available. Once
                                                                           Guidelines Purpose and Use
         the MSRA has been reached in full, the sharing will then
         be reimbursed directly back to the providers and hospital         The HCSM guidelines are provided as an outline for eligible
         facilities.                                                       needs in which contributions are shared in accordance with
                                                                           the membership’s clearing house instructions. They are not for
      3. Several plans allow for fixed cost sharing in the emergency
                                                                           the purpose of describing to potential contributors the amount
         room. Please see Appendix A for your exact plan details.
                                                                           that will be shared on their behalf and do not create a legally
                                                                           enforceable right on the part of any contributor. Neither these
PPO Network                                                                guidelines nor any other arrangement between contr butors and
With a growing nationwide PPO network of more than 1,000,000               Unity Healthshare, LLC creates any rights for any contr butor
healthcare professionals and more than 6,000 facilities,   ,               as a reciprocal beneficiary, as a third-party beneficiary, or
Multiplan PHCS network offers Plan Members a range of quality              otherwise.
choices to help them stay healthy.
                                                                           The edition of the guidelines in effect, on the date of medical
      ► Search for providers by distance, cost efficiency, and             services, supersedes all previous editions of the guidelines and
        specialty.                                                         any other communication, written or verbal. With written notice to
 'i                                                                        the general membership, the guidelines may change at any time
Find a Network Healthcare Professional                                     based on the preferences of the membership and on the decisions,
                                                                           recommendations, and approval of the Board of Trustees.
      ► Visitwww.alierahealthcare.com
                                                                           An exception to a specific provision only modifies that provision
      ► Hover over the Member Resources tab
                                                                           and does not supersede or void any other provisions.
      ► Click Provider Network
      ► Click on the Medical Provider logo associated with                 Individuals Helping Individuals
        your plan.
                                                                           Contr butors participating in the membership help individuals
      ► Search for a provider by Zip Code, City, County, State,            with their medical needs. Unity Healthshare, LLC facilitates in
        or other search criteria.                                          this assistance and acts as an independent and neutral clearing
                                                                           house, dispersing monthly contributions as described in the
Call Aliera Healthcare at (844) 834-3456 or                                membership instructions and guidelines.
Unity Healthshare, LLC at (800)-847-9794. Select the Provider
Coordination Department and a care coordinator will help you
navigate the healthcare process effectively and efficiently.




.15                                                                                                                                         16
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 87 of 193




MEMBERSHIP QUALIFICATIONS                                           MEMBERSHIP QUALIFICATIONS

To become and remain a member of Unity Healthshare, LLC,            Any member who has a membership that has become inactive
a person must meet the following criteria:                          will be able to reapply for membership under the terms outlined to
                                                                    them in writing by Unity Healthshare, LLC. A member will not be
Religious Beliefs and Standards. The person must have a
                                                                    able to reapply for membership if their account has been inactive
belief of helping others and/or maintaining a healthy lifestyle
                                                                    a total of three times.
as outlined in the Statement of Beliefs contained in the
membership application. If at any time during participation in      Needs occurring after a member’s inactive date and before they
the membership, the individual is not honoring the Statement        reapply are not eligible for sharing.
of Beliefs, they will be subject to removal from participating in
                                                                    Administrative Costs. The fees for the first two months of
the membership.
                                                                    membership are applied as an administrative fee. Beginning the
Medical History. The person must meet the criteria to be            third month of membership and each month following, a fee of
qualified for a membership on his/her application date, based       $25 is assigned to administrative costs from each contr bution
on the criteria set forth in this guidebook and the membership      amount regardless of family size. A single, couple, or family
application.                                                        membership all contribute $25 from their monthly contr bution for
                                                                    administration. In addition, the annual membership dues are also
If, at any time, it is discovered that a member did not submit
                                                                    utilized by Unity Healthshare, LLC to defray administrative costs.
a complete and accurate medical history on the membership
application, the criteria set forth in the Membership Eligibility   When Available Shares are less than Eligible Needs. In any
Manual on his/her application date will be applied, and could       given month, the available suggested share amounts may or may
result in either a retroactive membership limitation or a           not meet the eligible needs submitted for sharing. If a member’s
retroactive denial to his/her effective date of membership.         eligible bills exceed the available shares to meet those needs, the
                                                                    following actions may be taken:
Members may apply to have a membership limitation removed
by providing medical evidence that they qualify for such removal      1. A pro-rata sharing of eligible needs may be initiated,
according to the criteria set forth in the Membership Eligibility        whereby the members share a percentage of eligible
Manual. Membership limitations and denials can be applied                medical bills within that month and hold back the balance
retroactively but cannot be removed retroactively.                       of those needs to be shared the following month.
                                                                      2. If the suggested share amount is not adequate to meet the
Application, Acceptance, and Effective Date. A person
                                                                         eligible needs submitted for sharing over a 60-day period,
must submit a membership application and be accepted into
                                                                         then the suggested share amount may be increased in
the membership by meeting the criteria of the Member Eligibility
                                                                         sufficient proportion to satisfy the elig ble needs. This action
Manual. The membership begins on a date specified by
                                                                         may be undertaken temporarily or on an ongoing basis.
Unity Healthshare, LLC in writing to the member.
                                                                    Other Criteria. Children under the age of 18 may not qualify
Dependent(s). A dependent may participate under a combined
                                                                    for their own membership. Non-U.S. citizens may qualify for
membership with the head of household.
                                                                    membership as determined by Unity Healthshare, LLC on a
A dependent wishes to continue participating in the membership      case-by-case basis.
but no longer qualifies under a combined membership must
apply and qualify for a membership based on the criteria set        Monthly Contributions
forth in the Membership Eligibility Manual.
                                                                    Monthly contr butions are voluntary contributions or gifts that are
Under a combined membership, the head of household is               non-refundable. As a non-insurance membership, neither
responsible for ensuring that everyone participating under the      Unity Healthshare, LLC nor the membership are liable for
combined membership meets and complies with the Statement           any part of an individual's medical need. All contributors are
of Beliefs and all guideline provisions.                            responsible for their own medical needs. Although monthly
Financial Participation. Monthly contributions are requested        contributions are voluntary contr butions or gifts, there are
to be received by the 1st or 15th of each month depending on        administrative costs associated with monitoring the receipt and
the member’s effective date. If the monthly contribution is not     disbursement of such contributions or gifts. Therefore, declined
received within 5 days of the due date, an administrative fee may   credit cards, returned ACH payments, or any contribution
be assessed to track, receive, and post the monthly contr bution.   received after the members reoccurring active date may incur an
If the monthly contribution is not received by the end of the       administrative fee.
month, a membership will become inactive as of the last day of
the month in which a monthly contribution was received.


17                                                                                                                                     18
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 88 of 193




MEMBERSHIP QUALIFICATIONS                                                   MEMBERSHIP QUALIFICATIONS

Important Information About Plan Changes:                                   Statement of Beliefs
Members wishing to change to a membership type other than                  At the core of what we do, and how we relate to and engage
that which they are currently participating may, at the discretion         with one another as a community of people, is a set of common
of Unity Healthshare, LLC, be required to submit a new signed              beliefs. Our Statement of Shared Beliefs is as follows:
and dated membership application for review. Membership type
                                                                              1. We believe that our personal rights and liberties originate
changes can only become effective on the first of the month
                                                                                 from God and are bestowed on us by God.
after the new membership application has been approved.
                                                                              2. We believe every individual has a fundamental religious
     1. When switching from one annual product category to                       right to worship God in his or her own way.
        another (i.e. AlieraCare to Unity Healthshare’s Careplus              3. We believe it is our moral and ethical obligation to assist
        Advantage) your plan will be reset as if it is a new                     our fellow man when they are in need per our available
        enrollment. This rule does not apply when transitioning                  resources and opportunity.
        from an InterimCare plan.
                                                                              4. We believe it is our spiritual duty to God and our ethical
     2. You are allowed two plan changes per membership year.                    duty to others to maintain a healthy lifestyle and avoid
        The first is free of cost, the second will incur the application         foods, behaviors, or habits that produce sickness or
        fee of the desired product.                                              disease to ourselves or others.
Contributors wishing to discontinue participation in the                      5. We believe it is our fundamental right of conscience to
membership must submit the request in writing by the 20th day of                 direct our own healthcare in consultation with physicians,
the month before which the contributions will cease. The request                 family, or other, valued advisors.
should contain the reason why the contributor is discontinuing
participation in the membership. Should the contributor fail to             Definitions of Terms
follow these guidelines as they pertain to discontinuing their               Terms used throughout the Member Quick Guide and other
participation in the membership and later wish to reinstate                * documents are defined as follows:
their membership, unsubmitted contributions from the prior
                                                                             Affiliated Practitioner. Medical care professionals or facilities
participation must be submitted with a new application.
                                                                             that are under contract with a network of providers with whom
     A member is not eligible for cost sharing when a member:                Unity Healthshare, LLC works. Affiliated providers are those
                                                                             that participate in the PHCS network. A list of providers can be
     A) Receives care within the first 60 days of the plan and
                                                                             found at http://www.multiplan.com.
        cancels membership within 30 days of receiving medical
        care; except within the last 90 days of the membership               Application Date. The date Unity Healthshare, LLC receives a
        term;                                                                complete membership application.
     B) Receives or requires surgery within the first 60 days of             Combined Membership. Two or more family members residing
        becoming a member except in the case of an accident.                 in the same household.
                                                                           Contributor. Person named as head of household under the
     Early Voluntary Termination                                           membership.
     Members of the Unity Healthshare, LLC may terminate their             Dependent. The head of household's spouse or unmarried
     membership at any time, with 30 days prior notice.                    child(ren), under the age of 20 - 26 if a full-time student, who
     Unity Healthshare, LLC plans are not a substitute for “short          are the head of household’s dependent by birth, legal adoption,
     term medical plans”. Medical expenses incurred during the             or marriage who is participating Under the same combined
     term of the membership and followed by early voluntary                membership.
     termination within 90 days of incurring medical expenses, will        Eligible. Medical needs that qualify for voluntary sharing of
     be reviewed and may not be eligible for cost sharing, where           contributions from escrowed funds, subject to the sharing limits.
     the early termination was not as a direct result of affordability     Escrow Instructions. Instructions contained on the
     issues with the health sharing program.                               membership application outlining the order in which voluntary
                                                                           monthly contributions may be shared by Unity Healthshare, LLC.
                                                                           Guidelines. Provided as an outline for eligible medical needs
                                                                           in which contr butions are shared in accordance with the
                                                                           membership’s escrow instructions.




19                                                                                                                                             20
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 89 of 193




 DEFINITION OF TERMS                                                     DEFINITION OF TERMS

Head of Household. Contributor participating by himself or              Non-affiliated Practitioner. Medical care professionals or
by herself; or the husband or father that participates in the           facilities that are not participating within the current network.
membership; or the wife or mother that participates in the               Pre-existing Condition. Any illness or accident for which
membership. The Head of Household is the oldest member on                a person has been diagnosed, received medical treatment,
the plan.                                                                been examined, taken medication, or had symptoms within 24
Licensed Medical Physician. An individual engaged in                     months prior to the effective date. Symptoms include but are
providing medical care and who has received state license                not limited to the following: abnormal discharge or bleeding;
approval as a practicing Doctor of Medicine (M.D.) or Doctor of        . abnormal growth/break; cut or tear; discoloration; deformity;
Osteopathy (D.O.).                                                       full or partial body function loss; obvious damage, illness, or
                                                                         abnormality; impaired breathing; impaired motion; inflammation
Medically Necessary. A service, procedure, or medication                 or swelling; itching; numbness; pain that interferes with normal
necessary to restore or maintain physical function and is                use; unexplained or unplanned weight gain or loss exceeding
provided in the most cost-effective setting consistent with              25% of the total body weight occurring within a six-month period;
the member’s condition. Services or care administered as a               fainting, loss of consciousness, or seizure; abnormal results from
precaution against an illness or condition or for the convenience        a test administered by a medical practitioner.
of any party are not medically necessary. The fact that a
provider may prescribe, administer, or recommend services               Usual, Customary and Reasonable (UCR). The lesser of the
or care does not make it medically necessary, even if it is not         actual charge or the charge most other providers would make
listed as a membership limitation or an ineligible need in these        for those or comparable services or supplies, as determined by
guidelines. To help determine medical necessity,                        Unity Healthshare, LLC.
Unity Healthshare, LLC may request the member’s medical
records and may require a second opinion from an affiliated             Contributors’ Instructions and Conditions
provider.                                                               By submitting monthly contributions, the contributors instruct
  Member(s). A person(s) who qualifies to receive voluntary             Unity Healthshare, LLC to share clearing house funds in
  sharing of contributions for eligible medical needs per the.          accordance with the membership instructions. Since
  membership clearing house instructions, guidelines, and               Unity Healthshare, LLC has nothing to gain or lose financially by
' membership type.                                                      determining if a need is eligible or not, the contr butor designates
                                                                        Unity Healthshare, LLC as the final authority for
Member Shared Responsibility Amounts (MSRA). The                        the interpretation of these guidelines. By participation
amounts of an eligible need that do not qualify for sharing             in the membership, the member accepts these conditions
because the member is responsible for those amounts.                    as enforceable.
Membership. All members of Unity Healthshare, LLC.
Membership Eligibility Manual. The reference materials that
contain the criteria used to determine if a potential member
is eligible for participation in the membership and if any
membership limitations apply.
Membership Type. HCSM sharing options are available
with different member shared responsibility amounts (MSRA)
and sharing limits as selected in writing on the membership
application and approved by Unity Healthshare, LLC.
Monthly Contributions. Monetary contr butions,
excluding the annual membership fee, voluntarily given to
Unity Healthshare, LLC. to hold as an escrow agent and to
disburse according to the membership escrow instructions.
Need(s). Charges or expenses for medical services from a
licensed medical practitioner or facility arising from an illness or
accident for a single member.




21                                                                                                                                          22
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 90 of 193




PART III                                                                YOUR SUMMARY OF COST SHARING,
                                                                        ELIGIBLE NEEDS, & LIMITS
       Your Summary of Cost Sharing, Eligible                           10. Cardiac Rehabilitation. Eligible after MSRA.
                Needs, & Limits                                         11. Diagnostic Lab & Pathology. Eligible after MSRA.
      See the Appendix for other limits and conditions of               12. Diagnostic Lab & Radiology. Eligible after MSRA.
                       sharing by plan
                                                                        13. Emergency Room. Emergency room services for
                                                                            stabilization or initiation of treatment of a medical
Eligible Medical Expenses*
                                                                            emergency condition provided on an outpatient basis at
Medical Expenses Eligible for Sharing. Medical costs are shared             a hospital, clinic, or Urgent Care facility, including when
on a per person, per incident basis for illnesses or injuries               hospital admission occurs within twenty-three (23) hours of.
incurring medical expenses after the membership effective                   emergency room treatment.
date when medically necessary and provided by or under the
                                                                        14. Eye Care. Limited to medical necessity and accident only.
direction of licensed Physicians, Osteopaths, Urgent Care
                                                                            Excludes cosmetic, frames, lenses, contacts, extensive
facilities, clinics, emergency rooms, or hospitals (in-patient and
                                                                            eye exams and subject to pre-existing limitations.
out-patient), or other approved providers. Unless otherwise
limited or excluded by these Guidelines, medical expenses               15. Home Health Care. Eligible after MSRA.
elig ble for sharing include, but are not limited to, physician
                                                                        16. Home Infusion Services. Eligible after MSRA.
and hospital services, emergency medical care, surgical
procedures, medical testing, x-rays, ambulance transportation,          17. Hospice Services. Eligible after MSRA.
and prescriptions.                                                      18. Hospitalization. Hospital charges for inpatient or
  1. Allergy Office Visits and Testing                                      outpatient hospital treatment or surgery for a medically
                                                                            diagnosed condition.
  2. Anesthesiologist Services
                                                                        19. Maternity. AlieraCare Bronze, Silver, and Gold plans have
  3. Ambulance. Emergency land or air ambulance
                                                                            full maternity benefits. Medical expenses for maternity
     transportation to the nearest medical facility capable of
                                                                            ending in a delivery by emergency cesarean section
     providing the medically necessary care to avoid seriously
                                                                            that are medically necessary, are elig ble for sharing
     jeopardizing the sharing member’s life or health. Air
                                                                            up to $8,000, subject to the applicable Member Shared
     transportation is limited to $10,000.
                                                                            Responsibility Amount. Medical expenses for a newborn
  4. B12 Injections. Eligible at a PCP or Specialist only.                  arising from complications at the time of delivery, including,
                                                                            but not limited to, premature birth, are treated as a separate
  5. Birthing Center. Eligible after MSRA.
                                                                            incident and limited to $50,000 of eligible sharing, subject
  6. Cancer. Cancer sharing eligibility is available immediately            to the Member Shared Respons bility Amount.
     for new occurrences of cancer. Any pre-existing or
                                                                        20. Mental Health. Plan holders are eligible for $2,500
     recurring cancer condition is not eligible for sharing. Cancer
                                                                            (max) for Psychotherapy office visits and $1,000 (max)
     sharing will not be available for individuals who have cancer
                                                                            at out-patient facilities. Excludes in-patient and
     at the time of or five (5) years prior to application. If cancer
                                                                            residential settings.
     existed outside of the 5-year time frame of a pre-existing
     look-back, the following must be met in the five (5) years         21. Occupational Therapy. Up to six (6) visits per
     prior to application, to be eligible for future, non-recurring         membership year for occupational therapy
     cancer incidents. 1. The condition had not been treated
                                                                        22. Organ Transplant Limit. Elig ble needs requiring organ
     nor was future treatment prescribed/planned; 2. The
                                                                            transplant may be shared up to a maximum of $150,000
     condition had not produced harmful symptoms (only benign
                                                                            per member. This includes all costs in conjunction with
     symptoms); 3. The condition had not deteriorated. Cancer is
                                                                            the actual transplant procedure. Needs requiring multiple
     limited to a maximum per term of $500,000 when applicable.
                                                                            organ transplants will be considered on a case-by-case
  7. Chemotherapy. Subject to cancer limitations.                           basis.
  8. Radiation Therapy. Subject to cancer limitations.                  23. Physical Therapy. Up to six (6) visits per membership
                                                                         1 year for physical therapy by a licensed physical therapist.
  9. Chronic Maintenance. Chronic maintenance is
     elig ble when a member has chosen a plan with chronic              24. Podiatry Services. Eligible after MSRA.
     maintenance specifically included and a listing of the
                                                                        25. Preadmission Testing. Eligible after MSRA.
     maximum number of allowable visits. See ‘Appendix A’
     attached hereto.
23                                                                                                                                     24 ,
     Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 91 of 193




YOUR SUMMARY OF COST SHARING,                                        YOUR SUMMARY OF COST SHARING,
ELIGIBLE NEEDS, & LIMITS                                             ELIGIBLE NEEDS, & LIMITS
 26. Prescription Drugs. The AlieraCare plan includes                  39. Telemedicine. Telemedicine is included in all AlieraCare
     a service by RX Valet, which includes discounts for                   programs offered by Unity Healthshare, LLC and
     prescription drugs. See Appendix for details.                         Aliera Healthcare as your first line of defense. Your
                                                                           membership provides you and your family 24/7/365
 27. Preventive. Most programs from either Unity or Aliera
                                                                           access to a U.S. Board certified medical doctor.
     provide everyone with the necessities of the 63 preventive
     care services as outlined by the United States Preventive         40. Urgent Care. If your plan provides cost sharing for Urgent
     Task force. (Excludes CarePlus Advantage.) Preventive care            Care, you will have the added benefit of enjoying the ability
     includes the PCP'office visit and does not require a co­              to choose an Urgent Care facility in lieu of an emergency
     expense or consult fee.                                               room. See the Appendix for any urgent care options and
                                                                           any limitations to plan.
 28. Primary Care. Depending on your plan choice,, primary
     care is at the core of preventing medical issues from             41. X-rays. X-rays listed on your plan details in the Appendix
     escalating into a more catastrophic need. See Appendix                are for imaging services at PCP or Urgent Care facilities
     for the specific plan details.                                        only and require a $25 read fee per view at time of service.
                                                                           Your MSRA will apply to all other x-rays. MRI, CT Scans
 29. Pulmonary Rehab
                                                                           and other diagnostics must be paid with your MSRA before
 30. Retail Walk in Clinics. Subject to specialty consult fee              cost sharing is provided.
     based on plan chosen. See Appendix for details.
                                                                     *Medical Expense Incident is any medically diagnosed condition
 31. Routine Hearing Exams. At Primary Care (PCP) only.              receiving medical treatment and incurring medical expenses of the
                                                                     same diagnosis. All related medical bills of the same diagnosis
 32. Routine Nursing Care of Newborn Infant. Eligible after
                                                                     comprise the same incident. Such expenses must be submitted for
     MSRA.                                                           sharing in the manner and form specified by Unity Healthshare, LLC.
 33. Skilled Nursing Facility. Eligible after MSRA.                  This may include, but not bo limitod to, standard industry billing
                                                                     forms (HCFA1500 and/or UB 92) and medical records. Members
 34. Sleep Disorders. Overnight Sleep Testing Limit: All             share these kinds of costs.
     components of a polysomnogram must be completed in
     one session. A second overnight test will not be eligible for
     sharing under any circumstance. Overnight sleep testing
     must be medically necessary and will require
     pre-authorization. Allowed charges will not exceed the
     Usual, Customary, and Reasonable charges for the area.

 35. Smoking Cessation. Members who have acknowledged
     they smoke and made an additional contribution are provided
     the opportunity to obtain free smoking cessation medication
     and counseling through the eligible preventive services.

 36. Specialty Care. For most everyday medical conditions,
     your PCP is your one-stop medical shop. However, there
     are cases when it’s time to see a specialist who’s had
     additional education and been board certified for that
     specialty. For situations like these, the AlieraCare Bronze,
     Silver, and Gold plans provides specialty care benefits
     at the cost of just a consult fee. A member will need to
     receive a PCP referral to see a specialist for treatment or
     consultation outside of their scope of knowledge.

 37. Speech Therapy. Up to six (6) visits per membership year.
     Only applicable after a stroke.

 38. Surgical Benefits. Non-life-threatening surgical benefits
     are not available for the first 60 days of membership.
     Please verify eligibility by calling Member Services before
     receiving any surgical services.


25                                                                                                                                     26
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 92 of 193




LIMITS OF SHARING                                                        LIMITS OF SHARING

Total eligible needs shared from member contributions are                     2. Upon inception of the 25th month of continuous
limited as defined in this section and as further limited in writing             membership and thereafter, the condition may no
to the individual member.                                                        longer be subject to the pre-existing condition
   1. Lifetime Limits. $1,000,000: the maximum amount shared                     sharing limitations.
      for eligible needs over the course of an individual member’s            3. Appeals may be considered for earlier sharing in surgical
      lifetime.                                                                  interventions when it is in the mutual best interest of both
   2. Per Incident. The occurrence of one particular sickness,                   the members and the membership to do so.
      illness, or accident.                                                Gold Program cost sharing parameters for pre-existing
   3. Cancer Limits when applicable. Cancer is limited to a                conditions. The following restrictions are only applicable to
      maximum per term of $500,000 when applicable                         a pre-existing condition and do not affect normal sharing for
  4. Member Shared Respons bility Amounts (MSRA). Eligible                 other non-pre-existing related incidents, events, etc.
     needs are limited to the amounts in excess of the MSRA,                  1. During the first two years of continuous membership,
     which are applied per individual member per the plan year.                  sharing is available up to $20,000 of total medical
     MSRA(s). The eligible amount that does not qualify for ..                   expenses incurred for a pre-existing condition per
     sharing based on the membership type chosen by the                          year, after a separate MSRA equal to two times your
     member.                                                                     plan MSRA.
  5. Non-Affiliated Practitioner. Services rendered by a non-                 2. Upon the inception of the 25th month of continuous
     affiliated practitioner will not be eligible for sharing nor will           membership and thereafter, the condition may no
     any amount be applied to your MRSA unless specified                         longer be subject to the pre-existing condition sharing
     differently in the plan details contained herein.                           limitations.
                                                                              3. Appeals may be considered for earlier sharing in surgical
  Cost Sharing for Pre-Existing Conditions
                                                                                 interventions when it is in the mutual best interest of both
  Bronze Program cost sharing parameters for pre-existing                        the members and the membership to do so.
  conditions. The following restrictions are only applicable to
  a pre-existing condition and do not affect normal sharing for          Other Resources. Benefits available to the member from other
  other non-pre-existing related incidents, events, etc.                 sources such as insurance, VA, Tricare, private grants, or by a
                                                                         liable third party (primary, auto, home insurance, educational, .
     . 1. Chronic or recurrent conditions that have evidenced
                                                                         etc.), will be considered the member’s primary benefit source,
          signs/symptoms and/or received treatment and/or
                                                                         and the member will be required to file medical claims with
          medication within the past 24 months are not eligible for
                                                                         those providers first. If there are medical expenses that those
          sharing during the first 24 months of membership.
                                                                         sources do not pay, the member is authorized to submit the
       2. Upon inception of the 25th month of continuous                 excess medical expenses for sharing, and the MSRA will be
          membership and thereafter, the condition may ho                waived, up to the maximum MSRA as defined in the member’s
          longer be subject to the pre-existing condition sharing        plan. The MSRA will only be waived if a third party source pays
          limitations.                                                   on the member's behalf. Sharing of monthly contributions for a
       3. Appeals may be considered for earlier sharing in surgical      need that is later paid, or found to payable by another source will
          interventions when it is in the mutual best interest of both   automatically allow Unity Healthshare, LLC full rights to recover
       ■ the members and the membership to do so. .                      the amounts that were shared with the member.
  Silver Program cost sharing parameters for pre-existing
  conditions. The following restrictions are only applicable to
  a pre-existing condition and do not affect normal sharing for
  other non-pre-existing related incidents, events, etc.
      1. During the first two years of continuous membership,
         sharing is available up to $10,000 of total medical
         expenses incurred for pre-existing conditions per year,
         after a separate MSRA equal to two times your plan
         MSRA.




27                                                                                                                                         28
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 93 of 193




MEDICAL EXPENSES NOT GENERALLY                                        MEDICAL EXPENSES NOT GENERALLY
SHARED BY HCSM                                                        SHARED BY HCSM
                                                                      28. Group Therapy Services
Only needs incurred on or after the membership effective date         29. Hemodialysis
are elig ble for sharing under the membership instructions.
                                                                      30. Hypnotherapy Services
The member (or the member's provider) must submit a
request for sharing in the manner and format specified by             31. Infertility Diagnostic or treatment
Unity Healthshare, LLC. This includes, but is not limited to, a       32. Infertility Services
Need Processing Form, standard industry billing forms (HCFA           33. Investigational Drugs/Procedures
1500 and/or most recent UB form), and may include medical             34. Lifestyles or activities engaged in after the application
records. All participating members have a responsibility to abide         date that conflicts with the Statement of Beliefs (on the
by the Members’ Rights and Responsibilities published by                  membership application).
Unity Healthshare, LLC and are included at the end of these
                                                                      35. Massage Therapy
guidelines. Needs arising from any one of the following are
not eligible for sharing under the membership clearing house          36. Midwifery
instructions:                                                         37. MILIEU Situational Therapy Services
  1.     Abortion Services                                            38. Morbid Obesity
  2.     Acupuncture Services                                         39. Non- Routine Hearing Exams & Hearing Aids
  3.     Aqua Therapy                                                 40. Nurse Practitioner
  4.     Biofeedback                                                  41. Orthotics (back, neck, knee, wrist, etc.)
  5.     Birth Control (Male) Elective Sterilization                  42. Orthopedic Shoes
  6.     Birth Control (Male) Reversal of Sterilization               43. Pain Management
  7.     Cataract Contacts or Glasses                                 44. Personal aircraft includes hang gliders, parasails, ultra­
  8. Chemical Face Peels                                                  lights, hot air balloons, sky/diving, and any other aircraft
                                                                          not operated by a commercially licensed public carrier.
  9. Chiropractic Services
                                                                      45. Personal Convenience Items
  10. Christian Science Practitioner
                                                                      46. Post-Surgical Bras
     11. Cochlear Devices
                                                                      47. Private Duty Nursing Services
     12. Cosmetic Surgery
                                                                      48. Professional Sports Injuries.
. 13. Custodial Care Services
                                                                      49. Prosthetic Appliances
  14. Dental Services
                                                                      50. Robotic Surgery
  15. Dermabrasion Services
                                                                      51. Self-Inflicted Injury
     16. Diabetic Insulin, Supplies, and Syringes
                                                                      52. Sexual Dysfunction Services
     17. Doula
                                                                      53. Sexual Transformation-Services
  18. Durable Medical Equipment
                                                                      54. Substance Abuse
  19. Education Services
                                                                      55. Surgical Stockings
  20. Exercise Equipment
                                                                      56. Treatment or referrals received or obtained from any
  21. Experimental Drugs
                                                                          family member including, but not limited to, father, mother,
  22. Experimental Procedures                                             aunt, uncle, grandparent, sibling, cousin, dependent, or
  23. Extreme sports: Sports that voluntarily put an individual in        any in-laws.
      a life-threatening situation. Sports such as but not limited
      to “free climb” rock climbing, parachuting, fighting, martial
      arts, racing, cliff diving, powerboat racing, air racing,
      motorcycle racing, extreme skiing, wingsuit, and similar.
  24. Gender Dysphoria Office Visit - PCP
  25. Gender Dysphoria Office Visit - Specialist
  26. Gender Dysphoria
  27. Genetic Testing



29                                                                                                                                    30
          Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 94 of 193




PRE-AUTHORIZATION REQUIRED                                                   DISPUTE RESOLUTION AND APPEAL

Non-Emergency Surgery, Procedure, or Test. The member                        Unity Healthshare, LLC is a voluntary association of
must have the following procedures or services pre-authorized                like-minded people who come together to assist each other
as medically necessary prior to receiving the service. Failure to            by sharing medical expenses. Such a sharing and caring
comply with this requirement will render the service not eligible            association does not lend itself well to the mentality of legally
for sharing.                                                                 enforceable rights. However, it is recognized that differences
                                                                             of opinion will occur, and that a methodology for resolving
Hospitalizations. Non-emergency prior to admission; emergency
                                                                             disputes must be available. Therefore, by becoming a Sharing
visits notification to Unity Healthshare, LLC within 48 hours.
                                                                             Member of Unity Healthshare, LLC, you agree that any dispute
     •   MRI studies/CT scans/Ultrasounds                                    you have with or against Unity Healthshare, LLC, its associates,
     •   Sleep studies must be completed in one session.                     or employees will be settled using the following steps of action,
     •   Physical or occupational therapy                                    and only as a course of last resort.
     •   Speech therapy under limited circumstances only                     If a determination is made with which the sharing member
     •   Cardiac testing, procedures, and treatments                         disagrees and believes there is a logically defensible reason
                                                                             why the initial determination is wrong, then the sharing member
     •   In-patient cancer testing, procedures, and treatments
                                                                             may file an appeal.
     •   Infusion therapy within facility
                                                                               A. 1st Level Appeal. Most differences of opinion can be
     • Nuclide studies
                                                                                  resolved simply by calling Unity Healthshare, LLC who
     • EMG/EEG
                                                                                  will try to resolve the matter telephonically within a
     • Ophthalmic procedures                                                      reasonable amount of time.
     • ER visits, emergency surgery, procedure, or test:
                                                                               B. 2nd Level Appeal. If the sharing member is unsatisfied
       Non-emergency use of the emergency room is not eligible for
                                                                                  with the determination of the member services
       sharing. Unity Healthshare, LLC must be notified of all ER
                                                                                  representative, then the sharing member may request a
       visits within 48 hours. Medical records will be reviewed for all
                                                                                  review by the Internal Resolution Committee, made up of
       ER visits to determine elig bility. An emergency is defined as
                                                                                  three Unity Healthshare, LLC officials. The appeal must
       treatment that must be rendered to the patient immediately for
                                                                                  be in writing, stating the elements of the dispute and the
       the alleviation of the sudden onset of an unforeseen illness
                                                                                  relevant facts. Importantly, the appeal should address all of
       or injury that, if not treated, would lead to further disability or
                                                                                  the following:
       death. Examples of an emergency include, but are not limited
       to, severe pain, choking, major bleeding, heart attack, or a              1. What information does Unity Healthshare, LLC have that
       sudden, unexplained loss of consciousness.                                   is either incomplete or incorrect?
Eligibility for Cancer Needs. In order for needs related to                      2. How do you believe Unity Healthshare, LLC has
cancer hospitalization of any type to be eligible (e.g. breast,                   . misinterpreted the information already on hand?
colorectal, leukemia, lymphoma, prostate, skin, etc.), the member                3. Which provision in the Unity Healthshare, LLC
must meet the following requirements:                                               Guidelines do you believe Unity Healthshare, LLC
The member is required to contact Unity Healthshare, LLC                            applied incorrectly? .
within 30 days of diagnosis. If the member fails to notify                       Within thirty (30) days, the Internal Resolution Committee
Unity Healthshare, LLC within the 30-day time frame, the member                  will render a written decision, unless additional medical
will be respons ble for 50% of the total allowed charges after the               documentation is required to make an accurate decision.
MRSA(s) has been assessed to the member for in-patient cancer
hospitalization.                                                               C. 3rd Level Appeal. Should the matter remain unresolved,
                                                                                  then the aggrieved party may ask that the dispute be
Early detection provides the best chance for successful treatment                 submitted to three sharing members in good standing and
and in the most cost effective manner. Effective January 1,                       randomly chosen by Unity Healthshare, LLC, who shall
2017, the membership requires that all members aged 40 and                        agree to review the matter and shall constitute an External
older receive appropriate screening tests every other year -                      Resolution Committee. Within thirty (30) days the External
mammogram or thermography and pap smear with pelvic exams                         Resolution Committee shall render their opinion in writing,
for women and PSA testing for men. Failure to obtain biannual                     unless additional medical documentation is required to
mammograms and gynecological tests listed above for women                         make an accurate decision.
or PSA tests for men will render future needs for breast, cervical,
endometrial, ovarian, or prostate cancer ineligible for sharing.


31                                                                                                                                           32
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 95 of 193




DISPUTE RESOLUTION AND APPEAL                                                  APPENDIX A: PLAN DETAILS
                                                                               BRONZE LEVEL
     D. Final Appeal. If the aggrieved sharing member disagrees
                                                                                                                                        PPO Network                                                     PPO Multiplan PHCS
        with the conclusion of his/her fellow sharing members, then
        the aggrieved party may ask that the dispute be submitted
                                                                                  Eligible Medical Cost Sharing                                                                                         Network                Non-Network
        to a medical expense auditor, who shall have the matter
        reviewed by a panel consisting of personnel who were                                                     Eligible prior to meeting Member Shared
        not involved in the original determination and who shall                                                      Responsibility Amount (MSRA)
        render their opinion in writing within thirty (30) days, unless                                                                                                                                                        50%
                                                                                     Wellness & Preventive Care                                                                                         100%                   after MSRA
        additional medical documentation is required to make an
        accurate decision.
                                                                                                                                              Telemedicine                                              Unlimited              Unlimited
     E. Mediation and Arbitration. If the aggrieved sharing                                                                                                                                             $50                    50%
                                                                                                                                              Primary Care
        member disagrees with the conclusion of the Final Appeal                                                                                                                                        Consult Fee            after MSRA
        Panel, then the matter shall be resolved by first submitting                                                                                                                                    $125
                                                                                                                                         Specialty Care                                                 Fee Consult            50%
                                                                                                                                                                                                                               after MSRA
        the disputed matter to mediation. If the dispute is not
        resolved the matter will be submitted to legally binding                                                                                  Urgent Care                                           $100                   50%
                                                                                                                                                                                                        Consult Fee            after MSRA
        arbitration in accordance with the Rules and Procedure of
        the American Arbitration Association. Sharing members                            Emergency Room Services1
                                                                                                                                                                                                        $500 Consult           $500 Consult
                                                                                   Emergency room services including                                                                                    Fee                    Fee
        agree and understand that these methods shall be the sole                hospital facility and physician charges.
        remedy to resolve any controversy or claim arising out of
        the Sharing Guidelines, and expressly waive their right to                                              Eligible after meeting Member Shared
        file a lawsuit in any civil court against one another for such                                            Responsibility Amount (MSRA)2’3-4
        disputes; except to enforce an arbitration decision. Any                                            MSRA                                                                                       $1,000, $2,500,         50% towards
        arbitration shall be held in Atlanta, Georgia, and conducted                    Per member 1 (1-2 members)                                                                                     $5,000, $10,000         MSRA
        in the English language subject to the laws of the State
                                                                                                          MSRA                                                                                         $3,000, $7,500,  50% towards
        of Georgia. Unity Healthshare, LLC shall pay the filing                       Family maximum (3+members)                                                                                       $15,000, $30,000 MSRA
        fees for the arbitration and arbitrator in full at the time of
                                                                                            Out-of-Pocket Maximum                                                                                      $3,000, $7,500,  $6,000, $15,000,
        filing. All other expenses of the arbitration shall be paid                     Per member 1 (1-2 members)                                                                                     $15,000, $30,000 $30,000, $60,000
        by each party including costs related to transportation,
        accommodations, experts, evidence gathering, and                         Out-of-Pocket Maximum - Family                                                                                        $9,000, $22,500,        $18,000, $45,000,
                                                                                          maximum (3+ members)                                                                                         $45,000, $90,000        $90,000, $180,000
        legal counsel. Further agreed that the aggrieved sharing
        member shall reimburse the full costs associated with                                  Co-expense (Plan Pays)                                                                                  60% after MSRA          50% after MSRA
        the arbitration, should the arbitrator render a judgment
                                                                                        Hospitalization In-Patient]                                                                                    60% after MSRA          50% after MSRA
        in favor of Unity Healthshare, LLC and not the aggrieved
        sharing member.                                                                 Hospitalization Out-Patient                                                                                    60% after MSRA          50% after MSRA
       The aggrieved sharing member agrees to be legally                                                   Imaging
       bound by the arbitrator’s final decision. The parties may                      Eligible charges for CT, PET
                                                                                                                                                                                                       60% after MSRA 50% after MSRA
                                                                                  scans, MRIs, and he charges for
       alternatively elect to use other professional arbitration
                                                                                            related supplies. [Unity]
       services available in the Atlanta metropolitan area, by
       mutual agreement.                                                              Laboratory Out-Patient and
                                                                                            Professional Services
                                                                                    Sharing eligible for professional                                                                                  60% after MSRA          50% after MSRA
                                                                               components of labs, including office, out­
                                                                                      patient, and in-patient charges.
                                                                                  X-rays and Diagnostic Imaging
                                                                                          Sharing eligible for the
                                                                               professional components of labs,                                                                                        60% after MSRA          50% after MSRA
                                                                                including the office, out-patient,
                                                                                         and in-patient charges.
                                                                                        Generic Prescription Drugs                                                                                     No cost-sharing         Not eligible
                                                                                      ...................................... -                                                                                            *.
                                                                                                    Preferred Brand Drugs                                                                              50% cost-sharing* • Not eligible
                                                                                      ---------------------------------------------------------------------------------------------------------- ---                      i.    .   ...   _


                                                                                       Non-Preferred Brand Drugs                                                                                       No cost-sharing         Not eligible
                                                                          !■
                                                                                      -- -------------------------------------------------------------------------------------------------------—                -        T~


                                                                                                                                                      Mail-Order                                       75% cost-sharing* Not eligible
                                                                          i.


33                                                                         See Legal Appendix on page 37                                                                                                                                      34
          Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 96 of 193




APPENDIX A: PLAN DETAILS                                                                    APPENDIX A: PLAN DETAILS
SILVER LEVEL                                                                                GOLD LEVEL
                          PPO Network             PPO Multiplan PHCS                                                PPO Network           PPO Multiplan PHCS

      Eligible Medical Cost Sharing               Network           Non-Network                Eligible Medical Cost Sharing              Network            Non-Network

                                                                                        I                                                             m
                                                                                                                                                      m.
         Wellness & Preventive Care               100%              60%                           Wellness & Preventive Care              100%               70%
                                                                    after MSRA                                                                               after MSRA

                            Telemedicine          Unlimited         Unlimited                                         Telemedicine        Unlimited          Unlimited

                            Primary Care                            60%                                               Primary Care
                                                                                                                                          $20                70%
                                                 Consult Fee        after. MSRA                                                           Consult Fee        after MSRA

                          Specialty Care          $75               60%                                             Specialty Care
                                                                                                                                          $75                70%
                                                  Consult Fee       after MSFtA                                                           Consult Fee        after MSFRA

                              Urgent Care
                                                 $75                60%                                                Urgent Care        $75                70%
                                                 Consult Fee        after MSFtA                                                           Consult Fee        after MSRA
     Emergency Room Services [Aliera]                                                                  Emergency Room Services
                                                 $300               $500                                                                  $150               $300
       Emergency room services including         Consult Fee        Consult Fee                 Emergency room services including         Consult Fee        Consult Fee
     hospital facility and physician charges.                                                 hospital facility and physician charges.

                  Eligible after meeting Member Shared                                                      Eligible after meeting Member Shared
                    Responsibility Amount (MSRA)2 3'4                                                         Responsibility Amount (MSRA)214
                                   MSRA    $1,000, $2,500,          60% towards                                         MSRA             $1,000, $2,500,     70%
           Per member 1      (1-2 members) $5,000, $10,000          MSRA                            Per member 1 (1-2 members)           $5,000, $10,000     towards MSFtA
                              MSRA              $3,000, $7,500,  60% towards                                           MSRA              $3,000, $7,500,  70%
          Family maximum (3+members)            $15,000, $30,000 MSRA                              Family maximum (3+members)            $15,000, $30,000 towards MSFtA
               Out-of-Pocket Maximum             $3,000, $7,500,    $6,000, $15,000,                    Out-of-Pocket Maximum            $3,000, $7,500,  $6,000, $15,000,
           Per member 1 (1-2 members)           $15,000, $30,000    $30,000, $60,000                Per member 1 (1-2 members)           $15,000, $30,000 $30,000, $60,000
     Out-of-Pocket Maximum - Family             $9,000, $22,500,    $18,000, $45,000,         Out-of-Pocket Maximum - Family             $9,000, $22,500,    $18,000, $45,000,
              maximum (3+members)               $45,000, $90,000    $90,000, $180,000                  maximum (3+ members)              $45,000, $90,000    $90,000, $180,000

             Co-expense (Plan Pays)             70% after MSRA 60% after MSRA                         Co-expense (Plan Pays)             80% after MSRA      70% after MSRA

            Hospitalization In-Patient          70% after MSRA      60% after MSRA                   Hospitalization In-Patient          80% after MSRA      70% after MSRA

 Hospitalization Out-Patient [Unity]            70% after MSRA      60% after MSRA                  Hospitalization Out-Patient          80% after MSRA      70% after MSFtA
                              Imaging                                                                                  Imaging
          Eligible charges for CT, PET                                                             Eligible charges for CT, PET
                                                70% after MSRA      60% after MSRA                                                       80% after MSRA 70% after MSRA
      scans, MRIs, and the charges for                                                         scans, MRIs, and he charges for
                      related supplies.                                                                        related supplies.
            Laboratory Out-Patient and                                                             Laboratory Out-Patient and
                  Professional Services                                                                  Professional Services
         Sharing eligible for professional      70% after MSRA      60% after MSRA               Sharing eligible for professional       80% after MSFtA     70% after MSRA
       components of labs, including o fice,                                                components of labs, including office, out­
        out-patient, and in-patient charges.                                                       patient, and in-patient charges.
    X-rays and Diagnostic Imaging                                                              X-rays and Diagnostic Imaging
            Sharing eligible for the                                                                   Sharing eligible for the
 professional components of labs,               70% after MSRA 60% after MSRA               professional components of labs,             80% after MSRA      70% after MSRA
  including the office, out-patient,                                                         including the office, out-patient,
           and in-patient charges.                                                                    and in-patient charges.
           Generic Prescription Drugs           No cost-sharing     Not eligible                    Generic Prescription Drugs           No cost-sharing     Not eligible

               Preferred Brand Drugs            50% cost-sharing*   Not eligible                        Preferred Brand Drugs            50% cost-sharing*   Not eligible
           Non-Preferred Brand Drugs            No cost-sharing     Not eligible                   Non-Preferred Brand Drugs             No cost-sharing     Not eligible
                               Mail-Order       75% cost-sharing*   Not eligible                                        Mail-Order       75% cost-sharing* Not eligible

                                                  See Legal Appendix on page 37         See Legal Appendix on page 37                                                        36
35
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 97 of 193




APPENDIX A: PLAN DETAILS                                                 APPENDIX A: PLAN DETAILS
BRONZE                                                                   SILVER
Lifetime Maximum Sharing: $1,000,000                                     Lifetime Maximum Sharing: $1,000,000
Bronze Program cost-sharing parameters for pre-existing                  Silver Program cost-sharing parameters for pre-existing
conditions. Hospitalization, In-Patient and Out-Patient Surgery,         conditions. Hospitalization, In-Patient and Out-Patient
Specialty Care, and Emergency Room services for pre-existing             Surgery, Specialty Care, and Emergency Room services for
conditions have a 24 month waiting period. All other healthcare          pre-existing conditions have limitations during the first 24
services for pre-existing conditions are eligible upon effective date.   months of membership.
  a. Pre-existing Condition: chronic or recurrent conditions that          a. During the first two years (24 months) of continuous
     have evidenced signs/symptoms and/or received treatment                  membership, sharing is available up to $10,000 of total
     and/or medication within the past 24 months are not elig ble             medical expenses incurred for pre-existing conditions
     for sharing during the first 24 months of membership.                    per year, after a separate MSRA equal to two times your
                                                                              plan MSRA.
  b. Upon the 25th month of continuous membership and
     thereafter, the condition will no longer be subject to the pre-       b. Upon inception of the 25th month of continuous
 , existing condition sharing limitations.                                    membership and thereafter, the condition may no longer be
                                                                              subject to the pre-existing condition sharing limitations.
     c. Appeals may be considered for earlier sharing in surgical
        interventions when it is in the best interest of both the          c. Appeals may be considered for earlier sharing in surgical
        members and the membership to do so.                                  interventions when it is in the mutual best interest of both
                                                                              the members and the membership to do so.
     Cancer sharing is available immediately. Cancer sharing is only
     available for non-recurrent cancer diagnosis.                         Cancer sharing is available immediately. Cancer sharing is
                                                                           only available for non-recurrent cancer diagnosis.
     1. ER visits are subject to review, and are meant only for life
        threatening situations.                                            1. ER visits are subject to review, and are meant only for life
                                                                              threatening situations.
     2. All members seeking cost-sharing must use the prescription
        services Rx Valet included with your plan. Prescription drugs      2. All members seeking cost-sharing must use the prescription
        are eligible for cost-sharing by the percentage shown once            services Rx Valet included with your plan. Prescription
        a separate MSRA of $1,500 for all prescriptions is met.               drugs are eligible for cost-sharing by the percentage
        Members are required to pay prescription cost out-of-pocket,          shown once a separate MSRA of $1,500 for all prescriptions
        before submitting receipts to Unity Healthshare, LLC mailing          is met. Members are required to pay prescription
        address, Attn. Unity Rx Claims, for review and cost-sharing.          cost out-of-pocket before submitting receipts to
        Maximum reimbursement of $4,000 per plan year.                        Unity Healthshare, LLC mailing address, Attn.
                                                                              Unity Rx Claims, for review and cost-sharing.
  3. Members under the age of 20 can qualify as dependents.
                                                                              Maximum reimbursement of $4,000 per plan year.
     Members ages 20-26 can qualify as a dependent if proven
„    to be a full-time student. Unity Healthshare, LLC plans follow        3. Members under the age of 20 can qualify as dependents.
     medical eligibility review protocols described in the plan but           Members ages 20-26 can qualify as a dependent if proven
     are not a promise to pay. Sharing is available for all eligible          to be a full-time student. Unity Healthshare, LLC plans
     medical needs.                                                           follow medical elig bility review protocols descr bed in the
                                                                              plan but are not a promise to pay. Sharing is available for all
Administrative and Conditional Fees: $125 one-time
                                                                              eligible medical nee
application fee per enrollment
Products NOT available in: AK, HI, MD, ME, PR, WA, WY; subject to        Administrative and Conditional Fees: $125 one-time
change w/o prior notice.                                                 application fee per enrollment
                                                                         Products NOT available in: AK, HI, MD, ME, PR, WA, WY; subject
                                                                         to change w/o prior notice.




37                                                                                                                                           38
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 98 of 193




APPENDIX A: PLAN DETAILS                                                   APPENDIX B: TERMS, CONDITIONS,
GOLD                                                                       & SPECIAL CONSIDERATIONS
Lifetime Maximum Sharing: $1,000,000                                        1. The Welcome Kit you received electronically includes this
Gold Program cost-sharing parameters for pre-existing con­                     Quick Guide, your Membership Card(s), a Welcome Letter,
ditions. Hospitalization, Hospitalization, In-Patient and Out-Pa­              and important information to activate your membership.
tient Surgery, Specialty Cafe, and Emergency Room services for              2. Keep your Membership Card with you at all times to present
pre-existing conditions have limitations during the first 24 months            to a provider to confirm eligibility.
of membership.
                                                                            3. The ACA is subject to change at any time; Aliera'reserves the
   a. During the first two years (24 months) of continuous
                                                                               right to adhere to those changes without notice to the Member.
      membership, sharing is available up to $20,000 of total
      medical expenses incurred for pre-existing conditions per             4. Activate your Plan Membership by following the instructions
      year, after a separate MSRA equal to two times your plan                 in this Quick Guide.
      MSRA.                                                                 5. Set up your telemedicine account by following the
     b. Upon inception of the 25th month of continuous membership              instructions on the Welcome Letter. Within three weeks of
        and thereafter, the condition may no longer be subject to the          enrollment in Aliera's telemedicine partnering company,
        pre-existing condition sharing limitations.                            Members receive ID Card(s) for the telemedicine service
                                                                               along with instructions on how to utilize the service.
     c. Appeals may be considered for earlier sharing in surgical
        interventions when it is in the mutual best interest of both the    6. Telemedicine operates subject to state regulations and may
        members and the membership to do so.                                   not be available in certain states.
     Cancer sharing is available immediately. Cancer sharing is only        7. Telemedicine phone consultations are available 24/7/365,
     available for non-recurrent cancer diagnosis.                             with face-to-face internet consultations available between
                                                                               the hours of 7 a.m. and 9 p.m., Monday - Friday.
     1. ER visits are subject to review, and are meant only for life
        threatening situations.                                             8. Telemedicine does not guarantee that a prescription will
                                                                               be written.
     2. All members seeking cost-sharing must use the prescription
        services Rx Valet included with your plan. Prescription drugs       9. Telemedicine does not prescr be DEA-controlled
        are eligible for cost-sharing by the percentage shown once             substances, non-therapeutic drugs, and certain other drugs
        a separate MSRA of $1,500 for all prescriptions is met.                which may be harmful because of their potential for abuse.
        Members are required to pay prescription cost out-of-pocket            Telemedicine doctors reserve the right to deny care for
        before submitting receipts to Unity Healthshare, LLC mailing           potential misuse of services.
        address, Attn. Unity Rx Claims, for review and cost-sharing.        10. Durable Medical Equipment (DME) - i.e. crutches, etc. - is
        Maximum reimbursement of $4,000 per plan year.                          not included in your Plan. Members will be charged for DME
     3. Members under the age of 20 can qualify as dependents.                  at time of service.
        Members ages 20-26 can qualify as a dependent if proven             11. Aliera cannot guarantee that a provider will accept an Aliera
        to be a full-time student.Unity Healthshare, LLC plans follow           Plan if the Member fails to contact the Aliera Concierge
        medical eligibility review protocols described in the plan but          Service first.
        are not a promise to pay. Sharing is available for all eligible
        medical needs.                                                      12. Member Care Specialists are available to assist you,
                                                                                Monday through Friday, 8 a.m. to 8 p.m. EST at
Administrative and Conditional Fees: $125 one-time                              (844) 834-3456. If you call after hours, follow the prompts.
application fee per enrollment
Products NOT available in: AK, HI, MD, ME, PR, WA, WY; subject to           13. Plans may vary from state to state. Providers may be added
change w/o prior notice..                                                       or removed from Aliera’s network at any time without notice.
                                                                            14. Not all geographical areas are serviced by Aliera
                                                                                Healthcare. Should a Member visit an emergency room
                                                                                because urgent care facilities are unavailable in the
                                                                                Member’s area, Aliera offers a one-time, once-a-year,
                                                                                $105 credit (ex gratia) to the Member to help offset the
                                                                                costs incurred.




39                                                                                                                                         40 .
         Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 99 of 193




APPENDIX B: TERMS, CONDITIONS,                                            APPENDIX C: LEGAL NOTICES
& SPECIAL CONSIDERATIONS
     15. Aliera telemedicine partners do not replace the Primary          The'following legal notices are the result of discussions by
         Care Provider.                                                   Unity Healthshare, LLC or other healthcare sharing ministries
                                                                          with several state regulators and are part of an effort to ensure
     16. Primary Care is defined as “episodic primary care” or “sick
                                                                          that Sharing Members understand that Unity Healthshare, LLC
         care." Members are responsible for paying a consult fee at the
                                                                          is not an insurance company and that it does not guarantee
         time of service; no consult fee is due for preventive service.
                                                                          payment of medical costs. Our role is to enable self-pay patients
     17. Most network facilities are able to accommodate both             to help fellow Americans through voluntary financial gifts.
         urgent care and primary care needs.
     18. Not all PPO providers accept an AlieraCare plan. While           General Legal Notice
         Aliera offers one of the largest PPO networks in the             This program is not an insurance company nor is it offered
         country, some providers may not participate.                     through an insurance company. This program does not guarantee
                                                                          or promise that your medical bills will be paid or assigned}to
     Disclosures                                                          others for payment. Whether anyone chooses to pay your medical
                                                                          bills will be totally voluntary. As such, this program should never
     1. Aliera Healthcare, the Aliera Healthcare logo, and
                                                                          be considered as a substitute for an insurance policy. Whether
        other plan or service logos are trademarks of                     you receive any payments for medical expenses and whether or
        Aliera Healthcare, Inc. and may not be used without               not this program continues to operate, you are always liable for
        written permission.                                               any unpaid bills.
     2. Aliera and Unity programs are NOT insurance.
        Aliera Healthcare, Inc./Unity Healthshare, LLC does not           State Specific Notices
        guarantee the quality of services or products offered by          Alabama Code Title 22-6A-2
        individual providers. Members may change providers upon
                                                                          Notice: The organization facilitating the sharing of medical
        30 days’ notice if not satisfied with the medical services
                                                                          expenses is not an insurance company, and neither its guidelines
        provided.
                                                                          nor plan of operation is an insurance policy. Whether anyone
     3. Aliera’s Healthcare Plans offer services only to Members          chooses to assist you with your medical bills will be totally
        and dependents on your Plan.                                      voluntary because no other participant will be compelled by law
 4. Aliera reserves the right to interpret the terms of this              to contribute toward your medical bills. As such, participation in
    membership to determine the level of medical services                 the organization or a subscription to any of its documents should
    received hereunder.                                                   never be considered to be insurance. Regardless of whether
                                                                          you receive any payment for medical expenses or whether this
     5. This membership is issued in consideration of the                 organization continues to operate, you are always personally
        Member’s application and the Member’s payment of a                responsible for the payment of your own medical bills.
        monthly fee as provided under these Plans. Omissions
        and misstatements, or incorrect, incomplete, fraudulent, or       Arizona Statute 20-122
        intentional misrepresentation to the assumed risk in your         Notice: the organization facilitating the sharing of medical
        application may void your membership, and services may            expenses is not an insurance company and the ministry’s
        be denied.                                                        guidelines and plan of operation are not an insurance policy.
                                                                          Whether anyone chooses to assist you with your medical bills will
Abbreviations                                                             be completely voluntary because participants are not compelled
                                                                          by law to contribute toward your medical bills. Therefore,
 ACA           Affordable Care Act (Obamacare)
                                                                          participation in the ministry or a subscription to any of its
     CMS       Center for Medicare and Medicaid Services                  documents should not be considered to be insurance. Regardless
     DEA       Drug Enforcement Administration                            of whether you receive any payment for medical expenses
     DME        Durable Medical Equipment                                 or whether this ministry continues to operate, you are always
     DPCMH      Direct Primary Care Medical Home Plans .                  personally responsible for the payment of your own medical bills.
     HCSM       Health Care Sharing Ministry
     MEC       Minimum Essential Coverage
     PCP       Primary Care Provider
     PPO       Participating Provider Organization
     UC        Urgent Care

41                                                                                                                                       42
     Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 100 of 193




APPENDIX C: LEGAL NOTICES                                              APPENDIX C: LEGAL NOTICES

Arkansas Code 23-60-104.2                                              Illinois Statute 215-5/4-Class 1-b
Notice: The organization facilitating the sharing of medical           Notice: The organization facilitating the sharing of medical
expenses is not an insurance company and neither its guidelines        expenses is not an insurance company, and neither its guidelines
nor plan of operation is an insurance policy. If anyone chooses        nor plan of operation constitute or create an insurance policy.
to assist you with your medical bills, it will be totally voluntary    Any assistance you receive with your medical bills will be
because participants are not compelled by law to contribute            totally voluntary. As such, participation in the organization or a
toward your medical bills. Participation in the organization or a      subscription to any of its documents should never be considered
subscription to any of its documents should never be considered        to be insurance. Whether or not you receive any payments for
to be insurance. Regardless of whether you receive a payment           medical expenses and whether or not this organization continues
for medical expenses or if this organization continues to operate,     to operate, you are always personally respons ble for the payment
you are always personally responsible for the payment of your          of your own medical bills.
own medical bills.
                                                                        Indiana Code 27-1-2.1
Florida Statute 624.1265                                                Notice: The organization facilitating the sharing of medical
Unity Flealthshare, LLC is not an insurance company, and                expenses is not an insurance company, and neither its guidelines
membership is not offered through an insurance company.               ' nor its plan of operation is an insurance policy. Any assistance
Unity Flealthshare, LLC is not subject to the regulatory                you receive with your medical bills will be totally voluntary.
requirements or consumer protections of the                             Neither the organization nor any other participant can be
Florida Insurance Code.                                                 compelled by law to contribute toward your medical bills. As
                                                                        such, participation in the organization or a subscription to any
Georgia Statute 33-1-20
                                                                        of its documents should never be considered to be insurance.
Notice: The organization facilitating the sharing of medical            Whether or not you receive any payments for medical expenses
expenses is not an insurance company, and neither its                   and whether or not this organization continues to operate, you
guidelines nor plan of operation is an insurance policy.                are always personally respons ble for the payment of your own
Whether anyone chooses to assist you with your medical bills            medical bills.
will be totally voluntary because no other participant will be
compelled by law to contribute toward your medical bills. As           Kentucky Revised Statute 304.1-120 (7)
such, participation in the organization or a subscription to any       Notice: Under Kentucky law, the religious organization facilitating
of its documents should never be considered to be insurance.           the sharing of medical expenses is not an insurance company,
Regardless of whether you receive any payment for medical              and its guidelines, plan of operation, or any other document of
expenses or whether this organization continues to operate, you        the religious organization do not constitute or create an insurance
are always personally responsible for the payment of your own          policy. Participation in the religious organization or a subscription
medical bills.                                                         to any of its documents shall not be considered insurance. Any'
                                                                       assistance you receive with your medical bills will be totally
Idaho Statute 41-121
                                                                       voluntary. Neither the organization nor any participant shall be
Notice: The organization facilitating the sharing of medical           compelled by law to contribute toward your medical bills. Whether
expenses is not an insurance company, and neither its                  or not you receive any payments for medical expenses, and
guidelines nor plan of operation is an insurance policy.               whether or not this organization continues to operate, you shall
Whether anyone chooses to assist you with your medical bills           be personally responsible for the payment of your medical bills.
will be totally voluntary because no other participant will be
compelled by law to contribute toward your medical bills. As           Louisiana Revised Statute Title 22-318,319
such, participation in the organization ora subscription to any        Notice: The ministry facilitating the sharing of medical expenses
of its documents should never be considered to be insurance.           is not an insurance company. Neither the guidelines nor the
Regardless of whether you receive any payment for medical              plan of operation of the ministry constitutes an insurance policy.
expenses or whether this organization continues to operate, you        Financial assistance for the payment of medical expenses is
are always personally responsible for the payment of your own          strictly voluntary. Participation in the ministry or a subscription
medical bills.                                                         to any publication issued by the ministry shall not be considered
                                                                       as enrollment in any health insurance plan or as a waiver of your
                                                                       responsibility to pay your medical expenses.




43                                                                                                                                      44




                               /
     Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 101 of 193




APPENDIX C: LEGAL NOTICES                                             APPENDIX C: LEGAL NOTICES

Maine Revised Statute Title 24-A, §704, sub-§3                        Nebraska Revised Statute Chapter 44-311
Notice: The organization facilitating the sharing of medical          IMPORTANT NOTICE. This organization is not an insurance
expenses is not an insurance company and neither its guidelines       company, and its product should never be considered insurance.
nor plan of operation is an insurance policy. Whether anyone          If you join this organization instead of purchasing health
chooses to assist you with your medical bills will be totally         insurance, you will be considered uninsured. By the terms of
voluntary because no other participant will be compelled by           this agreement, whether anyone chooses to assist you with
law to contribute toward your medical bills. Participation in the     your medical bills as a participant of this organization will be
organization or a subscription to any of its documents should         totally voluntary, and neither the organization nor any participant
never be considered to be insurance. Regardless of whether            can be compelled by law to contr bute toward your medical
you receive payment for medical expenses or whether this              bills. Regardless of whether you receive payment for medical
organization continues to operate, you are always personally          expenses or whether this organization continues to operate, you
responsible for the payment of your own medical bills.                are always personally respons ble for the payment of your own
                                                                      medical bills. This organization is not regulated by the Nebraska
Maryland Article 48, Section 1-202(4)
                                                                      Department of Insurance. You should review this organization’s
Notice: This publication is not issued by an insurance company        guidelines carefully to be sure you understand any limitations that
nor is it offered through an insurance company. It does not           may affect your personal medical and financial needs.
guarantee or promise that your medical bills will be published
or assigned to others for payment. No other subscr ber will           New Hampshire Section 126-V:1
be compelled to contribute toward the cost of your medical            IMPORTANT NOTICE This organization is not an insurance
bills. Therefore, this publication should never be considered a       company, and its product should never be considered insurance. If
substitute for an insurance policy. This activity is not regulated    you join this organization instead of purchasing health insurance,
by the State Insurance Administration, and your liabilities are not   you will be considered uninsured. By the terms of this agreement,
covered by the Life and Health Guaranty Fund. Whether or not          whether anyone chooses to assist you with your medical bills
you receive any payments for medical expenses and whether or          as a participant of this organization will be totally voluntary, and
not this entity continues to operate, you are always liable for any   neither the organization nor any participant can be compelled
unpaid bills.                                                         by law to contribute toward your medical bills. Regardless of
                                                                      whether you receive payment for medical expenses or whether
Mississippi Title 83-77-1
                                                                      this organization continues to operate, you are always personally
Notice: The organization facilitating the sharing of medical          responsible for the payment of your own medical bills. This
expenses is not an insurance company, and neither its                 organization is not regulated by the New Hampshire Insurance
guidelines nor plan of operation is an insurance policy.              Department. You should review this organization’s guidelines
Whether anyone chooses to assist you with your medical bills          carefully to be sure you understand any limitations that may affect
will be totally voluntary because no other participant will be        your personal medical and financial needs.
compelled by law to contribute toward your medical bills. As
such, participation in the organization or a subscription to any      North Carolina Statute 58-49-12
of its documents should never be considered to be insurance.          Notice: The organization facilitating the sharing of medical
Regardless of whether you receive any payment of medical              expenses is not an insurance company and neither its guidelines
expenses or whether this organization continues to operate, you       nor its plan of operation is an insurance policy. Whether anyone
are always personally responsible for the payment of your own         chooses to assist you with your medical bills will be voluntary. No
medical bills.                                                        other participant will be compelled by law to contribute toward
                                                                      your medical bills. As such, participation in the organization or a
Missouri Section 376.1750
                                                                      subscription to any of its documents should never be considered
Notice: This publication is not an insurance company nor is           to be insurance. Regardless of whether you receive any payment
it offered through an insurance company. Whether anyone               for medical expenses or whether this organization continues to
chooses to assist you with your medical bills will be totally         operate, you are always personally liable for the payment of your
voluntary, as no other subscr ber or member will be compelled         own medical bills.
to contr bute toward your medical bills. As such, this publication
should never be considered to be insurance. Whether you
receive any payments for medical expenses and whether or not
this publication continues to operate, you are always personally
responsible for the payment of your own medical bills.



45                                                                                                                                   46
       Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 102 of 193




  APPENDIX C: LEGAL NOTICES                                           APPENDIX C: LEGAL NOTICES

  Pennsylvania 40 Penn. Statute Section 23(b)                         the payment of your own medical bills.
  Notice: This publication is not an insurance company nor is         Wisconsin Statute 600.01 (1) (b) (9)
  it offered through an insurance company. This publication
                                                                      ATTENTION: This publication is not issued by an insurance
  does not guarantee or promise that your medical bills will be
                                                                      company, nor is it offered through an insurance company. This
  published or assigned to others for payment. Whether anyone
                                                                      publication does not guarantee or promise that your medical bills
  chooses to pay your medical bills will be totally voluntary. As
                                                                      will be published or assigned to others for payment. Whether
  such, this publication should never be considered a substitute
                                                                      anyone chooses to pay your medical bills is entirely voluntary.
  for insurance. Whether you receive any payments for medical
                                                                      This publication should never be considered a substitute for an
  expenses and whether or not this publication continues to
                                                                      insurance policy. Whether or not you receive any payments for
  operate, you are always liable for any unpaid bills.
                                                                      medical expenses, and whether or not this publication continues
  South Dakota Statute Title 58-1-3.3                                 to operate, you are responsible for the payment of your own
  Notice: The organization facilitating the sharing of medical        medical bills.
  expenses is not an insurance company, and neither its
  guidelines nor plan of operation is an insurance policy.
                                                                      This is NOT Insurance.
  Whether anyone chooses to assist you with your medical bills
  will be totally voluntary because no other participant will be
  compelled by law to contribute toward your medical bills. As
  such, participation in the organization of a subscription to any
  of its documents should never be considered to be insurance.
  Regardless of whether you receive any payments for medical
  expenses or whether this organization continues to operate, you
  are always personally responsible for the payment of your own
  medical bills.
  Texas Code Title 8, K, 1681.001
  Notice: This health care sharing ministry facilitates the sharing
  of medical expenses and is not an insurance company,
  and neither its guidelines nor its plan of operation is an
  insurance policy. Whether anyone chooses to assist you with
  your medical bills will be totally voluntary because no other
  participant will be compelled by law to contribute toward .
  your medical bills. As such, participation in the ministry
  or a subscription to any of its documents should never be
  considered to be insurance. Regardless of whether you receive
. any payment for medical expenses or whether this ministry
  continues to operate, you are always personally responsible for
  the payment of your own medical bills. Complaints concerning
  this health care sharing ministry may be reported to the office
  of the Texas attorney general.
 Virginia Code 38.2-6300-6301
 Notice: This publication is not insurance, and is not offered
 through an insurance company. Whether anyone chooses to
 assist you with your medical bills will be totally voluntary, as
 no other member will be compelled by law to contribute toward
 your medical bills. As such, this publication should never be
 considered to be insurance. Whether you receive any payments
 for medical expenses and whether or not this publication
 continues to operate, you are always personally responsible for




  47                                                                                                                                48
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 103 of 193




                                                          DATE FILED: June 19, 2020 4:47 PM
                                                          FILING ID: AC5F0B17A851B
                                                          CASE NUMBER: 2020CV30513




                                APPENDIX 4




                                                                                       )




                                                                                              i




    »
!
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 104 of 193




                           §®d©                          @yo®i




                       AlieraCare'"
                       VALUE       I   PLUS          I   PREMIUM




                                                                    *r.;r-




                           INDIVIDUAL & FAMILY




                               AAliera           HEALTHCARE



                              AlieraCare Plans are NOT Insurance.
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 105 of 193




                            CONTENTS



                           Member Guide..............................................                             2
                             Welcome................................................ .                            2
                              Member Portal.........................................                           ...2
                              Contact Information.................................                                2
                              Plan Services & Membership at a Glance                                              4
                              Getting Started........................................                             6

                           Part I:
                           How to Use Your Membership                                                             9
\                            Preventive Care...................                                                  10
                             Urgent Care.........................                                                11
                             Primary Care.......................                                                .12
                             Specialty Care.....................                                                 13
                             Hospitalization.....................                                                13

                           Part II:
                           How Your Healthcare Cost-Sharing Ministry
                           (HCSM) Works......................... .......................                     .'...14
                             Membership Qualifications...........................                                ,15
                               Statement of Beliefs............................ ......                            18
                             Definition of Terms................................... ....                          19
                               Contributors’ Instructions and Conditions...                                       21

                           Part III:
                           Your Summary of Cost-Sharing, Eligible Needs,
                           & Limits.......................................................................      22
                             Limits of Sharing......................................................            26
                             Medical Expenses Not Generally Shared By HCSM ...                                  27
                             Pre-Authorization Required......................................                   29
                             Dispute Resolution and Appeal.................................                     30
                             Appendix A: Plan Details Value Plan........................                        32
                             Appendix A: Plan Details Plus Plan..........................                       33
                             Appendix A: Plan Details Premium Plan...................                           34
                             Appendix A: Plan Details Value, Plus, and Premium.                                 35
                             Appendix B: Terms, Conditions.
                             & Special Considerations..........................................                 36
                               Abbreviations.........................................................           37
                             Appendix C: Legal Notices........................................                  39




                                                                       1
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 106 of 193




                       MEMBER GUIDE



                       WELCOME

                       Welcome to Aliera Healthcare, Inc. | Trinity HealthShare.
                       Thank you for becoming a member. We are committed to
                       providing you and your family with unparalleled service and
                       care at an affordable cost, and we pledge to keep our focus on
                       what's most important - your overall health and wellness.

                       Please take a few minutes to review the information in this
                       guide. The more informed you are, the easier it will be to
                       get the care you need when you need it the most. Your
                       membership card(s) and this booklet provide important
                       information about your Plan, as well as the steps you need
                       to take to access healthcare at one of the thousands of
                       participating network provider locations. Your welcome
                       information, Member Portal access and temporary member
                       cards are contained in your Welcome Email: please print it
                       and save a copy for reference.

                       If you have any questions about your Plan, activating your
                       Membership Card, setting up your telemedicine account, Rx
                       discount program, or accessing a healthcare provider, please
                       contact a Member Care Specialist for assistance, Monday
                       through Friday, 8 a.m. to 8 p.m. ET at (844) 834-3456.

                       Member Portal
                       Username and password credentials are needed to enter the
                       Member's portal to update payment or personal information.
                       Visit www.alierahealthcare.com and click the Member Login
                       tab. Your user name and password are on the Welcome Email
                       sent at the time of initial enrollment. Member Services can
                       send you a copy of this email following confirmation of identity.

                       Contact Information
                       For general information, account management, monthly
                       contribution, or medical needs, please contact us:

                       Phone:    844-834-3456                                     i


                       Fax:      404-937-6557.
                       Email:    memberservices@alierahealthcare.cdm or
                                 memberservices@trinityhealthshare.org
                       Online:   www.alierahealthcare.com or
                                 www.trinityhealthshare.org
                       Mail:     990 Hammond Drive, Suite 700
                                 Atlanta, GA 30328




                                                       2
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 107 of 193




                       Disclaimer
                       AlieraCare offering by Trinity HealthShare, through
                       Aliera Healthcare, Inc., is a faith-based medical needs           \
                       sharing membership. Medical needs are only shared by
                       the members according to the membership guidelines.
                       Our members agree to the Statement of Beliefs and
                       voluntarily submit monthly contributions into a cost-sharing
                       account with Trinity HealthShare, acting as a neutral clearing
                       house between members. Organizations I ke ours
                       have been operating successfully for years. We are including
                       the following caveat for all to consider:

                          This publication or membership is not issued by an
                          insurance company, nor is it offered through an insurance
                          company. This publication or the membership does not
                          guarantee or promise that your eligible medical needs
                          will be shared by the membership. This publication
                          or the membership should never be considered as a
                          substitute for an insurance policy. If the publication or
                          the membership is unable to share in all or part of your
                          eligible medical needs, or whether or not this membership
                          continues to operate, you will remain financially liable for
                          any and all unpaid medical needs.

                          This is not a legally binding agreement to reimburse
                          any member for medical needs a member may incur,
                          but is instead, an opportunity for members to care for
                          one another in a time of need, to present their medical
                          needs to other members as outlined in the membership
                          guidelines. The financial assistance members receive will
                          come from other members' monthly contributions that are
                          placed in a sharing account, not from Trinity HealthShare.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 108 of 193




                        PLAN SERVICES & MEMBERSHIP
                        AT A GLANCE


                        Aliera Healthcare services in conjunction with
                        Trinity HealthShare cost-sharing creates a full range of
                        services and offerings, each part summarized below:

                        Preventive Care
                        As part of our solution, the Plans cover medical services
                        recommended by the USPSTF and outlined in the ACA for
                        preventive care. There is zero out of pocket expense and zero
                        obligation to reach the Member Shared Responsibility Amount
                        (MSRA) for any scheduled preventive care service or routine
                        in-network check-up, pap smear, flu shot and more. It's easier
                        to stay healthy with regular preventive care.

                        Episodic Primary Care
                        Primary care is at the core of an Aliera plan, and we consider it
                        a key step in living a healthier lifestyle. Our model is based on
                        an innovative approach to care that is truly patient-centered,
                        combining excellent service with a modern approach. This
                        includes medical care needs such as primary care, office visits,
                        sick care, and the general care of a member's day to day medical
                        needs.

                        Chronic Maintenance
                        With AlieraCare Premium, members are eligible to receive
                        chronic care management from their primary care physician
                      . for conditions such as diabetes, asthma, blood pressure,
                        cardiac conditions, etc.

                        Labs & Diagnostics
                        Labs at in-network facilities are included.

                       Telemedicine
                       With full 24/7 365-day access to a board-certified physician, it
                       has never been simpler to stay healthy. You can contact them
                       easily by phone or via video chat. If it’s something minor such
                       as a sinus infection, poison ivy or pink eye they can even send
                       a prescription right over to your pharmacist.

                        Urgent Care
                       For those medical situations that can't wait or are more
                       complex than primary care services, AlieraCare plans offer
                       access to Urgent Care facilities at hundreds of medical
                       centers throughout the United States.




                                                        4
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 109 of 193
                                                            i




                        PLAN SERVICES & MEMBERSHIP
                        AT A GLANCE


                        Membership
                        Trinity HealthShare is a health care sharing ministry (HCSM)
                        which acts as an organizational clearing house to administer
                        sharing contr butions across qualifying members healthcare
                        needs. The AlieraCare membership is NOT health insurance.
                        The membership is based on a religious tradition of mutual
                       •aid, neighborly assistance, and burden sharing. The
                        membership does not subsidize self-destructive behaviors
                        and lifestyles, but is specifically tailored for individuals who
                        maintain a healthy lifestyle, make responsible choices in
                        regards to health and care, and believe in helping others.
                        Because Trinity HealthShare is a religious organization,
                        members are required to agree with the organizations
                        Statement of Beliefs; see Part II of this guide for the full
                        description and membership details.

                       Specialty Care
                       For most everyday medical conditions, your PCP is your
                       one-stop medical shop. However, there are cases when it’s
                       time to see a specialist who's had additional education and
                       been board certified for that specialty. For situations I ke
                       these, the AlieraCare Premium plans provides specialty care
                       offerings after the members shared responsibility has been
                       met (MSRA). A member will need to receive a PCP referral to
                       see a specialist for treatment or consultation outside of their
                       scope of knowledge.

                       Hospitalization
                       Hospitalization is eligible, once the Member Shared ■
                       Responsibility Amount has been met, under all the individual
                       plans.

                       Surgery
                       Both in-patient and out-patient procedures are eligible, once
                       the Member Shared Responsibility Amount has been met,
                       under all individual plans.

                       Emergency Room
                       An emergency is defined as treatment that must be
                       rendered to the patient immediately for the alleviation of the
                       sudden onset of an unforeseen illness or injury that, if not
                       treated, would lead to further disability or death. Examples
                       of an emergency include, but are not limited to, severe
                       pain, choking, major bleeding, heart attack, or a sudden,
                       unexplained loss of consciousness.




                                  -^/
                                    r
                                      trinity
                                        HealthShare
                                                       5




                                                                                           /
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 110 of 193




                       GETTING STARTED



                       What does it mean?
                       Many of the terms used in.describing health cost-sharing may
                       be unfamiliar to those new to the programs and plans provided
                       by Aliera and Trinity. Please refer to the Definition of Terms
                       section for a quick and easy understanding of terms used in
                       this guide and other plan documents.

                       1.   Activate Your Membership
                            On or after your effective date, visit www.alierahealthcare.
                            com to securely enter your information. Click the Activate
                            tab on the navigation bar and follow the instructions.
                            If you require assistance, contact a Member Care
                            Specialist toll-free at (844) 834-3456 or email
                            memberservices@alierahealthcare.com.

                                                                  Membe'

                                                               Activation}- ■ + .          «C89
                              ©AUERA
                                                                  ppoint,




                                                     V xORiOUWlfeiniy        a
                                                                            —r m   in1*   •»i»
                                                  rW r*M •UhHil'-.liil— —




                       2.   Set Up Your Telemedicine Account
                            Follow the steps below to set up your telemedicine
                            account. If you have not activated your Membership Card,
                            or if your Membership fees are not paid up to date, you
                            are not eligible to set up your telemedicine account.
                            • Set up your account (Primary Member)
                               Visit www.firstcalltelemed.com, Click "Set up accounts
                               Follow the online instructions and provide the required
                               information, including your medical history.




                                                           6
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 111 of 193




                       GETTING STARTED




                                                                                          ^English




                                                  KrstCall       Telemedicine
                                                      Already a Member?
                                                          Sign In to your account


                                              A   Email


                                              A   Password


                                            Forgot Ybur Pwsnwd?                      Sign In »




                                                   Not Actuated Yet? Activate Nov/


                                                          last 'ter Vtd *0 CvabCte

                                                            V20ta0530.01 (2)




                            •    Set up minor dependents (17 years or younger)
                                 Log in to your account and click “My Family” on the
                                 top menu. Follow the online instructions to provide the
                                 necessary information and complete your dependent’s
                                 medical history.
                            •    Set up adult dependents (18-26 years)
                                 Adult dependents must set up their own account. Visit
                                 the website and click “Set up account.” Follow the online
                                 instructions to provide the required information and to
                                 complete your medical history.

                       3.       Set Up your Prescription Discount Account
                                Follow the steps below to set up your prescription
                                discount account. If you have not activated your
                                Membership Card, or if your Membership fees are
                                not paid up to date, you are not eligible to set up your
                                prescription discount account.

                       Please go to www.myrxvalet.com/memberlogin.php
                            1. Enter your Member ID that is located on your Aliera
                               Healthcare ID card
                            2. For your Group ID type in Aliera
                            3. Complete your profile for yourself and any dependents
                       After registration is complete, you will receive an email with
                       instructions and a video on how to use Rx Valet for home
                       delivery and at your local pharmacy.


                                                                   7
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 112 of 193




                       GETTING STARTED

       \

                       Please download the Rx Valet APP on your
                       smartphone at your convenience.
                       If you are experiencing an urgent situation and don't have time
                       to set up your account, you can hand your Aliera card to the
                       pharmacist to receive your medication. The discount will not
                       be as great, so please set up your account when you have
                       time.

                       Home Delivery Prescription Information:
                            • Home Delivery orders are fulfilled exclusively through
                              Advanced Pharmacy, LLC. To save time, have your
                              physician send your prescription directly to Advanced
                              Pharmacy electronically.
                            • Alternatively, they can also transfer your existing
                              prescriptions from another pharmacy to fulfill your
                              order. Please call their live Customer Care Team at
                              1-855-798-2538 and provide the medication details,
                              pharmacy name, and pharmacy telephone number.
                            • Electronic prescriptions should be sent to
                              Advanced Pharmacy, LLC located at 350-D
                              Feaster Road Greenville, SC 29615.

                       Phone: 855-240-9368                  Fax: 888-415-7906
                       NPI: 1174830475                      NCPDP: 4229971

                       4.     Review Your Offerings
                              This guide contains the information you need to
                              understand each offering available with your Plan. Keep
                              your Member Card with you at all times; the contact •'
                              number for your telemedicine provider is printed on your
                              card. It is highly encouraged to contact your telemedicine
                              provider before seeking medical attention.




                                                        8
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 113 of 193




                       PARTI



                                 How to Use Your Membership

                       The Telemedicine Program
                       More than 80% of primary medical conditions can be resolved
                       by your telemedicine provider. It is always encouraged that
                       members contact their telemedicine provider first for quick,
                       convenient medical assistance. The contact information for
                       your telemedicine provider is found on your member card.
                       Instructions are also found on the back of your Welcome
                       Letter, as well as on our web site, under Member Resources.

                       Offerings of the Telemedicine Program
                         • At home, at work, or while traveling in the US, speak to a
                           telemedicine doctor from anywhere, anytime, on the go.
                         • 24/7 access to a doctor via face-to-face internet
                           consultation or by phone is available for you and
                         ■ dependents on your Plan.
                         • Speak with the next available doctor or schedule an
                           appointment for a more convenient time.
                         • Telemedicine doctors typically respond within 15 minutes
                           of your call.
                         • Save time and money by avoiding expensive emergency
                           room visits, waiting for an appointment, or driving to a
                           local facility.
                         • Telemedicine consultations are free for you and
                           dependents on your Plan.
                         • Telemedicine providers can treat conditions such as:
                            ► Cold and flu symptoms
                            ► Bronchitis
                            ► Allergies
                            ► Poison ivy
                            ► Pink eye
                            ► Urinary tract infections
                            ► Respiratory infections
                            ► Sinus problems
                            ► Ear infections, and more

                       Antibiotics are not always the answer to treat a medical
                       condition. Doctors may choose not to prescribe antibiotics for
                       viral illnesses such as common colds, sore throats, coughs,
                       sinus infections, and the flu.

                       If the telemedicine doctor recommends that you see your
                       PCP or visit an urgent care facility, contact Aliera's Concierge
                       Service, and a member care specialist will be happy to assist
                       you with scheduling an appointment.



                                                       9
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 114 of 193




                       PREVENTIVE CARE



                       It’s easier to stay healthy when you have regular preventive
                       care. Members have no out-of-pocket expenses for preventive         .
                       services, which include, but are not limited to, routine
                       in-network checkups, pap smears, flu shots and more.

                       How to Use Preventive Care Services
                          1. Download the Preventive Healthcare Guidebook from
                              the link found in your Welcome email or visit us online at
                              www.alierahealthcare.com or www.trinityhealthshare.org
                          2. Members do not need to call their telemedicine provider
                             to schedule preventive care.
                          3. Upon arrival at a PCP, please present your Membership
                              Card and one photo ID. The front desk admin will check
                              your eligibility status. If you have not activated your
                              Membership Card, or if Membership fees are not current,
                              your Plan will not share the costs of the provider.
                         .4. Preventive health services must be appropriate for the
                              eligible person and follow the guidelines below:
                             A) In general - those of the U.S. Preventive Services
                                  Task Force that have an A or B rating.
                              B) For immunizations - those of the Advisory Committee
                                  on Immunization Practices of the Centers for Disease
                                  Control and Prevention.
                              C) For preventive care and screenings for children and
                                  adolescents - those of the Health Resources and
                                  Services Administration.
                              D) For preventive care and screenings for women
                                  - those of the Health Resources and Services
                                  Administration that are not included in section (A) of
                                  the U.S. Preventive Services Task Force schedule.

                       Labs and Diagnostics
                       Aliera and Trinity Members have access to lab work in the
                       convenience of their in-network provider's office or at any lab
                       location nationwide.




                                                      10
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 115 of 193




                         URGENT CARE



                         Your membership raises the standard of healthcare available
                         to you by putting individuals first, treating them with clinical
                         excellence, and focusing on their well-being. Members can
                         access services from hundreds of Urgent Care network
                     '   facilities throughout the United States.
                           V Plans vary, and can provide up to two. (2) visits, where
                                consult fee may apply.
                            ► See Appendix for your specific plan details.
                            ► X-rays are included, and subject to $25 per read fee at an
                                Urgent Care facility.
                         How to Use the Urgent Care Service
                           1. Call 911 if your emergency is life threatening; otherwise,
                              please contact your telemedicine provider first via telephone
                              or a scheduled face-to-face internet conference. Your
                              provider will determine if your medical condition can be
                              resolved without visiting a local Urgent Care facility.
                           2. If your medical issue cannot be resolved after your free
                              consultation with a telemedicine doctor, visit the closest
                              in-network Urgent Care facility.
                           3. Upon arrival at an Urgent Care facility, present your
                              Membership Card and one photo ID. The front desk admin
                              will check your eligibility status. If you have not activated .
                              your Membership Card, or if Membership fees are not'
                              current, your Plan will not cover the costs of the provider.
                           4. At time of service, payment of $20 (on average) is due
                              for the consultation, and a $25 per read fee for X-rays if
                              needed may be due. Costs may be higher depending on
                              your state and provider.
                         If Urgent Care Services are Unavailable
                         If an in-network Urgent Care facility is unavailable to a Member requiring
                         immediate Urgent Care, please adhere to the following procedure:
                             1. Visit www.alierahealthcare.com. Click “Network" to find the
                                nearest Urgent Care facility under MultiPlan.
                             2. If the nearest in-network facility is more than 20 miles away from
                                the Member, is closed (after 6:00 p.m.), or is no longer in business,
                                the Member should seek out the nearest Urgent Care facility or
                                hospital emergency room to receive urgent medical attention.
                             3. AlieraCare products are not health insurance plans and Aliera
                                nor Trinity are responsible for payment to out-of-network Urgent
                                Care or hospital emergency room facilities. The Member is
                                solely responsible for such Urgent Care medical payments.
                                Aliera and or Trinity maintain an allotment fund designed to
                                provide a Member with supplemental payment assistance (ex
                                gratia) in the amount.of $105.00 to offset the cost incurred at
                                an out-of-network Urgent Care or Hospital Emergency Room
                                facility. This monetary assistance is limited to one visit per year,
                                per Member. Payment is made directly to the Member after
                                confirmation of submitted proof of Urgent Care necessity and
                                unavailability of an in-network provider.
                                                             11
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 116 of 193




                        PRIMARY CARE



                        Primary Care For Sick Care
                         In addition to our Urgent Care services, many of our plans offer
                       ■ Members under the age of 65 episodic primary care or sick
                         care.
                          ► Plans with annual PCP visits include one (1), three (3), or
                            five (5) visits, each with consult fee ranging from $20 to
                            $40 in certain markets.
                          ► For convenience, some clinics are open evenings
                            and weekends.

                        How to Use Primary Care Service for Sick Care
                          1. Contact your telemedicine provider to speak with a U.S.
                             board-certified doctor via telephone or a scheduled
                             face-to-face internet conference.
                          2. The telemedicine doctor may be able to resolve your
                             medical issue and prescribe medication if needed. More
                             than 80% of primary medical conditions can be resolved
                             by your telemedicine provider.
                          3. If your medical issue cannot be resolved after no fee
                             consultation with the telemedicine doctor, visit the closest
                             in-network Primary Care facility.
                          4. Upon arrival at a clinic, present your Membership Card
                             and one photo ID. The front desk admin will check
                             your eligibility status before you can see a provider.
                             If you have not activated your Membership Card, or if
                             Membership fees are not current, your Plan will not cover
                             the costs of the provider.
                          5. At the time of service, a payment of $20 (on average)
                             is due for the consultation, and a $25 per read fee for
                             X-rays if needed. Costs may be higher depending on
                             your state and provider.




                                                       12
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 117 of 193




                       SPECIALTY CARE



                       Specialty Care
                       AlieraCare Premium members are required to, obtain referrals
                       to visit a specialist, except for women in need of gynecological
                       care for routine medical needs. Specialty visits have a consult
                       fee of $75 and the member has full responsibility of the bill until
                       their Member Shared Responsibility Amount (MSRA) has been
                       met. After MSRA is met, Specialty visits only have the cost of
                       the $75 consult fee.

                       Hospitalization
                       Your hospitalization cost-sharing is provided to you in an effort
                       to alleviate the stress and strain during times of crisis or medical
                       needs.
                         1. Members are required to pre-authorize all hospitalization
                            services and visits unless it is an obvious medical
                            emergency. Please see pre-authorization section for
                            instructions.
                         2. The member will be responsible for first reaching their
                            MSRA before any cost-sharing will be available. Once
                            the MSRA has been reached in full, the sharing will then
                            be reimbursed directly back to the providers and hospital
                            facilities.
                         3. Several plans allow for fixed cost-sharing in the emergency
                                                                                              V,
                            room. Please see Appendix A for your exact plan details.

                       PPO Network
                       With a growing nationwide PPO network of more than
                       1,000,000 healthcare professionals and more than 6,000
                       facilities, Multiplan PHCS network offers Plan Members a
                       range of quality choices to help them stay healthy.
                         > Search for providers by distance, cost efficiency,
                           and specialty.

                       Find a Network Healthcare Professional
                         ► Visit www.alierahealthcare.com
                         ► Hover over the Member Resources tab
                         ► Click Provider Network
                         ► Click on the Medical Provider logo associated with
                             your plan.
                         ► Search for a provider by Zip Code, City, County, State,
                           . or other search criteria.

                       Call Aliera Healthcare at (844) 834-3456
                       OR
                       Trinity HealthShare at (844) 763-5338.

                       Select the Provider Coordination Department and a care
                       coordinator will help you navigate the healthcare process
                       effectively and efficiently.
                                                       13
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 118 of 193




                       PART II



                             How Your Healthcare Cost-Sharing
                                  Ministry (HCSM) Works

                       Membership Overview
                        Trinity HealthShare is a clearing house that administers
                        voluntary sharing of healthcare needs for qualifying members.
                        The membership is based on a tradition of mutual aid,
                        neighborly assistance, and burden sharing. The membership
                        does not subsidize self-destructive behaviors and lifestyles,
                        but is specifically tailored for individuals who maintain a
                      • healthy lifestyle, make responsible choices in regards
                        to health and care, and believe in helping others. The
                        Trinity HealthShare membership is not health insurance.

                       Guidelines Purpose and Use
                       The HCSM guidelines are provided as an outline for eligible
                       needs in which contr butions are shared in accordance with
                       the membership's clearing house instructions. They are not for
                       the purpose of descr bing to potential contributors the amount
                       that will be shared on their behalf and do not create a legally
                       enforceable right on the part of any contributor. Neither these
                       guidelines nor any other arrangement between contributors
                       and Trinity HealthShare creates any rights' for any contributor
                       as a reciprocal beneficiary, as a third-party beneficiary, or
                       otherwise.
                       The edition of the guidelines in effect, on the date of medical
                       services, supersedes all previous editions of the guidelines and
                       any other communication, written or verbal. With written notice
                       to the general membership, the guidelines may change at any
                       time based on the preferences of the membership and on the
                       decisions, recommendations, and approval of the Board of
                       Trustees.
                       An exception to a specific provision only modifies that
                       provision and does not supersede or void any other
                       provisions.

                       Individuals Helping Individuals
                       Contributors participating in the membership help individuals
                       with their medical needs. Trinity HealthShare facilitates in this
                       assistance and acts as an independent and neutral clearing
                       house, dispersing monthly contributions as described in the
                       membership instructions and guidelines.




                                                       14
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 119 of 193




                            MEMBERSHIP QUALIFICATIONS



                            To become and remain a member of Trinity HealthShare,
                            a person must meet the following criteria:
                             Religious Beliefs and Standards. The person must have a
                             belief of helping others and/or maintaining a healthy lifestyle
                             as outlined in the Statement of Beliefs contained in the
                             membership application. If at any time during participation in
                             the membership, the individual is not honoring the Statement
                           ' of Beliefs, they will be subject to removal from participating in
                             the membership.
                            Medical History. The person must meet the criteria to be
                            qualified for a membership on his/her application date, based
                            on the criteria set forth in this guidebook and the membership
                            application.
                            If, at any time, it is discovered that a member did not submit
                            a complete and accurate medical history on the membership
                            application, the criteria set forth in the Membership Eligibility
                            Manual on his/her application date will be applied, and could
                            result in either a retroactive membership limitation or a
                            retroactive denial to his/her effective date of membership.
                            Members may apply to have a membership limitation removed
                            by providing medical evidence that they qualify for such
                            removal according to the criteria set forth in the Membership
                            Elig bility Manual. Membership limitations and denials can be
                            applied retroactively but cannot be removed retroactively.
                            Application, Acceptance, and Effective Date. A person
                            must submit a membership application and be accepted
                            into the membership by meeting the criteria of the Member
                            Elig bility Manual. The membership begins on a date specified
                            by Trinity HealthShare in writing to the member.
                            Dependent(s). A dependent may participate under a
                            combined membership with the head of household.
                            A dependent wishes to continue participating in the
                            membership but no longer qualifies under a combined
                            membership must apply and qualify for a membership based
                            on the criteria set forth in the Membership Eligibility Manual.
                            Under a combined membership, the head of household is
                            responsible for ensuring that everyone participating under
                            the combined membership meets and complies with the
                          ■ Statement of Beliefs and all guideline provisions.
                            Financial Participation. Monthly contributions are requested
                            to be received by the 1st or 15th of each month depending
                            on the member’s effective date. If the monthly contribution is
                            not received within 5 days of the due date, an administrative
                            fee may be assessed to track, receive, and post the monthly
                            contribution. If the monthly contribution is not received by the
                            end of the month, a membership will become inactive as of
                            the last day of the month in which a monthly contribution was
                            received.

                                                            15




J
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 120 of 193




                       MEMBERSHIP QUALIFICATIONS



                       Any member who has a membership that has become inactive
                       will be able to reapply for membership under the terms outlined
                       to them in writing by Trinity HealthShare. A member will not .be
                       able to reapply for membership if their account has been made
                       inactive a total of three times.
                       Needs occurring after a member's inactive date and before they
                       reapply are not elig ble for sharing.
                       When Available Shares are less than Eligible Needs. In
                       any given month, the available suggested share amounts may
                       or may not meet the eligible needs submitted for sharing. If a
                       member's elig ble bills exceed the available shares to meet
                       those needs, the following actions may be taken:
                          1. A pro-rata sharing of eligible needs may be initiated,
                             whereby the members share a percentage of eligible
                             medical bills within that month and hold back the balance
                             of those needs to be shared the following month.
                         2. If the suggested share amount is not adequate to meet the
                             eligible needs submitted for sharing over a 60-day period,
                             then the suggested share amount may be increased in
                             sufficient proportion to satisfy the eligible needs. This
                             action may be undertaken temporarily or on an ongoing
                             basis.
                       Other Criteria. Children under the age of 18 may ndt qualify
                       for their own membership. Non-U.S. citizens may qualify for
                       membership as determined by Trinity HealthShare on a
                       case-by-case basis.

                       Monthly Contributions
                       Monthly contributions are voluntary contributions or gifts that
                       are non-refundable. As a non-insurance membership, neither
                       Trinity HealthShare nor the membership are liable for any
                       part of an individual’s medical need. All contr butors are
                       responsible for their own medical needs. Although monthly
                       contributions are voluntary contributions or gifts, there are
                       administrative costs associated with monitoring the receipt
                       and disbursement of such contributions or gifts. Therefore,
                       declined credit cards, returned ACH payments, or any
                       contribution received after the members reoccurring active
                       date may incur an administrative fee. 1                            j




                                                      16
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 121 of 193




     *   ■




                        MEMBERSHIP QUALIFICATIONS



                       Important Information About Plan Changes:
                       Members wishing to change to a membership type other
                       than that which they are currently participating may, at the
                       discretion of Trinity HealthShare, be required to submit a
                       new signed and dated membership application for review.
                       Membership type changes can only become effective on the
                       first of the month after the new membership application has
                       been approved.
                         1. When switching from one annual product category to
                            another (i.e. AlieraCare to Trinity HealthShare's CarePlus
                            Advantage) your plan will be reset as if it is a new
                            enrollment. This rule does not apply when transitioning
                            from an InterimCare plan.
                         2. You are allowed two plan changes per membership
                            year. The first is free of cost, the second will incur the
                            application fee of the desired product.
                       Contributors wishing to discontinue participation in the
                       membership must submit the request in writing by the 20th
                       day of the month before which the contributions will cease.
                       The request should contain the reason why the contr butor
                       is discontinuing participation in the membership. Should the
                       contributor fail to follow these guidelines as they pertain to
                       discontinuing their participation in the membership and later
                       wish to reinstate their membership, unsubmitted contributions
                       from the prior participation must be submitted with a new
                       application.
                         A member is not eligible for cost-sharing when a
                         member:
                         A) Receives care within the first 60 days of the plan and
                            cancels membership within 30 days of receiving medical
                            care, except within the last 90 days of the membership
                            term.
                         B) Receives or requires surgery within the first 60 days of
                            becoming a member except in the case of an accident.

                       Early Voluntary Termination
                       Members of the Trinity HealthShare may terminate their
                       membership at any time, with 30 days prior notice. Trinity
                       HealthShare plans are not a substitute for “short term medical
                       plans!' Medical expenses incurred during the term of the
                       membership and followed by early voluntary termination
                       within 90 days of incurring medical expenses, will be reviewed
                       and may not be elig ble for cost-sharing, where the early
                       termination was not as a direct result of affordability issues
                       with the health sharing program.




                                                       17
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 122 of 193




                       MEMBERSHIP QUALIFICATIONS



                       Statement of Beliefs
                       At the core of what we do, and how we relate to and engage
                       with one another as a community of people, is a set of
                       common beliefs. Our Statement of Shared Beliefs is as
                       follows:
                         1. We believe that our personal rights and liberties originate
                           . from God and are bestowed on us by God.
                         2. We believe every individual has a fundamental religious
                             right to worship God in his or her own way.
                         3. We believe it is our moral and ethical obligation to assist,
                             our fellow man when they are in need per our available
                             resources and opportunity.
                         4. We believe it is'our spiritual duty to God and our ethical
                             duty to others to maintain a healthy lifestyle and avoid
                             foods, behaviors, or habits that produce sickness or
                             disease to ourselves or others.
                         5. We believe it is our fundamental right of conscience to
                             direct our own healthcare in consultation with physicians,
                             family, or other valued advisors.




                                                      18
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 123 of 193




                        DEFINITION OF TERMS



                        Terms used throughout the Member Quick Guide and other
                        documents are defined as follows:
                        Affiliated Practitioner. Medical care professionals or
                        facilities that are under contract with a network of providers
                        with whom Trinity HealthShare works. Affiliated providers are
                        those that participate in the PHCS network. A list of providers
                        can be found at http://www.multiplan.com.
                        Application Date. The date Trinity HealthShare receives a
                        complete membership application.
                         Combined Membership. Two or more family members
                     . . residing in the same household.
                        Contributor. Person named as head of household under
                        the membership.
                        Dependent. The head of household's spouse or unmarried
                        child(ren), under the age of 20 or 26 if a full-time student,
                        who are the head of household’s dependent by birth, legal
                        adoption, or marriage who is participating under the same
                        combined membership.
                        Eligible. Medical needs that qualify for voluntary sharing of
                        contributions from escrowed funds, subject to the sharing
                        limits.
                        Escrow Instructions. Instructions contained on the
                        membership application outlining the order in which voluntary
                        monthly contributions may be shared by Trinity HealthShare
                        Guidelines. Provided as an outline for eligible medical needs
                        in which contributions are shared in accordance with the
                        membership's escrow instructions. .
                        Head of Household. Contributor participating by himself
                        for herself; or the husband or father that participates in the
                        membership; or the wife or mother that participates in the
                        membership. The Head of Household is the oldest member
                        on the plan.
                        Licensed Medical Physician. An individual engaged in
                        providing medical care and who has received state license
                        approval as a practicing Doctor of Medicine (M.D.) or Doctor
                        of Osteopathy (D.O.).
                        Medically Necessary. A service, procedure, or medication
                        necessary to restore or maintain physical function and is
                        provided in the most cost-effective setting consistent with
                        the member’s condition. Services or care administered
                        as a precaution against an illness or condition or for the
                        convenience of any party are not medically necessary. The
                        fact that a provider may prescribe, administer, or recommend
                        services or care does not make it medically necessary, even if
                        it is not listed as a membership limitation or an ineligible need
                        in these guidelines. To help determine medical necessity, ■
                        Trinity HealthShare may request the member's medical

                                                       19
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 124 of 193




                        DEFINITION OF TERMS



                        records and may require a second opinion from an
                        affiliated provider.
                        Member(s). A person(s) who qualifies to receive voluntary
                        sharing of contributions for eligible medical needs per the
                        membership clearing house instructions, guidelines, and
                        membership type.
                        Member Shared Responsibility Amounts (MSRA). The
                        amounts of an eligible need that do not qualify for sharing
                        because the member is responsible for those amounts.
                        Membership. All members of Trinity HealthShare.
                        Membership Eligibility Manual. The reference materials that
                        contain the criteria used to determine if a potential member
                        is eligible for participation in the membership and if any
                        membership limitations apply.
                       Membership Type. HCSM sharing options are available
                       with different member shared responsibility amounts (MSRA)
                       and sharing limits as selected in writing on the membership
                       application and approved by Trinity HealthShare.
                       Monthly Contributions. Monetary contr butions,
                       excluding the annual membership fee, voluntarily given to
                       Trinity HealthShare to hold as an escrow agent and to
                       disburse according to the membership escrow instructions.
                       Need(s). Charges or expenses for medical services from a
                       licensed medical practitioner or facility arising from an illness
                       or accident for a single member.
                       Non-affiliated Practitioner. Medical care professionals or
                       facilities that are not participating within our current network.
                         Pre-existing Condition. Any illness or accident for which
                         a person has been diagnosed, received medical treatment,
                         been examined, taken medication, or had symptoms within
                         24 months prior to the effective date. Symptoms include
                         but are not limited to the following: abnormal discharge or
                         bleeding; abnormal growth/break; cut or tear; discoloration;
                         deformity; full or partial body function loss; obvious damage,
                         illness, or abnormality; impaired breathing; impaired motion;
                         inflammation or swelling; itching; numbness; pain that
                       . interferes with normal use; unexplained or unplanned weight
                         gain or loss exceeding 25% of the total body weight occurring
                         within a six-month period; fainting, loss of consciousness,
                         or seizure; abnormal results from a test administered by a
                         medical practitioner.
                       Usual, Customary and Reasonable (UCR). The lesser of the
                       actual charge or the charge most other providers would make
                       for those or comparable services or supplies, as determined
  /                    by Trinity HealthShare.




                                                       20




              r
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 125 of 193




                       CONTRIBUTORS' INSTRUCTIONS
                       AND CONDITIONS
                )
                       By submitting monthly contributions, the contributors
                       instruct Trinity HealthShare to share clearing house funds
                       in accordance with the membership instructions. Since
                       Trinity HealthShare has nothing to gain or lose financially
                       by determining if a need is eligible or not, the contributor
                       designates Trinity HealthShare as the final authority for the
                       interpretation of these guidelines. By participation in the
                       membership, the member accepts these conditions




                        )




                                                     21


                                                            f




                                i                                            I



                                                                                       )
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 126 of 193




                       PART III



                                 Your Summary of Cost-Sharing,
                                    Eligible Needs, & Limits
                       Eligible Medical Expenses*
                       Medical Expenses Eligible for Sharing. Medical costs are
                       shared on a per person per incident basis for illnesses or
                       injuries incurring medical expenses after the membership
                       effective date when medically necessary and provided by
                       or under the direction of licensed physicians, osteopaths,
                       urgent care facilities, clinics, emergency rooms, or hospitals
                       (inpatient and outpatient), or other approved providers. Unless
                       otherwise limited or excluded by these Guidelines, medical
                       expenses eligible for sharing include, but are not limited to,
                       physician and hospital services, emergency medical care,
                       surgical procedures, medical testing, x-rays, ambulance
                       transportation, and prescriptions.
                       *See the Appendix for other limits and conditions of sharing
                       by plan

                        1.   Allergy Office Visits and Testing
                        2.   Anesthesiologist Services
                        3.   Ambulance. Emergency land or air ambulance
                             transportation to the nearest medical facility capable of
                             providing the medically necessary care to avoid seriously
                             jeopardizing the sharing member's life or health. Air
                             transportation is limited to $10,000.
                        4.   Cancer. Cancer sharing eligibility is different based
                             on plan option chosen. AlieraCare plans have a 12
                             month wait period for cancer. Sharing is available the
                              1st day of the 13 month of continuous membership.
                             Any pre-existing or recurring cancer condition is not
                             eligible for sharing. Cancer sharing will not be available
                             for individuals who have cancer at the time of or five
                             (5) years prior to application. If cancer existed outside
                             of the 5-year time frame of a pre-existing look-back,
                             the following must be met in the five (5) years prior to
                             application, to be eligible for future, non-recurring
                             cancer incidents.
                             1. The condition had not been treated nor was future
                                treatment prescribed/planned;
                             2. The condition had not produced harmful symptoms
                                (only benign symptoms); 3. The condition had not
                                deteriorated. Cancer is limited to a maximum per term
                                of $500,000 when applicable.
                        5.   Chemotherapy. Subject to cancer limitations.
                        6.   Radiation Therapy. Subject to cancer limitations.




                                                      22




                                                                                 i
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 127 of 193




                       YOUR SUMMARY OF COST-SHARING,
                       ELIGIBLE NEEDS, & LIMITS


                        7.     Chronic Maintenance. Chronic maintenance is
                              eligible when a member has chosen a plan with chronic
                               maintenance specifically included and a listing of the
                               maximum number of allowable visits. See 'Appendix A'
                              attached hereto.
                        8.    Cardiac Rehabilitation. Eligible after MSRA '
                        9.    Competitive Sports. Plan holders who participate in
                              organized and/or sanctioned competitive sports are
                              eligible for $5,000 (max) of sharing per incident at
                              an emergency room, subject to the member-shared
                              responsibility amount.
                       10.    Emergency Room. Emergency room services for
                              stabilization or initiation of treatment of a medical
                              emergency condition provided on an outpatient basis at
                              a hospital, clinic, or Urgent Care facility, including when   C
                              hospital admission occurs within twenty-three (23) hours
                              of emergency room treatment.
                       11.    Eye Care. Limited to medical necessity and accident
                              only. Excludes cosmetic, frames, lenses, contacts,
                              extensive eye exams and subject to pre-existing
                              limitations.
                       12.    Hospitalization. Hospital charges for inpatient or
                              outpatient hospital treatment or surgery for a medically
                              diagnosed condition.
                       .13.   Labs & Diagnostics. The membership includes over
                              180 different lab tests, at any lab facility, to ensure the
                              member gets the medical care they need.
                       14.    Maternity. Maternity medical expenses are only elig ble
                              for sharing in the Premium AlieraCare Plan, which offers
                              sharing for medical expenses rendered for a natural
                              delivery up to $5,000. Medical expenses for maternity
                              ending in a delivery by emergency cesarean section
                              that are medically necessary, are elig ble for sharing
                              up to $8,000 subject to the applicable Member Shared
                              Responsibility Amount. Medical expenses for a newborn
                              arising from complications at the time of delivery,
                              including, but not limited to, premature birth, are treated
                              as a separate incident and limited to $50,000 of eligible
                              sharing, subject to the Member Shared Responsibility
                              Amount. See the Appendix for specific sharing inclusions
                              and limits for your plan choice.
                       15.    Mental Health. Plan holders are eligible for $2,500
                              (max) for Psychotherapy office visits and $1,000 (max) at
                              out-patient facilities. Excludes in-patient and residential
                              settings.
                       16.    Occupational Therapy. Up to six (6) visits per
                              membership year for occupational therapy.




                                                        23
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 128 of 193




                       YOUR SUMMARY OF COST-SHARING,
                       ELIGIBLE NEEDS, & LIMITS


                       17.    Organ Transplant Limit. Eligible needs requiring organ
                              transplant may be shared up to a maximum of $1.50,000
                              per member. This includes all costs in conjunction with
                              the actual transplant procedure. Needs requiring multiple
                              organ transplants will be considered on a case-by-case
                              basis.
                       18.    Physical Therapy. Up to six (6) visits per membership
                             year for physical therapy by a licensed physical therapist.
                       19.    Prescription Drugs. The AlieraCare plan includes
                             a service by RX Valet, which includes discounts for
                              prescription drugs. See Appendix for details.
                       20.    Preventive. Most programs from either Trinity HealthShare
                             or Aliera provide everyone with the necessities of the
                             63 Preventive Care services as outlined by the United
                             States Preventive Taskforce. (Excludes CarePlus
                             Advantage.) Preventive Care includes the PCP office visit
                             and does not require a co-expense or consult fee.
                       21.   Primary Care. Depending on your plan choice, primary
                             care is at the core of preventing medical issues from
                             escalating into a more catastrophic need. See Appendix
                             for the specific plan details.
                       22.   Routine Hearing Exams. At primary care (PCP) only.
                       23.   Sleep Disorders. Overnight Sleep Testing Limit: All
                             components of a polysomnogram must be completed in
                             one session. A second overnight test will not be eligible,
                             for sharing under any circumstance. Overnight sleep
                             testing must be medically necessary and will require
                             pre-authorization. Allowed charges will not exceed the
                             Usual, Customary, and Reasonable charges for the area.
                       24.   Smoking Cessation. Members who have acknowledged
                             they smoke and made an additional contr bution are
                             provided the opportunity to obtain free smoking cessation
                             medication and counseling through the eligible preventive
                             services.
                       25.   Specialty Care. Specialty Care is included in the
                             AlieraCare Premium plan. Specialty visits have a consult
                             fee of $75 and the member has full responsibility of the
                             bill until their Member Shared Responsibility Amount
                             (MSRA) has been met. After MSRA is met, Specialty
                             visits only have the cost of the $75 consult fee.
                       26.   Speech Therapy. Up to six (6) visits per membership
                             year. Only applicable after a stroke.
                       27.   Surgical Offerings. Non-life-threatening surgical
                             offerings are not available for the first 60 days of
                             membership for Premium plans and all other plans
                             require six (6) month wait period. Please verify eligibility
                             by calling Members Services before receiving any
                             surgical services. ■



                                                       24
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 129 of 193




                       YOUR SUMMARY OF COST-SHARING,
                       ELIGIBLE NEEDS, & LIMITS
                                                                                                c


                       28. Telemedicine. Telemedicine is included in all AlieraCare
                             programs offered by Trinity HealthShare and Aliera
                             Healthcare as your first line of defense. Your membership
                             provides you and your family 24/7/365 access to a U.S.
                             Board certified medical doctor.
                       29. Urgent Care. If your plan provides cost-sharing for
                             Urgent Care, you will have the added offering of enjoying
                             the ability to choose an Urgent Care facility, in lieu of an
                             emergency room. See the Appendix for any Urgent Care
                             options and any limitations to plan.
                       30. X-rays. X-rays listed on your plan details in the Appendix
                             are for imaging services at PCP or Urgent Care facilities
                             only and requires a $25 read fee per view at time of
                             service. Your MSRA will apply to all other x-rays. MRI,
                             CT Scans and other diagnostics must be paid with your
                             MSRA before cost-sharing is provided.
                       *Medical Expense Incident is any medically diagnosed
                        condition receiving medical treatment and incurring medical
                        expenses of the same diagnosis. All related medical bills
                        of the same diagnosis comprise the same incident. Such
                        expenses must be submitted for sharing in the manner and
                        form specified by Trinity HealthShare. This may include, but
                        not be limited to, standard industry billing forms (HCFA1500
                        and/or UB 92) and medical records. Members share these
                        kinds of costs.




                                                      25



                                                                                            r
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 130 of 193




                       LIMITS OF SHARING
                       (MAXIMUM PAYABLE)


                       Total eligible needs shared from member contr butions are
                       limited as defined in this section and as further limited in writing •
                       to the individual member.
                          1. Lifetime Limits. $1,000,000: the maximum amount
                             shared for eligible needs over the course of an individual
                             member’s lifetime.
                          2. Per Incident. The occurrence of one particular sickness,
                             illness, or accident.
                          3. Cancer Limits when applicable. Cancer is limited to a
                             maximum per term of $500,000 when applicable
                          4. Member Shared Responsibility Amounts (MSRA).
                             The eligible amount that does not qualify for sharing based
                             on the membership type chosen by the member.
                                                                               I
                          5. Office Visit/Urgent Care. Office visits, in particular,
                             primary and urgent, have certain limits and inclusions.
                             Please refer to the Appendix for your specific plan.
                          6. Non-Affiliated Practitioner. Services rendered by a
                             non-affiliated practitioner will not be eligible for sharing nor
                             will any amount be applied to your MRSA unless specified
                             differently in the plan details contained herein.
                          7. Cost-Sharing for Pre-Existing Conditions.
                             Hospitalization, In-Patient and Out-Patient Surgery,
                             Specialty Care, and Emergency Room services for
                             pre-existing conditions have a 24-month waiting period. All
                             other healthcare services for pre-existing conditions are
                             eligible upon effective date.
                       Other Resources. Offerings available to the member from
                       other sources such as insurance, VA, Tricare, private gxrants,
                       or by a liable third party (primary, auto, home insurance,
                       educational, etc.), will be considered the member's primary
                       benefit source, and the member will be required to file medical
                       claims with those providers first. If there are medical expenses
                       that those sources do not pay, the member is authorized to
                       submit the excess medical expenses for sharing, and the
                       MSRA will be waived, up to the maximum MSRA as defined
                       in the member's plan. The MSRA will only be waived if a third
                       party source pays on the member’s behalf. Sharing of monthly
                       contributions for a need that is later paid, or found to payable
                       by another source will automatically allow Trinity.HealthShare
                       full rights to recover the amounts that were shared with the
                       member.




                                                        26
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 131 of 193




                       MEDICAL EXPENSES NOT GENERALLY
                       SHARED BY HCSM


                       Only needs incurred on or after the membership effective date
                       are eligible for sharing under the membership instructions.
                       The member (or the member’s provider) must submit a
                       request for sharing in the manner and format specified by
                       Trinity HealthShare. This includes, but is not limited to, a Need
                       Processing Form, standard industry billing forms (HCFA 1500
                       and/or most recent UB form), and may include medical records.
                       All participating members have a responsibility to abide by •
                       the Members' Rights and Responsibilities published by Trinity
                       HealthShare and are included at the end of these guidelines.
                       Needs arising from any one of the following are not elig ble for
                       sharing under the membership clearing house instructions:
                           1.   Abortion Services
                           2.   Acupuncture Services
                           3.   Aqua Therapy
                           4.   B12 Injections
                           5.   Biofeedback
                           6.   Birth Control (Female)
                           7.   Birth Control (Male) Elective Sterilization
                           8.   Birth Control (Male) Reversal of Sterilization
                           9.   Cataract Contacts or Glasses
                         10.    Chemical Face Peels
                         -11.   Chiropractic Services
                         12.    Christian Science Practitioner
                         13.    Cochlear Devices
                         14.    Cosmetic Surgery
                         15.    Cost-Sharing for Pre-existing Conditions. Hospitalization,
                                In-Patient and Out-Patient Surgery, Specialty Care, and
                                Emergency'Room services for pre-existing conditions
                                have a 24-month waiting period. All other healthcare
                                services for pre-existing conditions are eligible upon
                                effective date.
                        16.     Custodial Care Services
                        17.     Dental Services
                        18.     Dermabrasion Services
                        19.     Diabetic Insulin, Supplies, and Syringes
                        20.     Doula
                        21.     Durable Medical Equipment
                        22.     Education Services
                        23.     Exercise Equipment
                        24.     Experimental Drugs           ,
                        25.     Experimental Procedures
                        26.     Extreme sports: Sports that voluntarily put an individual in
                                a life-threatening situation. Sports such as but not limited
                                to “free climb” rock climbing, parachuting, fighting, martial
                                arts, racing, cliff diving, powerboat racing, air racing,
                                motorcycle racing, extreme skiing, wing-suit, and similar.
                        27.     Gender Dysphoria Office Visit - PCP
                        28.     Gender Dysphoria Office Visit - Specialist
                                                         27
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 132 of 193




                       MEDICAL EXPENSES NOT GENERALLY
                       SHARED BY HCSM


                         29.   Gender Dysphoria
                         30.   Genetic Testing
                         31.   Group Therapy Services
                         32.   Hemodialysis
                         33.   Home Health Care •
                         34.   Home Infusion Services
                         35.   Hospice Services
                         36.   Hypnotherapy Services
                         37.   Infertility Diagnostic or treatment
                         38.   Infertility Services
                         39.   Investigational Drugs/Procedures
                         40.   Lifestyles or activities engaged in after the application
                              date that conflicts with the Statement of Beliefs (on the
                              membership application).
                         41. Massage Therapy
                         42.. Midwifery
                         43. MILIEU Situational Therapy Services
                         44. Morbid Obesity
                         45. Non-Routine Hearing Exams & Hearing Aids
                         46. Nurse Practitioner
                         47. Orthotics (back, neck, knee, wrist, etc.)
                         48. Orthopedic Shoes
                         49. Pain Management
                         50. Personal aircraft includes hang gliders, parasails, ultra­
                              lights, hot air balloons, sky/diving, and any other aircraft
                              not operated by a commercially licensed public carrier.
                         51. Personal Convenience Items
                         52. Post-Surgical Bras
                         53. Podiatry Services
                         54. Preadmission Testing
                       . 55. Private Duty Nursing Services
                         56. Professional Sports Injuries
                         57. Prosthetic Appliances
                         58. Pulmonary Rehab
                         59. Robotic Surgery
                         60. Routine Nursery Care of Newborn Infant
                         61. Self-Inflicted Injury
                         62. Sexual Dysfunction Services
                         63. Sexual Transformation Services
                         64. Skilled Nursing Facility
                         65. Substance Abuse
                         66. Surgical Stockings
                         67. Treatment or referrals received or obtained from any
                              family member including, but not limited to, father, mother,
                              aunt, uncle, grandparent, s bling, cousin, dependent, or
                              any in-laws.

                                                       28
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 133 of 193




                       PRE-AUTHORIZATION REQUIRED



                       Non-Emergency Surgery, Procedure, or Test. The member
                       must have the following procedures or services pre-authorized
                       as medically necessary prior to receiving the service. Failure to
                       comply with this requirement will render the service not elig ble
                       for sharing.
                       Hospitalizations. Non-emergency prior to admission; emergency
                       visits notification to Trinity HealthShare within 48 hours.
                         •  MRI studies/CT scans/Ultrasounds
                         •  Sleep studies must be completed in one session
                         •  Physical or occupational therapy
                         •  Speech therapy under limited circumstances only
                         •  Cardiac testing, procedures, and treatments
                         •  In-patient cancer testing, procedures, and treatments
                         •  Infusion therapy within facility
                         •  Nuclide studies
                         •  EMG/EEG
                         •  Ophthalmic procedures
                         •  ER visits, emergency surgery, procedure, or test:
                            Non-emergency use of the emergency room is not eligible
                            for sharing. Trinity HealthShare must be notified of all ER
                            visits within 48 hours. Medical records will be reviewed for all
                            ER visits to determine elig.bility. An emergency is defined as
                            treatment that must be rendered to the patient immediately for
                          ' the alleviation of the sudden onset of an unforeseen illness
                            or injury that, if not treated, would lead to further disability or
                            death. Examples of an emergency include, but are not limited
                            to, severe pain, choking, major bleeding, heart attack, or a
                            sudden, unexplained loss of consciousness.
                       Eligibility for Cancer Needs. In order for needs related to
                       cancer hospitalization of any type to be eligible (e.g. breast,
                       colorectal, leukemia, lymphoma, prostate, skin, etc.), the member
                       must meet the following requirements:
                       The member is required to contact Trinity HealthShare within 30
                       days of diagnosis. If the member fails to notify Trinity HealthShare
                       within the 30-day time frame, the member will be responsible for
                       50% of the total allowed charges after the MRSA(s) has been
                       assessed to the member for in-patient cancer hospitalization.
                       Early detection provides the best chance for successful treatment
                       and in the most cost,effective manner. Effective January 1, 2017,
                       the membership requires that all members aged 40 and
                       older receive appropriate screening tests every other year -
                       mammogram or thermography and pap smear with pelvic exams
                       for women and PSA testing for men. Failure to obtain biannual
                       mammograms and gynecological tests listed above for
                       women or PSA tests for men will render future needs for
                       breast, cervical, endometrial, ovarian, or prostate cancer
                       ineligible for sharing.


                                                        29
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 134 of 193




                       DISPUTE RESOLUTION AND APPEAL



                       Trinity HealthShare is a voluntary association of
                       like-minded people who come together to assist each other
                       by sharing medical expenses. Such a sharing and caring
                       association does not lend itself well to the mentality of legally
                       enforceable rights. However, it is recognized that differences
                       of opinion will occur, and that a methodology for resolving
                       disputes must be available. Therefore, by becoming a Sharing
                       Member of Trinity HealthShare you agree that any dispute
                       you have with or against Trinity HealthShare its associates, or
                       employees will be settled using the following steps of action,
                       and only as a course of last resort.
                       If a determination is made with which the sharing member
                       disagrees and believes there is a logically defensible reason
                       why the initial determination is wrong, then the sharing
                       member may file an appeal.
                         A. 1st Level Appeal. Most differences of opinion can be
                            resolved simply by calling Trinity HealthShare who will try
                            to resolve the matter telephonically within a reasonable
                            amount of time.
                         B. 2nd Level Appeal. If the sharing member is unsatisfied
                            with the determination of the member services
                            representative, then the sharing member may request a
                            review by the Internal Resolution Committee, made up
                            of three Trinity HealthShare officials. The appeal must
                            be in writing, stating the elements of the dispute and the
                            relevant facts. Importantly, the appeal should address all
                            of the following:
                            1. What information does Trinity HealthShare have that is
                             . either incomplete or incorrect?
                           2. How do you believe Trinity HealthShare has
                              misinterpreted the information already on hand?
                            3. Which provision in the Trinity HealthShare Guidelines
                               do you believe Trinity HealthShare applied incorrectly?
                            Within thirty (30) days, the Internal Resolution Committee
                            will render a written decision, unless'additional medical
                            documentation is required to make an accurate decision.
                         C. 3rd Level Appeal. Should the matter remain unresolved,
                            then the aggrieved party may ask that the dispute be
                            submitted to three sharing members in good standing
                            and randomly chosen by Trinity HealthShare, who
                            shall agree to review the matter and shall constitute
                            an External Resolution Committee. Within thirty (30)
                            days the External Resolution Committee shall render
                            their opinion in writing, unless additional medical
                            documentation is required to make an accurate decision.
                         D. Final Appeal. If the aggrieved sharing member
                            disagrees with the conclusion of his/her. fellow sharing


                                                      30
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 135 of 193




                        DISPUTE RESOLUTION AND APPEAL



                           members, then the aggrieved party may ask that the
                           dispute be submitted to a medical expense auditor, who
                           shall have the matter reviewed by a panel consisting
                           of personnel who were not involved in the original
                           determination and who shall render their opinion in
                           writing within thirty (30) days, unless additional medical
                           documentation is required to make an accurate decision.
                         E. Mediation and Arbitration. If the aggrieved sharing
                            member disagrees with the conclusion of the Final
                            Appeal Panel, then the matter shall be resolved by
                            first submitting the disputed matter to mediation. If the
                            dispute is not resolved the matter will be submitted
                            to legally binding arbitration in accordance with the •
                            Rules and Procedure of the American Arbitration
                            Association. Sharing members agree and understand
                            that these methods shall be the sole remedy to resolve
                            any controversy or claim arising out of the Sharing
                            Guidelines, and expressly waive their right to file a
                            lawsuit in any civil court against one another for such
                            disputes; except to enforce an arbitration decision.
                            Any arbitration shall be held in Atlanta, Georgia, and
                            conducted in the English language subject to the laws
                            of the State of Georgia. Trinity HealthShare shall pay
                            the filing fees for the arbitration and arbitrator in full at
                            the time of filing. All other expenses of the arbitration
                            shall be paid by each party including costs related to
                            transportation, accommodations, experts, evidence
                            gathering, and legal counsel. Further agreed that the
                            aggrieved sharing member shall reimburse the full costs
                            associated with the arbitration, should the arbitrator
                            render a judgment in favor of Trinity HealthShare and not
                            the aggrieved sharing member.
                           The aggrieved sharing member agrees to be legally
                           bound by the arbitrator's final decision. The parties may
                           alternatively elect to use other professional arbitration
                           services available in the Atlanta metropolitan area, by
                           mutual agreement.




                                                      31
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 136 of 193




                        APPENDIX A: PLAN DETAILS
                        VALUE PLAN


                                                                  Multiplan PHCS

                                         Plan Services1     Network

                                Eligible prior to meeting. Member Shared
                                     Responsibility Amount (MSRA)

                           Wellness & Preventive Care       100%

                                         Telemedicine*      100%

                                                            1 per year**
                                          Primary Care
                                                            $20 Consult Fee

                                           Urgent Care      N/A


                    ;              Labs & Diagnostics       Preventive Only


                                             X-Rays***      Preventive Only


                                 Chronic Maintenance        N/A


                                             Pediatrics     Preventive Only


                                               OB/GYN       Preventive Only


                                Prescription Discount       Included

                               Eligible after meeting Member Shared
                                 Responsibility Amount (MSRA)2-3'4

                           MSRA Options / Per member        $5,000, $7,500, $10,000

                           Per Incident Maximum Limit       $150,000

                              Lifetime Maximum Limit        $1,000,000

                                       Specialty Care5      N/A

                                             Maternity7     N/A

                                        Hospitalization     Included

                                    In-Patient Surgery      Included

                                  Out-Patient Surgery       Included

                                    Emergency Room6         Full MSRA

                                                          See Legal Appendix on page 36
                                                  32
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 137 of 193




                       APPENDIX A: PLAN DETAILS
                       PLUS PLAN


                                                                 Multiplan PHCS

                                       Plan Services1      Network

                               Eligible prior to meeting Member Shared
                                    Responsibility Amount (MSRA)

                           Wellness & Preventive Care      100%

                                        Telemedicine*      100%

                                                           3 per year"
                                         Primary Care
                                                           $20 Consult Fee
                                                           1 per year**
                                          Urgent Care
                                                           $20 Consult Fee

                                   Labs & Diagnostics      PCP & Urgent Care

                                            X-Rays***      100%***

                                 Chronic Maintenance       N/A

                                            Pediatrics     Preventive Only

                                              OB/GYN       Preventive Only

                                Prescription Discount      Included

                               Eligible after meeting Member Shared
                                 Responsibility Amount (MSRA)W

                           MSRA Options / Per member       $5,000, $7,500, $10,000

                           Per Incident Maximum Limit      $250,000

                              Lifetime Maximum Limit       $1,000,00.0

                                      Specialty Care5      N/A

                                            Maternity7     N/A

                                       Hospitalization     Included

                                    In-Patient Surgery     Included

                                  Out-Patient Surgery      Included

                                   Emergency Room 6        $500 M.SRA

                                                         See Legal Appendix on page 36
                                                 33
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 138 of 193




                       APPENDIX A: PLAN DETAILS
                       PREMIUM PLAN


                                                                Multiplan PHCS

                                        Plan Services1      Network

                                Eligible prior to meeting Member Shared
                                     Responsibility Amount (MSRA)

                           Wellness & Preventive Care       100%

                                         Telemedicine*      100%

                                                            5 per year**
                                          Primary Care
                                                            $20 Consult Fee
                                                            2 per year**
                                           Urgent Care
                                                            $20 Consult Fee

                                   Labs & Diagnostics       PCP & Urgent Care

                                             X-Rays***      100%***

                                 Chronic Maintenance        Included with PCP

                                             Pediatrics     As Primary Care

                                               OB/GYN       As Primary.Care

                                Prescription Discount       Included

                               Eligible after meeting Member Shared
                                 Responsibility Amount (MSRA)W

                           MSRA Options / Per member        $5,000, $7,500, $10,000

                           Per Incident Maximum Limit       $500,000

                              Lifetime Maximum Limit        $1,000,000
                                                            $75 Consult Fee
                                       Specialty Care5
                                                            (100% after MSRA)

                                             Maternity7     $5,000 Max

                                       Hospitalization      Included

                                    In-Patient Surgery      Included

                                  Out-Patient Surgery       Included

                                    Emergency Room 6        $300 MSRA

                                                          See Legal Appendix on page 38
                                                  34
    Case 1:20-cv-02130-RBJ Document
                                 \ 1-14 Filed 07/20/20 USDC Colorado Page 139 of 193




4




                           APPENDIX A: PLAN DETAILS
                           VALUE, PLUS, AND PREMIUM PLANS


                          . 1.     Non-emergency surgical services are unavailable for
                                   the first 6 months for Value and Plus, and 2 months for
                                   Premium. Surgical services do not include cosmetic
                                   surgery.
                           2.      Hospitalization; In-Patient and Out-Patient Surgery,
                                   Specialty Care, and Emergency Room services for pre­
                                   existing conditions have a 24 month waiting period: All
                                   other healthcare services for pre-existing conditions are
                                   eligible upon effective date.
                           3.      Eligibility for cancer conditions is provided after 12 months of
                                 . continuous membership, if a pre-existing cancer condition did
                                   not exist prior to or at the time of application.
                           4.      The consult fee is in addition to the cost of your specialty
                                   visit and does not apply toward your annual MSRA.
                           5.     .Maternity services are unavailable for the first 10 months
                                   of membership.
                           6.      ER visits are subject to review, and are meant only for life
                                   threatening situations. Maximum out-of-pocket is $300 for
                                   the Premium plan, $500 for the Plus plan, and full MSRA
                                   for the Value plan.
                           7.      Members under the age of 20 can qualify as dependents.
                                   Members ages 20-26 can qualify as a dependent if
                                   proven to be a full-time student.
                           Trinity HealthShare plans follow medical elig bility review protocols
                           descr bed in the plan but are not a promise to pay. Sharing is
                           available for all elig ble medical needs.
                           Administrative and Conditional Fees:
                           $125 one-time application fee per enrollment. Add $60 for
                           persons who smoke. Add $130 per member for additional
                           $500,000 per incident.
                             * Annual physicals are available immediately at the cost of
                               a Primary Care (PCP) visit. An inclusive annual physical
                               is only available after 9 months of continual membership;
                               lifestyle lab testing not included
                            ** $25 per x-ray read fee at Urgent Care, (may vary by city)
                           *** Add $50 per additional dependent for families of 6 or more




                                                              35
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 140 of 193




                       APPENDIX B: TERMS, CONDITIONS,
                       & SPECIAL CONSIDERATIONS


                        1.   The Welcome Kit you received electronically includes this
                             Quick Guide, your Membership Card(s), a Welcome Letter,
                             and important information to activate your membership.
                        2.   Keep your Membership Card with you at all times to
                             present to a provider to confirm eligibility.
                        3.   The ACA is subject to change at any time; Aliera reserves
                             the right to adhere to those changes without notice to the
                             Member.
                        4.   Activate your Plan Membership by following the
                             instructions in this Quick Guide.
                        5.   Set up your telemedicine account by following the
                             instructions on the Welcome Letter. Within three weeks of
                             enrollment in Aliera's telemedicine partnering company.
                             Members receive ID Card(s) for the telemedicine service
                             along with instructions on how to utilize the service.
                        6.   Telemedicine phone consultations are available 24/7/365,
                             with face-to-face internet consultations available between
                             the hours of 7 a.m. and 9 p.m., Monday - Friday.
                        7.   Telemedicine does not guarantee that a prescription will
                             be written.
                        8.   Telemedicine does not prescribe DEA-controlled
                             substances, non-therapeutic drugs, and certain other
                             drugs which may be harmful because of their potential
                             for abuse. Telemedicine doctors reserve the right to deny
                             care for potential misuse of services.
                        9.   Durable Medical Equipment (DME) - i.e. crutches, etc. - is
                             not included in your Plan. Members will be charged for
                             DME at time of service.
                       10. Member Care Specialists are available to assist you,
                           Monday through Friday, 8 a.m. to 8 p.m. ET at
                           (844) 834-3456. If you call after hours, follow the prompts:
                       11. At the time of service, payment of $20 (on average) is due
                           for the consultation, and a $25 per read fee for X-rays
                           at PCP or Urgent Care if needed. Consult fees vary in
                           different states and may be higher in some cities, including
                           but not limited to, New York City, Chicago, Detroit, Miami,
                           Sacramento, Los Angeles, and San Francisco.
                       12. Plans may vary from state to state. Providers may be
                           added or removed from Aliera's network at any time
                           without notice.
                       13. Not all geographical areas are serviced by Aliera
                           Healthcare. Should a Member visit an emergency room
                           because urgent care facilities are unavailable in the
                           Member's area, Aliera offers a one-time, once-a-year,
                           $105 credit (ex gratia) to the Member to help offset the
                           costs incurred.

                                                      36
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 141 of 193




                       APPENDIX B: TERMS, CONDITIONS,
                       & SPECIAL CONSIDERATIONS


                       14. Aliera telemedicine partners do not replace the Primary
                           Care Provider.
                       15. Primary Care is defined as “episodic primary care" or “sick
                           care.” Members are responsible for paying a consult fee
                           at the time of service; no consult fee is due for preventive
                           service.
                       16. Most network facilities are able to accommodate both
                           urgent care and primary care needs.
                       17.    Not all PPO providers accept an AlieraCare plan. While
                              Aliera offers one of the largest PPO networks in the
                             •country, some providers may not participate.
                       Disclosures
                         1. Aliera Healthcare, the Aliera Healthcare logo, and other
                            plan or service logos are trademarks of Aliera Healthcare,
                            Inc. and may not be used without written permission.
                         2. Aliera and Trinity .programs are NOT insurance. Aliera
                            Healthcare, Inc./Trinity HealthShare does not guarantee
                            the quality of services or products offered by individual
                            providers. Members may change providers upon 30 days'
                            notice if not satisfied with the medical services provided.
                         3. Aliera’s Healthcare Plans offer services only to Members
                            and dependents on your Plan.
                        4. Aliera reserves the right to interpret the terms of this
                           membership to determine the level of medical services
                           received hereunder.
                         5. This membership is issued in consideration of the
                            Member’s application and the Member's payment of a
                            monthly fee as provided under these Plans. Omissions
                            and misstatements, or incorrect, incomplete, fraudulent, or
                            intentional misrepresentation to the assumed risk in your
                            application may void your membership, and services may
                            be denied.
       ?
                       Abbreviations
   *                    ACA     Affordable Care Act (Obamacare)
                        CMS     Center for Medicare and Medicaid Services
                        DEA     Drug Enforcement Administration
                        DME     Durable Medical Equipment
                        DPCMH Direct Primary Care Medical Home Plans
                        HCSM Health Care Sharing Ministry
                        MEC     Minimum Essential Coverage
                        PCP     Primary Care Provider
                        PPO     Participating Provider Organization
                        UC      Urgent Care



                                                      37
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 142 of 193




                       APPENDIX C: LEGAL NOTICES



                       The following legal notices are the result of discussions by
                       Trinity HealthShare or other healthcare sharing ministries with
                       several state regulators and are part of an effort to ensure that
                       Sharing Members understand that Trinity HealthShare is not
                       an insurance company and that it does not guarantee payment
                       of medical costs. Our role is to enable self-pay patients to help
                       fellow Aliera members through voluntary financial gifts.

                       General Legal Notice
                       This program is not an insurance company nor is it offered
                       through an insurance company. This program does not
                       guarantee or promise that your medical bills will be paid or
                       assigned to others for payment. Whether anyone chooses
                       to pay your medical-bills will be totally voluntary. As such,
                       this program should never be considered as a substitute for
                       an insurance policy. Whether you receive any payments for
                       medical expenses and whether or not this program continues
                       to operate, you are always liable for any unpaid bills.

                       State Specific Notices
                       Alabama Code Title 22-6A-2
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company,' and neither its
                       guidelines nor plan of operation is an insurance policy.
                       Whether anyone chooses to assist you with your medical bills
                       will be totally voluntary because no other participant will be
                       compelled by law to contribute toward your medical bills. As
                       such, participation in the organization or a subscription to any
                       of its documents should never be considered to be insurance.
                       Regardless of whether you receive any payment for medical
                       expenses or whether this organization continues to operate,
                       you are always personally responsible for the payment of your
                       own medical bills.
                       Arizona Statute 20-122
                       Notice: the-organization facilitating the sharing of medical
                       expenses is not an insurance company and the ministry's
                       guidelines and plan of operation are not an insurance policy.
                       Whether anyone chooses to assist you with your medical
                       bills will be completely voluntary because participants are
                s      not compelled by law to contribute toward your medical bills!
                       Therefore, participation in the ministry ora subscription to any
                       of its documents should not be considered to be insurance.
                       Regardless of whether you receive any payment for medical
                       expenses or. whether this ministry continues to operate, you
                       are always personally respons ble for the payment of your own
                       medical bills.
                       Arkansas Code 23-60-104.2




                                                      38
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 143 of 193




                        APPENDIX C: LEGAL NOTICES



                        Notice: The organization facilitating the sharing of medical
                        expenses is not an insurance company and neither its
                        guidelines nor plan of operation is an insurance policy. If .
                        anyone chooses to assist you with your medical bills, it will
                        be totally voluntary because participants are not compelled
                        by law to contribute toward your medical bills. Participation
                        in the organization or a subscription to any of its documents
                        should never be considered to be insurance. Regardless of
                        whether you receive a payment for medical expenses or if this
                        organization continues to operate, you are always personally
                        responsible for the payment of your own medical bills.
                       - Florida Statute 624.1265
                         Trinity HealthShare is not an insurance company, and
                         membership is not offered through an insurance company.
                         Trinity HealthShare is not Subject to the regulatory
                         requirements or consumer protections of the Florida
                         Insurance Code.
                        Georgia Statute 33-1-20
                        Notice: The organization facilitating the sharing of medical
                        expenses is not an insurance company, and neither its
                        guidelines nor plan of operation is an insurance policy.
                        Whether anyone chooses to assist you with your medical bills
                        will be totally voluntary because no other participant will be
                        compelled by law to contribute toward your medical bills. As
                        such, participation in the organization or a subscription to any
                        of its documents should never be considered to be insurance.
                        Regardless of whether you receive any payment for medical
                        expenses or whether this organization continues to operate,
                        you are always personally responsible for the payment of your
                        own medical bills.
                        Idaho Statute 41-121
                        Notice: The organization facilitating the sharing of medical
                        expenses is not an insurance company, and neither its
                        guidelines nor plan of operation is an insurance policy.
                        Whether anyone chooses to assist you with your medical bills
                        will be totally voluntary because ho other participant will be
                        compelled by law to contribute toward your medical bills. As
                        such, participation in the organization or a subscription to any
                        of its documents should never be considered to be insurance.
                        Regardless of whether you receive any payment for medical
                        expenses or whether this organization continues to operate,
                        you are always personally responsible for the payment of your.
                        own medical bills.
                       Illinois Statute 215-5/4-Class 1-b
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company, and neither its
                       guidelines nor plan of operation constitute or create an
                       insurance policy. Any assistance you receive with your


                                                       39
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 144 of 193




                       APPENDIX C: LEGAL NOTICES



                       medical bills will be totally voluntary. As such, participation
                       in the organization or a subscription to any of its documents
                       should never be considered to be insurance. Whether or not
                       you receive any payments for medical expenses and whether
                       or not this organization continues to operate, you are always
                       personally responsible for the payment of your own medical
                       bills.
                       Indiana Code 27-1-2.1
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company, and neither its
                       guidelines nor its plan of operation is an insurance policy.
                       Any assistance you receive with your medical bills will be
                       totally voluntary. Neither the organization nor any other
                       participant can be compelled by law to contribute toward
                       your medical bills. As such, participation in the organization
                       or a subscription to any of its documents should never be
                       considered to be insurance. Whether or not you receive
     *                 any payments for medical expenses and whether or not this
                       organization continues to operate, you are always personally
                       responsible for the payment of your own medical bills.
                       Kentucky Revised Statute 304.1-120 (7)
                       Notice: Under Kentucky law, the religious organization
                       facilitating the sharing of medical expenses is not an
                       insurance company, and its guidelines, plan of operation,
                       or any other document of the religious organization do not
                       constitute or create an insurance policy. Participation in the
                       religious organization or a subscription to any of its documents
                       shall not be considered insurance. Any assistance you receive
                       with your medical bills will be totally voluntary. Neither the
                       organization nor any participant shall be compelled by law
                       to contribute toward your medical bills. Whether or not you
                       receive any payments for medical expenses, and whether
                       or not this organization continues to operate, you shall be
                       personally responsible for the payment of your medical bills.
                       Louisiana Revised Statute Title 22-318,319
                       Notice: The ministry facilitating the sharing of medical
                       expenses is not an insurance company. Neither the guidelines
                       nor the plan of operation of the ministry constitutes an
                       insurance policy. Financial assistance for the payment of
                       medical expenses is strictly voluntary. Participation in the
                       ministry or a subscription to any publication issued by the
                       ministry shall not be considered as enrollment in any health
                       insurance plan or as a waiver of your responsibility to pay your,
                       medical expenses.
                       Maine Revised Statute Title 24-A, §704, sub-§3
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company and neither its
                       guidelines nor plan of operation is an insurance policy.


                                                      40

                       (
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 145 of 193




                        APPENDIX C: LEGAL NOTICES



                       Whether anyone chooses to assist you with your medical
                       bills will be totally voluntary because no other participant will
                       be compelled by law to contribute toward your medical bills.
                       Participation in the organization or a subscription to any of
                       its documents should never be considered to be insurance.
                       Regardless of whether you receive payment for medical
                       expenses or whether this organization continues to operate,
                       you are always personally responsible for the payment of your
                       own medical bills.
                       Maryland Article 48, Section 1-202(4)
                       Notice: This publication is not issued by an insurance
                       company nor is it offered through an insurance company.
                       It does not guarantee or promise that your medical bills will
                       be published or assigned to others for payment. No other
                       subscriber will be compelled to contribute toward the cost of
                       your medical bills. Therefore, this publication should never be
                       considered a substitute for an insurance policy. This activity
                       is not regulated by the State Insurance Administration, and
                       your liabilities are not covered by the Life and Health Guaranty
                       Fund. Whether or not you receive any payments for medical
                       expenses and whether or not this entity continues to operate,
                       you are always liable for any unpaid bills.
                        Mississippi Title 83-77-1
                        Notice: The organization facilitating the sharing of medical
                        expenses is not an insurance company, and neither its
                        guidelines nor plan of operation is an insurance policy.
                        Whether anyone chooses to assist you with your medical bills
                        will be totally voluntary because no other participant will be
                        compelled by law to contribute toward your medical bills. As
                      ■ such, participation in the organization or a subscription to any
                        of its documents should never be considered to be insurance.
                        Regardless of whether you receive any payment of medical
                        expenses or whether this organization continues to operate,
                        you are always personally responsible for the payment of your
                        own medical bills.
                        Missouri Section 376.1750
                        Notice: This publication is not an insurance company
                        nor is it offered through an insurance company. Whether
                        anyone chooses to assist you with your medical bills will be
                      ■ totally voluntary, as no other subscriber or member will be
                        compelled to contribute toward your medical bills. As such,
                        this publication should never be considered to be insurance.
                        Whether you receive any payments for medical expenses and
                        whether or not this publication continues to operate, you are
                        always personally respons ble for the payment of your own
                        medical bills.
                       Nebraska Revised Statute Chapter 44-311
                       IMPORTANT NOTICE. This organization is not an insurance



                                                      41
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 146 of 193




                       APPENDIX C: LEGAL NOTICES



                       company, and its product should never be considered
                       insurance. If you join this organization instead of purchasing
                       health insurance, you will be considered uninsured. By the
                       terms of this agreement, whether anyone chooses to assist
                       you with your medical bills as a participant of this organization
                       will be totally voluntary, and neither the organization nor any
                       participant can be compelled by law to contribute toward your
                       medical bills. Regardless of whether you receive payment
                       for medical expenses or whether this organization continues
                       to operate, you are always personally responsible for the
                       payment of your own medical bills. This organization is not
                       regulated by the Nebraska Department of Insurance. You
                       should review this organization’s guidelines carefully to be
                       sure you understand any limitations that may affect your
                       personal medical and financial needs.
                       New Hampshire Section 126-V:1
                       IMPORTANT NOTICE This organization is not an insurance
                       company, and its product should never be considered
                       insurance. If you join this organization instead of purchasing
                       health insurance, you will be considered uninsured. By the
                       terms of this agreement, whether anyone chooses to assist
                       you with your medical bills as a participant of this organization
                       will be totally voluntary, and neither the organization nor any
                       participant can be compelled by law to contribute toward your
                       medical bills. Regardless of whether you receive payment
                       for medical expenses or.whether this organization continues
                       to operate, you are always personally responsible for the
                       payment of your own medical bills. This organization is not
                       regulated by the New Hampshire Insurance Department. You
                       should review this organization's guidelines carefully to be sure
                       you understand any limitations that may affect your personal
                       medical and financial needs.
                       North Carolina Statute 58-49-12
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company and neither its
                       guidelines nor its plan of operation is an insurance policy.
                       Whether anyone chooses to assist you with your medical bills
                       will be voluntary. No other participant will be compelled by law
                       to contribute toward your medical bills. As such, participation
                       in the organization or a subscription to any of its documents
                       should never be considered to be insurance. Regardless of
                       whether you receive any payment for medical expenses or
                       whether this organization continues to operate, you are always      .
                       personally liable for the payment of your own medical bills.
                       Pennsylvania 40 Penn. Statute Section 23(b)
                       Notice: This publication is not an insurance company nor is
                       it offered through an insurance company. This publication
                       does not guarantee or promise that your medical bills will be




                                                      42
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 147 of 193




                       APPENDIX C: LEGAL NOTICES



                       published or assigned to others for payment. Whether anyone
                       chooses to pay your medical bills will be totally voluntary. As
                       such, this publication should never be considered a substitute
                       for insurance. Whether you receive any payments for medical
                       expenses and whether or not this publication continues to
                       operate, you are always liable for any unpaid bills.
                       South Dakota Statute Title 58-1-3.3
                       Notice: The organization facilitating the sharing of medical
                       expenses is not an insurance company, and neither its
                       guidelines nor plan of operation is an insurance policy.
                       Whether anyone chooses to assist you with your medical bills
                       will be totally voluntary because no other participant will be •
                       compelled by law to contribute toward your medical bills. As
                       such, participation in the organization or a subscription to any
                       of its documents should never be considered to be insurance.
                       Regardless of whether you receive any payments for medical
                       expenses or whether this organization continues to operate,
                       you are always personally responsible for the payment of your
                       own medical bills.
                       Texas Code Title 8, K, 1681.001
                       Notice: This health care sharing ministry facilitates the sharing
                       of medical expenses and is not an insurance company,
                       and neither its guidelines nor its plan of operation is an
                       insurance policy. Whether anyone chooses to assist you with
                       your medical bills will be totally voluntary because no other
                       participant will be compelled by law to contribute toward
                       your medical bills. As such, participation in the ministry
                       or a subscription to any of its documents should never be
                       considered to be insurance. Regardless of whether you receive
                       any payment for medical expenses or whether this ministry
                       continues to operate, you are always personally respons ble for
                       the payment of.your own medical bills. Complaints concerning
                       this health care sharing.ministry may be reported to the office
                       of the Texas attorney general.
                       The ministry will assign a recommended cost sharing amount
                       to the membership each month ("Monthly Share Amount”).
                       By submitting the Monthly Share Amount, you instruct the
                       ministry to assign your contribution as prescribed by the
                       Guidelines. Up to 40% of your member contribution goes
                       towards the administration of this plan. Administration costs
                       are not all inclusive of vendor costs, which could account for
                       up to 32% of the member contribution (monthly recommended
                       share amount). Contributions to the member “Share Box” will
                       never be less than 28% of the member monthly recommended
                       share amount.
                       Virginia Code 38.2-6300-6301
                       Notice: This publication is not insurance, and is not offered
                       through an insurance company. Whether anyone chooses



                                                      43
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 148 of 193




                       APPENDIX C: LEGAL NOTICES



                       to assist you with your medical bills will be totally voluntary,
                       as no other member will be compelled by law to contr bute
                       toward your medical bills. As such, this publication should
                       never be considered to be insurance. Whether you receive
                       any payments for medical expenses and whether or not this
                       publication continues to operate, you are always personally
                       responsible for the payment of your own medical bills.
                        Wisconsin Statute 600.01 (1) (b) (9)
                        ATTENTION: This publication is not issued by an insurance
                        company, nor is it offered through an insurance company. This
                        publication does hot guarantee or promise that your medical
                        bills will be published or assigned to others for payment.
                        Whether anyone chooses to pay your medical bills is entirely
                        voluntary. This publication should never be considered a
                       -substitute for an insurance policy. Whether or not you receive
                        any payments for medical- expenses, and whether or not this
                        publication continues to operate, you are responsible for the
                        payment of your own medical bills.

                       This is NOT Insurance.




                                    © 2017.2018 Aliera Healthcare. Inc., and
                                   Trinity HealthShare, Inc. All rights reserved.


                                                        44
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 149 of 193




                             AlieraCare"
                            VALUE     I   PLUS     I   PREMIUM




                               ^/
                                f
                                  trinity
                                    HealthShare




                              990 Hammond Drive, Suite 700 •
                                    Atlanta, GA 30328
                                 Toll-Free 844-834-3456
                                www.alierahealthcare.com



                              AlieraCare Plans are NOT Insurance.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 150 of 193




                                                     DATE FILED: June 19, 2020 4:47 PM
                                                     FILING ID: AC5F0B17A851B
                                                   ' CASE NUMBER: 2020CV30513



                                               (




                        APPENDIX 5
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 151 of 193




              ^TRj*sr                                BECOME A MEMBER (*55) 208-6609             About •» tndfviduAt & family * Resources - Contact Us




              Affordable. Alternative. Healthcare.
                                                                                                 Enroll Now & Save Up to 35%!
              Choose a healthcare program to fit your                                           Fill out the form or call us at 855-208-6609
              needs & budget.
                                                                                                 ktsi name                      Last Mime
                                                    Offered rnrough -=^).ENSURIAN

                                                                                                 fms'i Address

               £*Everyday'    |Comprehensive | * Catastrophic |1 Interim **?
                •* Programs      Programs         Programs       Programs'                       Pncne fJumcer

               -   asto#as        •35low as • i |         askwids             as tow as
                   $173          < $261                   $105                     $91           Age                             Zip Code


               <«saai flgga                                              tiToZzm                                  fdfcere r*9u«Or>iT«>e Wvr>»o»«‘T»*Tyr*v*«>jnJ»v«r«


                                                                                                                 !icri*s     OR) /Xt"<b ;


                      '               ... ■   ...
                                                                             "**    .c-r-' '■                                                                          ..
             Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 152 of 193


                           ^'TRJNITV-                                   I OfCOME A UEMQCR (B55> 208-6010*                         About - Inorvibufti & family - Resources v Contact Us


    \y   ~




                                               Our healthcare sharing programs put you and your
                                                    family at the center of great healthcare.
                                         If you 3re looking for an alternative solution to the rising costs of health insurance without sacrificing on great healthcare—
                                           Trinity healthcare sharing programs are right for you. Discover why thousands of people have joined Trinity HealthShare
                                                         and believe our health sharing ministry is a positive alternative to traditional health insurance.


                                                                                                        Of
8                                                                                                                                                                                               IT




                                                           [Solutions]
                                                                                                                                                                                          ">•


                                                                     Information                            Medical Programs                        Supplemental Programs
                                                                     individuals & Families                 Catastrophic
                           Non.profit healthcare sharing ministry.
                                                                     About -                                Qesic Care

                                                                     Membership                             Standard (Everyday)

                                                                     Contatl Us                             Comprehensive

                                                                                                            interim Medical
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 153 of 193




  t
              -^TR,Mr                                     occ&MC a mcmbc8 ioss> zos-ooio                    •*bci«    ^div'sc'joi & family v Kcaouiccs - Contsct Us




              Medical Cost Sharing: A Viable Alternative to Traditional
              Healthcare
              With die rising costs ot health insurance, people are looking lo -alternatives. Nobody wants to pay more tor less, yet net is what is happening in the
              Insurance market today: Coverage is going down as cost is going up. Trinity HeahJiShare s medical cost sharing programs provide aHcrdab e and
              effective alternatives (or those whc believe o -idividual respcjis-ollliy. healthy tlvrig. and cadng lor ere another.

              Trinity HealthShare and Iradilionat insurance ary not ihe satne
              Irin cy iieaithihare isa l.ea'th Care bhar ng Ministry iMCSV; and not traditions! health Insurance.With trad tional health insurants, the insured are
              charged fo* copays and dsdjcabtes and patient responsibility amounts besides the p-errums that are sent into the insurance agency, those who
              strive to take care of their oodles end up pay. ig to cover those who don't.

                Traditional Health insurance                                               Trinity HealthShare - HCSM
                0 Premiums                                                                 0 Contributions
                  Eveiy it.until, meiniteis pay a Ife tu iifeur'ante lump'diiiea. lot        Ever/ mu'tlli, memlmssenu llielt tutiltlbuiluiu. (pieuiiuma) lu
                  coverage.                                                                  ■ih!uy KvaKiiSfidie wtete liray're ii.epus.lled into the tnembeia'
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 154 of 193


             ^TRINITY-                             tm                                                       .&ow. “ l.na.vicual iPjrruiy - Reicurceo - Contact Us


            Tr.mtyHcalih5«a«'cis a Hep'-:'* Care Sharing Mfnlctiy |HCSM)ano not trednionat Health insurance. with traditional hea th insurance, the insures arc
            charg-es for copays *rd dodjetibtes end ojniem resr«nsib;iiiy amounts besides the prenvums :hai are sen mo the insurance agency Those v/hc
            •su ve to :a<e care of tiieV bad es end up paying to cover those who don't.

              Traditional Health Insurance                                              Trinity HealthShare — HCSM
              0 Premiums                                                                0 Contributions
                                                                                                                                                   ;
                Every mor^, members pay a lee-tc Insi-rance companies !o*‘               • Cvery month, members send their contributions (premiums) to
                cuyvidi-U.                                                                 Tuiilty Heaiti-Sfiartf //inn? *.hey'*e 'Jfcput.'.vd into il»u ‘fivuibfcn
                                                                                           ‘sharear.xf?awaiting rfisppxtai m a fnemherx menfra hill*.
              0 Deductibles
                Sviu/u the insva'ice trays any bills, ihudt-duaib^ uiutrbu iu«t.        0 Member Shared Responsibility Amount (MSftA)
                Onr? ii'« mer. nipy a peirpnrag® of each h il is rnverpd nni(! the        similar rn a rtefiurTihi? m ihar ir fta xer amount rnar mwxT he met
                r.err-ber reaches irfe maximum out-of-pocket. Some msu/ances              before mA fifes I bills are paid, once the MSRA is met. tbemyney
                have s soparotjpiescrlpton deductible                                     Horn members’ sharcboxes aro usee to cover eligible medical
                                                                                          expenses.
              0 Copays
                Every time a member goes to the doctor. lab. specialist* hospital cr    0 Co-expenses
                p.cte up a presc-iptiao, he orshe must pay a cepay t:3t aces not          Ever/ tirrie a member 20*5 tc ;he doctor, specialist or hospital, a
                go towards the deductible.                                                co-expense is paid.

              0 Maximum out-of-pocket                                                   0 Urtximuin out-of-pocket
                AH expenses except fo- co-expsrssj-add together to reacn the              Ah expense* except for co-expenses add tegerhs.' to reach the
                m'firrhw's maymum p:i:-of-pnrke\ f)nr<> ir K rA/icnad, fh*                memp?rs msximjifr nui-nf-pcxvei amni.ni. Onre the maximum
                ■HiUldlKc t'.‘>l s)loit> 100%.                                            out-of-poUel aniojuL i* reddled; Tiiiiity Hvaitl’SlidM# usst-shdifcs
                                                                                          100%.
                                                                                        0 Telemedicine
                                                                                          Helping members eliminate expensed, individuals can See* s US.
                                                                                          board-certified doctor over the phone c-V vis video chavat no
                                                                                          expense.“hese donors can make diagnoses, wiltc prescriptions.
                                                                                          and Take referrals,

            In addition cseliminating hiedan-otto, health care sharing mlnsutes encourage wholesome living byrequ.rirp; members to sign agreements stating
            they "Hi maintain 3 healthy lifestyle and avoid foods, behaviors or nablts that produce sickness or disease in thems&.ves or others. A Healthy way of
            life translates mm imvff monthly rnnrnhiitinns and -av/<»' meriira rwsts for the membership as a wtoie. Higher M.SKAs al^o help redu;e mnnrhiy
            tWtUlbuUutii, aiiovdug member to »*( aside ilie saving* to help pay the Idgliei MSRA if U-ey need to,

            Trinity HeailhShare Is © HCSM and bases its principles of healthcare upon sharing one another's burdens. With
            most medical cost sharing orograms. individuals ccnie together around a common leiigious or ethical belief, or
            ooth. Members must sign a statement cf beliefs in order to jc>n a i ICOM.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 155 of 193



             Learn about how healthcare sharing programs work.
             Trinity Hes'chShare's neskhcare snaring programs are quite srrrofe. with .only six steps involved.




                 O                                                      ©                                             ©
                 Member Contribution                                    Activate                                       Visit Network Doctor
                 You send your contribution to “nr.icy                  Activate Your Membership                       Cs!l the concierge ws tor appointments

                 Fvvrynne's mnnihly *share” is piacnrt m                Arnvsrn your mnmhe.cshp rh*\vjgh n*w           Show your member in when you
                 rhpir “Sharffile'! unri |rmttrrhml ?i>                 parmers v/pbsir* hare.                         experience rranirai rnsis. Your dormr
                 another member's eligible bills.                                                                      should rerojmzc the network.




                 ©                                                      ©                                             ©
                 Doctor Submits Bill                                    We Share Bill                                  Payments To Doctors'
                 Your ductci se-'itk die bill lu limit/                 Everyone shuies in the tost                    Ducloi’i and rtu^pitcb die Paid
                 Yoyr doctor sends bills electronically to              Vembeis coitrrsjte from their                  Irnry Mealthshare pays iha share sole
                 »rin t/iiealih'ihare orne I •■’A for Hnity.            't»hare;!ie“ co your-secure online             amotint.of medical bills to yojr
                 Trinity perform* an analysis Anri pays.a,              snarpfilAarrriunr.                             hPAlthrar? provider';, hur.rrvjill nor pay
                 re.tvir.ihlp arrounfi                                                                                 inn.nril r.nr'r..




             Affor.dsute quality heallkiaie slian-Ts diuj’i sms um be iaumJ fot Jnjsv ,vio amb>dsva healthy lifestyle. Kc !«!*;«’ due* quality iiavy-.o be sat»ifk.&U
             because ui tusk. VWh Trinity ha0luiSh»iv, it:ait>is a viable altvi native lo iiadlttuiial healtlkaur,




              -£j}Ttrikity_                         Information                               Medical Programs                   Supplemental Programs
                 •      Hci.mt'.jrj
                                                    individuals a ranriis                     taiasiroorvc                       UcnuJ
             Non-prolh hcaliterc snarms mirastry.
                                                    AtXM.1 •*                                 RasirC&re                          Vts'an

                                                    Uei.lwivt'V                               Si d i.tl» i d (E   )


                                                    Cdnurtus                                  Comprehend*:

                                                                                              Interim Medkai
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 156 of 193


                                                                                                                                                            vu'tao»

               SjTTRINITY"                             SfrCME 4 MEMBfS («», J08-f61fl.                         v   ird v*2til A Fs t\1l\ v   Risou.'CM •   Ccnt&ctUs
                Tr
                 I       i!*« 'Vivr




                                                                                                \
                                                 *.'                                                                                            I
                                                                                               /&*►                                            £     1 i
                                                                                               ■■a*
                                                         ■J       \ ,i

                                                                                         1/               A
                                                                f;3j:        jr
                                                                                                                           .i,



                                                                I                                                                                            >v*v
                                                                                                                                                                  TX
                                                                                                                                                                                       <
                                                                                                                                                                      IN
                                                                                                                                                                           *   4
                                                                                                                                                                                   i

              FAQs
              ■*■ What medical reeds are eligible for sharing?
              VMkvs npprteplislnlp (o fcp sharpd by ~r niry HMlthSharp •npmhprs Mrnpar* favnrar* y to ibpir prior r'fdirsi rnvprajp FFj'o-pmPdtf-a! npprtsar?
                  >n rhp mpmhprsh-p puirfpllnpv
       Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 157 of 193



                            T RIKITV                                                                                 - imlvKijMt.S'**nlly • &ft\rtiirr.»s ■ CrtniACil't




S' '

                                                                                                                                                                          S




                     FAQs
                     ► What medical needs are eligible for sharing?

                     ▼ Are maternity Benefits included?
                     Yf“j. In rr»p Prptniiim cffpr     rcar^ritty herWr*  available aft.*'- in rmumn P'cnrbs nf T>?mb<»r«hf' prior to »mf«p*mr. Trinity HealihShar?
                     will-slur* up in iS.fiflC per m:Um rlpi.vpry. upini'Unn (or a rpwpan sjrnnr firtlv<»r>- *-*'» mpriioily ternary sn.1 up to isn.ono mouln
                     r.i^ftrulrfec nr mprfira: r.nmpiiraricr* ar *e
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 158 of 193




                               [Si                                                                   V'




              FAQs
              ► What medical needs are eligible for sharing?

              > Are maternity benefits included?

                How do I become a member?
              Becoming s member is simple: complete (he membership application process online.




                                                                                                 t
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 159 of 193



;




                  FAQs
                  ► What medical needs are eligible for sharing?

                  ► Are maternity benefits included?

                  * How do I become a member?

                    How much will Trinity HealthShare cost?
                  Your monthly contribution depends on the number cf members In your family and the type of membership you desire.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 160 of 193


                                                                                                           *r.«-r - inrtivsrijuita r-nmily - W»vn««,!» * (.on!»c: th




              FAQs
              ► What medical needs are eligible fcr sharing?

              ► Are maternity benefits included?

              ► Hew do.I become a membei?

              ► Hew much will Trinity HeaithShare cost?

              • Oocontributicrr.tuctu.Ttoodch month?
              Mo. I he contributions do not fluctuate Vcm momh-ic-month. I lovvt'jer, ccntributiens are subject to -evieiv by the Uoard ©* Directors on an 3nnuai
              basis. Adjustments may be made periodically, usually on an ar-vjaj basis, to meet the neecs cf the merbershp.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 161 of 193


              ^TR'JMTY-                                                                               wv.« io3iy3u»:s.camv - forces - ContactC-;




              FAQs
              ► What medical needs are eligible for sharing?

              ► Are maternity benefits included?

              ► Hew do l become a member?

              * How much will Trinity Healtr.Share cost?

              ► Do.contributions fluctuate each month?

             * Are there religious restrictions *or membership In Trinity * lealihShare?
             Trintiy HcafthSharc welcomes members of ai< 'olths who ccn honor the Statement cf Beliefs, by which the Trinity HoolnSharc p^ogron operoxs
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 162 of 193




                  FAQs
                  » What medical need; are eligible for sharing?

                  ► Are maternity benefits Included?

                  » How do ! become a rnnmlxjf'’

                  * I low much will Trinity i lealthGharecest?

                  » Uoccnt'ioutions fluctuate each month?

                  » Are there relig’cus restrictions for membership in Trinity Hea=thShare?

                  ▼ What about pre-existing conditions?
                  Any ii ness rx arriripnr for whlrh a person has bseo rilAgitr.ser., r<*rflv?ri mMirvtl tr®s',rT5er-*, been pxaminpd, mVpii medr-at m. or had symnmrns
                  wmsa ?A mnnrhs pnw »o rhe appiirAiinn datp K rnnstrierpo h pry-exivong ronrlit r.n. Symptoms mrliidp inn Arp not i-nited rn th? fiv n*'lng:
o                 Ahnnrms rtisr?argpornlepfling,' ahrioin.sigrnwrh; h'p.aic r.u nr tear: rtisro-nrAtion; ripf.ymirjr: full nr nariwl nssof us®; onv ous damage, illness nr
                  AtnnrenV.ry; Impaired hrpsthmp; ImnaTPri morion; oftamrrwinn or swelling: i'rhrp/ nurhnpss; ppjo rh.tr •nrprtpres with nc-nr.A use; i:np>p;a;npd
                  criirpi-vinpd weight gatrs or toss wpftrt ng      of n® :mai onriy weight nrrurrtng within = sin-month penon; faintirg. loss nf .'oosrinusnpss. nr
                  seirure; abnormal results t'om a test admir su-ed ty a medical p*acm>9oer.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 163 of 193



                                                                                                                                                              N/* II
                                                                                                               SC

              FAQs
              ► What medical needs are eligible for sharing?

              ► Are maternity benefits included?


              ► How do I become a member?

              ► How much will Trinity HealthShare cost?


              ► Do contributions fluctuate each month?

              ► Are there religious restrictions for membership in Trinity HealthShare?

              ► What about pre-existing conditions?


              ^ Is membership with Trinity HealthShare a contract or can I quit anytime?
              It is NOT a contract You can choose to quit the membership at any time. There Is a Si 25 application fee and a non-refundabte S25 fee for Trinity
              Ministries if you chose to quit after being accepted to the membership. Trinity HealthShare requests proper notification .from a member who
              chooses to quit for any reason. For more information please see Member Guidelines.'




                                                                                                                                                                       r
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 164 of 193


        7
            7' .'>slomer About / FAQs. I
                 ■ 5




                   FAQs
                   > What medical needs ere eligible tar sharing?

                   * Are maternity Benefits Included?

                   ► Hew dc i become a member?

                   ► How much will Trinity HeailhShare cost?

                   > Do-contributions fluctuate each month?

                   ► Arc thorn religious ror.irictibns'for membership in lenity HcalthSharcv

                   ► What about pre-existing conditions?

                   > Is membership with Trinity MealthShare a contract or can i quit anytime?

                   * What guarantees do I have that my contributions will be used correctly?
                   Franca? »onegrtry and accountability or Trinity HeaithShare is very 'mportsrt. W* adhere to the highest standards icr operating and maintaining the
                   utmost jevel oi accountability through,ouraudiM’3 procedures and board of directors. Trust horn our met? bets is very Important cousanc there
                   ore seveial wayy.u A’iilth v;t ijialnuln cut .Uusl !ms:i ail rife'itbws.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 165 of 193



              FAQs
              ► What medical needs are eligible for sharing?

              ► Are maternity benefits included?

              ► How do I become a member?

              * How much will Trinity HeaithShare cost?

              > Do contributions fluctuate each month?

              > Are there religious restrictions for membership in Trinity HeaithShare?

              ► What about pre-existing conditions?

              ► Is membership with Trinity HeaithShare a contract or can t quit anytime?

              ► What guarantees do I have that my contributions will be used correctly?

              * What happens if my monthly contribution is late?
              Monthly contributions are due on the 1st or 15th of each month, dependent on effective date, if the monthly contribution is not received by the due
              date, an administrative fee will be assessed to track, receive, and post the monthly contribution. If the monthly contribution Is not received by the
              end of the month, a membeiship becomes inactive as of the last day of the preceding month in which a monthly contribution was received.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 166 of 193



              FAQs
              > What medical needs are eligible fc*: sharing?’

              » Are maternity, benefits included?

              ► How do I become a member?

              * How much vvjil Trinity HealdiShare cost?

              »• Do-cunlribulibhs fluctuate each iiionUi?

              » Are there religious restrictions for membership InTWnity HeaithShare?

             >► WhnlnlxnJI prc t'xfoifng conditions?-

              * is membership with Trinity I lealthShare a contract ot can ! quit anytime?

              * What guarantees do I nave that my contributions will be used correctly?

              ► What happens If my monthly contribution Is late?

              ▼ How does my doctor or hospital get pad?
              Once your medical provider has p'operly processed yourmeotcaieiairn ic be shareo bf the rriembershifvrhe me'citai reeo >$ aotudicE:ed and
              pay^ncls'issiied directly cbthebrovider.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 167 of 193



              FAQs
              > What medica; needs.are eligible tor sharing?

              » Are maternity benefits included?

              > Hew do I become a member?

              ► Hpwv much will Trinity Hrsj'thSharu mill,?

              > p.o contributions fluctuate eaebmenth?

              ► Are there religious restrictions mr membership in IVinity HeahhShare?'

              > What about pre-existing conditions?

              ► is membership with Tnnlty HeatthShare a contract or can ! quit anytime?

              ► What guarantees do ! havo-thaliny contributions will bo used con cutty?

              > What happens If my monthly contribution is Sate?

             . ► rjouv does.my dnsttoj* or-hospital get paid?

              • What happens if t have a discrepancy with a non-ellglble medical need?
              Ifd iit?Wh titWieU ai noi eligible. dnU lit vie ii d          lire sg^teveUiinrinbtj or «my cOiei dgffiyvrJ pjiiy ntdjrWrit fecjiiMiierdUuri uniy ltuyj”ii
              Uie d^p^al oiot.bt!'LKW dtfeulked in lti“ Sta'iiber Guiiid'-liiis.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 168 of 193



              FAQs
              . > What medical needs are eligible for sharing?

               ► Are maternity benefits included?

               * How do I become a member?

               » How much will Trfnity HealthShare cost?

               ► Do contributions fluctuate each month?

               ► Are there religious restrictions for membership in Trinity HealthShare?

               ► What about pre-existing conditions?

               » Is membership with Trinity HealthShare a contract or can | quit anytime?

               ► What guarantees do I have that my contributions will be used correctly?

               » What happens if rny monthly contribution is late?

               ► How does my doctor or hospital get paid?

               ► What happens if I have a discrepancy with a non-ellgible medical need?

              ▼ Can I be a member of Trinity HealthShare and alsohave medical insurance?
              yes, a member can have health insurance through work or another source. <1 a member has medical insurance and a Trinity HealthShare
              membership, the medical insurance is the primary source for paying medical claims. Trinity HealthShare membership shares in the portion that the
              heahh Insurance plan does not coyer.




                                                                                                                                                                 ■J
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 169 of 193



              FAQs
              ► What m<xfic:il ncxjdsnrh eligible: for shudruj?

              * Am mulorniiy bom?rjt*i ini:lu<J«:fP


              * Mow do I.become a member?

              » How much will TrinUy HeafchSha'e cost?

              * Do contributions fluctuate each month?

              > Are there religious restrictions for membership in Trinity RealthShare?

              » What aoout pre-existing conditions'*

              » Is membership with Trinity HealthShare a contract or can ! quit anytime?

              * What guarantees op i have that my contributions will pe used correctly?


              » What happens if my monthly contribution is late?

              » | low dees nrty doctor or hospital get paid?

              ► What pappensif 1 have a discrepancy with a non-eligible medical need?

              ► Can I be a member of Trinity i leaichOhare and also have med-csl insurance?


              ▼ is i rinlty I lealthShare insurance?’
              No.TrinIty Hw«lliiS!i<iiH lv hu: (ir:uiant«.TItb yublitotfun or int-mbBrslilp isnul iviJfcii by jii Jttsujanui tuntpdity.   is Tl   through dll:
              Insurance comply
        Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 170 of 193


                                                                                                                                                  Gw s Quote |           St»K«>


                             -<«Trinity*                            UcCUWl a r/tMLtn (80a| /!» OOIU                       Acoux »                 n j> «• Resource: - Contact Ut
                               i
                                 /He«l:n?iivpe




I




                             Standard (Everyday) Programs
                             everyday affcrdaole healthcare for the entire

                V
                     f

                 /       -



    \                        Home / individual & Family t Standard (Everyday)




                             < Home
                             Cl individual & Family
                                                                                Standard Healthcare Program:
                              • Catastrophic                                    An Economic Program for the Family
                                 tarenus AdvanS3C                               with the nsinj cost of hea'th insurance and ths 'rusirauons of trying to obtain the desired
                              • Standard tEveryday)                             healthcare in either rhp private sector nr the Marketplace, Tinny Has *hshare offer* arefreshing
                                 Aiierol'are in1                                aitvnialivu. Nut a traditional ineukal plan. “ili iry cffeis an everyday preplan* that has biuad
                              • Comprehensive                                   sviv.es at a reasonable pmu. A :ef lushing up.-jn In tuday's !(umi Jtlny maikel.
                                 AiftraFare filTi

                              • Interim Medical
                                 Inter-mCere
                              • Supplemental                                                    Ready To Enroll?
                                 Vls'cn
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 171 of 193



                                                                                                   ADQut v :svi-»v-aat&ram-v* Qstiouices -» Contact Os

              • interim Medical
                  imerimCata
              • Supplemental                                           Ready To Enroll?
                 Dental
                 Vision
              • Healthcare Cost Sharing
                 Hew it words                         Trinity's standard healthcare program
                 FAQS-
                                                      Trinity's affoidable health program alternative—AlieraCareVaiue | Plus { Premium—offers low-
              • Basic Care                            cost healthcare for both individuals and families. This affordable individual healthcare provides
                 PrlmeCare -                          individuals and families with immediate access to doctors through office visits, urgent care, and
                                                      telemedicine.
               This is a HealthcareSharing Ministry
                                                      Telemedicine allows members to reach a U.S. board-certified docior 24/7 from the comfort of their
               (HCSM) Product
                                                      home rather than having to brave the crowds when feeling ill. Members can speak with a physician
                                                      on the phone or by video and can receive prescriptions and follow-up recommendations without
                OFFERED THROUGH                       having to take lime off of work or wait in crowded waiting rooms. With this affordable healthcare,
              -^-ENSURIAN                             unlimited telemedicine is offered through (he program.

                                                      Preventive care is also eligible for cost-sharing with zero out-of-pocket expenses and no member
                                                      responsible shared amount (MRSA) for in-network providers and labs. Flu shots, regular annual
                                                      screenings, and immunizations are all eligible with this low-cost Individual healthcare. An average
                                                      savings of 55% on every prescription is seen by members,

                                                      Trinity's affordable individual health program include primary care physician visits,
                                                      pharmaceuticals, basic eye and hearing exams, both in and outpatient procedures, extended
                                                      hospitalizations, urgent care needs, labs, and diagnostic procedures, it’s an all-inclusive, affordable
                                                      healthcare option. Even peopie with pie-existing conditions can get good healthcare—reaching a
                                                      doctor whenever they need through telemedicine.


                                                      The difference between standard (everyday) healthcare program and
                                                      major medical
                                                      Major medical typically includes preventive care, a prescription drug program, emergency services,
                                                      hospitalization, and us assoclaied costs. While carrying ma}oi medical can be reassuring, the
                                                      vud'iug costs uf hedlllicdru and ligid upon eittoHinem periods have made il very difficult and often
                                                      unattainable for many hard-working Americans.

                                                      Trinity program are not considered ‘insurance” which means they don't have to cut through the
                                                      red tape required by traditional Insurance mandates. Trinity progtam such as AlleraCare Value |
                                                      Plus | Premium allow members to achieve comparable cost assurances for catastrophic healthcare
                                                      services (including preventative care and immediate access to doctors through office visits, urgent -
                                                      care, and telemedicine) at a much iower cost because they are supported by a healthcare sharing
                                                      organization that facilitates medical cost shatfng between members.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 172 of 193



                                  I ho rjilloronoo ttoKveon uUmtterU (pvwyriny} biviHhccut: pmtj'nm and
                                  major medicsi
                                  MjJjrr men-ral typirAily includes pr?v*nnv* tare,* prpvrtpttnr d:i.*g progi«i\ pmergenry s?i\'i;ps,
                                  hAspirsii’atfnn. arc it* assnrtarAd costs. Wnlip carrying major men rat ran hf» '^assnrtrg, rhp
                                  coamg fc.sr* nf heafihrarp and r g o npoo rrrc.ilmfr* nerinds have mart* It v?ry rliff rn-Tanri often
                                  nngriamah:®       many h,-Jin-working Ampnranv

                                  Trinity prograrr are net considered 'insurance'' which naans they don't rave ic cut through ihe
                                  red tape required by traditional nsurar:e mandates, Trinity prcg.-'am such as AiieraCare Value ;
                                  Pics i premium allow members to ac iters comparable cost assurances ?oi catastrophic neothcare
                                  services (including preventative cars and immediate access to doctors tnrcugb ot;»:e visits, urgent
                                  care, ar.d telemeaiclr.ei ara much lower cosi aaccuse they are supported by a healneare ssaiing
                                  organization nat 'sdtit ate* vtedica i cost sharing between members.


                                  I ha standard haafchcare plan's Ideal candidate
                                  Tiinity's standard healthcare >s idea! tor ino.viduals and larri les who want both physician arc
                             1    hc-spiiahiatiorj at lower costs. With low monthly contribution costs, members can seras de money
                             I    to help pay ter the nigher VSR*, wnich works like a deductible in traditional ns^rance. Members
                                  can also c toose how High dr low they want the MSRA :o be with three programs settng the MSRA
                                  to $J,330..??vSDO. or S',0,300.

                             I    KrwArr m fhn Irdiicrry ns ovoryeny hrairh pi .ngmm *. or low rorr rnmprohfrt'Jvo hMhhr.irr.
                                  Trinity--, cc.t'id.ird health program npi on Ic psvlng rho vww.rn n new stylo or np.ilrhraro

                             I
                             l




                                  ;       liinitys standard healthcare program, AlieraLare Value j p;us | Premium, is
                                          recommended for individuals and families who are primarily healthy and whose main
                                      t   concern is preventive services and basic medical needs, as well as cost sharing tor a
                             ii           catastrophic care event

                                          THESE" ARE NOT iNSURANCEPRODUCTS.


                                                sir^as'Mtem
                                                    atnic*«f
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 173 of 193


                                                                                                                                               Sh*r«bo<


                                         BECOUE AMEMOEft (151.) 208 6610                      About-      ■■ nviui'if^.v •     Resources -   Correct Us




             < Home

             A Individual & Family
                                                 Comprehensive Healthcare:
              • Catastrophic                     An Alternative to Major Medical
                CarePlos Advantage               The cost of traditional medical plans continues to rise, even as the quality and quantity of
              • Standord (Everyday)              healthcare services they offer decreases. The one-slze-fit-ail model of care isn't really a solution for
                 AiieraCare VPP                  a lot of people. That's why Trinity HeaithShare provides a variety of comprehensive healthcare
              • Comprehensive                    programs that give individuals and families quality healthcare choices at a price they can afford.
                 AiieraCare 8SG

              • Interim Medical
                                                              Am A
                                                                                                   l...
                                                                                                                                      1
                 InterlmCare

              • Supplemental
                 Oemal
                                                                                HofEnrol I?            l     »-lvv niKUM crt-ORt



                 Vision

              • Healthcare CostSharine
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 174 of 193


                vts.en
              • Healthcare Cast Shoring -                                                                                                          J
                 HoWlisVvr^                                 Whai Is a Trinliy comprehensive program?
                 FAQk
                                                            Coi!)pitil)*MS:VU llVdilKdl* piCgtdlllS plUvidt! SetVtuSs fu; d full SptfUltlir uf f.lfJllol t!e“Ui>—flu’}'
               Basle Care                                   wellness, oreventfve and sick care to ie!p with unioresesr. radical emergencies.
                Pi R'dCaie
                                                            St-vltts. imlodtd    hi d   T"f j|Ly turiorehensivw progijm:
              Tins I'VaHuoliliui/fc; 5i.idiinj; Minis liy   • :ioeLdcmi.‘diu-i«f
              tHCSMI^uduU
                                                            • Unlimited wellne** A prf>ver.7tv>                                                     >-

                OFFERED THROUGH                             • Primary care

              ^~)-ENSURIAN                                  • Jr •>«ni
                                                            • -jpp.'ialty rare                                                                      '

                                                            • rreieription discount program

                                                            • Vdlei.tHiy wm

                                                            • Emergency room
                                                            •   lospualcanon

                                                            • Surgiu!


                                                            i he ideaj candidate foi* a comprehensive medical program
                                                            A.CD'nprch'ins^c tuukhcarc program is designed to<rc:tc member's fuU range of nodical rccos.
                                                            ii b d pu'fcii soluUun fur Uiusi* why l^'vc pm e'.'-jlil't (omiiiruiis, nwJ lii’uitit nudity; -_jic u*
                                                            IldVe gtOUTng ’'d'nilles. i dibU gifidt fu» if-ysy vrtiO bUllply ArditLlU IldVd pfcdl« Ui    Knim'itlg.
                                                            that tneyv/ill be abte tc tacelve the hea-thcar« services they need, rrhen they need them

                                                            Consider aTjitrij cyn yiuhui.'alvu ln/iilthtan.1 pioyidin if you;.

                                                            • Caraa'fcrd j nccitionol mcdicoi ohn through bo:!rncorc.?5v' or your onpicycr
                                                            • Ar*» nr.r?iigihift for govprrmpnrsiitniftrpt
                                                            • Wait a more comprehensive section—iimitar :o the traditional codons yeti may be
                                                              accustomed tc seeing

                                                            • V ssed upfBii vfiiullmeul
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 175 of 193



                               Hcrw Trinity's comprehensive healthcare program works
                               Because Trinity's comprehensive health programs are based on cost sharing, monthly
                               conuibuijons are much lower than with traditional major medical plans. The trade-off is that the
                               member shared responsibility amount (MSRA) is high. The MSRA is the amount of money a
                               member must pay out of pocket before cost sharing begins. Once the MSRA is reached, members
                               share a portion of aii eligible services until the yearly out-of-pocket maximum is met. With several
                               different types of programs to choose from, individuals can pick a yearly MSRA anywhere from
                               11,000 to f 10,000: families between $3,000 and S3Q.OGO.


                               Trinity HealthShare's membership requirements
                               The only requirement to participate in a comprehensive*medical healthcare program is that
                               members must complete an enrollment form in which they agree to and sign a short Statement of
                               Beliefs. Like any healthcare plan, there are limitations and exclusions to the services offered with
                               each of the Trinity solutions; therefore, irs important that members understand the advantages
                               and disadvantages of the plans they choose




                                                                                                                              T



                                    Trinity's comprehensive health program (AllcraCarc Bronze j Silver | Gold) provides
                                    members with options that look and feel like more traditional healthcare plans but at a
                                    fraction of the price. They give members the choice of options to best fit their needs
                                    and budgets, and are considered "family programs* that don't limit the number of
                                    dependents or doctor visits.

                                    THIS IS NOT AN INSURANCE PRODUCT.


                                            VIEW PBOCSi-M
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 176 of 193




             < Home

             B) Individual & Family
                                      Health sharing programs that provide you
              • Catastrophic          and your family with peace of mind
                 (AfaPtm Advantage    today 'not: oeoole get their healthcare plans through wad:, uut e*ety year, rro’« people ere
              • Standard (Everyday)   croesirg to shop :n the prvate TU'ketplace.
                 MleraCareV*1
                                      for some individuals and families tnete are key advantages :o cnoosmg their own persona
              • Comprehensive         medics pans over emai3»eroptlcrs—■•'fcrdaoiiitv ptwobiiry 3rda$tcmi»ailc<-. A’nethet *ou
                 PlieitfCaie SS5      area sing:? .to        -avea family, are self-pmplryen are a ?t :denr, nr ^rp jh«; limbing for rhe
              • Interim Mcdicol       he*r health plan frr your i.r. fjue needs jru thru.id rorstrier a program *rrm fnnity healtn'hare.
                 mwncaie
              • Supplemental
                 vcnui
                 vb ci
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 177 of 193


                vtaon
              • tleaUhtar* Cut Sharing
                                         r
                new h wort's                     ■*- Catastrophic
                tA05
                                                 Trinity's catastrophic healthcare plan. CarePlus Advantage. Is best suited tor Individuals
              • 8onc Care
                                                 ami families who are primarily healthy and looking to provide security to their family
                Pf!miCa<e
                                         ,       knowing they are eligible for coat sharing for cataslropfttc hospitalization events or
                                                 needs, plus emergency room cost.sharing;

                                                 THIS IS NOT AN INSURANCE PRODUCT


                                                        \>i* pnccc»u
                                                           0«»TiSI*S




                                                      Standard (Everyday)'
                                                 Trinity’s standard healthcare plan, Trinity Vjlue 1 Plus ( Premium, is recommended for
                                                 Individuals and families who are primarily healthy and whose main concern Is
                                                 preventive services and basic medical needs, as well as cost sharing for a catastrophic
                                                 care event.

                                                 THESE ARE NOT INSURANCE PRODUCTS


                                                        v s*i eticc«*v




                                         7
                                                 ^Comprehensive
                                                 Trinity’s comprehensive health plan. Trinity Bronze j Silver j Cold, is designed for
                                                 those who want comprehensive healthcare closer to traditional medical plans", but are
                                                 seeking affordable alternatives to major medical. From the doctor's office to the
                                             *   operating table, access comprehensive tnadkal services when you need them most.

                                                 THESE ARE NOT INSURANCE PRODUCTS
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20
                                             \      USDC Colorado Page 178 of 193


                                                         JUi




                     :•

                                        ^^-Interim-Medical-
                                          Trinity's interim medical health plan. inicrfmCarc. tsagreat option for those In
                                        1 bkrlwmm medical plans. Out interim plans ate affordable. ami die duslgnud lo cost
                                          share you and your family's healthcare expenses during a transition. Inter imCare otters
                                          low cost care when you know you have Infrequent medical needs, but still need peace
                                          of mind
                                I
                                        THESF ARF NOT INSURANCF PRODUCTS


                                                VIEW »8CSP‘*M
                                                    am o«*.




                                         % Supplemental                                          Basic Care
                                         I ile In full of unpredictable events,             Onr basic rare plans are n
                                    :    and unfortunately they often come                  healthcare solution centered
                                         when you luusl expect— ami can                     around the Importance of primary
                                         least allord—It. Supplemental                      care. Regardless of a person's age
                                         health plans help with out-of-                     there is a critical need for regular
                                         pocket expenses associated with                    prevanrive rare, making a haalr
                                         eye exams, teeth cleanings, ER                     healthcare plop a necessity at
                                         visit*, or prescription drugs.                     minimum.

                                    - THESE ARE NOT INSURANCE                               THESE ARE NOT INSURANCE
                                      PRODUCTS                                              PRODUCTS


                                             vsp-.v ?i a \ naT>ni.<                            *>ri\ »i ?h aMirvi*
         Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 179 of 193



                      -^TRINITY*                      jiDCCOWC A MCMOiRfGSSTMS-fifeta^                      About v   'nd>-««.;•* t'a-cr-i, -   Pc source s '   Contact U-



                                                                                                                                                                V-

           I!



    o.




                                            •J*      •J7mT7
                      §5ffillfc5                                                   »

3          ?                                    **

    ;
    u
                      Caj'B                 M




                      < Home.

                      tfil Individual & Family
                                                               Catastrophic Healthcare Program:
                       • Catastrophic                          Is It for Me?
                                   Advantage                   ^•rpi? nra-i *orry Ahaur the rosr n* htrspitaisrarlon and s I'gery. Tapyrr* rnnre-r«»d that when the
                       • Stondard (Everyday)                   imer.UYUud hits, they wutfl be able ;o afford Uiv utils. Generally, lliey''e          Ileakliy, but who1.
                          veraCare vpp                         '* an accdarr happens erthe unthinkable occurs? Catastrophic nealth prograrrs can give paste ot
                                                               *r»ird that ihe high costs of meekea- treatment will b* Si glble for cost-sharing if the unforeseen
                       • Comprehensive
                          ‘■•ei^Co-e C-SQ
                                                               sccontcs today’s reality.

                       • Interim Medical
                          i*trr:-nfafr
                                                                                                                                                                                                         rA'i
                       • .Supplemental
                          trcnui
                          *;sioi
                                                                                SM^dsmoeS^ (_                                ivt OC51C?**. CMICW      )                      ’   ..   .   :,r'   ’   *
                                                                                                                                                                                                         ■?.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 180 of 193


             -^ft'I'RINITY^                                                                             Aoout «• tnfi viauai ft      ■» Posources v Contact us
               I

              • Healthcare Cost Sharing
                 How it Works
                 FAQs                                  r   Catastrophic healthcare cost sharing can give you peace of mind
              • Basic Care                                 Catastrophic healthcare ofTets assistance with the cost of major medical events—such as
                   PrimaCeie                               hospitalizations, traumas, sudden illnesses, arid accidents—Trinity's catastrophic healthcare
                                                           program offers services such as inpatient and outpatient surgeries, performed in hospitals and
               This is a Healthcare Sharing Ministry       ambulatory surgical center s (A$C), Catastrophic healthcare plans have limited services and do not
               (HCSM) Product                              offer regular office visits and medications.


                   OFFERED THROUGH                         The idea! candidate for a catastrophic medica! program
              ^)-ENSURIAN                                  Catastrophic medical programs are an Ideal choice to assist with the costs of those unforeseen
                                                           emergencies, and are intended for those who either have no other healthcare, or who can simply
                                                           not affoid.the high price of a traditional, full-coveiage medical plan. Catastrophic health programs
                                                           are also a viable option for those who are healthy and don't spend a lot of time at the doctors
                                                           office. Catastrophic heaithcare allows them to save money each month.

                                                           Since doctor’s visits and prescriptions are not eligible for cost sharing, those who tend to be In the
                                                           doctor's office frequently or have a pre-existing condition, should consider canying a different
                                                           type ol program. Pre-existing conditions ate net eligible for cost sharing with CarePlus Advantage.


                                                           The difference between catastrophic healthcare programs and major
                                                           medical
                                                           Major medical typically Includes preventive care, a prescription drug program, emergency services.
                                                           hospitalization, and its associated costs. While carrying major medical can be reassuring, the
                                                           soaring costs of healthcare and rigid open enrollment periods have made it very difficult and often
                                                           unattainable for many hard-working Americans.

                                                       I   Trinity programs are not considered -insurance- which means they don't have to cut through the
                                                           red tape required by traditional insurance mandates. Trinity programs such as CarePius Advantage
                                                           allow members to achieve comparable cost assurances for catastrophic healthcare services
                                                           {including emergency care and hospitalization) at a much lower cost because they are supported
                                                       !   by a healthcare sharing organization that facilitates medical cost shaiing between members.


                                                           How Trinity's catastrophic healthcare program works
                                                           Members pay a!) medical expenses until the individual’s Member Shared Responsibility Amount
                                                           (MSRA) has been reached. Upon reaching the MSRA, ail eligible hospitalization, surgical, or
                                                           emergency room expenses are submined for cost-sharing at 100%. if a visit to the emergency
                                                           room happens, die member is responsible for a $300 consult fee. Upon admittance to the hospital,
                                                           the $3Q0 then gets applied to the MSRA.,




   \




                           c
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 181 of 193



                              How Trinity’s catastrophic healthcare program works
                              Members pay all medical expenses until the individual's Member Shared Responsibility Amounr
                              (MSRA} has been reached. Upon reaching the MSRA, all eligible hospitalization, surgical, pr
                              emergency room expenses are submitted lot cost-sharing at 100%. If a visit to the emergency
                              room happens, the member is responsible lor a *300 consult fee. Upon admittance to the hospital,
                              the *300 then gets applied to the MSRA.

                              Monthly contributions for catastrophic programs vary depending on age and the chosen MSRA.
                              Low monthly contributions give members peace of mind knowing they are protected against major
                              catasttophic events that could crippie mem financially. Catastrophic healthcare programs provide
                              a great combination oi low price and good hospital services.

                              Having adequate healthcare is important. When illness strikes, no one wants to be worrying about
                              medical expenses while trying to get weit. Catastrophic healthcare programs help give peace of
                              mind in case the unimaginable happens.




                                    :•


                                   Trinity's catastrophic healthcare program, CarcPIus Advantage, Is best suited far
                                   individuals and families who arc primarily healthy and looking to provide security for
                                   their family In event of a catastrophic Incident or hospitalization, plus emergency room
                                   cost sharing.

                                   THIS IS NOT AN INSURANCE PRODUCT


                                          view peocoaM
                                             OOt';G*4S




                                                                                                                                 t
    Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 182 of 193




                                                                                    n so
                                                                                    >r>
                                                                                    wan
                                                                                    to Z tn
                                                                                    Z° 2
                                                                                    Pg
                                                                                    to >> D
                                                                                    too''
                                                                                    w o o
                                                                                    o CO


o
                                                                                    oj   w jg
                                                                                    s 03 o -U
                                                                                    Uj


                                                                                           T3
                                                                                           S
       Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 183 of 193



AtjfraCarf;    VALUE|PLUS|PREMIUM
                                                                                                                                                     PREMIUM PLAN

                                                                                                                                        Multiplan PHCS

                                                                                Plan Services1       Network                                         Non-Network

                                                 Eligible prior to meeting Member Shared Responsibility Amount (MSRA)
                                                             Wellness and Preventive Care .100%                                                      N/A
                                                                                  Telemedicine       100%                                           i N/A
                                                                                  Primary Care       5 per year* $20 Consult Fee                     N/A
                                                                                   Urgent Care       2 per year $20 Consult Fee                      N/A
                                                                          Labs & Diagnostics         PCP & Urgent Care                               N/A
                                                                                       X-Rays**      100%**                                         ! N/A
                                                                        Chronic Maintenance          Included with PCP                               N/A
                                                                                      Pediatrics     As Primary Care                                j N/A
                                                                                       OB/GYN        As Primary Care                                 N/A
                                                                       Prescription Discount         Included                                       : N/A

                                           Eligible after meeting Member Shared Responsibility Amount (MSRA)23
                                                               MSRA Options - Per member             $5,000, $7,500, $10,000                         N/A

                                                                Per Incident Maximum Limit           $500,000                                        N/A

                                                                     Lifetime Maximum Limit          $1,000,000                                     I N/A

                                                                               Specialty Care*       $75 Consult Fee (100% after........             N/A'
                                                                                                     MSRA)................... „.............. . ,
                                                                                      Maternity5 : $5,000 Max                                        N/A

                                                                               Hospitalization | Included                                            N/A

                                                                            In-Patient Surgery : Included                                            N/A

                                                                         Out-Patient Surgery . Included                                              N/A

                                                                           Emergency Room6           $300 MSFtA                                     i N/A

     Rates                        $5,000 MSRA                                              $7,500 MSRA                             wm
     Age7          Member           Member +1           Family***          Member           Member +1             Family***            Member               Member +1    Family***

     0-29           $292.44           $406.84            $564.14            $256.69            $378.24             $528.39              $228.09              $349.64       $464.04

     30-39          $359.92            $500.72           $694.32            $315.92            $465.52             $650.32              $280.72               $430.32      $571.12

     40-49          $404.91            $563.31           $781.11            $355.41            $523.71             $731.61              $315.81               $484.11      $642.51

     50-59          $449.90            $625.90           $867.90            $394.90            $581.90             $812.90              $350.90               $537.90      $713.90

     60-64          $539.88            $751.08           $1,041.48          $473.88            $698.28             $975.48              $421.08               $645.48      $856.68

1.     Non-emergency surgical services are unavailable for the first 2 months for Premium. Surgical sen/ices do not include cosmetic surgery.
2.     Hospitalization, In-Patient and Out-Patient Surgery, Specialty Care, and Emergency Room services for pre-existing conditions have a'24 month waiting
       period. All other healthcare services for pre-existing conditions are eligible upon effective date.
3.     Eligibility for cancer conditions is provided after 12 months of continuous membership, if a pre-existing cancer condition did not exist prior to or at the time of application.
4.     The consult fee is in addition to the cost of your specialty visit and does not apply toward your annual MSRA.
5.     Maternity services are unavailable for the first .10 months of membership.
6.     ER visits are subject to review, and are meant only for life threatening situations. Maximum out-of-pocket is $300 for the Premium plan, $500 for the Plus
       plan, and full MSRA for the Value plan.
7.     Members under the age of 20 can qualify as dependents. Members ages 20-26 can qualify as a dependent if proven to be a full-time student.
Unity HealthShare plans follow medical eligibility review protocols described in the plan but are not a promise to pay. Sharing is available for all eligible medical needs.
Administrative and Conditional Fees:
$125 one-time application fee per enrollment. Add $60 for persons who smoke. Add $130 per member for additional $500,000 per incident.
  * Annual physicals are available immediately at the cost of a Primary Care (PCP) visit. An inclusive annual physical is only available' after 9 months of continual
    membership;, lifestyle lab testing not included
 ** $25 per x-ray read fee at Urgent Care, (may vary by city)
*** Add $50 per additional dependent for families of 6 or more                                                                                 >
     Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 184 of 193




!
t

L


     AlieraCare                 Everyday healthcare plans for Individuals and families
                                                                                                                                                         J




    Aliera Healthcare has coupled, through health care sharing ministries, the best of
    two programs: Aliera MEC solution and HCSM Hospitalization and Surgery Plan.                         ACA Exempt
    This two part offering provides the most flexible and cost effective program in the
    market today, while at the same time remaining independent of insurance. Neither
    program is insurance, yet ACA exemption applies for both individuals and families
                                                                                                   Healthcare Sharing
    alike. The goal of our care management is to achieve an optimal level of wellness
    and improve coordination of care while providing cost-effective, non-duplicative
                                                                                                                Plans
    services.
                                                                                                                    I
                                                                                                                    k.tft:




                                                             Preventive &                      Labs &
                      Telemedicine                                                                                               Urgent Care
                                                             Primary Care                      Diagnostics
         Our U.S. board-certified                   Preventive and Primary Care        All PCP and Urgent Care          Services are covered at the
         family practitioners, PCPs,                are at the core of all             labs are included in your        nearest urgent care center
         pediatricians and internists,              AlieraCare Plans, and we           monthly membership. Your         for treatment of an injury or
         who diagnose, treat, and                   consider them key steps in         membership includes over         illness. Urgent care handles
         write prescriptions when                   getting and staying healthy.       180 different lab tests to       medical situations that can’t
         necessary, are available                   Our model is based on an           ensure the medical care          wait or are just a little more
         24/7/365 and can resolve                   innovative approach to care        needed is covered.               complex than what your
         most medical concerns via                  that is truly patient-centered,                                     primary care physician
         phone or online video                      combining excellent service                                         normally performs.
         consultation in the                        with a modern approach. This
         convenience of your home                   includes medical care needs
         or on the go!                              such as office visits, a variety
                                                    of screenings, wellness                 As well as Hospitalization
                                                    guidance, flu shots, etc.                            and more—
    This is NOT Insurance | ACA Exempt



    www.alierahealthcare.com | 844-834-3456
    AHCUHS. AlioraCare. SelkShei>l_8ppJO I ?09-2S
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 185 of 193



                                                                           SERVICES & MEMBERSHIP
                                                                         Eg*



 (E)AuerA             Healthcare

   PREVENTIVE CARE
   As part of our solution, the plans cover medical services recommended by the USPSTF and outlined in the ACA for preventive care. There is
   zero cut of pccket expense and no deductible to meet for any scheduled preventive care service cr routine in-network check-up. pap smear, flu
   shot and more. It's easier to stay healthy with regular preventive care.

   EPISODIC PRIMARY CARE
   Primary care is at the core of an Aliera Plan, and we consider it a key step in getting and staying healthy. Our model is based on an innovative
   approach to care that is truly patient centered, combining excellent service with a modern approach. This includes medical care needs such as
   primary care, office visits, basic eye and hearing exams, flu shots, infections, etc.

   CHRONIC CARE
   With a AlieraCare Premium Plan, you receive chronic care management for conditions such as diabetes, asthma, blood pressure, cardiac
   conditions, etc. Members' primary care assigned physicians also perform any outpatient designated services.

   LABS & DIAGNOSTICS
   All POP and Urgent Care labs are included in your monthly membership. Your membership includes over 180 different lab tests to ensure the
   medical care you need is covered

   TELEMEDICINE
   Whether sick, at work or in bed all day, a doctor is only a phone call away. Talk to a doctor on your phone or video chat and have your problem
   diagnosed, medicine prescribed, nr if necessary, be further instructed,
   With 24/7/365 access to a doctor, staying healthy has never been simpler. Reap the benefit of innovative' healthcare.

   PRESCRIPTION DRUG PROGRAM
   The AlieraCare prescription savings program delivers significant discounts for a variety of drugs (depending on prescription), saving members
   an average of 55% on prescription drug purchases.

   URGENT CARE
   For those medical situations that can’t wait or are more complex than primary care services, AlieraCare Plans offer access to u'gent core
   facilities at hundreds of medical centers throughout the United States.



  rOUNITY
  VV HEALTH SHARE
     V'

   MEMBERSHIP
   Unity HealthShareSM is a health care sharing ministry (HCSM) which acts as an organizational clearing house to administer sharing of health
   care needs for qualifying members. The membership is based on a religious tradition of mutual aid, neighborly assistance, and burden sharing.
   The membership does not subsidize self-destructive behaviors and lifestyles, but is specifically tailored for individuals who maintain a healthy
   lifestyle, make responsible choices in regards to health and care, and believe in helping others. The HCSM HealthShare membership is NOT
   health insurance.

   HOSPITALIZATION
   Hospitalization is covered, once the Member Shared Responsibility Amount has been met, under all the individual plans. The Per incident limit for
   coverage ranges from $150,000 to $1,000,000.


   SURGERY
   Both in-patient and out-patient procedures are covered, once the Member Shared Respons bility Amount has been met, under all individual
   plans. The Per incident limit for coverage ranges from $150,000 to $1,000.000.

   Because Unity HealthShareSM is a religious organization, members are required to agree with the organizations Statement of Beliefs:
   1, We believe that our personal rights and liberties originate from God and are bestowed on us by God. 2. We believe every individual has a fun­
   damental religious right to worship God in his or her own way.3. We believe it is our moral and ethical obligation to assist our fellow man when
   they are in need according to our available resources and opportunity.4. We believe it is our spiritual duty to God and our ethical duty to others to
   maintain a healthy lifestyle and avoid foods, behaviors or habits that produce sickness or disease to ourselves or others. 5. We believe it is our
   fundamental right of conscience to direct our own healthcare, in consultation with physicians, family or other valued advisors.



      .alierahealthcare.com | 844-834-3456
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 186 of 193




 This plan provides coverage of medical services in accordance with the recommendations and guidelines
 contained below*:
     1. Evidence-based items or services rated A or B in the United States Preventive Services Task Force recommendations;
     2. Recommendations of the Advisory Committee on Immunization Practices adopted by the Director of the Centers for Disease Control and Prevention;
     3. Comprehensive guidelines for infants, children, and adolescents supported by the Health Resources and Services Administration (HRSA); and
     4. Comprehensive guidelines for women supported by the Health Resources and Services Administration (HRSA).


 Preventive Benefits for Adults                       Preventive Benefits for Children                        Immunizations & Injections
                                                                                                                                                    ■*


  • Blood Pressure Screening                             • Alcohol and Drug Use Assessment                      • Hepatitis A
  • Cholesterol Screening                                • Autism Screening                                     • Hepatitis B
                                                                                                                           I
  • Colorectal Cancer Screening                          • Behavioral Assessment                                • Herpes Zoster
  • Depression Screening                                 • Blood Pressure Screening                             • Meningococcal
  • Type II Diabetes Screening                           • Cervical Dysplasia Screening                         • Pneumococcal
  • Diet Counseling                                      • Congenital Hypothyroidism Screening                  • Tetanus
  • HIV Screening                                        • Depression Screening                                 • DtaP
  • Syphilis Screening                                   • Developmental Screening                              • Varicella
                                                         • Dyslipidemia Screening                               • Rotavirus
Preventive Benefits for Women
                                                         • Hearing Screening                                    • Influenza
  • Anemia Screening                                     • Height, Weight, and Body Mass Index                • • Haemophilus
  • Bacteriuria and Urinary Tract Infection                Measurement                                          • Influenza Type B
    Screening                                           • Hematocrit/Hemoglobin Screening                       • Human Papillomavirus
  • BRCA Counseling                                     • Hemoglobinopathies/Sickle Cell Screening              • Inactivated Poliovirus
  • Breast Cancer Screening                             • HIV Screening                                         • Measles, Mumps, Rubella
  • Breast Cancer Chemoprevention                       • Lead Screening
    Counseling
                                                        • Obesity Screening/Counseling
  • Breastfeeding Comprehensive Support
                                                        • Phenylketonuria Screening
  • Cervical Cancer Screening
                                                        • STI Counseling/Screening
  • Chlamydia Infection Screening
                                                        • Tuberculin Testing
  • Contraception Counseling
                                                        • Vision Screening
  • Domestic Violence Counseling/Screening
  • Gestational Diabetes Screening
  • Gonorrhea Screening
  • HPV Testing, every 3 years
  • Tobacco Screening/Counseling
  • STI Counseling
  • Syphilis Screening


* Preventive Benefits are available in accordance with the guidelines established under the USPSTF,
                                                                                                                ©§M             [bloibi
except annual physicals which are only available after 9 months of continual membership.



www.alierahealthcare.com | 844-834-3456
 Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 187 of 193




 Primary care is at the core of an AlieraCare Plan. We consider it a key step in getting and staying
 Healthy. Take a look at the wide range of benefits offered as part of your primary care.

Office Visit                                       Well Visit                     Immunizations & Injections*
  • Minimal Issues                                  • Well visits for ages 0-64    • Immunization administration
  • Detailed Issues                                                                • Injection, joint
                                                   Skin Procedures
  • Comprehensive Issues
                                                    • Burn care, initial           Vaccines
  • Significant Issues
                                                    • Foreign body on skin          DT
Office Procedures                                   • l&D, abscess                  DTP
  • Audiometry                                      • l&D, hematoma/seroma          DtaP
                                                                                    Flu
  • Cerumen removal                                 • Laceration repair, >1”
                                                                                    Hep A
  • Colposcopy                                      • Lesion biopsy                 Hep B
  • Colposcopy w/biopsy                             • Lesion, pairing/cutting       Hib, 4 dose
  • ECG, w/interpretation                           • Lesion shave                  HPV
                                                    • Nail removal                  IPV
  • ECG, rhythm strip
                                                                                    MMR
  • Endometrial biopsy                              • Skin tag
                                                                                    Pneumonia
  • Nebulizer                                                                       Td
                                                   Consultation / Pre-op
  • Nebulizer demo                                 clearance                        Varicella
  • Spirometry
                                                    • Simple-detailed problems
  • Spirometry, pre and post




This is NOT Insurance | ACA Exempt

* Cost of drugs not included under Primary Care.



www.alierahealthcare.com | 844-834-3456
  Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 188 of 193


  (3S)Aliera                                                                                                                                   rn  unity
                                                                                                                                               YA/ healths hare
                                                                                                                                                  V
                       Healthcare


                                                                                                                ANNUAL MSRA Per Person $5,000, $7,500, $10,000
  AlieraCare 5000 / 7500 /10000                                                                                     MSRA = Member Shared Responsibility Amount

                                            PPO Network                                              Multiplan | PHCS Specific Services


                                              PLAN Level                       VALUE1                                   PLUS1                              PREMIUM2


                                        Preventative Care                        100%                                   100%                                  100%

                                          Telemedicine***                        100%                                   100%                                  100%

                                                                            1 per Year*                          3 per Year*                              5 per Year*
                                     Primary Care (PCP)
                                                                          $20 Consult Fee                      $20 Consult Fee                          $20 Consult Fee

                                      PCP Chronic Visits                          n/a                                    n/a                            Included @ PCP

                                                                                                                 1 per Year*                              2 per Year*
                                              Urgent Care                         n/a
                                                                                                               $20 Consult Fee                          $20 Consult Fee
                                                                                                                    PCP &                                   PCP &
                                     Labs & Diagnostics*                  Preventive Only
                                                                                                                 Urgent Care"                            Urgent Care**

                                                  X-Rays**                Preventive Only                               100%**                               100%**

                                              Rx Discount                      Included                             Included                                Included


                                                 Pediatrics               Preventive Only                       Preventive Only                         As Primary Care


                                                  OB/GYN                  Preventive Only                       Preventive Only                         As Primary Care


                                UNITY HealthShare345


                                           Hospitalization                     Included                             Included                                Included


                                       In-Patient Surgery                      Included                             Included                                Included


                                     Out-Patient Surgery                       Included                             Included                                Included

                                                                                                                                                        $75 Consult Fee
                                          Specialty Care6                         n/a                                    n/a
                                                                                                                                                      (100% after MSRA)

                                       Emergency Room7                       Full MSRA                            $500 MSRA                               $300 MSRA

                                                 Maternity8                       n/a                                    n/a                              $5,000 Max


                            Per Incident Maximum Limit                        $150,000                             $250,000                                $500,000

                                 Lifetime Maximum Limit                      $1,000,000                           $1,000,000                              $1,000,000

   •Annual Physical unavailable until 9 months after effective date; Lifestyle lab testing not included.                       Administrative and Conditional Fees:
   ‘*$25 Read-fee applies for x-rays at urgent care (may vary by city).
                                                                                                                               • $125 one-time application fee per
   "’Telemedicine services not available in some states.                                                                         enrollment

   1.   Surgical benefits are not available for the first 6 months                                                             • Add $60 for persons who smoke
   2.   Surgical benefits are not available for the first 2 months
   3.   Pre-existing conditions have a 24-month waiting period                                                                 • Add Additional $130 per member for
   4.   Cancer coverage is provided after 12 months of continuous coverage, if a pre-existing cancer condition did               additional $500,000 per incident rider
        not exist prior to or at the time of applica ion
   5.   Qualified dependents are under the age of 20. Ages 20-26 can qualify as a dependent, if proven to be a full­           Unity HealthShares“ plans do not promise to
                                                                                                                               pay medical claims, but follow standard claim
        time student
                                                                                                                               eligibility review protocols described in plan.
   6.   The Consult Fee is in addition to the cost of your specialty visit and does not apply toward your annual MSRA
   7.   ER visits are subject to review, and are meant only for life threatening situations. Maximum out-of-pocket is          Products NOT available in: AK, HI, MD, ME, PR,
        $300 or $500 depending on plan chosen                                                                                  WA, WY; subject to change w/o prior notice.
   8.   Maternity benefits are not available for the first 10 months




I www.alierahealthcare.com | 844-834-3456
                                                                                                                                                                       Healthcare
          Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 189 of 193


    LEGAL NOTICES
    The following legal notices are the result of discussions by Unity HealthShareSM or other healthcare sharing ministries wi h several state regulators and are part of an effort
    to ensure that Sharing Members understand that Unity HealthShareSM is not an insurance company and that it does not guarantee payment of medical costs. Our role is to
    enable self-pay patients to help fellow Americans through voluntary financial gifts.

    GENERAL LEGAL NOTICE

    This program is not an insurance company nor is it offered through an insurance company. This program does not guarantee or promise that your medical bills will be paid or assigned
    to others for payment. Whether anyone chooses to pay your medical bills will be totally voluntary. As such, this program should never be considered as a substitute for an insurance
    policy. Whether you receive any payments for medical expenses and whether or not this program continues to operate, you are always liable for any unpaid bills.

    STATE SPECIFIC NOTICES

    Alabama Code Title 22-6A-2
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation is an insurance policy. Whether
    anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such,
    participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical
    expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills.

    Arizona Statute 20-122
    Notice: the organization facilitating the sharing Qf medical expenses is not an insurance company and tho minictry'o guidelines and plan of opeia ion are not an insurance policy.
    Whether'anyone chooses to assist you with your medical bills will be completely voluntary because participants are not compelled by law to contribute toward your medical bills. There­
    fore, participation in the ministry or a subscrip ion to any of its documents should not be considered to be inst irance. Regardless of whether you rocoive any payment for medical ex­
    penses or whether this ministry con inues to operate, you are always personally responsible for the payment of your own medical bills.

    Arkansas Code 23-60-104.2
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company and neither its guidelines nor plan of operation is an insurance policy. If anyone chooses
    to assist you with your medical bills, it will be totally voluntary because participants are not compelled by law to contribute toward your medical bills. Participation in the organization or a
    subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive a payment for medical expenses or if this organization continues to
    operate, you are always personally responsible for he payment of your own medical bills.

    Florida Statute 624.1265
    Unity HealthShareSM is not an insurance company, and membership is not offered through an insurance company. Unity HealthShareSM is not subject to the regulatory requirements or
    consumer protections of he Florida Insurance Code.

    Georgia Statute 33-1-20
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation is an insurance policy. Whether
    anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such,
    participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical
    expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills.

    Idaho Statute 41-121
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation is an insurance policy. Whether
    anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such,
#   participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical
    expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills.

    Illinois Statute 215-5/4-Class 1-b
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation constitute or create an insurance poli­
    cy. Any assistance you receive with your medical bills will be totally voluntary. As such, participation in the organization or a subscription to any of its documents should never be consid­
    ered to be insurance. Whether or not you receive any payments for medical expenses and whether or not this organization continues to operate, you are always personally responsible
    for he payment of your own medical bills.

    Indiana Code 27-1-2.1
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor its plan of operation is an insurance policy. Any assis­
    tance you receive with your medical bills will be totally voluntary. Neither the organization nor any other participant can be compelled by law to contribute toward your medical bills. As
    such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Whether or not you receive any payments for medical ex­
    penses and whether or not this organization con inues to operate, you are always personally responsible for he payment of your own medical bills.

    Kentucky Revised Statute 304.1-120 (7)
    Notice: Under Kentucky law, the religious organization facilitating the sharing of medical expenses is not an insurance company, and its guidelines, plan of operation, or any other
    document of he religious organization do not constitute or create an insurance policy. Participation in the religious organiza ion or a subscription to any of its documents shall not be
    considered insurance. Any assistance you receive, with your medical bills will be totally voluntary. Neither the organization nor any participant shall be compelled by law to contribute
    toward your medical bills. Whether or not you receive any payments for medical expenses, and whether or not this organization continues to operate, you shall be personally respon­
    sible for the payment of your medical bills.

    Louisiana Revised Statute Title 22-318,319
    Notice: The ministry facilitating the sharing of medical expenses is not an insurance company. Neither he guidelines nor the plan of operation of the ministry constitutes an insurance
    policy. Financial assistance for the payment of medical expenses is strictly voluntary. Participation in the ministry or a subscription to any publication issued by the ministry shall not be
    considered as enrollment in any health insurance plan or as a waiver of your responsibility to pay your medical expenses.

    Maine Revised Statute Title 24-A, §704, sub-§3
    Notice: The organization facilitating the sharing of medical expenses is not an insurance company and neither its guidelines nor plan of operation is an insurance policy. Whether anyone
    chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. Participation in he organ­
    ization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive payment for medical expenses or whether this organiza­
    tion continues to operate, you are always personally responsible for the payment of your own medical bills.
      Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 190 of 193



 Maryland Article 48, Section 1 *202(4)                                                                                              I
 Notice: This publication is not issued by an insurance company nor is it offered through an insurance company. It docc not guarantee or promise that your medical bills wilt be published
 or assigned to others for payment. No other subscriber will be compelled to contribute toward the cost of your medical bills. Therefore, this publication should never be considered a
 substitute for an insurance policy. This activity is not reqyleted by the State Insurance Administration, and your liabilities arc not covered by the Life and Health Guaranty f imd. Whether
 or not you receive any payments for medical expenses and whether or not this entity continues to operate, you are always liable for any unpaid bills.

 Mississippi Title 83-77-1
 Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation is an insurance policy. Whether
 anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such,
 participation in the organization or a subscription to any of its documents should never be considered to he insurance. Regardless of whether you receive any payment of medical
 expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills.

 Missouri Section 376.1750                  .........
 Notice: This publication is not an insurance company nor is it offered through an insurance company. Whe her anyone chooses to assist you with your medical bills will be totally volun­
 tary. as no other subscriber or member will be compelled to contribute toward your medical bills. As such, this publication should never be considered to be insurance. Whether you
 receive any payments for medical expenses and whether or not this publication continues to operate, you are always personally responsible for the payment of your own medical bills.

Nebraska Revised Statute Chapter 44-311
IMPORTANT NOTICE. This organization is not an insurance company, and its product should never be considered insurance. If you join this organization instead of purchasing health
insurance, you will be considered uninsured. By the terms of this agreement, whether anyone chooses to assist you with your medical bills as a participant of this organization will be
totally voluntary, and neither the organization nor any participant can be compelled by law to contribute toward your medical bills. Regardless of whether you receive payment for medical
expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills. This organization is not regulated by the
Nebraska Department of Insurance. You should review this organization’s guidelines carefully to be sure you understand any limita ions that may affect your personal medical and finan­
cial needs.

New Hampshire Section 126-V:1
IMPORTANT NOTICE This organization is not an insurance company, and its product should never be considered insurance. If you join this organization instead of purchasing health
insurance, you will be considered uninsured. By the terms of this agreement, whether anyone chooses to assist you with your medical bills as a participant of this organization will be
totally voluntary, and neither the organization nor any participant can be compelled by law to contribute toward your medical bills. Regardless of whether you receive payment for medical
expenses or whether his organization continues to operate, you are always personally responsible for the payment of your own medical bills. This organization is not regulated by the
New Hampshire Insurance Department. You should review this organization's guidelines carefully to be sure you understand any limitations that may affect your personal medical and
financial needs.

North Carolina Statute 58-49-12
Notice: The organization facilitating the sharing of medical expenses is not an insurance company and neither its guidelines nor its plan of operation is an insurance policy. Whether
anyone chooses to assist you with your medical bills will be voluntary. No other participant will be compelled by law to contribute toward your medical bills. As such, participation in the
organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical expenses or whether this
organization continues to operate, you are always personally liable for the payment of your own medical bills.                                                                         '

Pennsylvania 40 Penn. Statute Section 23(b)
Notice: This publica ion is not an insurance company nor is it offered through an insurance company. This publication does not guarantee or promise that your medical bills will be pub­
lished or assigned to o hers for payment. Whether anyone chooses to pay your medical bills will be totally voluntary. As such, this publication should never be considered a substitute for
insurance. Whether you receive any payments for medical expenses and whether or not this publication continues to operate, you are always liable for any unpaid bills.

 South Dakota Statute Title 58-1-3.3
 Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and nei her its guidelines nor plan of operation is an insurance policy. Whether
 anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such,
 participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payments for medical
.expenses or whether this organization continues to operate, you are always personally responsible for the payment of your own medical bills.

Texas Code Title 8, K, 1681.001
Notice: this health care sharing ministry facilitates he sharing of medical expenses and is not an insurance company, and neither its guidelines nor its plan of operation is an insurance
policy. Whether anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills.
As such, participation in the ministry or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical
expenses or whether this ministry continues to operate, you are always personally responsible for the payment of your own medical bills. Complaints concerning his health care sharing
ministry may be reported to he office of the Texas attorney general.

Virginia Code 38.2-6300-6301
Notice: This publication is not insurance, and is not offered through an insurance company. Whether anyone chooses to assist you with your medical bills.will be totally voluntary, as no
other member will be compelled by law to contribute toward your medical bills. As such, this publication should never be considered to be insurance. Whether you receive any pay­
ments for medical expenses and whether or not this publication con inues to operate, you are always personally responsible for the payment of your own medical bills.

Wisconsin Statute 600.01 (1) (b) (9)
ATTENTION: This publication is not issued by an insurance company, nor is it offered through an insurance company. This publica ion does not guarantee or promise that your medical
bills will be published or assigned to others for payment. Whether anyone chooses to pay your medical bills is entirely voluntary. This publication should, never be considered a substitute
for an insurance policy. Whether or not you receive any payments for medical expenses, and whether or not this publication continues to operate, you are responsible for he payment of
your own medical bills.

Brochure not for use in AK, HI, MD, ME, PR, WA, WY. Limitation subject to change without prior notice.

                                                                                                                          This is NOT insurance. This is healthcare cost sharing.



           Presented by:


           ®Aliera                     Healthcare
                                                                                                                                       OQhealthshare
                                                                                                                                            V

           www.alierahealthcare.com

                                                                                                                                     © 2017 Aliera Healthcare, Inc. All rights reserved.
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 191 of 193




                                                  DATE FILED: June 19, 2020 4:47 PM
                                                  FILING ID: AC5F0B17A851B
                                                  CASE NUMBER: 2020CV30513




                        APPENDIX 7
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 192 of 193




                              IN THE SUPERIOR COURT OF FULTON COUNTY
                                        BUSINESS CASE DIVISION
                                          STATE OF GEORGIA




    ALIERA HEALTHCARE, INC..

            PlaintifF/Counterclaim Defendant;
                                                             CIVIL ACTION FILE NO.
    v.                                                       -20I8CV30898I

    ANABAPTIST HEALTHSHARE: and
    UNITY HEALTHSHARE. LLC,
                                                              Business Case Div. I
           Defendants/Counterclaimants,

    ALEXANDER CARDONA, and
    TYLER HOGHSTETLER,

            Defendants.


                             ORDER ENTERING INTERLOCUTORY INJUNCTION
                                     AND APPOINTING RECEIVER


            The Court has carefully considered the Application for an Interlocutory Injunction and for the

    Appointment of a Receiver submitted by Defendants-Counterclaimants Anabaptist Healthshare
                                                                    J
    ("Anabaptist”) and Unity Healthshare LLC ("Unity”) (collectively, “AHS/Unity”). the exhibits and briefs

    submitted in support, the responses and exhibits submitted by Plaintiff-Counterclaim Defendant Aliera

    Healthcare, Inc. (“Aliera”), and the evidence and arguments presented at the evidentiary hearing held on

    January 22, 2019 and January 24. 2019. This Order reduces to writing the oral order and interlocutory

    injunction of the Court issued at the conclusion of the hearing on January 24,2019.

            Having allowed the parlies several opportunities to confer on a proposed order following the

    January hearing and having considered the parties7 respective submissions and the record, the Court finds

    and orders as follows:
Case 1:20-cv-02130-RBJ Document 1-14 Filed 07/20/20 USDC Colorado Page 193 of 193




        I.        FINDINGS OF FACT

    Background

             I.       Defendant/Counterclaimant AHS is a non-profit Section 501(c)(3) tax exempt

    organization. Affidavit of T. Hochstetler (Hochstetler Aff.) at ^ 2; Transcript of Hearing on AHS/Unity's

    Application for Interlocutory Injunction and for Appointment ofa Receiver (“Hr'g Tr.”) 42:I4-I8.2

             2.       AHS has. for some years, managed a Health Care Sharing Ministry (“HCSM”) for

    members of the Anabaptist communities in Virginia. Hochstetler Aff. H 2: Hr’gTr. 94:18-95:19.

                      Health care sharing ministries (“HCSM") facilitate the sharing of certain medical

    expenses among their members. Hochstetler Aff. at H 3; Hr’g Tr. 43:16-44:13.

             4.      The Affordable Care Act (the ”ACA") exempts members of a qualifying HCSM from the

    tax penalty levied on those who fail to purchase health insurance, commonly referred to as “the individual

    mandate.” Hochstetler Aff. H 3: Hr’g Tr. 43:16-24.

             5.      AHS received a letter from the Centers for Medicare and Medicaid Services ("CMS")

    stating that it met the ACA's requirements for its members to claim the tax exemption, which included the

    requirement that AHS has been “in existence at all times since December 31,1999, and medical expenses

    of its members have been shared continuously and without interruption since December 31, 1999.”

    Hochstetler Aff. H 3; Hr g Tr. 43:25-44:3.

             6.      The United States Department of Health and Human Services certified that AHS is an

    HCSM whose members qualified for the exemption from the individual mandate. Hochstetler Aff. ^ 6:

    Hr’gTr. 45:1-12; Joint Ex. 2.

             7.      AHS’s wholly-owned subsidiary. Unity, is also an HCSM whose members qualified for

    the exemption from the individual mandate to the same extent as AHS. Hr'g Tr. 49:18-50:6.



    1        As demonstrated by the parlies’ respective proposed findings of fact and other submissions, the evidence
    adduced to date in this matter is too vast to adequately summarize here. Included herein are the Court's preliminary
    findings that are most relevant to the Court’s rulings and analysis.
    '       The exhibits cited herein were either received in evidence at the evidentiary hearing on AHS/Unity's
    motion for interlocutory injunction or are attached to the parties' pleadings and filings in connection with
    AHS/Unity's motion for a TRO/interlocutory injunction.
                                                             2
